 

Exhibit 10.1

 

EXECUTION VERSION

 

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

dated as of December 5, 2019

 

among

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings,

 

CF INDUSTRIES, INC.,
as the Lead Borrower,

 

the DESIGNATED BORROWERS party hereto,
as additional Borrowers,

 

the Lenders party hereto,

 

the Issuing Banks party hereto

 

and

 

CITIBANK, N.A.,
as Administrative Agent



 

 



 

 

CITIBANK, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC. and GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers and Joint Bookrunners,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC. and GOLDMAN SACHS BANK USA,
as Syndication Agents

 



 

 



 

 

 

Table of Contents

 

    Page  ARTICLE I Definitions   1 Section 1.1 Defined Terms   1 Section 1.2
Classification of Loans and Borrowings   47 Section 1.3 Terms Generally   47
Section 1.4 Accounting Terms; GAAP   48 Section 1.5 Exchange Rates; Currency
Equivalents   49 Section 1.6 Change of Currency   50 Section 1.7 LLC
Divisions/Series Transactions   50 ARTICLE II The Credits   51 Section 2.1
Commitments   51 Section 2.2 Loans and Borrowings   51 Section 2.3 Requests for
Revolving Borrowings   52 Section 2.4 Swingline Loans   53 Section 2.5 Letters
of Credit   55 Section 2.6 Funding of Borrowings   63 Section 2.7 Interest
Elections   64 Section 2.8 Termination and Reduction of Commitments   65 Section
2.9 Repayment of Loans; Evidence of Debt; Borrower Obligations Joint and
Several; Release of the Lead Borrower   66 Section 2.10 Prepayment of Loans   66
Section 2.11 Fees   67 Section 2.12 Interest   69 Section 2.13 Alternate Rate of
Interest   70 Section 2.14 Increased Costs and Illegality   71 Section 2.15
Break Funding Payments   74 Section 2.16 Taxes   74 Section 2.17 Payments
Generally; Pro Rata Treatment; Sharing of Set-offs   82 Section 2.18 Mitigation
Obligations; Replacement of Lenders   83 Section 2.19 Revolver Increases   84
Section 2.20 Incremental Facilities   86 Section 2.21 Extension of Maturity Date
  87 Section 2.22 Defaulting Lenders   89 Section 2.23 Designated Borrowers;
Appointment of Lead Borrower as Agent   92 ARTICLE III Representations and
Warranties   93 Section 3.1 Organization; Powers   93 Section 3.2 Authorization;
Enforceability   93 Section 3.3 Governmental Approvals; No Conflicts   93
Section 3.4 Financial Condition; No Material Adverse Effect   94

 



i

 

 

Section 3.5 Properties   94 Section 3.6 Litigation and Environmental Matters  
94 Section 3.7 Compliance with Laws and Agreements   95 Section 3.8 Investment
Company Status   95 Section 3.9 Taxes   95 Section 3.10 ERISA   95 Section 3.11
Disclosure   95 Section 3.12 Subsidiaries   96 Section 3.13 Use of Proceeds;
Margin Regulations   96 Section 3.14 Guarantors   96 Section 3.15 Anti-Terrorism
Laws, Anti-Corruption Laws and Sanctions   96 Section 3.16 Collateral Documents
  97 ARTICLE IV Conditions   97 Section 4.1 Fourth Restatement Effective Date  
97 Section 4.2 Each Credit Event   100 Section 4.3 [Reserved]   101 Section 4.4
Initial Credit Events with Respect to Each Designated Borrower   101 ARTICLE V
Affirmative Covenants   102 Section 5.1 Financial Statements and Other
Information   103 Section 5.2 Notices of Material Events   104 Section 5.3
Existence; Conduct of Business   105 Section 5.4 Payment of Taxes   105 Section
5.5 Maintenance of Properties; Insurance   105 Section 5.6 Books and Records;
Inspection Rights   106 Section 5.7 Compliance with Laws and Agreements   107
Section 5.8 Use of Proceeds   107 Section 5.9 Additional Guarantors; Additional
Collateral   107 Section 5.10 Post-Closing Conditions   109 Section 5.11 Further
Assurances   110 ARTICLE VI Negative Covenants   110 Section 6.1 Subsidiary
Indebtedness   111 Section 6.2 Liens   111 Section 6.3 Fundamental Changes   114
Section 6.4 Financial Covenants   116 Section 6.5 [Reserved]   116 Section 6.6
[Reserved]   116 Section 6.7 [Reserved]   116 Section 6.8 Release of Collateral
and Guarantees   116 ARTICLE VII Events of Default   117 ARTICLE VIII The
Administrative Agent   121

 



ii

 

 

ARTICLE IX Miscellaneous   125 Section 9.1 Notices   125 Section 9.2 Waivers;
Amendments   127 Section 9.3 Expenses; Indemnity; Damage Waiver   129 Section
9.4 Successors and Assigns   131 Section 9.5 Survival   135 Section 9.6
Counterparts; Integration; Effectiveness   136 Section 9.7 Severability   136
Section 9.8 Right of Setoff   136 Section 9.9 Governing Law; Jurisdiction;
Consent to Service of Process; Appointment of Service of Process Agent   137
Section 9.10 WAIVER OF JURY TRIAL   138 Section 9.11 Headings   138 Section 9.12
Confidentiality   138 Section 9.13 Interest Rate Limitation   140 Section 9.14
No Advisory or Fiduciary Responsibility   140 Section 9.15 Electronic Execution
of Assignments and Certain Other Documents   140 Section 9.16 USA PATRIOT Act  
141 Section 9.17 Release of Guarantors and Collateral   141 Section 9.18
Judgment Currency   143 Section 9.19 Effect of the Amendment and Restatement of
the Third Amended and Restated Credit Agreement   144 Section 9.20 Intercreditor
Agreement   147 Section 9.21 Secured Swap Agreements; Secured Cash Management
Obligations; Secured Bilateral LC Facilities   147 Section 9.22 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions   147 Section 9.23
Acknowledgement Regarding Any Supported QFCs   148 Section 9.24 Certain ERISA
Matters   148 Section 9.25 Several Liability   149

 

SCHEDULES           Schedule 1.1 -- Certain Mortgaged Properties Schedule 2.1 --
Commitments Schedule 2.5(l) -- Existing Letters of Credit Schedule 2.16(g) -- UK
Treaty Lenders and UK Non-Bank Lenders Schedule 2.17 -- Administrative Agent’s
Office Schedule 3.5 -- Certain Closing Date Material Real Property Schedule
3.12(a) -- Subsidiaries Schedule 6.2 -- Existing Liens

 



iii

 

 

EXHIBITS           Exhibit A -- Form of Assignment and Assumption Exhibit B --
Form of Borrowing Request Exhibit C -- Form of Interest Election Request Exhibit
D -- Form of Revolving Note Exhibit E -- Form of Second Amended and Restated
Guaranty Agreement Exhibit F -- Form of Compliance Certificate Exhibit G -- Form
of Maturity Date Extension Request Exhibit H -- Form of Designated Borrower
Request and Assumption Agreement Exhibit I -- Form of Credit Agreement Joinder
Exhibit J -- Form of Guaranty Joinder Agreement Exhibit K -- Form of Amended and
Restated Security Agreement Exhibit L -- Form of Perfection Certificate Exhibit
M -- Form of Intercreditor Agreement Exhibit N -- Form of Mortgage      



 



iv

 

 

FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of December 5,
2019, among CF INDUSTRIES HOLDINGS, INC., a Delaware corporation (“Holdings”),
CF INDUSTRIES, INC., a Delaware corporation (the “Lead Borrower”), the
DESIGNATED BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, CITIBANK N.A., as Administrative Agent, and the Issuing Banks
as defined herein.

 

WHEREAS, the Lead Borrower is party to that certain Third Amended and Restated
Credit Agreement, dated as of September 18, 2015 (as amended as of December 20,
2015, July 29, 2016, October 31, 2016, March 19, 2018 and November 2, 2018, and
as further amended or amended and restated up to but not including the Fourth
Restatement Effective Date (such term and each other capitalized term used and
not otherwise defined herein having the meaning assigned to it in Article I),
the “Third Amended and Restated Credit Agreement”), by and among, among others,
Holdings, the Lead Borrower, the “Lenders” as defined therein (the “Existing
Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as “Administrative Agent” as
defined therein and the “Issuing Banks” as defined therein.

 

Subject to and upon the terms and conditions set forth herein, the parties
hereto wish to amend and restate the Third Amended and Restated Credit Agreement
in its entirety in the form of this Agreement.

 

The parties hereto hereby agree that, on the Fourth Restatement Effective Date,
the Third Amended and Restated Credit Agreement shall be and is hereby amended
and restated as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1         Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“2021 Indenture” means the Indenture, dated as of November 21, 2016, among the
Lead Borrower, as issuer, the guarantors from time to time party thereto, and
Wells Fargo Bank, National Association, as trustee.

 

“2021 Indenture Notes” means the notes issued by the Lead Borrower on or prior
to the Fourth Restatement Effective Date pursuant to the 2021 Indenture or any
supplemental indenture thereto.

 

“2026 Indenture” means the Indenture, dated as of November 21, 2016, among the
Lead Borrower, as issuer, the guarantors from time to time party thereto, and
Wells Fargo Bank, National Association, as trustee.

 

“2026 Indenture Notes” means the notes issued by the Lead Borrower on or prior
to the Fourth Restatement Effective Date pursuant to the 2026 Indenture or any
supplemental indenture thereto.

 



 1 

 



 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All ABR Loans shall be
denominated in dollars.

 

“Acknowledgement of Grantors” has the meaning set forth in the Intercreditor
Agreement.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division, line of
business or branch of a Person, (b) the acquisition of in excess of 50% of the
capital stock, partnership interests, membership interests or equity of any
Person, or otherwise causing any Person to become a Subsidiary, or (c) a merger
or consolidation or any other combination with another Person (other than a
Person that is a Subsidiary) provided that Holdings or a Subsidiary is the
surviving entity.

 

“Additional Lender” has the meaning set forth in Section 2.20(b).

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder, or any successor administrative agent appointed
in accordance with Article VIII.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 2.17 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Lead Borrower and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning set forth in Section 9.1.

 

“Agreed Guarantee Principles” means, with respect to any Subsidiary (other than
the Lead Borrower), that a guaranty of the Obligations shall not be required to
be given by such Subsidiary to the extent such guaranty would:

 

(i)               be prohibited by or in breach of (x) applicable law, rule,
regulation or general statutory limitations, including, if such Subsidiary is a
Foreign Subsidiary, where such guaranty would result in any breach of financial
assistance, capital maintenance, corporate benefit, “thin capitalization” rules
and similar restrictions of the applicable jurisdiction; or (y) any contractual
obligation in effect as of the Fourth Restatement Effective Date (or, if later,
the date such Subsidiary is formed or acquired so long as not incurred in
contemplation thereof (or contractual obligations not materially more
restrictive, solely in the case of limitations and restrictions impacting
guarantees, than those in existence at such earlier time));

 



 2 

 

 

(ii)              if such Subsidiary is a Foreign Subsidiary, result in a risk
of (x) breach of the fiduciary duties of, or personal or criminal liability on
the part of, any of such Foreign Subsidiary’s officers, directors or similar
persons or (y) criminal liability on the part of such Foreign Subsidiary;

 

(iii)            if such Subsidiary is a Foreign Subsidiary, result in material
adverse tax consequences to Holdings, any Domestic Subsidiary or such Foreign
Subsidiary, including as a result of a change in law, as determined by the Lead
Borrower in its reasonable discretion in consultation with the Administrative
Agent; or

 

(iv)            if such Subsidiary is a Foreign Subsidiary, result in costs that
would be excessive in relation to the benefits afforded thereby, as determined
in writing by the Administrative Agent in its reasonable discretion.

 

“Agreement” means this Fourth Amended and Restated Revolving Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Citi Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate
for dollars with an Interest Period of 1 month commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided that if any such rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in the Citi Prime Rate, the Federal Funds Effective
Rate or the Eurocurrency Rate shall be effective from and including the
effective date of such change in the Citi Prime Rate, the Federal Funds
Effective Rate or the Eurocurrency Rate, respectively.

 

“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euro and Sterling.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with dollars.

 

“Amendment No. 3 Closing Date” means October 31, 2016.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption administered or enforced by any
Governmental Authority having jurisdiction over Holdings or any of its
Subsidiaries.

 

“Anti-Terrorism Laws” means any laws, regulations or orders of any Governmental
Authority of the United States relating to terrorism financing or money
laundering, including, but not limited to, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading With the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, the Bank Secrecy Act, as amended by
Title III of the USA PATRIOT Act, and any rules or regulations promulgated
pursuant to or under the authority of any of the foregoing.

 



 3 

 

 

“Applicable LC Fronting Sublimit” means (a) with respect to each Issuing Bank on
the Fourth Restatement Effective Date, the amount set forth opposite such
Issuing Bank’s name on Schedule 2.1 and (b) with respect to any other Person
that becomes an Issuing Bank pursuant to Section 2.5(j) or 2.5(k)(ii), such
amount as agreed to in writing by the Lead Borrower and such Person at the time
such Person becomes an Issuing Bank or otherwise as provided in Section
2.5(k)(ii)(y), as each of the foregoing amounts may be decreased or increased
from time to time with the written consent of the Lead Borrower and the Issuing
Banks (provided that any increase in the Applicable LC Fronting Sublimit with
respect to any Issuing Bank shall require the consent of only the Lead Borrower
and such Issuing Bank); provided that the aggregate amount of the individual
Issuing Bank amounts under this definition shall not be reduced below the LC
Sublimit without the written consent of the Lead Borrower.

 

“Applicable Percentage” means, with respect to any Lender, subject to Section
2.22, the percentage of the total Commitments represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any permitted assignments hereunder and subject to
Section 2.22.

 

“Applicable Rate” means, with respect to any Eurocurrency Loan, any ABR Loan or
the commitment fees payable hereunder, as the case may be, the applicable rate
per annum set forth under the caption “Applicable Rate – ABR Loans”, “Applicable
Rate – Eurocurrency Loans” or “Commitment Fee Rate” in the table below, as the
case may be, based upon the Moody’s Rating and the S&P Rating applicable on such
date:

 



 4 

 

 

Level Corporate Ratings
(S&P / Moody’s / Fitch) Applicable Rate Commitment
Fee Rate ABR Loans Eurocurrency Loans   I ³ BBB+ / Baa1 / BBB+ 0.125% 1.125%
0.10% II BBB / Baa2 / BBB 0.25% 1.25% 0.125% III BBB- / Baa3 / BBB- 0.375%
1.375% 0.175% IV BB+ / Ba1 / BB+ 0.375% 1.375% 0.20% V BB / Ba2 / BB 0.75% 1.75%
0.30% VI £ BB- / Ba3 / BB- 1.00% 2.00% 0.35%

 

For purposes of this definition, (i) if none of Moody’s, S&P or Fitch shall have
in effect a Corporate Rating (other than by reason of the circumstances referred
to in the last sentence of this definition), then such rating agency shall be
deemed to have established a rating in Level VI; (ii) if the Corporate Rating
established or deemed to have been established by two of Moody’s, S&P and Fitch
shall fall within the same Level, the Applicable Rate shall be determined by
reference to such Level; (iii) if only one of Moody’s, S&P and Fitch shall have
in effect a Corporate Rating, the Applicable Rate shall be determined by
reference to the Level in which such Corporate Rating falls; (iv) if the
Corporate Rating established or deemed to have been established by Moody’s, S&P
and Fitch shall each fall within different Levels from each other, the
Applicable Rate shall be determined by reference to the middle Level of such
Corporate Ratings, (v) if only two of Moody’s, S&P and Fitch shall have in
effect a Corporate Rating and such Corporate Ratings fall within different
Levels, the Applicable Rate shall be based on the higher of the two Corporate
Ratings unless one of the two Corporate Ratings is two or more Levels lower than
the other, in which case the Applicable Rate shall be determined by reference to
the Level next below that of the highest of the two Corporate Ratings; and
(vi) if the Moody’s Rating, the S&P Rating and the Fitch Rating established or
deemed to have been established by Moody’s, S&P and Fitch, respectively, shall
be changed (other than as a result of a change in the rating system of Moody’s,
S&P or Fitch), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s, S&P or Fitch shall change, or
if either such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrowers and the Lenders shall negotiate in
good faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

 



 5 

 

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

“Applicant Borrower” has the meaning set forth in Section 2.23(a).

 

“Approved Fund” has the meaning set forth in Section 9.4.

 

“Approved Member State” means Belgium, France, Germany, Luxembourg, the
Netherlands, Sweden and the United Kingdom.

 

“Arrangers” means Citibank, Morgan Stanley and Goldman Sachs, each in its
capacity as a joint lead arranger and a joint bookrunner.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent and the Lead Borrower.

 

“Assuming Lender” has the meaning set forth in Section 2.19(d).

 

“Availability Period” means the period from and including the Fourth Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments in accordance with the terms of this Agreement.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code and any
successor statute and all rules and regulations promulgated thereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 



 6 

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Bilateral LC Facility” means any letter of credit facility, letter of credit
reimbursement agreement, letter of credit, letter of guaranty, surety bond or
similar arrangement.

 

“Bilateral LC Provider” means any Person that is a provider of, or counterparty
to, a Bilateral LC Facility entered into with any Loan Party or any Subsidiary
and that is a Lender, the Administrative Agent or an Affiliate of any of the
foregoing as of the Fourth Restatement Effective Date or, if later, the date on
which such Bilateral LC Facility is issued or entered into, in each case in its
capacity as a party thereto; provided that no such Person shall be considered a
Bilateral LC Provider until such time as (x)  such Person (except the
Administrative Agent) shall have delivered written notice to the Administrative
Agent that such Bilateral LC Facility has been issued or entered into and that,
subject to the satisfaction of clauses (y) and (z) below, such Person
constitutes a Bilateral LC Provider with respect to such Bilateral LC Facility,
entitled to the benefits of the Guaranty and the Collateral under the Loan
Documents, (y) the Lead Borrower has designated such Person as a “Bilateral LC
Provider” and such Bilateral LC Facility as a “Secured Bilateral LC Facility” in
a written notice delivered to the Administrative Agent and (z) the Lead Borrower
has delivered written notice to the Administrative Agent specifying the maximum
aggregate face amount of obligations permitted to be issued or incurred under
such Bilateral LC Facility.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means, as applicable, the Lead Borrower and each Designated Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, in the same currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Request” means a request by the Lead Borrower for a Borrowing in
accordance with Section 2.3.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, New York or the state where the Administrative Agent’s
Office with respect to Obligations denominated in dollars is located and:

 

(a)              if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in dollars, any fundings, disbursements,
settlements and payments in dollars in respect of any such Eurocurrency Loan, or
any other dealings in dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day;

 



 7 

 

 

(b)             if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such Eurocurrency Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Loan, means a TARGET Day;

 

(c)             if such day relates to any interest rate settings as to a
Eurocurrency Loan denominated in a currency other than dollars or Euro, means
any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

 

(d)             if such day relates to any fundings, disbursements, settlements
and payments in a currency other than dollars or Euro in respect of a
Eurocurrency Loan denominated in a currency other than dollars or Euro, or any
other dealings in any currency other than dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

 

“Canadian Dollar” means the lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (or classified under GAAP as
“financing leases” but, in any event, excluding leases classified under GAAP as
“operating leases”), and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

 

“Cash Collateral Obligations” has the meaning set forth in Section 2.5(i).

 

“Cash Management Agreement” means any agreement to provide one or more of the
following types of services or facilities: (a) Automated Clearing House (ACH)
transactions, (b) cash management services, including controlled disbursement
services, treasury, depository, overdraft, credit or debit card, stored value
card, electronic funds transfer services, and (c) foreign exchange facilities or
other cash management arrangements in the ordinary course of business.

 

“Cash Management Bank” means any Person that is a party to a Cash Management
Agreement with a Loan Party or any Subsidiary and that is a Lender, the
Administrative Agent or an Affiliate of any of the foregoing as of the Fourth
Restatement Effective Date or, if later, the date on which such Cash Management
Agreement is entered into, in each case in its capacity as a party thereto;
provided that no such Person shall be considered a Cash Management Bank until
such time as (x) such Person (except the Administrative Agent) shall have
delivered written notice to the Administrative Agent that such Cash Management
Agreement has been entered into and that, subject to the satisfaction of clause
(y) below, such Person constitutes a Cash Management Bank with respect to such
Cash Management Agreement, entitled to the benefits of the Guaranty and the
Collateral under the Loan Documents and (y) the Lead Borrower has designated
such Person as a “Cash Management Bank” and such Cash Management Agreement as a
“Secured Cash Management Agreement” in a written notice delivered to the
Administrative Agent.

 



 8 

 

 

“Cash Equivalents” means any of the following: (i) direct obligations issued or
directly and fully guaranteed or insured by any Approved Member State, the
United States or Canada or any agency or instrumentality thereof (provided that
the full faith and credit of the Approved Member State, the United States or
Canada is pledged in support thereof) having maturities of not more than one
year from the date of acquisition thereof, (ii) marketable direct obligations
issued by any state of the United States or the District of Columbia or a
province or municipality of Canada, or any political subdivision or
government-sponsored entity of any of the foregoing or any public
instrumentality thereof maturing within two years from the date of acquisition
thereof and, at the time of acquisition, having an A- credit rating or better by
S&P or A3 credit rating or better by Moody’s or, in the case of such obligations
of a province or a political subdivision of Canada, an equivalent rating from
DBRS, (iii) dollar denominated time deposits, certificates of deposit and
bankers acceptances issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any Lender (or any affiliate thereof) or
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A-”
or the equivalent thereof from S&P or “A3” or the equivalent thereof from
Moody’s or A (low) from DBRS with maturities of not more than two years from the
date of acquisition by such Person or, in the case of bankers’ acceptances
endorsed by any Lender (or affiliate thereof) or other such commercial bank,
maturing within six months of the date of acceptance, (iv) repurchase
obligations, including whole mortgage loans, with a term of not more than thirty
days for underlying securities of the types described in clause (i) above
entered into with any bank meeting the qualifications specified in clause (iii)
above, (v) commercial paper issued by any Person incorporated in the United
States rated at least A-2 or the equivalent thereof by S&P, at least P-2 or the
equivalent thereof by Moody’s or at least R-1 (low) from DBRS and in each case
maturing not more than one year after the date of acquisition by such Person
(vi) securities with maturities of two years or less from the date of
acquisition backed by standby letters of credit issued by any Lender (or
affiliate thereof) or any other commercial bank that is rated at least A- or the
equivalent thereof by S&P, at least A3 or the equivalent thereof by Moody’s or
at least A (low) or the equivalent thereof by DBRS, (vii) investments with
average maturities of two years or less from the date of acquisition in money
market funds having an AAA credit rating or better by S&P or Aaa credit rating
or better by Moody’s (viii) investments in funds that invest at least 90% of
their assets in investments of the types described in clauses (i) through (vii)
above and (xi) other investments that the Administrative Agent and the Lead
Borrower may approve in writing from time to time.

 

“CDOR” has the meaning set forth in the definition of “Eurocurrency Rate”.

 

“CFC” means a controlled foreign corporation within the meaning of Section
957(a) of the Code.

 

“CFIDF” means the CF Industries Distribution Facilities, LLC.

 

“CF USA” means CF USA Holdings, LLC.

 



 9 

 

 

“Change in Law” means the occurrence, after the Fourth Restatement Effective
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines or directives thereunder,
issued in connection therewith or in implementation thereof, and (y) all
requests, rules, requirements, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” after the Fourth Restatement Effective Date, regardless of
the date enacted, adopted, issued or implemented.

 

“Change of Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes
the “beneficial owner” (as that term is used under Rule 13d-3 under the Exchange
Act), directly or indirectly, of Equity Interests representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of Holdings; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of Holdings by
Persons who were not nominated, appointed or approved for election by members of
the board of directors of Holdings constituting at the time of such nomination,
appointment or approval at least a majority of such board; (c) the failure of
Holdings to own, directly or indirectly, 100% of the outstanding Equity
Interests of the Lead Borrower (or any permitted successor thereof in accordance
with Section 6.3) or any Designated Borrower (or any permitted successor thereof
in accordance with Section 6.3); or (d) any “change of control” (as such term or
any words of similar import are defined under any Material Indebtedness) shall
occur; provided that a “change of control” under this clause (d) shall
constitute a Change of Control only if (x) such Material Indebtedness became due
and payable as a result thereof and/or (y) the holders of the obligations under
such Material Indebtedness shall have the right to accelerate, cancel,
terminate, or otherwise require the repayment, repurchase or redemption of, such
Material Indebtedness as a result of such “change of control.”

 

“Charges” has the meaning set forth in Section 9.13.

 

“Citi Prime Rate” means the rate of interest announced publicly by Citibank from
time to time as Citibank’s prime rate.

 

“Citibank” means Citibank, N.A.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

 



 10 

 

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Mortgaged Property” as defined in any other
Collateral Document and (iii) any other assets pledged or in which a Lien is
granted, in each case, pursuant to any Collateral Document; provided that at no
time shall this definition or any of the foregoing include any Excluded
Property.

 

“Collateral and Guarantee Release Conditions” means the first day on which
(i) no Default or Event of Default shall have occurred and be continuing and
(ii)(a) any two of the following three Indenture Corporate Ratings are in effect
as of such date: (I) the Indenture Moody’s Rating is Baa3 or better, (II) the
Indenture S&P Rating is BBB- or better or (III) the Indenture Fitch Rating is
BBB- or better, in each case with a stable (or better) outlook, (b) the Existing
CF Notes, including all fees, expenses and other amounts due and payable
thereunder, shall have been paid or defeased or (c) the Existing CF Notes cease
to be secured by the Collateral.

 

“Collateral and Guarantee Release Date” has the meaning set forth in Section
6.8.

 

“Collateral Documents” means, collectively, the Security Agreement, any Security
Agreement Supplements, any Intellectual Property Security Agreements and the
Mortgages delivered to the Administrative Agent on the Fourth Restatement
Effective Date or pursuant to Section 5.9 or 5.10.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder and to acquire participations in Letters of
Credit and Swingline Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8, (b)
increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.21 or Section 9.4. The amount of each Lender’s Commitment
as of the Fourth Restatement Effective Date is set forth on Schedule 2.1. The
aggregate amount of the Lenders’ Commitments as of the Fourth Restatement
Effective Date is $750,000,000.

 

“Commitment Date” has the meaning set forth in Section 2.19(b).

 

“Commitment Increase” has the meaning set forth in Section 2.19(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 9.1.

 

“Compliance Certificate” has the meaning set forth in Section 5.1(c).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consenting Lender” has the meaning set forth in Section 2.21(a).

 



 11 

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted from revenues in
determining such Consolidated Net Income, the sum of:

 

(a)             the aggregate amount of Consolidated Interest Expense for such
period;

 

(b)             the aggregate amount of expense for taxes paid or accrued for
such period;

 

(c)             all amounts attributable to depreciation and depletion for such
period;

 

(d)             all amortization and other non-cash charges (including, without
limitation, non-cash impairment charges, but excluding, at the election of the
Lead Borrower, operating expenses that are incurred in the ordinary course of
business that are accrued from time to time);

 

(e)              fees, cash charges and other cash expenses, premiums or
penalties incurred in connection with any acquisition, any asset disposition,
any recapitalization, any investment, any issuance of Equity Interests by
Holdings or any issuance, incurrence or repayment of Indebtedness by Holdings or
its Subsidiaries, the amortization of any deferred financing charges, and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed);

 

in each case for such period, minus the sum of:

 

(i)               all non-cash gains included in Consolidated Net Income for
such period;

 

(ii)              all amounts which constituted non-cash charges in prior
periods (and which were deducted in determining Consolidated Net Income in a
prior period) and which were actually paid in cash during the period for which
Consolidated EBITDA is being determined, all calculated for Holdings and its
Subsidiaries on a consolidated basis; provided that any amounts subtracted in
accordance with this clause (ii) shall not include operating expenses incurred
in the ordinary course of business that the Lead Borrower has elected to exclude
for purposes of calculating Consolidated EBITDA in clause (d) above.

 

To the extent the net income of any Subsidiary is excluded from Consolidated Net
Income in accordance with the proviso to the definition of “Consolidated Net
Income”, then add-backs and deductions in determining Consolidated EBITDA, to
the extent relating to such Subsidiary, shall be limited to the same extent.

 



 12 

 

 

“Consolidated Indebtedness” means, at any time, the sum of (without duplication)
(i) all Indebtedness of Holdings and its Subsidiaries (on a consolidated basis)
as would be required to be reflected as debt or Capital Lease Obligations on the
liability side of a consolidated balance sheet of Holdings and its Subsidiaries
in accordance with GAAP and (ii) all Guarantees by Holdings and its Subsidiaries
in respect of Indebtedness of any third Person (other than Holdings and its
Subsidiaries) of the type referred to in the preceding clause (i); provided that
Consolidated Indebtedness shall not include (x) the amount of any Indebtedness
that has been defeased or satisfied and discharged in accordance with the terms
of such Indebtedness; (y) any Indebtedness the proceeds of which are deposited
into a segregated account subject to a trust, escrow or other funding
arrangement entered into in connection with the issuance or incurrence of such
Indebtedness for the purpose of purchasing, redeeming, defeasing, repaying,
satisfying and discharging, or otherwise acquiring or retiring for value other
Indebtedness (other than Indebtedness described in the foregoing clause (x)), in
an amount equal to the amount of proceeds in such account or (z) any
Indebtedness the proceeds of which are deposited into a segregated account
subject to a trust, escrow or other funding arrangement entered into in
connection with the issuance or incurrence of such Indebtedness, or are subject
to a customary special mandatory redemption provision, in each case, for the
purpose of making any investment or Acquisition in an amount equal to the amount
of proceeds in such account, solely for as long as such investment or
Acquisition has not been consummated.

 

“Consolidated Interest Expense” means, with reference to any period, accrued
interest expense of Holdings and its Subsidiaries calculated on a consolidated
basis for such period determined in accordance with GAAP excluding amortization
of financing fees.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of
Holdings and its Subsidiaries determined on a consolidated basis for such period
(taken as a single accounting period) in accordance with GAAP; provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication): (i) the net income (or loss) of any Person in which a Person or
Persons other than Holdings and its Wholly-Owned Subsidiaries has an Equity
Interest or Equity Interests to the extent of such Equity Interests held by
Persons other than Holdings and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or accrued prior to such Person merging into or
consolidating with any Subsidiary or accrued prior to all or substantially all
of the property or assets of such Person being acquired by a Subsidiary and
(iii) the net income of any Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to such Subsidiary; it being understood
that the declaration or payment of a quarterly cash dividends or similar cash
distributions by Nitrogen, consistent with past practice, shall not be excluded
in computing Consolidated Net Income as a result of the operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to Nitrogen as in effect on the
Fourth Restatement Effective Date.

 

“Consolidated Total Assets” means, as of any date of determination thereof, the
total assets of Holdings and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise; provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person. “Controlling” and “Controlled” have meanings
correlative thereto.

 



 13 

 

 

“Corporate Rating” means the Moody’s Rating, the S&P Rating or the Fitch Rating,
as applicable.

 

“Covered Entity” means any of the following:

 

(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(b) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Credit Agreement Joinder” means each joinder agreement to this Agreement in
substantially the form of Exhibit I attached hereto or any other form reasonably
approved by the Administrative Agent and the Lead Borrower.

 

“Credit Event” means the making of a Loan or the issuance, amendment, extension
or renewal of any Letter of Credit (other than any amendment, extension or
renewal that does not increase the maximum stated amount of such Letter of
Credit).

 

“CTA” means the UK Corporation Tax Act 2009.

 

“DBRS” means Dominion Bond Rating Service Inc.

 

“Debtor Relief Laws” means the Bankruptcy Code, the Insolvency Act 1986 of the
United Kingdom and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws of the United States, the United Kingdom or other applicable
jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning set forth in Section 2.21(a).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



 14 

 

 

“Defaulting Lender” means, subject to the last sentence of Section 2.22, any
Lender that (a) has failed to (i) fund all or any portion of its Loans
(including pursuant to a Mandatory Borrowing) or participations in LC
Disbursements or Swingline Loans within two Business Days of the date such Loans
were required to be funded hereunder or (ii) pay to the Administrative Agent,
any Issuing Bank, any Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including with respect to its
participations in LC Disbursements and Swingline Loans) within two Business Days
of the date when due, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent, each Issuing Bank and the Lead Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to such funding or payment
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Lead Borrower or the Administrative Agent, each Issuing Bank or the
Swingline Lender, as applicable, in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan or participations in LC Disbursements or Swingline
Loans hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by the Administrative
Agent, any Issuing Bank or the Lead Borrower, to confirm in writing to the
Administrative Agent, such Issuing Bank and the Lead Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent, such Issuing
Bank and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender, subject to the last sentence of Section 2.22,
upon delivery of written notice of such determination to the Lead Borrower and
each Lender. Any determination by the Lead Borrower that the Administrative
Agent, the Swingline Lender, or an Issuing Bank is a Defaulting Lender under
clause (d) above shall be conclusive and binding absent manifest error, and such
Person shall be deemed to be a Defaulting Lender, subject to the last sentence
of Section 2.22, upon delivery of written notice of such determination to the
Administrative Agent, each Lender, the Swingline Lender and each Issuing Bank.

 

“Designated Borrower” has the meaning set forth in Section 2.23.

 

“Designated Borrower Jurisdiction” means the United States or any state thereof
or the District of Columbia, England and Wales or any other jurisdiction as
mutually agreed to from time to time by the Administrative Agent, all of the
Lenders and the Lead Borrower.

 

“Designated Borrower Request and Assumption Agreement” has the meaning set forth
in Section 2.23(a).

 



 15 

 

 

“Designated Borrowing Date” has the meaning set forth in Section 4.4.

 

“Designated LC Disbursement” has the meaning set forth in Section 2.5(e).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary (other than directors’ qualifying
shares and/or other nominal amounts of shares required to be held by Persons
other than Holdings and its Subsidiaries under applicable law)) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided that “Disposition” and “Dispose” shall not
be deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by their terms, or by the terms of any security
into which such Equity Interests are convertible or for which such Equity
Interests are putable or exchangeable (other than at the option of the issuer
thereof), or upon the happening of any event, mature (excluding any maturity as
the result of an optional redemption by the issuer thereof) or are mandatorily
redeemable (other than for Equity Interests that are not Disqualified Equity
Interests) pursuant to a sinking fund obligation or otherwise, or are redeemable
at the option of the holder thereof, in whole or in part, in each case prior to
the date that is ninety-one (91) days after the Maturity Date in effect at the
time of incurrence or issuance thereof (measured at the time of the incurrence
or issuance thereof), in the case of each of the foregoing, except as a result
of a change of control, asset sale, event of loss, or other requirement to make
an offer to repurchase, redeem, defease or prepay upon a “fundamental change”
(or similar event); provided that only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or
ex-changeable or is so redeemable at the option of the holder thereof (in each
case subject to the qualifications and exceptions set forth above) prior to such
date shall be deemed to be Disqualified Equity Interests; provided, further,
that if such Equity Interests are issued to any employee or any plan for the
benefit of employees of Holdings or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holdings or
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of any such employee’s termination, death or
disability; provided, further, that no Equity Interests held by any future,
present or former employee, director, officer or consultant (or their respective
Affiliates or immediate family members) of Holdings or any of its Subsidiaries
shall be considered Disqualified Equity Interests because such Equity Interests
are redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement or similar agreement that may be in effect from time to time;
provided, further, that any class of Equity Interests of such Person that by its
terms authorizes such Person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Equity Interests shall not be
deemed to be Disqualified Equity Interests.

 

“Disregarded Person” means any Subsidiary (a) that is treated as a disregarded
entity for U.S. federal income tax purposes and holds Equity Interests of one or
more Foreign Subsidiaries or (b) substantially all of the assets of which are
Equity Interests of one or more Foreign Subsidiaries.

 



 16 

 

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of dollars with
such Alternative Currency.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” of any Person means any Subsidiary of such Person
incorporated or organized in the United States or any state thereof or the
District of Columbia; provided that any Subsidiary that would otherwise
constitute a Domestic Subsidiary and is a holding company which owns Equity
Interests in one or more Foreign Subsidiaries that are CFCs, but owns no other
material assets and does not engage in any trade or business (other than acting
as a holding company for such Equity Interests in Foreign Subsidiaries) shall
not constitute a Domestic Subsidiary hereunder; provided, further, that a
Subsidiary that is disregarded as separate from its owner for federal income tax
purposes and owns assets substantially all of which constitute Equity Interests
in one or more Foreign Subsidiaries that are CFCs, shall not constitute a
Domestic Subsidiary hereunder.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means and includes any commercial bank, an insurance
company, a financial institution, any fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act), and,
in the case of each of the foregoing, which, through its applicable lending
offices, is capable of lending to the Borrowers and extends revolving lending
facilities in its ordinary course of business, but in any event excluding each
Defaulting Lender, Holdings and its Subsidiaries and Excluded Subsidiaries, and
any natural person (or holding company, investment vehicle or trust for, or
owned and operated for the benefit of, a natural person).

 

“Enterprises” means CF Industries Enterprises, LLC, a Delaware limited liability
company.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the generation, use, handling, storage, transportation, disposal, management,
release or threatened release of, or exposure to, any Hazardous Material or to
health and safety matters.

 



 17 

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of Holdings or any of its
Subsidiaries directly or indirectly resulting from or based upon (a) any
Environmental Law, (b) the treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a cooperative society or a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest (other than any debt security which
by its terms is convertible at the option of the holder into Equity Interests,
to the extent such holder has not so converted such debt security but including,
for the avoidance of doubt, but only for the purposes of the definition of
“Domestic Subsidiary”, any interests treated as equity for United States federal
income tax purposes).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any person that for purposes of Title IV of ERISA or
Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Loan Party or any Subsidiaries of any
Loan Party under Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived the requirement that it be notified of such event; (b) the
receipt by or issuance from any Loan Party, any Subsidiary of any Loan Party or
any ERISA Affiliate of notice from or to the PBGC regarding the intention to
take action under Section 4041 or 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (c) the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived, or the filing of any request for or receipt of a minimum
funding waiver under Section 412 of the Code with respect to any Plan or that
such filing may be made, or a determination that any Plan is, or is expected to
be, considered an at-risk plan within the meaning of Section 430 of the Code or
Section 303 of ERISA; (d) the incurrence by any Loan Party, any Subsidiary of
any Loan Party or any ERISA Affiliate of any liability with respect to the
complete or partial withdrawal of any Loan Party, any Subsidiary of any Loan
Party or any ERISA Affiliate from a Multiemployer Plan, the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan, or the receipt by
any Loan Party, any Subsidiary of any Loan Party or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from any Loan Party, any
Subsidiary of any Loan Party or any ERISA Affiliate of any notice, that a
Multiemployer Plan is in endangered or critical status under Section 432 of the
Code or Section 305 of ERISA; (e) any Loan Party, any Subsidiary of any Loan
Party or any ERISA Affiliate incurring any liability under Title IV of ERISA
with respect to the termination of any Plan; or (f) any Foreign Plan Event.

 



 18 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “€” mean the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate. Eurocurrency Loans
may be denominated in dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Loans.

 

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Borrowing:

 

(a)             denominated in a LIBOR Quoted Currency, the rate appearing on
the applicable Bloomberg screen page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent in its reasonable discretion from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant currency in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period (the “Eurocurrency
Screen Rate”). In the event that the Eurocurrency Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to any Eurocurrency Borrowing then the Eurocurrency Rate shall be
the Interpolated Rate, determined at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. If neither the Eurocurrency Screen
Rate nor the Interpolated Rate is available at such time for any reason, then
the “Eurocurrency Rate” with respect to such Eurocurrency Borrowing for such
Interest Period shall be the rate at which deposits in the applicable currency
in the Dollar Equivalent of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in Same Day Funds in the London interbank market at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; or

 

(b)             denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”) displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service at approximately 10:00 a.m., Toronto, Ontario
time, on the first day of such Interest Period (or, if the first day of such
Interest Period is not a Business Day, as of approximately 10:00 a.m. Toronto,
Ontario time on the immediately preceding Business Day); provided that if such
rate does not appear on the CDOR Page at such time on such date, the rate for
such date will be the annual interest rate equivalent to the discount rate as of
approximately 10:00 a.m. Eastern time on such day at which one of the three
largest Canadian chartered banks listed on Schedule I of the Bank Act (Canada)
as selected by Administrative Agent in consultation with the Lead Borrower is
then offering to purchase Canadian Dollar denominated bankers’ acceptances
accepted by it having such specified term (or a term as closely as possible
comparable to such specified term);

 

provided that if any such rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

 



 19 

 

 

“Eurocurrency Screen Rate” has the meaning set forth in the definition of
“Eurocurrency Rate.”

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excluded Property” means (a) (i) all owned real property other than Material
Real Property and (ii) all leasehold interests in real property; (b) (i) motor
vehicles and other assets subject to certificates of title, (ii) rolling stock,
barges and minority interests in aircraft and (iii) letter of credit rights
(except, in the case of each of clauses (i), (ii) and (iii), to the extent
perfection can be achieved by filing a UCC-1 financing statement),
(c) commercial tort claims in an amount less than $10,000,000; (d) pledges and
security interests prohibited by applicable law, rule or regulation (in each
case, except to the extent such prohibition is unenforceable after giving effect
to the applicable provisions of the Uniform Commercial Code) or which could
require governmental (including regulatory) consent, approval, license or
authorization to be pledged (unless such consent, approval, license or
authorization has been received); (e) all (A) voting Equity Interests in each
Foreign Subsidiary and each Disregarded Person, in each case in excess of 65% of
the total combined voting power of the Equity Interests of such Subsidiary
directly owned by Loan Parties, (B) Equity Interests in Immaterial Subsidiaries
and Excluded Subsidiaries, and (C) Equity Interests in each Subsidiary (other
than Nitrogen) that is not a direct Wholly-Owned Subsidiary of a Loan Party;
(f) rights arising under any contract, instrument, lease, license or other
agreement, or any property subject to a purchase money security interest,
Capital Lease Obligation or other arrangement, to the extent that a grant of a
security interest therein would violate or invalidate such contract, instrument,
lease, license or agreement, or any documents governing such purchase money
security interest, Capital Lease Obligation or other arrangement, or create a
right of termination in favor of any other party thereto (other than Holdings,
any Borrower or any Guarantor), in each case after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or similar
laws; (g) those assets as to which the cost of obtaining a security interest
therein or perfection thereof would be excessive in relation to the value
afforded to the Lenders thereby, as reasonably agreed by the Lead Borrower and
the Administrative Agent; (h) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security interests in
such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti assignment
provisions of the Uniform Commercial Code or similar laws; (i) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the applicant’s intent-to-use such trademark unless and until evidence of use
of the trademark has been filed with, and accepted by the United States Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. §1051, et seq.), solely to the extent that granting a security
interest in such trademark application prior to such filing and acceptance would
adversely affect the enforceability or validity of such trademark application or
the resulting trademark registration; (j) any property acquired after the
Amendment No. 3 Closing Date that is subject to a pre-existing security interest
permitted hereunder (provided that such security interest was not incurred in
anticipation of the acquisition of such property) for so long as the contract or
other agreement governing such security interest prohibits the creation of any
other security interest on such property, except to the extent such prohibition
is rendered ineffective after giving effect to applicable anti-assignment
provisions of the Uniform Commercial Code or similar laws; (k) property to the
extent the granting of a security interest in such property could reasonably be
expected to result in material adverse tax consequences to the Lead Borrower,
Holdings or any Guarantor, as reasonably determined in good faith by the Lead
Borrower and subject to the reasonable consent of the Administrative Agent; (l) 
any Material Real Property (other than the Material Real Property listed on
Schedule 1.1) to the extent the granting of a Mortgage in such Material Real
Property requires the consent of a third party and the Lead Borrower is unable
to obtain such consent after using reasonable efforts (so long as the relevant
restriction was in effect on the Amendment No. 3 Closing Date (or, if later, the
date on which such Material Real Property was acquired by a Loan Party) and was
not incurred in contemplation of this clause (l)); (m) tax, payroll, healthcare,
employee wage or benefit, fiduciary, escrow, defeasance, redemption and trust
accounts; (n) all accounts that are swept to a zero balance on a daily basis;
(o) Margin Stock; (p) Equity Interests of any captive insurance companies,
not-for-profit Subsidiaries, cooperatives and special purpose entities; (q) all
assets owned by Exempt Subsidiaries and any Foreign Designated Borrower; (r) all
Indebtedness (including, without limitation, any intercompany notes), in each
case in an aggregate principal amount of less than $10,000,000; and (s) cash
deposits, letters of credit and Investment Property (as defined in the Security
Agreement) (other than Equity Interests of a Subsidiary) in which a Lien not
prohibited by Section 6.2 (other than clause (bb) or (cc) thereof) is granted to
a Person that is not a Loan Party, a Subsidiary, an Excluded Subsidiary or an
Affiliate of any of the foregoing, in each case for so long as the contract or
other agreement or arrangement pursuant to which such Lien is granted prohibits
the creation of any other Lien on such property.

 



 20 

 

 

“Excluded Subsidiary” means Terra Nitrogen and each of its subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest would have become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) Taxes imposed on (or measured by) its net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) that are Other Connection Taxes; (b) other than in the case of
an assignee pursuant to a request by the Lead Borrower under Section 2.18(b),
any United States withholding Tax that is imposed on amounts payable to a
recipient at the time such recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.16(b); (c) Taxes
attributable to any Lender’s failure to comply with Section 2.16(f) or Section
2.16(h) or (d) any withholding Taxes imposed under FATCA.

 



 21 

 

 

“Exempt Subsidiaries” means (a) any Immaterial Subsidiaries, (b) any Foreign
Subsidiary, (c) any direct or indirect Subsidiary of a Foreign Subsidiary or a
Disregarded Person, (d) any Disregarded Person, (e) any Subsidiary not required
to be a Guarantor in accordance with the Agreed Guarantee Principles; provided
that this clause (e) shall not apply to a Person if (and only for so long as)
such Person is a borrower, issuer or guarantor of the Existing CF Notes, (f) any
Excluded Subsidiary and (g) any Subsidiary to the extent the cost of obtaining a
Guaranty by such Subsidiary outweighs the benefit to the Lenders afforded
thereby, as reasonably determined by the Lead Borrower and the Administrative
Agent; provided that in no event shall the term “Exempt Subsidiary” or “Exempt
Subsidiaries” include the Lead Borrower, any other Borrower or, prior to the
Collateral and Guarantee Release Date, Enterprises, Sales, CF USA or CFIDF.

 

“Existing CF Notes” means the 2021 Indenture Notes and the 2026 Indenture Notes,
collectively.

 

“Existing Lenders” has the meaning set forth in the second introductory
paragraph hereto.

 

“Existing Loans” has the meaning set forth in Section 9.19(a).

 

“Existing Maturity Date” has the meaning set forth in Section 2.21(a).

 

“Existing Mortgage” means any Mortgage delivered to the Former Agent pursuant to
the Third Amended and Restated Credit Agreement with respect to the Material
Real Property listed on Schedule 1.1.

 

“Extension Effective Date” has the meaning set forth in Section 2.21(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Fourth
Restatement Effective Date (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations promulgated thereunder or official
interpretations thereof, and any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any fiscal or regulatory legislation or rules
pursuant to any intergovernmental agreement, treaty or convention among
Governmental Authorities and implementing such Sections of the Code.

 



 22 

 

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as an overnight bank funding rate (from and after such date as the Federal
Reserve Bank of New York shall commence to publish such composite rate);
provided that if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means, collectively, (i) that certain Fee Letter, dated November
1, 2019, between Holdings and Citigroup Global Markets, Inc., (ii) that certain
Fee Letter, dated November 1, 2019, between Holdings and Goldman Sachs and (iii)
that certain Fee Letter, dated November 1, 2019, between Holdings and Morgan
Stanley.

 

“Financial Covenant Step-Up” has the meaning set forth in Section 6.4(b).

 

“Financial Covenant Step-Up Period” has the meaning set forth in Section 6.4(b).

 

“Financial Covenant Step-Up Election” means a written election by the Lead
Borrower, in form and substance as shall be reasonably satisfactory to the
Administrative Agent, to increase the Maximum Total Net Leverage Ratio pursuant
to Section 6.4(b).

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Loan Party.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

 

“Fitch” means Fitch, Inc.

 

“Fitch Rating” means the highest of (i) the public corporate family rating of
Holdings from Fitch, (ii) the public corporate family rating of the Lead
Borrower from Fitch and (iii) the long-term debt rating by Fitch for the Index
Debt.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform Act of
2004.

 

“Foreign Designated Borrower” means any Designated Borrower organized in any
Designated Borrower Jurisdiction other than the United States or any state
thereof or the District of Columbia.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

 23 

 



 

“Foreign Plan” means any benefit plan sponsored, maintained or contributed to
(or that is required to be sponsored, maintained or contributed to by), or with
respect to which there is any liability to, any Loan Party or any Subsidiary of
any Loan Party, that under applicable law other than the laws of the United
States or any political subdivision thereof, is required to be funded through a
trust or other funding vehicle, other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

“Foreign Plan Event” means, with respect to any Foreign Plan, (i) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority, (ii) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments, (iii) the receipt of a notice from, or the provision
of notice to, a Governmental Authority relating to the intention to terminate
any Foreign Plan or to appoint a trustee or similar official to administer any
Foreign Plan, (iv) the insolvency of any Foreign Plan or the incurrence of any
liability to any Loan Party or any Subsidiary of any Loan Party under applicable
law on account of the complete or partial termination of any Foreign Plan or the
complete or partial withdrawal of any participating employer therein or (v) any
other event or condition with respect to a Foreign Plan that could result in
liability of any Loan Party or any Subsidiary of any Loan Party.

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Former Agent” means Morgan Stanley, in its capacity as administrative agent
under the Third Amended and Restated Credit Agreement.

 

“Fourth Restatement Effective Date” means December 5, 2019.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Goldman Sachs” means Goldman Sachs Bank USA.

 

“Governmental Authority” means the government of the United States of America,
the United Kingdom or any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business, or customary indemnification
obligations entered into in connection with any acquisition or disposition of
assets or of other entities (other than to the extent that the primary
obligations that are the subject of such indemnification obligation would be
considered Indebtedness hereunder).

 



 24 

 

 

“Guarantor” means (a) Holdings, (b) the Lead Borrower (with respect to the
Obligations of each other Borrower) and (c) at all times prior to the Collateral
and Guarantee Release Date (i) each Borrower (with respect to the Obligations of
each other Borrower), (ii) Enterprises, (iii) Sales, (iv) CF USA, (v)  CFIDF and
(vi) each direct or indirect Domestic Subsidiary (other than an Exempt
Subsidiary) of Holdings that Guarantees any Indebtedness for borrowed money
(other than Permitted Indebtedness) of Holdings, the Lead Borrower and/or any
other Loan Party in excess of $150,000,000, in the case of each of clauses (a)
through (c) from the time that such Person delivers an executed Guaranty
Agreement, Guaranty Joinder Agreement or comparable guaranty documentation
reasonably satisfactory to the Administrative Agent;

 

“Guaranty” means a Guarantee pursuant to (a) the Guaranty Agreement entered into
on the Fourth Restatement Effective Date or (b) any Guaranty Agreement, Guaranty
Joinder Agreement or comparable guaranty documentation reasonably satisfactory
to the Administrative Agent entered into hereunder.

 

“Guaranty Agreement” means each guarantee agreement in substantially the form of
Exhibit E attached hereto, as such agreement may be modified (including, but not
limited to, by adding limitations to the extent necessary to comply with the
Agreed Guarantee Principles (including by limiting the maximum amount
guaranteed), which limitations in such agreement shall in each case be subject
to the reasonable satisfaction of the Administrative Agent) in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Guaranty Joinder Agreement” means each joinder agreement to a Guaranty
Agreement in substantially the form of Exhibit J attached hereto, as such
agreement may be modified (including but not limited to, by adding limitations
to the extent necessary to comply with the Agreed Guarantee Principles
(including by limiting the maximum amount guaranteed), which limitations in such
agreement shall in each case be subject to the reasonable satisfaction of the
Administrative Agent) in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is a counterparty to a Swap Agreement with a
Loan Party or any Subsidiary and that is a Lender, the Administrative Agent or
an Affiliate of any of the foregoing as of the Fourth Restatement Effective Date
or, if later, the date on which such Swap Agreement is entered into, in each
case in its capacity as a party thereto; provided that no such Person shall be
considered a Hedge Bank until such time as (x) such Person (except the
Administrative Agent) shall have delivered written notice to the Administrative
Agent that such Swap Agreement has been entered into and that, subject to the
satisfaction of clause (y) below, such Person constitutes a Hedge Bank with
respect to such Swap Agreement, entitled to the benefits of the Guaranty and the
Collateral under the Loan Documents and (y) the Lead Borrower has designated
such Person as a “Hedge Bank” and such Swap Agreement as a “Secured Swap
Agreement” in a written notice delivered to the Administrative Agent.

 



 25 

 

 

“Holdings” has the meaning set forth in the introductory paragraph hereto.

 

“Immaterial Subsidiary” means, as of any date of determination, a Subsidiary
(other than a Loan Party) (a) whose consolidated total assets on a Pro Forma
Basis do not constitute more than 5.0% of the Consolidated Total Assets of
Holdings and its Subsidiaries (for the most recently ended fiscal year of
Holdings for which audited financial statements are available), and (b) whose
consolidated gross sales do not constitute more than 5.0% of the consolidated
gross sales of Holdings and its Subsidiaries on a Pro Forma Basis (for the most
recently ended fiscal year of Holdings for which audited financial statements
are available); provided that if at any time one or more Immaterial Subsidiaries
are subject to one or more events as described under clause (h) and/or (i) of
Article VII, if such Immaterial Subsidiaries would fail to meet either the test
described in preceding clause (a) or (b) if all such Immaterial Subsidiaries
were a single Subsidiary (rather than separate Subsidiaries), for this purpose
treated as if each reference in preceding clause (a) and (b) to “5.0%” were
instead a reference to “7.5%”, then the respective such Subsidiaries shall not
constitute Immaterial Subsidiaries unless and until such time as in aggregate
they do not fail either of the tests referenced in this proviso.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“Eurocurrency Rate.”

 

“Increase Date” has the meaning set forth in Section 2.19(a).

 

“Increasing Lender” has the meaning set forth in Section 2.19(b).

 

“Incremental Amendment” has the meaning set forth in Section 2.20(b).

 

“Incremental Facilities” has the meaning set forth in Section 2.20(a).

 

“Incremental Lenders” has the meaning set forth in Section 2.20(b).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.20(a).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(a).

 



 26 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services that is due more than six
months after taking delivery of such property (excluding (i) accounts payable
and accrued liabilities and expenses incurred in the ordinary course of
business, (ii) deferred compensation arrangements and (iii) earn-out
obligations), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
or acquired by such Person (other than Liens on Equity Interests in joint
ventures), whether or not such Person has assumed or become liable for the
payment of such obligation; provided that, in the event such Person has not
assumed or become liable for payment of such obligation, only the lesser of the
fair market value of such property or the amount of the obligation secured shall
be deemed to be Indebtedness, (f) all Guarantees by such Person of Indebtedness
of others of the types described in clauses (a), (b), (d), and (e) above and
clauses (g), (h) and (i) below, the amount of such obligation being deemed to be
an amount equal to the stated or determinable amount of the obligations of such
Person in respect of such Guarantee or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith, (g) the principal portion of all Capital Lease Obligations of such
Person, (h) all obligations, after giving effect to any prior drawings or
reductions which have been reimbursed, contingent or otherwise, of such Person
as an account party or applicant in respect of letters of credit, letters of
guaranty, surety bonds or similar arrangements, (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances and (j)
obligations of such Person under any liquidated earn-out that would appear as
liabilities on a balance sheet of such Person. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitee” has the meaning set forth in Section 9.3(b).

 

“Indenture Corporate Rating” means the Indenture Moody’s Rating, the Indenture
S&P Rating or the Indenture Fitch Rating, as applicable.

 

“Indenture Fitch Rating” means the public corporate credit rating of Holdings
from Fitch; provided that if Fitch shall not have in effect a public corporate
credit rating of Holdings, the “Fitch Rating” shall mean the long-term debt
rating by Fitch for the Indenture Index Debt.

 

“Indenture Index Debt” means senior, unsecured, long-term Indebtedness for
borrowed money of Holdings (or, in the event that Holdings does not have senior,
unsecured, long-term Indebtedness for borrowed money outstanding, the Lead
Borrower) that is not Guaranteed by any other Person (other than the Lead
Borrower or a Guarantor) or subject to any other credit enhancement that has the
higher long term debt rating from S&P, Moody’s or Fitch.

 



 27 

 

 

“Indenture Moody’s Rating” means the public corporate family rating of Holdings
from Moody’s; provided that if Moody’s shall not have in effect a public
corporate family rating of Holdings, the “Indenture Moody’s Rating” shall mean
the long-term debt rating by Moody’s for the Indenture Index Debt.

 

“Indenture S&P Rating” means the public corporate credit rating of Holdings from
S&P; provided that if S&P shall not have in effect a public corporate credit
rating of Holdings, the “S&P Rating” shall mean the long-term debt rating by S&P
for the Indenture Index Debt.

 

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of Holdings or the Lead Borrower (as elected by the Lead Borrower in a written
notice to the Administrative Agent), in each case, that is not Guaranteed by any
other Person or entity (other than a Loan Party) or subject to any other credit
enhancement which has the higher long term debt rating by S&P, Moody’s or Fitch.

 

“Information” has the meaning set forth in Section 9.12(a).

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form attached as Exhibit M hereto or any other form approved by the
Administrative Agent and the Lead Borrower, as may be in effect from time to
time.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters most recently
ended to (b) Consolidated Interest Expense for such period of four (4)
consecutive fiscal quarters; provided that, for purposes of any calculation of
the Interest Coverage Ratio pursuant to this Agreement, Consolidated EBITDA and
Consolidated Interest Expense shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

 

“Interest Election Request” has the meaning set forth in Section 2.7(b).

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December when
such Loan is outstanding and the Maturity Date, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid in accordance with the terms hereof and the Maturity Date.

 



 28 

 

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to, or with the consent of, each Lender, such other period
that is less than one month or greater than six months) thereafter, as the Lead
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurocurrency Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 



“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the last available
Eurocurrency Screen Rate) reasonably determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the Eurocurrency Screen Rate for the longest period (for which the
Eurocurrency Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the Eurocurrency Screen Rate for the shortest period
(for which that Eurocurrency Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” means, except as otherwise provided in Article VIII, the Lenders
listed on Schedule 2.1 on the Fourth Restatement Effective Date with a
commitment to acquire participations in Letters of Credit in the amount set
forth opposite such Lender’s name under the heading “Applicable LC Fronting
Sublimit” and each Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.5(j) or Section 2.5(k)(ii) (other than any Person that
shall have ceased to be an Issuing Bank as provided in Section 2.5(k)); provided
that, unless Morgan Stanley Bank or Goldman Sachs, as applicable, specifically
consents thereto in a given instance, neither Morgan Stanley Bank nor Goldman
Sachs nor any of their respective Affiliates shall be obligated to issue any
trade Letters of Credit (and each of Morgan Stanley Bank and Goldman Sachs and
their respective Affiliates shall only be obligated to issue standby Letters of
Credit). Any Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliates with respect to
Letters of Credit issued by such Affiliates.

 

“ITA” means the UK Income Tax Act 2007.

 

“Judgment Currency” has the meaning set forth in Section 9.18(a).

 

“Judgment Currency Conversion Date” has the meaning set forth in Section
9.18(a).

 

“LC Collateral Account” has the meaning set forth in Section 2.5(i).

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 



 29 

 

 

“LC Exposure” means, at any time, the sum of the Dollar Equivalent of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

 

“LC Sublimit” has the meaning set forth in Section 2.5(b).

 

“Lead Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Lenders” means the Persons listed on Schedule 2.1 on the Fourth Restatement
Effective Date and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption or pursuant to Section 2.19 or Section
2.21, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Letter of Credit” means any irrevocable letter of credit issued pursuant to
this Agreement. Letters of Credit may be issued in dollars or in an Alternative
Currency.

 

“Letter of Credit Suspension Notice” has the meaning set forth in Section
2.5(b).

 

“LIBOR Quoted Currency” means dollars, Euro and Sterling.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.13(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of ABR, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable, good faith discretion of the Administrative Agent and in
consultation with the Lead Borrower, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent Administrative Agent in consultation with the Lead Borrower
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines reasonably and in good faith and in consultation
with the Lead Borrower).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, including any amendment hereto or waiver
hereunder, the Notes, if any, each Guaranty Agreement, Guaranty Joinder
Agreement and comparable guaranty documentation delivered to the Administrative
Agent hereunder, each Collateral Document, the Intercreditor Agreement (if in
effect), each Credit Agreement Joinder and each Designated Borrower Request and
Assumption Agreement and each letter of credit application.

 



 30 

 

 

“Loan Parties” means Holdings, each Borrower party to this Agreement and each
Guarantor.

 

“Loans” means each Revolving Loan and each Swingline Loan.

 

“London Banking Day” means any day on which dealings in dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Mandatory Borrowing” has the meaning provided in Section 2.4(c). All Mandatory
Borrowings shall be denominated in dollars.

 

“Margin Stock” has the meaning provided in Regulation U of the Board.

 

“Material Acquisition” means any acquisition (including pursuant to a merger,
consolidation, amalgamation or otherwise) of at least a majority of the Equity
Interests of a Person, all or substantially all of the assets of any other
Person or all or substantially all of the assets of a division, line of business
or branch of such Person (in each case, in one transaction or a series of
transactions) and which involves the payment of consideration or assumption of
Indebtedness by Holdings and its Subsidiaries in excess of $200,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of Holdings and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement, any
Guaranty or any of the other Loan Documents or the rights and remedies, in each
case taken as a whole, of the Administrative Agent, the Issuing Banks or the
Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or more of Holdings and its Subsidiaries in a principal amount
exceeding $200,000,000 outstanding at the time of determination, but excluding
any Indebtedness owing to Holdings, any Borrower or any of their respective
Subsidiaries. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings, any Borrower or any of their respective
Subsidiaries in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Real Property” means (i) each fee-owned real property that is listed
on Schedule 1.1 and (ii) other than Excluded Property of the type described in
clauses (g), (k) or (l) of such definition, each fee-owned real property owned
by any Loan Party after the Fourth Restatement Effective Date (other than as
described in clause (i)) and located in the continental United States (other
than the real property located in Fremont, Nebraska and Blair, Nebraska, in the
case of this clause (ii) with a fair market value, as of the date such real
property or Subsidiary was acquired, in excess of $10,000,000 individually.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 



 31 

 

 

“Maturity Date” means December 5, 2024, as such date may be extended pursuant to
Section 2.21.

 

“Maturity Date Extension Request” means a request by the Lead Borrower,
substantially in the form of Exhibit G attached hereto or such other form as
shall be approved by the Administrative Agent (such approval not to be
unreasonably withheld or delayed), for the extension of the Maturity Date
pursuant to Section 2.21.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Maximum Total Net Leverage Ratio” has the meaning set forth in Section 6.4(b).

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of Holdings ended on such date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Moody’s Rating” means the highest of (i) the public corporate family rating of
Holdings from Moody’s, (ii) the public corporate family rating of the Lead
Borrower from Moody’s and (iii) the long-term debt rating by Moody’s for the
Index Debt.

 

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

 

“Morgan Stanley Bank” means Morgan Stanley Bank, N.A.

 

“Mortgage” means a mortgage, deed of trust, trust deed, or deed to secure debt,
as applicable, substantially in the form of Exhibit N attached hereto or any
other form reasonably approved by the Administrative Agent and the Lead
Borrower, in each case creating and evidencing a Lien on a Mortgaged Property,
with such terms and provisions as may be required by the applicable laws of the
relevant jurisdiction.

 

“Mortgage Modification” has the meaning set forth in the definition of Real
Property Collateral Requirement.

 

“Mortgage Policy” has the meaning set forth in the definition of Real Property
Collateral Requirement.

 

“Mortgaged Property” means each Material Real Property that is subject to a lien
of an Existing Mortgage or required to be subject to a Mortgage pursuant to
Section 5.9(c) or Section 5.10(a).

 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is contributed to (or to which there is an
obligation to contribute to) by any Loan Party or any Subsidiary of any Loan
Party or any ERISA Affiliate, and each such plan for the six-year period
immediately following the latest date on which any Loan Party, any Subsidiary of
any Loan Party or any ERISA Affiliate contributed to or had an obligation to
contribute to such plan.

 



 32 

 

 

“Netherlands” means the European part of the Kingdom of the Netherlands.

 

“Nitrogen” means CF Industries Nitrogen, LLC, a Delaware limited liability
company.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
directly and adversely affected Lenders in accordance with the terms of Section
9.2 and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Guarantor Subsidiary” means any Subsidiary of Holdings that is not a
Guarantor (other than the Lead Borrower).

 

“Note” has the meaning set forth in Section 2.9(e).

 

“Obligation Currency” has the meaning set forth in Section 9.18(a).

 

“Obligations” means (a) all amounts owing by any Loan Party to the
Administrative Agent, any Issuing Bank or any Lender pursuant to the terms of
this Agreement or any other Loan Document (including all interest which accrues
after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of any Borrower or any of its
Subsidiaries, whether or not allowed in such case or proceeding) and (b) prior
to the Collateral and Guarantee Release Date, all Secured Swap Obligations, all
Secured Cash Management Obligations and all Secured Bilateral LC Obligations,
excluding, in the case of clauses (a) and (b), with respect to any Guarantor at
any time, any Excluded Swap Obligations with respect to such Guarantor at such
time. Notwithstanding anything to the contrary in any Loan Document, (i) unless
otherwise agreed to in writing by the Lead Borrower and any Hedge Bank, any
Secured Cash Management Bank or any Bilateral LC Provider, as applicable, the
obligations of any Loan Party or any Subsidiary under any Secured Swap
Agreement, any Secured Cash Management Agreement or any Secured Bilateral LC
Facility, as applicable, shall be secured and guaranteed pursuant to the Loan
Documents only to the extent that, and for so long as, the Obligations (other
than Secured Swap Obligations, Secured Cash Management Obligations, Secured
Bilateral LC Obligations, indemnities and other contingent obligations with
respect to which no claim for reimbursement has been made and Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Lead Borrower or with respect to
which other arrangements have been made that are satisfactory to the applicable
Issuing Bank) are so secured and guaranteed and (ii) any release of Collateral
or Guarantors effected in a manner permitted by this Agreement or any other Loan
Document shall not require the consent of any holder of Secured Swap
Obligations, Secured Cash Management Obligations or Secured Bilateral LC
Obligations other than in its capacity as a Lender or as the Administrative
Agent to the extent required under this Agreement.

 

“Other Connection Taxes” means, with respect to any recipient of a payment
hereunder, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

 



 33 

 

 

“Other Taxes” means any and all present or future stamp, stamp duty reserve,
court or documentary taxes or duties or any other excise, property, intangible,
recording, filing or similar Taxes which arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement and the other Loan Documents; excluding, however, such Taxes
imposed with respect to an assignment (other than (i) such taxes that arise from
the enforcement of this Agreement or the other Loan Documents, and (ii) such
taxes imposed with respect to an assignment that occurs as a result of the
request of a Borrower pursuant to Section 2.18(b)).

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in an Alternative Currency, the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Citibank
in the applicable offshore interbank market for such currency to major banks in
such interbank market.

 

“Participant” has the meaning set forth in Section 9.4(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.4(c)(ii).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the U.S. Pension Benefit Guaranty Corporation and any successor
entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit L hereto or
any other form approved by the Administrative Agent and the Lead Borrower, as
the same shall be supplemented from time to time.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes, assessments or governmental charges or
levies that are not yet overdue for a period of more than sixty (60) days or are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside in accordance with GAAP or other applicable
accounting rules;

 

(b)       landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
suppliers’, processors’, workman’s, repairmen’s and other like Liens imposed by
law, arising in the ordinary course of business and securing obligations that
are not overdue by more than sixty (60) days or are being contested in
compliance with Section 5.4;

 



 34 

 

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or similar laws or regulations (other than Liens arising under
ERISA), including cash collateral for obligations in respect of letters of
credit, guarantee obligations or similar instruments related to the foregoing
and deposits securing liability insurance carriers under insurance or
self-insurance arrangements in the ordinary course of business;

 

(d)       pledges, utility deposits and deposits (including cash collateral for
obligations in respect of letters of credit and bank guarantees) made to secure
the performance of bids, tenders, contracts (including, but not limited to,
insurance contracts), leases, statutory obligations, surety and appeal bonds (or
deposits made to otherwise secure an appeal, stay or discharge in the course of
any legal proceeding), performance or completion bonds and other obligations of
a like nature or other cash deposits required to be made, in each case in the
ordinary course of business;

 

(e)       judgment liens and judicial attachment liens in respect of judgments
that do not constitute an Event of Default under clause (k) of Article VII;

 

(f)       recorded or unrecorded easements, encroachments, rights-of-way,
covenants, conditions, restrictions, leases, licenses, reservations,
subdivisions, environmental and similar encumbrances of any kind or rights of
others for rights-of-way, utilities and other similar purposes, or zoning,
building, subdivision, environmental or other restrictions as to the use of
owned or leased real property and minor defects and irregularities in title on
real property that do not secure any monetary obligations and do not materially
interfere with the ability of the applicable Loan Party or Subsidiary to operate
the affected property in the ordinary conduct of business;

 

(g)       any matters disclosed on any survey, aerial survey, ExpressMap or
equivalent photographic depiction delivered by the Lead Borrower to the
Administrative Agent, to the extent such matters shall be acceptable to the
Administrative Agent in its reasonable discretion;

 

(h)       any exceptions to title set forth in any Mortgage Policy or any date
down or modification endorsement accepted by the Administrative Agent;

 

(i)       Liens in favor of the United States or any state thereof, or in favor
of any other country, or political subdivision thereof, to secure certain
payments pursuant to any contract or statute or to secure any Indebtedness
incurred for the purpose of financing all or any part of the purchase price or
impairments, or, in the case of real property, the cost of construction, of the
assets subject to such Liens, including, without limitation, such Liens incurred
in connection with pollution control, industrial revenue or similar financing;

 

(j)       [reserved];

 



 35 

 

 

(k)        purported Liens evidenced by the filing of precautionary UCC
financing statements or similar filings related to operating leases of personal
property entered into Holdings or any of its Subsidiaries in the ordinary course
of business;

 

(l)        customary rights of first refusal, “tag along” and “drag along”
rights, and put and call arrangements under joint venture agreements;

 

(m)        Liens arising out of sale and leaseback transactions; and

 

(n)       any interest or title, and any encumbrances thereon, of a lessor or
sublessor under any lease entered into by a Loan Party or Subsidiary as a lessee
or sublessee.

 

“Permitted Indebtedness” means:

 

(a)       Indebtedness of any Subsidiary under the Loan Documents;

 

(b)       Indebtedness of any Subsidiary to Holdings, any Borrower or any other
Subsidiary of Holdings;

 

(c)       Indebtedness of any Subsidiary incurred to finance the acquisition,
construction, repair, development or improvement of any property, plant or
equipment (including Capital Lease Obligations), and any modifications,
extensions, exchanges, renewals, refinancings, refundings, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof, plus accrued interest, premium thereon and any original issue discount
pursuant to the terms thereof, plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection therewith; provided that such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair, development or improvement and
provided, further, that the principal amount of Indebtedness secured by any Lien
shall at no time exceed 100% of the cost of acquiring, constructing, repairing,
developing or improving such property;

 

(d)       Indebtedness of any Person that becomes a Subsidiary after the Fourth
Restatement Effective Date, or that is secured by an asset when such asset is
acquired by a Subsidiary after the Fourth Restatement Effective Date, and any
modifications, extensions, exchanges, renewals, refinancings, refundings, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, plus accrued interest, premium thereon and any
original issue discount pursuant to the terms thereof, plus other reasonable
amounts paid, and fees and expenses reasonably incurred, in connection
therewith; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or such asset is acquired) and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such asset being acquired);

 

(e)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument of a Subsidiary drawn
against insufficient funds in the ordinary course of business;

 

(f)       Indebtedness of an account party in respect of trade letters of
credit; and

 



 36 

 

 

(g)       obligations arising from tax increment financings and other similar
arrangements with Governmental Authorities and credit support (including,
without limitation, letters of credit and lines of credit) provided in
connection therewith.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether or not a legal entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
(other than a Multiemployer Plan) subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA in respect of which any Loan
Party, any Subsidiary of any Loan Party or any ERISA Affiliate would be (or
under Section 4069 of ERISA would be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.1.

 

“Pooling Agreement” means (i) that certain Spare Parts Pooling Agreement, dated
as of August 15, 1968, by and among Commercial Solvents Corporation, First
Nitrogen Corporation, the Lead Borrower (formerly known as Central Farmers
Fertilizer Company), Miscoa and Triad Chemical, with CF Nitrogen, LLC and Koch
Nitrogen Company, LLC as successor parties, (ii) that certain Spare Parts
Sharing Agreement, dated May 6, 2013, by and among CF Industries Nitrogen, LLC,
Terra Nitrogen, and Canadian Fertilizers Limited and (iii) that certain Spare
Parts Pooling Agreement, dated February 1, 2007, by and among Agrium U.S. Inc.,
Agrium, an Alberta, Canada general partnership, Koch Nitrogen Company, LLC,
Mosaic Fertilizer, LLC and Terra Nitrogen, as amended by that certain Pool
Addendum Agreement, dated January 28, 2009, as further amended by that certain
Amending Agreement No. 1, dated January 1, 2011, as further amended by that Pool
Addendum, dated September 1, 2012, and (iv) any similar parts pooling agreements
in effect on the Fourth Restatement Effective Date, in each case without giving
effect to any amendments, restatements, supplements or other modifications
which, taken as a whole, are materially adverse to the Loan Parties, their
respective Subsidiaries or Excluded Subsidiaries.

 

“primary obligor” has the meaning set forth in the definition of “Guarantee”.

 

“Pro Forma Basis” means, in connection with any calculation of and compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to any Acquisition consummated after the
first day of the relevant period and on or prior to the last day of the relevant
period (or, in the case of determinations other than pursuant to Section 6.4, on
or prior to the date of determination) and, in the case of all determinations
other than pursuant to Section 6.4, giving effect to all incurrences and
repayments of Indebtedness through the date of determination, as if same had
occurred on the first day of the respective period, in each case with such pro
forma adjustments as are appropriate, in the good faith judgment of a
Responsible Officer of the Lead Borrower, to reflect identifiable and factually
supportable additional cost savings or synergies from such actions that have
been realized or for which substantially all the steps necessary for realization
have been taken or, at the time of determination, are reasonably expected to be
taken within 12 months immediately following any such action (net of the amount
of actual benefits realized during such period from such actions).

 



 37 

 

 

“Projections” has the meaning set forth in Section 3.11.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Real Property Collateral Requirement” means, with respect to any Material Real
Property, that the following shall have been delivered to the Administrative
Agent: (A) counterparts of a Mortgage (or, with respect to any Existing
Mortgage, a modification of such Existing Mortgage (a “Mortgage Modification”),
duly executed and delivered by the record owner of such property, together with
evidence such Mortgage (or Mortgage Modification, if applicable) has been duly
executed, acknowledged and delivered by a duly authorized officer of each party
thereto, in form suitable for filing or recording in all filing or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and subsisting perfected Lien subject only to Liens
permitted pursuant to Section 6.2 on the property and/or rights described
therein in favor of the Administrative Agent for the benefit of the Secured
Parties, and evidence that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (it being understood that if a mortgage tax will be owed on
the entire amount of the Indebtedness evidenced hereby, then the amount secured
by such Mortgage shall be limited to 100% of the fair market value of the
property at the time such Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value), (B) a
fully paid policy of title insurance (or marked-up title insurance commitment
having the effect of policy of title insurance) on such Mortgaged Property
naming the Administrative Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns (a “Mortgage
Policy”) (or, with respect to any Mortgage Modification, a date down and/or
modification endorsement to the relevant existing Mortgage Policy) issued by a
nationally recognized title insurance company reasonably acceptable to the
Administrative Agent in form and substance and in an amount reasonably
acceptable to the Administrative Agent (not to exceed 100% of the fair market
value of the real properties covered thereby), insuring such Mortgage (or, if
applicable, such Existing Mortgage, as modified by the relevant Mortgage
Modification) to be a valid and subsisting first priority Liens on the property
and/or rights described therein in favor of the Administrative Agent for the
benefit of the Secured Parties, free and clear of all Liens other than Liens
permitted pursuant to Section 6.2 and other Liens reasonably acceptable to the
Administrative Agent (such Mortgage Policy to (x) contain a “tie-in” or
“cluster” endorsement, if available in the applicable jurisdiction at
commercially reasonable rates (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount), and (y) have been supplemented by such endorsements as
shall be reasonably requested by the Administrative Agent (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, doing business, public road access, variable rate, environmental
lien, subdivision, mortgage recording tax, separate tax lot, revolving credit,
same as survey and so-called comprehensive coverage over covenants and
restrictions, to the extent such endorsements are available in the applicable
jurisdiction at commercially reasonable rates), (C) a survey (which may take the
form of an aerial survey, ExpressMap or equivalent photographic depiction) in
form and substance sufficient to obtain the Mortgage Policy without the standard
survey exception and otherwise reasonably satisfactory to the Administrative
Agent), (D) an opinion of local counsel to the Loan Parties in the state in
which such Mortgaged Property is located, with respect to the enforceability and
perfection of such Mortgage and any related fixture filings, in form and
substance reasonably satisfactory to the Administrative Agent, and (E) to the
extent not previously delivered, a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such Mortgaged Property on which any “building” (as defined in the Flood
Insurance Laws) is located, and if such property is in a special flood hazard
area, duly executed and acknowledged by the appropriate Loan Party, together
with evidence of flood insurance as and to the extent required under Section 5.5
hereof, in form and substance reasonably satisfactory to the Administrative
Agent.

 



 38 

 

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Register” has the meaning set forth in Section 9.4(b)(iv).

 

“Reimbursement Date” has the meaning set forth in Section 2.5(e).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Requesting Borrower” has the meaning set forth in Section 2.5(a)(i).

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. The Revolving
Credit Exposures and unused Commitments of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Officer” means any of the chief executive officer, president,
principal accounting officer, chief financial officer, chief internal general
counsel, executive director, treasurer or controller, in each case, of the
applicable Loan Party, or any person designated by any such Loan Party in
writing to the Administrative Agent from time to time, acting singly.

 

“Restricted Cash” means cash or Cash Equivalents of Holdings and its
Subsidiaries, that (i) appear (or would be required to appear) as “restricted”
on a consolidated balance sheet of Holdings and its subsidiaries (unless such
appearance is related to the Loan Documents or Liens created thereunder), (ii)
are subject to any Lien granted by Holdings and/or its Subsidiaries in favor of
any Person or (iii) are subject to binding contractual or legal obligations that
result in such cash or Cash Equivalents being not otherwise generally available
for use by such Borrower or such Guarantor.

 

“Revaluation Date” means (a) with respect to any Loan denominated in an
Alternative Currency, each of the following: (i) each date of a Borrowing of a
Eurocurrency Loan, (ii) each date of a continuation of a Eurocurrency Loan
pursuant to Section 2.7, (iii) the first Business Day of March, June, September
and December of each year and (iv) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit denominated in an Alternative Currency, each of
the following: (i) each date of issuance of a Letter of Credit, (ii) each date
of an amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by any Issuing Bank under any
such Letter of Credit, (iv) the first Business Day of March, June, September and
December of each year and (v) such additional dates as the Administrative Agent
or the applicable Issuing Bank shall determine or the Required Lenders shall
require.

 



 39 

 

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Dollar Equivalent of the outstanding principal amount of such
Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at such
time.

 

“Revolving Loan” has the meaning set forth in Section 2.1.

 

“S&P” means S&P Global Inc.

 

“S&P Rating” means the highest of (i) the public corporate family rating of
Holdings from S&P, (ii) the public corporate family rating of the Lead Borrower
from S&P and (iii) the long-term debt rating by S&P for the Index Debt.

 

“Sales” means CF Industries Sales, LLC, a Delaware limited liability company.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any country-wide or territory-wide Sanctions (at the
time of this Agreement, the Crimea region, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, any Person that is (a) listed on any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) located, organized or resident in
a Sanctioned Country or (c) directly or indirectly owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 



 40 

 

 

“Scheduled Unavailability Date” has the meaning specified in Section
2.13(b)(ii).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Bilateral LC Facility” means each Bilateral LC Facility issued by, or
entered into with, a Bilateral LC Provider that shall have been designated as a
“Secured Bilateral LC Facility” in accordance with the definition of “Bilateral
LC Provider”; provided that this Agreement and Letters of Credit issued
hereunder or pursuant hereto shall not constitute a Secured Bilateral LC
Facility at any time.

 

“Secured Bilateral LC Obligations” means, at any time with respect to any
Bilateral LC Provider, the sum of (a) the Dollar Equivalent of the maximum
amount then available to be drawn or incurred under all outstanding Secured
Bilateral LC Facilities (other than this Agreement and Letters of Credit) issued
or provided by such Bilateral LC Provider at the request of any Loan Party or
any Subsidiary, plus (b) the Dollar Equivalent of the aggregate unreimbursed
amounts owing to such Bilateral LC Provider by any Loan Party or any Subsidiary
at such time in respect of obligations under Secured Bilateral LC Facilities
(other than this Agreement and Letters of Credit) issued by such Bilateral LC
Provider at the request of any Loan Party or any Subsidiary.

 

“Secured Cash Management Agreement” means any Cash Management Agreement for
which the requirements of clauses (x) and (y) of the proviso to the definition
of “Cash Management Bank” have been satisfied by the Lead Borrower and the
applicable Cash Management Bank.

 

“Secured Cash Management Obligations” means, as to any Person, all obligations,
whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), arising under any Secured Cash Management
Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each Issuing Bank, each Hedge Bank with respect to any Secured Swap Agreement,
each Bilateral LC Provider with respect to any Secured Bilateral LC Facility,
each Cash Management Bank with respect to any Secured Cash Management Agreement
and each sub-agent appointed by the Administrative Agent from time to time
pursuant to Article VIII with matters relating to any Collateral Document.

 

“Secured Swap Agreement” means any Swap Agreement for which the requirements of
clauses (x) and (y) of the proviso to the definition of “Hedge Bank” have been
satisfied by the Lead Borrower and the applicable Hedge Bank.

 

“Secured Swap Obligations” means the obligations owed to any Hedge Bank under
any Secured Swap Agreement.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Agreement” means the Pledge and Security Agreement substantially in
the form of Exhibit K attached hereto or any other form reasonably approved by
the Administrative Agent and the Lead Borrower, dated as of the Fourth
Restatement Effective Date, among Holdings, the Lead Borrower, the Guarantors
from time to time party thereto, and the Administrative Agent.

 



 41 

 

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the applicable Issuing Bank if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that the applicable Issuing Bank may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than 50% of the total voting power of the
equity interests therein at the time. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
subsidiary or subsidiaries of Holdings; provided, however, that each Excluded
Subsidiary shall not be considered a Subsidiary for purposes of this Agreement,
except that each Excluded Subsidiary shall be considered a Subsidiary for
purposes of calculating the Interest Coverage Ratio, the Total Net Leverage
Ratio and for purposes of the accounting and financial terms used in connection
with making such calculations.

 

“Successor Index Debt” means, for any Person, the senior, unsecured, long-term
Indebtedness for borrowed money of such Person which has the higher long term
debt rating by S&P or Moody’s.

 

“Successor Moody’s Ratings” means, for any Person, the public corporate family
rating of such Person from Moody’s; provided that if Moody’s shall not have in
effect a public corporate family rating of such Person or such Person’s parent
company, the “Successor Moody’s Ratings” shall mean the long-term debt rating by
Moody’s for the Successor Index Debt of such Person.

 

“Successor S&P Ratings” means, for any Person, the public corporate credit
rating of such Person from S&P; provided that if S&P shall not have in effect a
public corporate credit rating of such Person or such Person’s parent company,
the “Successor S&P Ratings” shall mean the long-term debt rating by S&P for the
Successor Index Debt of such Person.

 



 42 

 

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or any of its Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” means a Borrowing comprised of Swingline Loans.

 

“Swingline Expiry Date” means that date which is five Business Days prior to the
Maturity Date.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means, except as otherwise provided in Article VIII, Citibank
or any Affiliate thereof, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” has the meaning set forth in Section 2.4.

 

“Syndication Agent” means Morgan Stanley and Goldman Sachs.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

 43 

 



 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Terra Nitrogen” means Terra Nitrogen Limited Partnership, a Delaware limited
partnership.

 

“Third Amended and Restated Credit Agreement” has the meaning set forth in the
second introductory paragraph hereto.

 

“Total Net Leverage Ratio” means, on any date of determination, the ratio of
(x) the remainder of (i) Consolidated Indebtedness on such date minus (ii) the
aggregate amount of Unrestricted Cash on such date, to (y) Consolidated EBITDA
for the period of four (4) consecutive fiscal quarters most recently ended on or
prior to such date for which financial statements have been (or were required to
be) furnished to the Administrative Agent pursuant to Section 5.1(a) or (b), as
the case may be; provided that for purposes of any calculation of the Total Net
Leverage Ratio pursuant to this Agreement, Consolidated EBITDA shall be
determined on a Pro Forma Basis in accordance with the definition of “Pro Forma
Basis” contained herein.

 

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of each Loan Document to which it is a party, the borrowing of Loans,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder and
the use of such Letters of Credit and (b) the payment of fees and expenses in
connection with any of the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

 

“UK Borrower” means a Designated Borrower that is incorporated in England and
Wales.

 

“UK Borrower DTTP Filing” means an HM Revenue & Customs Form DTTP2 duly
completed and filed by a UK Borrower, which: (a) where it relates to a UK Treaty
Lender which is a party on the date of this Agreement, contains the scheme
reference number and jurisdiction of tax residence stated opposite that Lender’s
name in Schedule 2.16(g), and (i) where the UK Borrower is a UK Borrower on the
date of this Agreement, is filed with HM Revenue & Customs within 30 days of the
date of this Agreement, or (ii) where the UK Borrower becomes a UK Borrower
after the date of this Agreement, is filed with HM Revenue & Customs within 30
days of that date; or (b) where it relates to a UK Treaty Lender which becomes a
party after the date of this Agreement, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the Assignment
and Assumption pursuant to which it becomes a party, and (i) where the UK
Borrower is a UK Borrower on the date on which that UK Treaty Lender becomes a
party as Lender in respect of a UK Loan, is filed with HM Revenue & Customs
within 30 days of that date, or (ii) where the UK Borrower becomes a UK Borrower
after the date on which that UK Treaty Lender became a party as Lender in
respect of a UK Loan, is filed with HM Revenue & Customs within 30 days of the
date on which that UK Borrower becomes a UK Borrower.

 



 44 

 

 

“UK Loan” means any Loan to a UK Borrower.

 

“UK Non-Bank Lender” means (a) a Lender which is a Lender on the date of this
Agreement listed in Schedule 2.16(g), or (b) a Lender which becomes a party
hereto after the date of this Agreement and which gives a UK Tax Confirmation in
the Assignment and Assumption pursuant to which it becomes a party.

 

“UK Qualifying Lender” means, with respect to a UK Borrower, a Lender which is
beneficially entitled to interest payable to that Lender in respect of an
advance under a UK Loan and is: (A) a Lender: (1) which is a bank (as defined
for the purpose of section 879 of the ITA) making an advance under a UK Loan and
is within the charge to United Kingdom corporation tax as respects any payments
of interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the CTA; or (2) in respect of
an advance made under a UK Loan by a person that was a bank (as defined for the
purpose of section 879 of the ITA) at the time that that advance was made and is
either within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or is a bank (as defined
for the purpose of section 879 of the ITA) that would be within the charge to
corporation tax as respects such payments of interest apart from section 18A of
the CTA; or (B) a Lender which is: (1) a company resident in the United Kingdom
for United Kingdom tax purposes; (2) a partnership each member of which is: (a)
a company so resident in the United Kingdom; or (b) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (3) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or (C) a UK Treaty Lender.

 

“UK Tax Confirmation” means a confirmation by a Lender that the Person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan is either: (i) a company resident in the United Kingdom for
United Kingdom tax purposes; (ii) a partnership each member of which is: (A) a
company so resident in the United Kingdom; or (B) a company not so resident in
the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (iii) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 



 45 

 

 

“UK Tax Deduction” means a deduction or withholding required by any law of the
United Kingdom for or on account of Tax from a payment under a Loan but
excluding any such deduction or withholding pursuant to FATCA.

 

“UK Treaty Lender” means a Lender which: (a) is treated as a resident of a UK
Treaty State for the purposes of the UK Treaty; (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and (c) meets all other
considerations in the UK Treaty for full exemption from Tax imposed by the
United Kingdom on interest, except that for this purpose it shall be assumed
that the following are satisfied: (i) there is no special relationship between
the UK Borrower and a Lender or between both of them and another Person, in each
case, arising by reason of the Loan Documents; and (ii) any necessary procedural
formalities.

 

“UK Treaty State” means a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

 

“Unavailable Rate” has the meaning set forth in Section 2.13.

 

“Uniform Commercial Code” means the Uniform Commercial Code, as in effect from
time to time, of the State of New York.

 

“Unrestricted Cash” means cash or Cash Equivalents of Holdings and its
Subsidiaries other than Restricted Cash.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“VAT” means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (a) or imposed elsewhere.

 

“Wholly-Owned Domestic Subsidiary” means, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary of such Person.

 

“Wholly-Owned Subsidiary” means, as to any Person, any Subsidiary of such Person
which is (i) a corporation of which 100% of the capital stock is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
or (ii) a partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than, in the case
of a Foreign Subsidiary of Holdings with respect to the preceding clauses (i)
and (ii), directors’ qualifying shares and/or other nominal amounts of shares
required to be held by Persons other than Holdings and its Subsidiaries under
applicable law).

 



 46 

 

 

“Withholding Agent” means any Loan Party, the Administrative Agent or any
Lender.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2         Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”) and Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

 

Section 1.3         Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein (other than the Third Amended and
Restated Credit Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated, amended and
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, amendments and restatements, supplements or modifications set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (f) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

 



 47 

 

 

Section 1.4         Accounting Terms; GAAP. Except as otherwise expressly
provided herein, the financial statements to be furnished to the Lenders
pursuant hereto shall be made and prepared in accordance with GAAP (except as
set forth in the notes thereto or as otherwise disclosed in writing by the Lead
Borrower to the Lenders); provided that, except as otherwise specifically
provided herein, all computations and all definitions (including accounting
terms) used in determining compliance with Section 6.4 shall utilize GAAP and
policies in conformity with those used to prepare the audited financial
statements of Holdings delivered pursuant to Section 5.1 for the fiscal year
ended December 31, 2018; provided, further, that if the Lead Borrower notifies
the Administrative Agent that the Lead Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Fourth Restatement Effective Date in GAAP or in the application thereof on the
operation of any provision hereof (including as a result of an election to apply
IFRS) (or if the Administrative Agent notifies the Lead Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP (or such election) or in the application thereof, then such provision shall
be interpreted on the basis of GAAP as in effect and applied immediately before
such change (or such election) shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. At
any time after the Fourth Restatement Effective Date, Holdings may elect to
apply IFRS in lieu of GAAP and, upon any such election, references herein to
GAAP shall thereafter be construed to mean IFRS; provided that any calculation
or determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Holding’s election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP. Notwithstanding anything to the contrary in this Agreement or in any other
Loan Document, (a) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Lead Borrower or any Subsidiary at
“fair value,” as defined therein and (b) if at any time the obligations of any
Person in respect of an operating lease are otherwise required to be
characterized or recharacterized as capital or finance lease obligations as a
result of a change in GAAP after the date hereof, then for purposes hereof such
Person’s obligations under such operating lease shall not, notwithstanding such
characterization or recharacterization, be deemed Capital Lease Obligations.

 



 48 

 

 

Section 1.5         Exchange Rates; Currency Equivalents.

 

(a)               The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Events and Revolving
Credit Exposure (or components thereof) denominated in Alternative Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, in
accordance with the first sentence of this clause (a). The Lead Borrower and the
Lenders will be promptly informed of the results of such calculations.
Notwithstanding the foregoing, for purposes of this Agreement and the other Loan
Documents, where the permissibility of a transaction or determinations of
required actions or circumstances (excluding for the avoidance of doubt in
connection with Credit Events or Revolving Credit Exposure or components thereof
or the matters referred to in paragraph (b) below) depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Rate in effect on the Business Day
immediately preceding the date of such transaction or determination and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates; provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable dollar denominated limitation to be exceeded if calculated at the
Spot Rate in effect on the Business Day immediately preceding the date of such
refinancing, such dollar denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced
except as permitted hereunder.

 



 49 

 

 

(b)               Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

 

Section 1.6         Change of Currency.

 

(a)               Each obligation of each Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the Fourth Restatement Effective
Date shall be redenominated into Euro at the time of such adoption. If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)               Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)               Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

Section 1.7         LLC Divisions/Series Transactions. For all purposes under
the Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 



 50 

 

 

ARTICLE II

 

The Credits

 

Section 2.1         Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make loans in dollars or in one or more
Alternative Currencies to the Borrowers (each such loan, a “Revolving Loan”)
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the aggregate amount of the
Revolving Credit Exposure of all Lenders exceeding the total Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.

 

Section 2.2         Loans and Borrowings. (a) Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Applicable Percentages. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.4.

 

(b)               Subject to Section 2.13 and Section 2.14(c), (i) each
Revolving Borrowing shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the Lead Borrower may request in accordance herewith and (ii) each
Swingline Loan shall be comprised entirely of ABR Loans. Eurocurrency Revolving
Loans may be denominated in dollars or in any Alternative Currency, as the Lead
Borrower may request in accordance herewith. ABR Loans shall be denominated only
in dollars. Subject to Section 2.14(c), each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

 

(c)               At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $5,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or the amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.5(e), as the case may be. Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of ten (10) Eurocurrency Borrowings outstanding.

 

(d)               Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 



 51 

 

 

Section 2.3         Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Lead Borrower shall notify the Administrative Agent of such
request by telecopy or electronic mail (a) in the case of a Eurocurrency
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR Borrowing
(excluding a Borrowing of Swingline Loans and Revolving Loans made pursuant to a
Mandatory Borrowing), not later than 12:00 noon, New York City time, one
Business Day prior to the date of the proposed Borrowing (or, in the case of an
ABR Borrowing on the Fourth Restatement Effective Date, not later than 9:00
a.m., New York City time, on the same day as the proposed Borrowing). Each such
Borrowing Request shall be irrevocable and shall be delivered to the
Administrative Agent in writing in substantially the form of Exhibit B attached
hereto and signed by the Lead Borrower. Each such written Borrowing Request
shall specify the following information in compliance with Section 2.2:

 

(i)               the aggregate amount of the requested Borrowing;

 

(ii)              the identity of the applicable Borrower;

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)             whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)              in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)             in the case of a Eurocurrency Borrowing, the currency in which
such Eurocurrency Borrowing shall be denominated; and

 

(vii)            the location and number of the account or accounts to which
funds are to be disbursed, which shall comply with the requirements of Section
2.6.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurocurrency Borrowing with an Interest Period of one
month’s duration denominated in the currency specified, and if no currency is
specified, in dollars. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If no currency is specified
with respect to any requested Eurocurrency Borrowing, then the Lead Borrower
shall be deemed to have selected a Eurocurrency Borrowing denominated in
dollars. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.3, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Notwithstanding anything to the contrary, Mandatory Borrowings shall be made
upon the notice specified in Section 2.4(c), with each Borrower irrevocably
agreeing, by its incurrence of any Swingline Loan, to the making of the
Mandatory Borrowings as set forth in Section 2.4(c); provided, however, that the
making of such Mandatory Borrowings shall not constitute a representation or
warranty by Holdings or any Borrower that any of the conditions specified in
Section 4 are satisfied as of the time such Mandatory Borrowings are made.

 



 52 

 

 

Section 2.4         Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make loans to the Borrowers (each
such loan, a “Swingline Loan”), at any time and from time to time on or after
the Fourth Restatement Effective Date and prior to the Swingline Expiry Date, in
an aggregate principal amount at any time outstanding that will not result in
(i) the sum of the total Swingline Exposures exceeding $75,000,000, (ii) the sum
of the total Revolving Credit Exposures exceeding the total Commitments or (iii)
any Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment. Each
Swingline Loan shall be made as part of a Borrowing consisting of Swingline
Loans made by the Swingline Lender. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans. Each Swingline Loan shall be denominated in dollars
and shall be in an amount that is an integral multiple of $500,000 and not less
than $500,000; provided that a Swingline Loan may be made in an aggregate amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.5(e).

 

(b)               To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telecopy or electronic mail, not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall make such
Swingline Loan available to the Borrowers by means of a credit to the general
deposit account of the applicable Borrower or Borrowers with the Swingline
Lender (or, in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.5(e), by remittance to the
applicable Issuing Bank) by 4:00 p.m., New York City time, on the requested date
of such Swingline Loan.

 



 53 

 

 

(c)               On any Business Day, the Swingline Lender may, in its sole
discretion, give written notice to the Lead Borrower (unless a Default or Event
of Default then exists under clauses (h) or (i) of Article VII) and the other
Lenders that the Swingline Lender’s outstanding Swingline Loans shall be funded
with one or more Borrowings of Revolving Loans (provided that such notice shall
be deemed to have been automatically given upon the occurrence of a Default or
an Event of Default under clauses (h) or (i) of Article VII or upon the exercise
of any of the remedies provided in the last paragraph of Article VII), in which
case one or more Borrowings of Revolving Loans constituting ABR Loans and
denominated in dollars (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all Lenders pro rata based on
each such Lender’s Applicable Percentage (determined before giving effect to any
termination of the Commitments pursuant to the last paragraph of Article VII, if
applicable) and the proceeds thereof shall be applied directly by the
Administrative Agent to repay the Swingline Lender for such outstanding
Swingline Loans. Each Lender hereby irrevocably agrees to make Revolving Loans
upon one Business Day’s notice pursuant to each Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the date
specified in writing by the Swingline Lender notwithstanding (i) the amount of
the Mandatory Borrowing may not comply with any minimum borrowing amount
otherwise required hereunder, (ii) whether any conditions specified in Section 4
are then satisfied, (iii) whether a Default or an Event of Default then exists
or would result therefrom, (iv) the date of such Mandatory Borrowing, and (v)
the amount of the total Commitments at such time. In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code, the Insolvency Act 1986 of the United
Kingdom or any other applicable Debtor Relief Laws with respect to any
Borrower), then each Lender hereby agrees that it shall forthwith purchase (as
of the date the Mandatory Borrowing would otherwise have occurred, but adjusted
for any payments received from any Borrower on or after such date and prior to
such purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the Lenders to share in such
Swingline Loans ratably based upon their respective Applicable Percentages
(determined before giving effect to any termination of the Commitments pursuant
to the last paragraph of Article VII), provided that (x) all interest payable on
the Swingline Loans shall be for the account of the Swingline Lender until the
date as of which the respective participation is required to be purchased and,
to the extent attributable to the purchased participation, shall be payable to
the participant from and after such date and (y) at the time any purchase of
participations pursuant to this sentence is actually made, the purchasing Lender
shall be required to pay the Swingline Lender interest on the principal amount
of participation purchased for each day from and including the day upon which
the Mandatory Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the Overnight Rate for the first three
days and at the interest rate otherwise applicable to Revolving Loans maintained
as ABR Loans hereunder for each day thereafter.

 



 54 

 

 

Section 2.5         Letters of Credit. (a) General. (i) Subject to the terms and
conditions set forth herein, any Borrower may request (the Borrower that shall
have made such request, a “Requesting Borrower”) the issuance by any Issuing
Bank of Letters of Credit in dollars or in any Alternative Currency for such
Requesting Borrower’s own account, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time on or after the Fourth
Restatement Effective Date and prior to the 60th day prior to the Maturity Date,
and (subject to the conditions set forth in Section 4.2), such Issuing Bank will
(in all events subject to, and in accordance with, such Issuing Bank’s policies
and procedures) issue the Letters of Credit in the requested currency.
Notwithstanding anything to the contrary in this Section 2.5, no Issuing Bank
shall be under any obligation to issue any Letter of Credit if (x) the issuance
of such Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally or (y) such Issuing Bank does not, as
of the issuance date of the requested Letter of Credit, issue letters of credit
in the requested currency. In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any form of
letter of credit application or other agreement submitted by any Requesting
Borrower to, or entered into by any Requesting Borrower with, the applicable
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(ii)              Notwithstanding anything to the contrary above and at the
request of the Requesting Borrower, any Letter of Credit may contain a statement
to the effect that such Letter of Credit is issued for the account of Holdings,
any of its Subsidiaries, or an Excluded Subsidiary; provided that (x)
notwithstanding such statement, the Requesting Borrower shall be the actual
account party for all purposes of the Loan Documents for such Letter of Credit
and such statement shall not affect the Requesting Borrower’s reimbursement
obligations hereunder with respect to such Letter of Credit, or the benefit of
the guaranties provided pursuant to the Guaranties and (y) Holdings, the
respective Subsidiaries or Excluded Subsidiaries, as applicable shall deliver
such documentation (including, without limitation, customary letter of credit
applications and reimbursement agreements) as may be reasonably requested by the
Administrative Agent or the applicable Issuing Bank consistent with the terms of
the Loan Documents.

 



 55 

 

 

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Requesting
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by such Issuing
Bank) to any Issuing Bank and the Administrative Agent (at least five Business
Days in advance of the requested date of issuance, amendment, renewal or
extension (or such shorter period as is acceptable to such Issuing Bank)) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.5), the stated amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; provided that the initial stated amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to the
respective Issuing Bank. If requested by the applicable Issuing Bank, the
Requesting Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Requesting Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $125,000,000 (the “LC Sublimit”), (ii)
the sum of the total Revolving Credit Exposures shall not exceed the total
Commitments, (iii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, (iv) the face amount of outstanding Letters of Credit
issued by any Issuing Bank shall not exceed such Issuing Bank’s Applicable LC
Fronting Sublimit and (v) following the effectiveness of any Maturity Date
Extension Request, the LC Exposure in respect of all Letters of Credit having an
expiration date after the second Business Day prior to the Existing Maturity
Date shall not exceed the total Commitments of the Consenting Lenders extended
pursuant to Section 2.21; provided that an Issuing Bank shall not issue, amend,
renew or extend any Letter of Credit (other than automatic renewals thereof
pursuant to customary evergreen provisions or amendments that do not effect an
extension, or increase the stated face amount, of such Letter of Credit) if it
shall have been notified by the Administrative Agent at the written request of
the Required Lenders that a Default or an Event of Default has occurred and is
continuing and that, as a result, no further Letters of Credit shall be issued
by it (a “Letter of Credit Suspension Notice”); provided that the applicable
Issuing Bank shall have received such Letter of Credit Suspension Notice within
a sufficient amount of time to process internally the instructions therein
contained.

 



 56 

 

 

(c)               Expiration Date. Each Letter of Credit shall by its terms
terminate (x) in the case of standby Letters of Credit, on or before the earlier
of (A) the date which occurs 12 months after the date of the issuance thereof
and (B) five Business Days prior to the Maturity Date, and (y) in the case of
trade Letters of Credit, on or before the earlier of (A) the date which occurs
180 days after the date of issuance thereof and (B) 30 days prior to the
Maturity Date; provided that any standby Letter of Credit may provide for the
automatic extension thereof for any number of additional periods each of up to
one year in duration (none of which, in any event, shall extend beyond the date
referred to in the preceding clause (x)(B) above) so long as such Letter of
Credit permits the applicable Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof within
a time period during such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. For the avoidance of doubt, if the Maturity Date
shall be extended pursuant to Section 2.21, “Maturity Date” as referenced in
this clause (c) shall refer to the Maturity Date as extended pursuant to Section
2.21; provided that, notwithstanding anything in this Agreement (including
Section 2.21 hereof) or any other Loan Document to the contrary, the Maturity
Date, as such term is used in reference to any Issuing Bank or any Letter of
Credit issued thereby, may not be extended without the prior written consent of
the applicable Issuing Bank.

 

(d)               Participations. (i) By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Bank or the Lenders,
such Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section 2.5, or of any reimbursement payment required to be refunded to any
Borrower for any reason; it being understood and agreed that (x) with respect to
each LC Disbursement denominated in dollars, such payment shall be denominated
in dollars and (y) with respect to each LC Disbursement denominated in an
Alternative Currency, such payment shall be denominated in such Alternative
Currency or, in the case of a Designated LC Disbursement, in dollars. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit, the
occurrence and continuance of a Default, the reduction or termination of the
Commitments or any adverse change in the relevant exchange rates or the
availability of the relevant Alternative Currency to any Borrower or any
Subsidiary or the relevant currency markets generally, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 



 57 

 

 

(ii)              In determining whether to pay under any Letter of Credit, no
Issuing Bank shall have any obligation other than to confirm that any documents
required to be delivered under such Letter of Credit appear to have been
delivered and that they appear to substantially comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an Issuing Bank under or in connection with any Letter of Credit issued by it
shall not create for such Issuing Bank any resulting liability to any Borrower,
any other Loan Party, any Lender or any other Person unless such action is taken
or omitted to be taken with gross negligence, bad faith or willful misconduct on
the part of such Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

(e)               Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Requesting Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent at the
applicable Administrative Agent’s Office an amount equal to such LC Disbursement
(x) in the case of an LC Disbursement denominated in dollars or Canadian
Dollars, in such currency not later than 5:00 p.m., New York City time, on the
Business Day (the “Reimbursement Date”) immediately following the date on which
such Requesting Borrower receives notice of such LC Disbursement and (y) in the
case of an LC Disbursement denominated in Euro or Sterling, in such currency not
later than 12:00 noon, New York City time, on the Reimbursement Date; provided
that in the case of an LC Disbursement denominated in an Alternative Currency,
reimbursement of such LC Disbursement shall be paid in dollars in accordance
with clause (x) above if either (A) the applicable Issuing Bank (at its option)
shall have specified in its notice of such LC Disbursement to the Requesting
Borrower that such Issuing Bank will require reimbursement in dollars or (B) in
the absence of any such requirement for reimbursement in dollars, the Requesting
Borrower shall have notified such Issuing Bank promptly following receipt of the
notice of such LC Disbursement that the Requesting Borrower will reimburse such
Issuing Bank in dollars. In the case of any LC Disbursement that has been
designated for reimbursement in dollars in accordance with the proviso to the
foregoing sentence (a “Designated LC Disbursement”) or any LC Disbursement that
is denominated in dollars, the Lead Borrower may, at its election and subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.3 or Section 2.4, as applicable, that such payment be financed with a
Revolving Borrowing (which Revolving Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate) or a Swingline Loan in an
equivalent amount and, to the extent so financed, the Requesting Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Borrowing or Swingline Loan. In the case of a Designated LC
Disbursement, the applicable Issuing Bank shall notify the Requesting Borrower
of the Dollar Equivalent of the amount of such Designated LC Disbursement
promptly following the determination thereof. If the Requesting Borrower fails
to timely reimburse the applicable Issuing Bank for any LC Disbursement on the
applicable Reimbursement Date, the Administrative Agent shall promptly notify
each Lender of the applicable LC Disbursement, the payment then due from such
Requesting Borrower in respect thereof (expressed in dollars or, in the case of
an LC Disbursement denominated in an Alternative Currency, the amount of the
Dollar Equivalent thereof) and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from such
Requesting Borrower, in the same manner as provided in Section 2.6 with respect
to Loans made by such Lender (and Section 2.6 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from a Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Requesting Borrower of its obligation to reimburse such LC
Disbursement.

 



 58 

 

 

(f)                Obligations Absolute. The Borrowers’ obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section 2.5 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by each Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.5, constitute a legal or equitable discharge
of, or provide a right of setoff against, any Borrower’s Obligations hereunder.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the applicable Issuing Bank (as determined by
a court of competent jurisdiction in a final and non-appealable decision), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 



 59 

 

 

(g)               Disbursement Procedures. The applicable Issuing Bank shall,
within the period stipulated by the terms and conditions of a Letter of Credit
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank. After
such examination, such Issuing Bank shall promptly notify the Administrative
Agent and the Requesting Borrower by telecopy or electronic mail of such demand
for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Requesting Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)               Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Requesting Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Requesting Borrower
reimburses such LC Disbursement, at the Alternate Base Rate plus the Applicable
Rate; provided that, if the Requesting Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.5, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (e) of this
Section 2.5 to reimburse the applicable Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 



 60 

 

 

(i)                 Cash Collateralization. If any Event of Default shall occur
and be continuing, as soon as reasonably practicable and in any event within one
(1) Business Day after the Lead Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing greater than 50% of the total
LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Lead Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Banks and Lenders (the “LC Collateral Account”), an amount in cash equal
to the Dollar Equivalent of 103 % of the LC Exposure as of such date plus any
accrued and unpaid interest thereon (all obligations to deposit such cash
collateral, “Cash Collateral Obligations”); provided that the Cash Collateral
Obligations shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as Collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made solely in Cash Equivalents at the option and sole discretion of the
Administrative Agent and at the Lead Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If the Lead Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default as set
forth above or as required in the two immediately succeeding sentences, such
amount (to the extent not applied as aforesaid) shall be returned to the Lead
Borrower within three (3) Business Days after all Events of Default have been
cured or waived or such LC Exposure no longer exceeds (or no longer exceeds 103%
of) the LC Sublimit or the Applicable LC Fronting Sublimit, as applicable. If
the Administrative Agent or an Issuing Bank notifies the Lead Borrower at any
time that the LC Exposure at such time exceeds the LC Sublimit, or the face
amount of Letters of Credit issued by any Issuing Bank exceeds such Issuing
Bank’s Applicable LC Fronting Sublimit, other than as a result of fluctuations
in currency exchange rates, then, within three (3) Business Days after receipt
of such notice, the Lead Borrower shall provide cash collateral in accordance
with this clause (i) for the LC Exposure in an amount not less than the amount
of such excess. If at any time, including any Revaluation Date, solely as a
result of fluctuations in currency exchange rates, the LC Exposure at such time
exceeds 103% of the LC Sublimit, or the face amount of Letters of Credit issued
by any Issuing Bank exceeds 103% of such Issuing Bank’s Applicable LC Fronting
Sublimit, then within three (3) Business Days after the receipt of such notice
the Lead Borrower shall provide cash collateral in accordance with this clause
(i) for the LC Exposure in an amount not less than the amount of such excess.

 



 61 

 

 

(j)                 Designation of Issuing Banks. The Lead Borrower may, at any
time and from time to time, upon notice to the Administrative Agent, designate
as an Issuing Bank one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by (i) the execution and delivery to the
Administrative Agent by such designated Lender on the Fourth Restatement
Effective Date of a counterpart to this Agreement in its capacity as an Issuing
Bank or (ii) an agreement, which shall be in form and substance reasonably
satisfactory to such Issuing Bank, executed by each Borrower, the Administrative
Agent and such designated Lender and, from and after the Fourth Restatement
Effective Date or the effective date of such agreement, as the case may be,
(x) such Lender shall have all the rights and obligations of an Issuing Bank
under this Agreement and (y) references herein to the term “Issuing Bank” shall
be deemed to include such Lender in its capacity as an issuer of Letters of
Credit hereunder.

 

(k)               Termination or Resignation of an Issuing Bank. (i) The Lead
Borrower may terminate the appointment of any Issuing Bank as an “Issuing Bank”
hereunder by providing a written notice thereof to such Issuing Bank, with a
copy to the Administrative Agent, which termination shall become effective upon
the earliest of (x) such Issuing Bank acknowledging receipt of such notice,
(y) the 10th Business Day following the date of the delivery thereof, and (z) at
any time on and after the date that such Issuing Bank or any of its direct or
indirect parent companies satisfies any provision of clause (d) of the
definition of “Defaulting Lender”, the date such notice is delivered by the Lead
Borrower. At the time any such termination shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.11(b). Notwithstanding the effectiveness of any such
termination, the terminated Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue any additional Letters of Credit. Without
limiting the foregoing, following the delivery by the Lead Borrower of any
notice of termination in respect of any Issuing Bank (and regardless of whether
such notice has become effective), such terminated Issuing Bank shall have no
obligation to issue, amend, renew or extend any Letter of Credit.

 



 62 

 

 

(ii)              Any Issuing Bank may, upon at least 30 days’ prior written
notice to the Administrative Agent and the Lead Borrower, resign as an Issuing
Bank; provided that such resignation shall not become effective until the Lead
Borrower shall have appointed (and upon receipt by the Lead Borrower of any
notice described in this Section 2.5(k)(ii), the Lead Borrower shall be
obligated to use commercially reasonable efforts to promptly appoint) a
successor Issuing Bank (which may be a Lender) reasonably acceptable to the Lead
Borrower willing to accept its appointment as successor Issuing Bank.
Notwithstanding the delivery by an Issuing Bank of a notice of resignation
pursuant to this Section 2.5(k)(ii), prior to the effectiveness of such
resignation such Issuing Bank shall remain obligated to have all the rights and
obligations of an Issuing Bank under this Agreement, including the obligation to
issue additional Letters of Credit in accordance with the terms of this
Agreement. Upon the effectiveness of any resignation pursuant to this Section
2.5(k)(ii), (x) the resigning Issuing Bank shall remain a party hereto and shall
continue to have all the rights of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to the effectiveness of such
resignation, but shall not issue any additional Letters of Credit, (y) the
successor Issuing Bank shall become a party to this Agreement as an Issuing Bank
and shall assume the resigning Issuing Bank’s Applicable LC Fronting Sublimit
and its obligation to issue additional Letters of Credit in accordance with the
terms of this Agreement and (z) the Borrowers shall pay all unpaid fees accrued
for the account of the resigning Issuing Bank pursuant to Section 2.11(b).

 

(l)                 Existing Letters of Credit. On the Fourth Restatement
Effective Date, each letter of credit issued or deemed to be issued under the
Third Amended and Restated Credit Agreement listed on Schedule 2.5(l), to the
extent outstanding, shall be automatically and without further action by the
parties thereto (and without payment of any fees otherwise due upon the issuance
of a Letter of Credit) deemed converted into Letters of Credit issued pursuant
to this Section 2.5 and subject to the provisions hereof.

 

Section 2.6         Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of Same
Day Funds by 12:00 noon, New York City time, in the case of any Loan denominated
in dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency (or in the case of (x) Mandatory Borrowings, no later than 1:00 p.m.,
New York City time or (y) Swingline Loans, as provided in Section 2.4(b)) to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the applicable Borrower (other than Revolving Loans made pursuant
to a Mandatory Borrowing) by promptly crediting the amounts so received, in like
funds, to an account or accounts designated by the Lead Borrower in the
applicable Borrowing Request; provided that, if, on the date of a Borrowing of
Revolving Loans (other than a Mandatory Borrowing) denominated in dollars, there
are LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers or Swingline Loans then outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such LC
Disbursements, second, to the payment in full of any such Swingline Loans, and
third, to the applicable Borrower as otherwise provided above.

 



 63 

 

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s Applicable
Percentage of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.6 and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its Applicable Percentage of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. If such Borrower and such Lender shall both pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by any Borrower shall be without
prejudice to any claim that such Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

 

Section 2.7         Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurocurrency Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request (or as otherwise determined in accordance
with Section 2.3). Thereafter, the Lead Borrower may, at any time and from time
to time, elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.7. The Lead Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated among the Lenders
holding the Loans comprising such Borrowing in accordance with their respective
Applicable Percentages, and the Loans comprising each such portion shall be
considered a separate Borrowing. No Loan may be converted into or continued as a
Loan denominated in a different currency, but instead must be continued in the
same currency or must be prepaid in the original currency of such Loan and
reborrowed in the other currency.

 

(b)               To make an election pursuant to this Section 2.7, the Lead
Borrower shall notify the Administrative Agent of such election by telecopy or
electronic mail by the time that a Borrowing Request would be required under
Section 2.3 if the Lead Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such request shall be irrevocable and shall be delivered to the
Administrative Agent in writing (an “Interest Election Request”) in
substantially the form of Exhibit C attached hereto and signed by the Lead
Borrower.

 



 64 

 

 

(c)               Each Interest Election Request shall specify the following
information in compliance with Section 2.2:

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)              the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)             if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Lead Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)               If the Lead Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing in the same currency with an Interest
Period of one month’s duration. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing, (i) no outstanding
Revolving Borrowing in dollars may be converted to or continued as a
Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency Borrowing in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Loans denominated in an Alternative Currency
be prepaid, or redenominated into dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

Section 2.8         Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)               The Lead Borrower may at any time terminate, or from time to
time reduce, the Commitments, in each case without premium or penalty; provided
that (i) each reduction of the Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the Lead
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
total Revolving Credit Exposures would exceed the total Commitments.

 



 65 

 

 

(c)               The Lead Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section 2.8 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section 2.8 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Lead Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or another transaction, in which case such notice may be revoked by
the Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be applied to the Lenders in accordance with their respective
Applicable Percentages.

 

Section 2.9         Repayment of Loans; Evidence of Debt; Borrower Obligations
Joint and Several; Release of the Lead Borrower. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then-unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then-unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made to any
Borrower, the Borrowers shall repay all Swingline Loans then outstanding.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)               The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class, Type and
currency thereof and the Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section 2.9 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein (absent manifest
error); provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)               Any Lender may request that Loans made by it be evidenced by a
promissory note (each such promissory note being called a “Note” and all such
promissory notes being collectively called the “Notes”). In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in substantially the form of Exhibit D attached hereto. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.4) be represented by one or more
promissory notes substantially in such form payable to the payee named therein
(or to such payee and its registered assigns).

 

(f)                Subject to Section 9.25, the Obligations of each Borrower
(including each Designated Borrower (other than each Foreign Designated
Borrower)) shall be joint and several in nature.

 

Section 2.10     Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty (subject to the requirements of Section 2.15),
subject to prior notice in accordance with paragraph (b) of this Section 2.10.

 



 66 

 

 

(b)               The Lead Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by telecopy
or electronic mail of any prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Revolving Borrowing denominated in dollars, not later than 1:00
p.m., New York City time, three Business Days before the date of prepayment,
(ii) in the case of a prepayment of a Eurocurrency Revolving Borrowing
denominated in an Alternative Currency, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (iii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one Business Day before the date of prepayment or (iv) in the case of
prepayment of a Swingline Loan, not later than 3:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.8, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.8. Promptly
following receipt of any such notice relating to a Revolving Borrowing or a
Swingline Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.2. Each partial prepayment
of a Swingline Borrowing shall be in an amount that would be permitted in the
case of an advance of a Swingline Borrowing as provided in Section 2.4. Each
prepayment of a Revolving Borrowing or a Swingline Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing of the Lenders in
accordance with their respective Applicable Percentages. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and any
costs incurred as contemplated by Section 2.15.

 

(c)               (i) If at any time other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds the total Commitments, the Borrowers shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.5(i), in an aggregate
principal amount sufficient to cause the aggregate amount of all Revolving
Credit Exposures to be less than or equal to the total Commitments.

 

(ii)              If at any time, solely as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal amount of all of the
Revolving Credit Exposures exceeds 103% of the total Commitments, the Borrowers
shall (x) immediately repay Borrowings or (y) cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to and within the time period
required by Section 2.5(i), in the case of each of clauses (x) and (y) in an
aggregate principal amount sufficient to cause the aggregate amount of all
Revolving Credit Exposure to be less than or equal to the total Commitments.

 

Section 2.11     Fees. (a) The Lead Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than any Defaulting Lender) a
commitment fee, which shall accrue at the relevant percentage set forth in the
row entitled “Commitment Fee” in the definition of “Applicable Rate” on the
daily amount by which the Commitment of such Lender exceeds the Revolving Credit
Exposure (without giving effect to Swingline Loans) of such Lender during the
period from and including the Fourth Restatement Effective Date to but excluding
the date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the Fourth Restatement Effective Date. All
commitment fees shall be payable in dollars, shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 



 67 

 

 

 

(b)               The Lead Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Fourth
Restatement Effective Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure and (ii) to the applicable Issuing Bank a fronting fee with
respect to each Letter of Credit issued by it, which shall accrue, commencing
with the Fourth Restatement Effective Date, at a rate per annum equal to 0.125%
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Banks during the period from and including the Fourth
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as the Issuing Bank’s standard fees and commissions with respect to the
issuance, amendment, cancellation, negotiation, transfer, presentment, renewal
or extension of any Letter of Credit or processing of drawings thereunder. All
fees referred to in clause (ii) of the foregoing sentence shall be calculated
and payable in dollars; provided that, at the election of the applicable Issuing
Bank or (solely to the extent permitted by the applicable Issuing Bank’s
policies and procedures) the Lead Borrower, in the case of a Letter of Credit
denominated in an Alternative Currency such fees shall be calculated and payable
in such Alternative Currency. Unless otherwise specified above, participation
fees and fronting fees accrued through the last day of March, June, September
and December of each year shall be payable on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the Fourth
Restatement Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to any Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)               The Lead Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between Holdings and the Administrative Agent.

 

(d)               The Lead Borrower agrees to pay to the applicable Arranger the
applicable fees agreed to between Holdings and such Arranger in any Fee Letter
or as otherwise agreed in writing between them in the manner and at the times
set forth therein.

 

(e)               All fees payable hereunder shall be paid on the dates due, in
Same Day Funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. The amount of such fees required to
be paid hereunder shall not be refundable under any circumstances.

 



 68 

 

 

Section 2.12     Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)               The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)               Notwithstanding paragraphs (a) and (b) of this Section 2.12,
if any principal of or interest on any Loan or any fee or other amount payable
by any Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.00% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section 2.12 or (ii) in the case of
any other overdue amount, 2.00% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section 2.12.

 

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (c) of this Section 2.12 shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)               All interest hereunder shall be computed on the basis of a
year of 360 days, except that (x) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Citi
Prime Rate and (y) interest in respect of Loans denominated in Canadian Dollars
or Sterling shall in each case be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day); provided that in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, interest hereunder shall
be computed in accordance with such market practice. The applicable Alternate
Base Rate or Eurocurrency Rate shall be determined by the Administrative Agent
in accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.

 



 69 

 

 

Section 2.13     Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurocurrency Borrowing, (i) the Administrative Agent
reasonably determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Eurocurrency Borrowing for such Interest Period and
the circumstances described in Section 2.13(b)(i) do not apply; or (ii) the
Administrative Agent is advised by the Required Lenders that the Eurocurrency
Rate for such Eurocurrency Borrowing for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give written notice thereof
to the Lead Borrower and the Lenders as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing in the
Eurocurrency Rate that is unavailable because the conditions described in
clauses (a) and (b) above have been satisfied (such unavailable rate, the
“Unavailable Rate”), shall be ineffective, and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing with an Unavailable Rate, (x) if such
Borrowing Request is for a Borrowing in dollars or if an alternative rate of
interest is not in effect pursuant to clause (y) below, such Borrowing shall be
made as an ABR Borrowing (in dollars) or (y) if such Borrowing Request is for a
Borrowing in an Alternative Currency, the Administrative Agent may, in
consultation with the Lead Borrower, propose to the Lead Borrower in writing an
alternative interest rate for the affected Borrowing that, if accepted by the
Lead Borrower in a writing delivered to the Administrative Agent within one
Business Day of the Lead Borrower’s receipt of such written proposal, shall
apply with respect to the affected Borrowing until (1) the Administrative Agent
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
the notice described above no longer exist, (2) the Administrative Agent is
advised by the Required Lenders that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loan (or its Loans) included in the affected Borrowing or (3)
any Lender determines that any law or regulation has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Lead Borrower written
notice thereof; provided that, notwithstanding the foregoing, all Eurocurrency
Rates (other than any then applicable Unavailable Rates) shall remain available
for Borrowings until such rate shall be an Unavailable Rate.

 

(b)               Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Lead Borrower) that
the Required Lenders have determined, that:

 

(i)                 adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate for any requested Interest Period, including, without
limitation, because the Eurocurrency Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(ii)              the supervisor for the administrator of the Eurocurrency Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the
Eurocurrency Rate shall permanently or indefinitely no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”),

 



 70 

 

 

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Lead Borrower may amend this Agreement to replace the Eurocurrency Rate with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) that has been broadly accepted by
the syndicated loan market in the United States in lieu of the Eurocurrency Rate
and that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and, notwithstanding anything
to the contrary in Section 9.2, any such amendment shall become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Lead
Borrower without any further action or consent of any other party to this
Agreement unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders do not accept such amendment; provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the Administrative Agent will promptly notify the
Company and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods). Upon receipt of such notice, the
Borrowers may revoke any pending request for a borrowing of, conversion to or
continuation of Eurocurrency Loans (to the extent of the affected Eurocurrency
Loans or Interest Periods for the applicable currency) or, failing that, will be
deemed to have converted such request into a request for a borrowing of ABR
Loans in the amount specified therein (to the extent applicable).

 

Section 2.14     Increased Costs and Illegality. (a) If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank (except any such reserve requirement reflected in the
Eurocurrency Rate);

 

(ii)              impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Loans made by such Lender or any Letter
of Credit or participation therein; or

 

(iii)            subject any Recipient of any payments to be made by or on
account of any obligation of any Borrower hereunder to any Taxes on its Loans,
loan principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Excluded Taxes, (C) Other Taxes, which Other
Taxes, solely for purposes of this Section 2.14(a)(iii), include any Taxes that
would be Other Taxes but for the fact that they are imposed with respect to an
assignment) or (D) Connection Income Taxes;

 



 71 

 

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting to or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, such Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender, such
Issuing Bank or such other Recipient hereunder (whether of principal, interest
or otherwise), then, subject to paragraphs (c) and (d) of this Section 2.14, the
Borrowers (other than any Foreign Designated Borrower) will jointly and
severally pay to such Lender, such Issuing Bank or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered; provided that such
amounts shall be proportionate to the amounts that such Lender or such Issuing
Bank charges other borrowers or account parties for such additional costs
incurred or reductions suffered on loans or letters of credit, as the case may
be, similarly situated to the Borrowers in connection with substantially similar
facilities as reasonably determined by such Lender or such Issuing Bank, as the
case may be, acting in good faith. In addition, the Borrowers will jointly and
severally pay to each Lender, as long as such Lender shall be (i) required by a
central banking or financial regulatory authority with regulatory authority over
such Lender to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits obtained in the London
or the European interbank market (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Loan equal to the actual costs of such reserves allocable to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error) and (ii) required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs of such
reserves allocated to such Commitment or Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error, and certified to the Lead Borrower), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. If a Lender
fails to give notice 15 days prior to the relevant Interest Payment Date, such
additional costs shall be due and payable 15 days from receipt of such notice.

 

(b)               If any Lender or any Issuing Bank determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments hereunder or the Loans
made, or participations in Letters of Credit held, by such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank, or such Lender’s or such Issuing Bank’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time, subject to paragraphs (c) and (d) of this
Section 2.14, the Borrowers (other than any Foreign Designated Borrower) will
jointly and severally pay to such Lender or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered; provided that such amounts shall be proportionate to
the amounts that such Lender or such Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrowers in connection with
substantially similar facilities as reasonably determined by such Lender or such
Issuing Bank, as the case may be, acting in good faith.

 



 72 

 

 

(c)               Notwithstanding any other provision of this Agreement, but
subject to Section 2.18, if any Lender shall provide written notice to the
Administrative Agent and the Lead Borrower that any Change in Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender or its applicable lending office to make Eurocurrency
Loans or to fund or maintain Eurocurrency Loans hereunder (i) with respect to
Loans denominated in dollars (A) upon receipt of such notification, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Loans denominated in dollars, (B) each Eurocurrency
Loan of such Lender denominated in dollars will automatically be converted to
ABR Loans on the last day of the then current Interest Period therefor or, if
earlier, on the date specified by such Lender in such notification (which date
shall be no earlier than the last day of any applicable grace period permitted
by applicable law) and (C) the obligation of such Lender to make or continue
affected Eurocurrency Loans denominated in dollars or to convert Loans into
Eurocurrency Loans denominated in dollars shall be suspended until the
Administrative Agent or such Lender shall notify the Lead Borrower that the
circumstances causing such suspension no longer exist and (ii) with respect to
Loans denominated in an Alternative Currency, (A) upon receipt of such
notification, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans denominated in such
Alternative Currency and (B) such Loans of such Lender shall be made or
maintained, as applicable, at the Canadian prime rate, in the case of Loans
denominated in Canadian Dollars, or in the case of Loans denominated in Euro or
Sterling, at a rate for short term borrowings of such Alternative Currency
determined in a customary manner in good faith by the Administrative Agent in
consultation with the Lead Borrower.

 

(d)               A certificate of a Lender or an Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, under this Section
2.14, including in reasonable detail a description of the basis for such claim
for compensation and a calculation of such amount or amounts, shall be delivered
to the Lead Borrower and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(e)               Failure or delay on the part of any Lender or any Issuing Bank
to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that no Borrower shall be required to compensate a Lender
or an Issuing Bank pursuant to this Section 2.14 for any increased costs,
reductions or other amounts incurred more than 120 days prior to the date that
such Lender or such Issuing Bank notifies the Lead Borrower in writing of the
Change in Law giving rise to such increased costs, reductions or amounts and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs,
reductions or amounts is retroactive (or has retroactive effect), then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 



 73 

 

 

Section 2.15     Break Funding Payments. In the event of (a) the payment or
prepayment of any principal of any Eurocurrency Loan other than on the last day
of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure (other than as a result of a failure of a Lender to
fund a Loan required to be funded hereunder) to borrow, convert, continue or
prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Lead Borrower pursuant to Section 2.18
or Section 2.21 or (e) any failure by any Borrower to make payment of any Loan
or LC Disbursement (or interest due thereon) denominated in dollars or an
Alternative Currency (other than a Designated LC Disbursement) on its scheduled
due date or any payment thereof in a different currency then, in any such event,
the Borrowers (other than any Foreign Designated Borrower) shall, on a joint and
several basis, compensate each Lender for the loss, cost and expense
attributable to such event (including any foreign exchange losses and any loss
or expense arising from the performance of any foreign exchange contract) in
accordance with the terms of this Section 2.15. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurocurrency Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits of a
comparable currency, amount and period from other banks in the Eurocurrency
market. A certificate of any Lender setting forth in reasonable detail any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Lead Borrower and shall be conclusive
absent manifest error. The Lead Borrower shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

Section 2.16     Taxes. (a) For purposes of this Section 2.16, the term
“applicable law” includes FATCA and the term “Lender” includes an Issuing Bank.

 

(b)               Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall make such
deduction or withholding and timely pay the full amount deducted or withheld to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making such deduction or
withholding (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the Administrative Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 



 74 

 

 

(c)               In addition, each Loan Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent shall timely reimburse it for the payment of
any Other Taxes.

 

(d)               Each Loan Party shall indemnify the Administrative Agent and
each Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes payable or paid by the Administrative Agent or
such Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of such Loan Party hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)               As soon as practicable after any payment of Taxes referred to
in Section 2.16(b) or (c) by any Loan Party to a Governmental Authority, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(f)                This Section 2.16(f) shall not apply with respect to any UK
Loan, to which the provisions of Section 2.16(g) shall apply instead. (i) Any
Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Lead Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Lead Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding sentences, the completion, execution
and submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii) and (h)) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)              Without limiting the generality of the foregoing, any Foreign
Lender, if it is legally entitled to do so, shall deliver to the Lead Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent, but only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 



 75 

 

 

(A)             executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

 

(B)              executed originals of IRS Form W-8ECI;

 

(C)              in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of any Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(D)             to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or IRS Form W-8BEN-E, a portfolio interest certificate in compliance with
Section 2.16(f)(ii)(C)(x), IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a certificate in compliance with Section 2.16(f)(ii)(C)(x) on behalf of
such direct or indirect partner or partners.

 

(E)              any Foreign Lender shall, to the extent legally entitled to do
so, deliver to the Lead Borrower and the Administrative Agent, following
reasonable request, any other form prescribed by applicable law as the basis for
claiming an exemption from or a reduction in withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

In addition, any Lender that is a U.S. Person shall deliver to the Lead Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Lead Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

Each Lender further agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Lead Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)               The provisions of this Section 2.16(g) shall apply with
respect to any UK Tax Deduction.

 



 76 

 

 

(i)                 Each Loan Party shall promptly upon becoming aware that it
must make a UK Tax Deduction (or that there is any change in the rate or the
basis of a UK Tax Deduction) notify the Administrative Agent accordingly.
Similarly, a Lender shall promptly notify the Administrative Agent on becoming
so aware in respect of a payment payable to that Lender. If the Administrative
Agent receives such notification from a Lender it shall promptly notify the
relevant Loan Party.

 

(ii)              A payment shall not be increased under Section 2.16(b) by
reason of a UK Tax Deduction in respect of a UK Loan if on the date on which the
payment falls due:

 

(A)             the payment could have been made to the relevant Lender without
a UK Tax Deduction if the Lender had been a UK Qualifying Lender, but on that
date that Lender is not or has ceased to be a UK Qualifying Lender other than as
a result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or UK
Treaty or any published practice or published concession of any relevant taxing
authority; or

 

(B)              the relevant Lender is a UK Qualifying Lender solely by virtue
of category (B) of the definition of UK Qualifying Lender and: (a) an officer of
HM Revenue & Customs has given (and not revoked) a direction (a “Direction”)
under section 931 of the ITA which relates to the payment and that Lender has
received from the Loan Party making the payment a certified copy of that
Direction; and (b) the payment could have been made to the Lender without any UK
Tax Deduction if that Direction had not been made; or

 

(C)              the relevant Lender is a UK Qualifying Lender solely by virtue
of category (B) of the definition of UK Qualifying Lender and: (a) the relevant
Lender has not given a UK Tax Confirmation to the UK Borrower; and (b) the
payment could have been made to the Lender without any UK Tax Deduction if the
Lender had given a UK Tax Confirmation to the UK Borrower, on the basis that the
UK Tax Confirmation would have enabled the UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or

 

(D)             the relevant Lender is a UK Treaty Lender and the UK Borrower is
able to demonstrate that the payment could have been made to the Lender without
the UK Tax Deduction had that Lender complied with its obligations under Section
2.16(g)(v) and Section 2.16(g)(vi).

 

(iii)            If a Loan Party is required to make a UK Tax Deduction, that
Loan Party shall make that UK Tax Deduction and any payment required in
connection with that UK Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(iv)             Without limiting the generality of Section 2.16(e), within
thirty days of making either a UK Tax Deduction or any payment required in
connection with that UK Tax Deduction, the Loan Party making that UK Tax
Deduction shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under section 975 of the ITA or other evidence
reasonably satisfactory to that Lender that the UK Tax Deduction has been made
or (as applicable) any appropriate payment paid to the relevant taxing
authority.

 



 77 

 

 

(A)             Subject to Section 2.16(g)(v)(B) below, a UK Treaty Lender and
each UK Borrower which makes a payment in respect of any Loan to which that UK
Treaty Lender is entitled shall co-operate in completing any procedural
formalities necessary for that UK Borrower to obtain authorization to make that
payment without a UK Tax Deduction;

 

(B)              A UK Treaty Lender which (i) is a Lender on the date of this
Agreement that holds a passport under the HM Revenue & Customs DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule 2.16(g); and (ii) becomes a party after the date
of this Agreement that holds a passport under the HM Revenue & Customs DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in the
Assignment and Assumption pursuant to which it becomes a party, and, having done
so, that Lender shall be under no obligation pursuant to Section 2.16(g)(v)(A)
above.

 

(v)               If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with Section 2.16(g)(v)(B) and:

 

(A)             the UK Borrower making a payment to that Lender has not made a
UK Borrower DTTP Filing in respect of that Lender; or

 

(B)              the UK Borrower making a payment to that Lender has made a UK
Borrower DTTP Filing in respect of that Lender but (i) that UK Borrower DTTP
Filing has been rejected by HM Revenue & Customs, or (ii) HM Revenue & Customs
has not given the UK Borrower authority to make payments to that Lender without
a UK Tax Deduction within 30 Business Days of the date of the UK Borrower DTTP
Filing,

 

and, in each case, the UK Borrower has notified that Lender in writing, that
Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for that UK Borrower to obtain authorization to
make that payment without a UK Tax Deduction.

 

(vi)             If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with Section 2.16(g)(v)(B), no UK
Borrower shall make a UK Borrower DTTP Filing or file any other form relating to
the HM Revenue & Customs DT Treaty Passport scheme in respect of that Lender’s
participation in any Loan unless the Lender otherwise agrees.

 

(vii)          A UK Borrower shall, promptly on making a UK Borrower DTTP
Filing, deliver a copy of that filing to the Administrative Agent for delivery
to the relevant Lender.

 



 78 

 

 

(viii)        Each UK Non-Bank Lender (i) which is a Lender on the date of this
Agreement gives a UK Tax Confirmation to the relevant Loan Party by entering
into this Agreement, and (ii) shall promptly notify the Administrative Agent if
there is any change in the position from that set out in the UK Tax
Confirmation.

 

(ix)             Each Lender which becomes a Lender after the date of this
Agreement shall indicate, in the Assignment and Assumption which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in:

 

(A)             not a UK Qualifying Lender;

 

(B)              a UK Qualifying Lender (other than a UK Treaty Lender); or

 

(C)              a UK Treaty Lender,

 

and if such a Lender fails to indicate its status in accordance with this
Section 2.16(g)(x) then such Lender shall be treated for the purposes of this
Section 2.16(g) (including by each Loan Party) as if it is not a UK Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform each UK Borrower). For the avoidance of doubt, an Assignment and
Assumption shall not be invalidated by any failure of a Lender to comply with
this Section 2.16(g)(x).

 

(h)               If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such applicable reporting requirements or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(h), “FATCA” shall include any amendments made to FATCA after the
Fourth Restatement Effective Date.

 

(i)                 Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.4(c)(ii) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.

 



 79 

 

 

A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
2.16(i).

 

(j)                 VAT.

 

(i)                 All amounts expressed to be payable under a Loan Document by
any party to a Recipient which (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT which is chargeable on that supply and, accordingly, subject to Section
2.16(j)(ii)(B) below, if VAT is or becomes chargeable on any supply made by any
Recipient to any party under a Loan Document and such Recipient is required to
account to the relevant tax authority for the VAT, that party must pay to such
Recipient (in addition to and at the same time as paying any other consideration
for such supply) an amount equal to the amount of the VAT (and such Recipient
must promptly provide an appropriate VAT invoice to that party).

 

(ii)              If VAT is or becomes chargeable on any supply made by any
Recipient (the “Supplier”) to any other Recipient (the “Other Recipient”) under
a Loan Document, and any party other than the Other Recipient (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

(A)             (where the Supplier is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Other Recipient must (where this paragraph (A)
applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Other Recipient receives from the relevant tax authority which the
Other Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

(B)              (where the Other Recipient is the person required to account to
the relevant tax authority for the VAT) the Relevant Party must promptly,
following demand from the Other Recipient, pay to the Other Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the Other
Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(iii)            Where a Loan Document requires any party to reimburse or
indemnify a Recipient for any cost or expense, that party shall reimburse or
indemnify (as the case may be) such Recipient for the full amount of such cost
or expense, including such part thereof as represents VAT, save to the extent
that such Recipient reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 



 80 

 

 

(iv)             Any reference in this Section 2.16(j) to any party shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the person who is treated as making the supply or (as appropriate)
receiving the supply under the grouping rules (as provided for in Article 11 of
the Council Directive 2006/112/EC (or as implemented by the relevant member
state of the European Union or any other similar provision in any jurisdiction
which is not a member state of the European Union)).

 

(v)               In relation to any supply made by a Recipient to any party
under a Loan Document, if reasonably requested by such Recipient, that party
must promptly provide such Recipient with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Recipient’s VAT reporting requirements in relation to such supply.

 

(k)               If any Lender or the Administrative Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that (w) any Lender or the Administrative Agent may
determine, in its sole discretion consistent with the policies of such Lender or
the Administrative Agent, whether to seek a refund for any Taxes; (x) any Taxes
that are imposed on a Lender or the Administrative Agent as a result of a
disallowance or reduction of any Tax refund with respect to which such Lender or
the Administrative Agent has made a payment to the indemnifying party pursuant
to this Section 2.16 shall be treated as an Indemnified Tax for which the
indemnifying party is obligated to indemnify such Lender or the Administrative
Agent pursuant to this Section 2.16 without any exclusions or defenses; (y)
nothing in this Section 2.16 shall require the Lender or the Administrative
Agent to disclose any confidential information to a Loan Party (including,
without limitation, its tax returns or their calculations); and (z) neither any
Lender nor the Administrative Agent shall be required to pay any amounts
pursuant to this Section 2.16 for so long as a Default or Event of Default
exists. Notwithstanding anything to the contrary in this Section 2.16(k), the
indemnified party shall be required to pay only such amount to an indemnifying
party pursuant to this Section 2.16(k) the payment of which would place the
indemnified party in no better and no worse position taking account of its Tax
liabilities than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 



 81 

 

 

Section 2.17     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Except as provided in Section 2.5(e), each Borrower shall make each payment
required to be made by it hereunder or under any other Loan Document (whether of
principal, interest or fees, reimbursements of LC Disbursements, Cash Collateral
Obligations or of amounts payable under Section 2.14, Section 2.15 or Section
2.16, or otherwise) prior to (x) in the case of payments required to be made in
dollars or Canadian Dollars, 12:00 noon, New York City time, and (y) in the case
of payments required to be made in Euro or Sterling, 8:00 a.m., New York City
time, in each case on the date when due, in Same Day Funds, without set off or
counterclaim. Each Borrower shall make each reimbursement of LC Disbursements
required to be made by it prior to the time for such payments set forth in
Section 2.5(e). Any amounts received after the time set forth above or in
Section 2.5(e), as applicable, on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent for the account of the applicable
Lenders at the applicable Administrative Agent’s Office and except that payments
to the Swingline Lender, payments to an Issuing Bank as expressly provided
herein, and payments pursuant to Section 2.14, Section 2.15 Section 2.16 and
Section 9.3, in each case shall be made directly to the Persons entitled
thereto. If, for any reason, any Borrower is prohibited by any law or regulation
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent shall distribute
any such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment or
performance hereunder shall be due on a day that is not a Business Day, the date
for payment or performance shall be extended to the next succeeding Business
Day, and, in the case of any payment accruing interest, interest thereon shall
be payable for the period of such extension. All payments hereunder shall be
made in dollars unless otherwise specified or permitted herein or in any other
Loan Document.

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due from the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)               If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Revolving Loans and
participations in Swingline Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans or participations in Swingline
Loans and LC Disbursements, as applicable, of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans or participations in
Swingline Loans and LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender) or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Loans or
participations in Swingline Loans and LC Disbursements to any assignee or
participant, other than to any Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender or any Issuing Bank acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender or such Issuing Bank were a direct creditor of such
Borrower in the amount of such participation.

 



 82 

 

 

(d)               Unless the Administrative Agent shall have received notice
from the Lead Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that a Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

(e)               If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(c), 2.5(d) or (e), 2.6 or paragraph (d) of
this Section 2.17, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.18     Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under, or any Lender ceases to make, fund, or
maintain Eurocurrency Loans, or to convert Loans into Eurocurrency Loans, as a
result of any condition described in, Section 2.14, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future, (ii) would permit such Lender to continue to make, fund and maintain
Eurocurrency Loans and to convert Loans into Eurocurrency Loans, and (iii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 



 83 

 

 

(b)               If (i) any Lender requests compensation under Section 2.14 or
submits a notification of illegality under Section 2.14(c), (ii) any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender is a Defaulting Lender or a Non-Consenting Lender or (iv) any Lender is a
Declining Lender under Section 2.21, then the Lead Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.4), all its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
Section 2.16) and obligations under this Agreement and the other Loan Documents
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Lead
Borrower shall have received the prior written consent of the Administrative
Agent, the Swingline Lender and the applicable Issuing Banks, which consents
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
participations in Swingline Loans and LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law, (v) in the
case of any assignment resulting from a Lender becoming a Non-Consenting Lender,
(x) the applicable assignee shall have consented to, or shall consent to, the
applicable amendment, waiver or consent and (y) the Lead Borrower exercises its
rights pursuant to this clause (b) with respect to all Non-Consenting Lenders
relating to the applicable amendment, waiver or consent and (vi) in the case of
any assignment in respect of a Lender where such Lender (or any Affiliate
thereof) is an Issuing Bank, the Lead Borrower shall, substantially
simultaneously with such assignment and transfer, terminate such Lender (or, at
the request of any such Affiliate, such Affiliate) as an Issuing Bank in
accordance with Section 2.5(k). A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Lead Borrower to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Lead Borrower, the Administrative
Agent and the assignee, and the Lender required to make such assignment need not
be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as reasonably requested by the applicable Lender, provided
further that any such documents shall be without recourse to or warranty by the
parties thereto.

 

Section 2.19     Revolver Increases. (a) The Lead Borrower may, from time to
time after the Fourth Restatement Effective Date, by notice to the
Administrative Agent, request that the aggregate amount of the Commitments be
increased by a minimum amount equal to $25,000,000 or an integral multiple of
$5,000,000 in excess thereof (each a “Commitment Increase”), to be effective as
of a date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided that (i) no Default or Event of Default shall
have occurred and be continuing as of the applicable Increase Date, or shall
occur as a result thereof and (ii) at no time shall the total aggregate amount
of Commitment Increases hereunder, when added to the aggregate amount of
Incremental Facilities established pursuant to Section 2.20 below, exceed
$250,000,000.

 



 84 

 

 

(b)               The Administrative Agent shall promptly notify the Lenders and
each Issuing Bank of a request by the Lead Borrower for a Commitment Increase,
which notice shall include (i) the proposed amount of such requested Commitment
Increase, (ii) the proposed Increase Date and (iii) the date by which Lenders
wishing to participate in the Commitment Increase must commit to an increase in
the amount of their respective Commitments (the “Commitment Date”). In addition,
the Lead Borrower may notify Eligible Assignees (with a copy to the
Administrative Agent) of a request by the Lead Borrower for a Commitment
Increase and request that such Eligible Assignee participate in such Commitment
Increase on the terms in this Agreement. Each Lender and Eligible Assignee that
is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall give written notice to the Administrative Agent on or
prior to the Commitment Date of the amount by which it is willing to increase
its Commitment. If the Lenders and the Eligible Assignees notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders and the Eligible Assignees willing to participate
therein in such amounts as are agreed between the Lead Borrower and the
Administrative Agent. The failure of any Lender and any Eligible Assignee to
respond by the Commitment Date shall be deemed to be a refusal of such Lender to
increase its Commitment.

 

(c)               Promptly following each Commitment Date, the Administrative
Agent shall notify the Lead Borrower as to the amount, if any, by which the
Lenders and Eligible Assignees are willing to participate in the requested
Commitment Increase. Any Eligible Assignee participating in a Commitment
Increase shall be reasonably acceptable to the Administrative Agent, the Issuing
Banks and the Swingline Lender; provided, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

(d)               On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the second last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

 

(i)                 a joinder agreement from each Assuming Lender, if any, in
form and substance reasonably satisfactory to such Assuming Lender, the Lead
Borrower and the Administrative Agent, duly executed by the Administrative
Agent, the Swingline Lender and each Issuing Bank (in the case of each of the
foregoing, not to be unreasonably withheld or delayed), such Assuming Lender,
and each Borrower; and

 

(ii)              confirmation from each Increasing Lender of the increase in
the amount of its Commitment in a writing reasonably satisfactory to the Lead
Borrower and the Administrative Agent.

 



 85 

 

 

(e)               On each Increase Date, upon fulfillment of the conditions set
forth in this Section 2.19, in the event any Loans are then outstanding, (i)
each relevant Increasing Lender and Assuming Lender shall make available to the
Administrative Agent such amounts in Same Day Funds as the Administrative Agent
shall determine, for the benefit of the other Lenders, as being required, and
the Administrative Agent shall make such adjustments with respect to the
Swingline Exposure and LC Exposure of the Lenders and the Assuming Lenders, in
order to cause, after giving effect to the applicable Commitment Increase and
the application of such amounts to make payments to such other Lenders
(including any assignments), the Revolving Credit Exposure to be held ratably by
all Lenders as of such date in accordance with their respective Applicable
Percentages (after giving effect to the Commitment Increase), (ii) Borrowers
shall be deemed to have prepaid and reborrowed all outstanding Loans made to it
as of such Increase Date (with each such borrowing to consist of Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Lead Borrower in accordance with the requirements of Section 2.2) and (iii) the
Borrowers shall pay to the Lenders the amounts, if any, payable under Section
2.15 as a result of such prepayment.

 

(f)                This Section shall supersede any provisions in Section 2.17
or Section 9.2 to the contrary.

 

(g)               The occurrence of each Increase Date shall require and shall
be deemed to be a representation and warranty by each Borrower on such Increase
Date that the conditions set forth in this Section 2.19 to such Commitment
Increase and in Section 4.2 have been satisfied on such Increase Date.

 

Section 2.20     Incremental Facilities. (a) The Lead Borrower may, from time to
time after the Fourth Restatement Effective Date, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request one or more tranches of term loans
hereunder (collectively, the “Incremental Term Loans”) or one or more additional
tranches of revolving commitments hereunder (collectively, the “Incremental
Revolving Commitments” and, together with any Incremental Term Loans, the
“Incremental Facilities”); provided that (i) the aggregate amount of such
Incremental Facilities, taken together with all Incremental Facilities
previously incurred pursuant to this Section 2.20 and the aggregate amount of
Commitment Increases made pursuant to Section 2.19, does not exceed
$250,000,000, (ii) the final stated maturity date of such tranche of Incremental
Facilities shall not be earlier than the Maturity Date in effect at the time
such Incremental Facilities are entered into, (iii) such tranche of Incremental
Facilities shall rank pari passu in right of payment with the Revolving Loans,
(iv) such Incremental Facilities shall not be, and shall not be permitted to be,
guaranteed by any Subsidiary of Holdings that is not a Guarantor under this
Agreement and (v) the terms, conditions and documentation governing such
Incremental Facilities (including, without limitation, all representations,
covenants, defaults, guaranties and remedies, but excluding economic terms),
taken as a whole, shall be substantially the same as, or less favorable to the
Lenders or Additional Lenders (as defined below) providing such Incremental
Facilities, than those terms and conditions applicable to the Lenders with
respect to the Revolving Loans (except (i) for covenants or other provisions
applicable only to periods after the latest Maturity Date of the Revolving Loans
or (ii) to the extent such more favorable terms are incorporated into the Loan
Documents for the benefit of all existing Lenders (which may be accomplished
with the consent of the Administrative Agent and the Lead Borrower and without
the consent of any Lenders)) as determined by the Lead Borrower in its
reasonable discretion. Incremental Facilities shall, at the election of the Lead
Borrower, be available in dollars or in one or more Alternative Currencies.

 



 86 

 

 

(b)               Each notice from the Lead Borrower pursuant to clause (a) of
this Section 2.20 shall set forth the requested amount and, in reasonable
detail, the proposed terms of the relevant Incremental Facilities. Incremental
Facilities may be made by any existing Lender or by any Eligible Assignee (any
such Eligible Assignee providing such Incremental Facilities at such time being
called an “Additional Lender” and, together with the existing Lenders providing
such Incremental Facilities at such time, the “Incremental Lenders”).
Incremental Facilities shall be established pursuant to an amendment,
restatement or amendment and restatement (an “Incremental Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the Lead
Borrower, each Incremental Lender and the Administrative Agent, in each case
without the consent of any other Person. The Incremental Amendment may effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.20. Without
limiting the foregoing, upon the reasonable request of the Administrative Agent
prior to the Collateral and Guarantee Release Date, the Lead Borrower shall
cause to be delivered mortgage modifications and title endorsements with respect
to each Mortgaged Property, each in form and substance reasonably satisfactory
to the Administrative Agent. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into such Incremental Amendments. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
of the conditions as the parties thereto shall agree and, in the case of an
Incremental Amendment to which an Eligible Assignee is party as an Additional
Lender, the consent (not to be unreasonably withheld or delayed) of the
Administrative Agent, and, solely in the case of Incremental Revolving
Commitments, the Swingline Lender and each Issuing Bank. Nothing contained in
this Section 2.20 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to provide Incremental Facilities, at any time.

 

(c)               The entry into any Incremental Facilities hereunder shall
require and shall be deemed to be a representation and warranty by each Borrower
on the date on which such Incremental Facilities are entered into that the
conditions set forth in this Section 2.20 and in Section 4.2 to the
establishment of Incremental Facilities have been satisfied as of such date.

 

Section 2.21     Extension of Maturity Date. (a) The Lead Borrower may, by
delivery of a Maturity Date Extension Request to the Administrative Agent (which
shall promptly deliver a copy thereof to each of the Lenders) not less than 30
days prior to the then-existing maturity date for Commitments hereunder (the
“Existing Maturity Date”), request that the Lenders extend the Existing Maturity
Date in accordance with this Section 2.21; provided that the Lead Borrower may
not make more than two Maturity Date Extension Requests following the Fourth
Restatement Effective Date. Each Maturity Date Extension Request shall (i)
specify the date to which the Maturity Date is sought to be extended; provided
that such date is no more than one calendar year from the then scheduled
Maturity Date, (ii) specify the changes, if any, to the Applicable Rate to be
applied in determining the interest payable on Loans of, and fees payable
hereunder to, Consenting Lenders (as defined below) in respect of that portion
of their Commitments (and related Loans) extended to such new Maturity Date and
the time as of which such changes will become effective (which may be prior to
the Existing Maturity Date), and (iii) specify any other amendments or
modifications to this Agreement to be effected in connection with such Maturity
Date Extension Request, provided that no such changes or modifications requiring
approvals pursuant to Section 9.2(b) shall become effective prior to the
then-existing Maturity Date unless such other approvals have been obtained. In
the event a Maturity Date Extension Request shall have been delivered by the
Lead Borrower, each Lender shall have the right (but not the obligation) to
agree to the extension of the Existing Maturity Date and other matters
contemplated thereby on the terms and subject to the conditions set forth
therein (each Lender agreeing to the Maturity Date Extension Request being
referred to herein as a “Consenting Lender” and each Lender not agreeing thereto
being referred to herein as a “Declining Lender”), which right may be exercised
by written notice thereof, specifying the maximum amount of the Commitment of
such Lender with respect to which such Lender agrees to the extension of the
Maturity Date, delivered to the Lead Borrower (with a copy to the Administrative
Agent) not later than a day to be agreed upon by the Lead Borrower and the
Administrative Agent following the date on which the Maturity Date Extension
Request shall have been delivered by the Lead Borrower (it being understood that
any Lender that shall have failed to exercise such right as set forth above by
such date shall be deemed to be a Declining Lender). If a Lender elects to
extend only a portion of its then-existing Commitment, it will be deemed for
purposes hereof to be a Consenting Lender in respect of such extended portion
and a Declining Lender in respect of the remaining portion of its Commitment. If
Consenting Lenders shall have agreed to such Maturity Date Extension Request in
respect of Commitments held by them, then, subject to paragraph (d) of this
Section 2.21, on the date specified in the Maturity Date Extension Request as
the effective date thereof (the “Extension Effective Date”), (i) the Existing
Maturity Date of the applicable Commitments shall, as to the Consenting Lenders,
be extended to such date as shall be specified therein, (ii) the terms and
conditions of the Commitments of the Consenting Lenders (including interest and
fees (including Letter of Credit fees) payable in respect thereof), shall be
modified as set forth in the Maturity Date Extension Request and (iii) such
other modifications and amendments hereto specified in the Maturity Date
Extension Request shall (subject to any required approvals pursuant to Section
9.2(b) (including those of the Required Lenders having been obtained, if
applicable), except that any such other modifications and amendments that do not
take effect until the Existing Maturity Date shall not require the consent of
any Lender other than the Consenting Lenders) become effective.

 



 87 

 

 

(b)               Notwithstanding the foregoing, the Lead Borrower shall have
the right, in accordance with the provisions of Sections 2.18 and 9.4, at any
time prior to the Existing Maturity Date, to replace a Declining Lender (for the
avoidance of doubt, only in respect of that portion of such Lender’s Commitments
subject to a Maturity Date Extension Request that it has not agreed to extend)
with a Lender or any Eligible Assignee that will agree to such Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender in respect of the Commitment assigned to and
assumed by it on and after the effective time of such replacement.

 

(c)               If a Maturity Date Extension Request has become effective
hereunder:

 

(i)                 not later than the second (2nd) Business Day prior to the
Existing Maturity Date, the Borrowers shall make prepayments of Loans and shall
provide cash collateral in respect of Letters of Credit in the manner set forth
in Section 2.10, such that, after giving effect to such prepayments and such
provision of cash collateral, the aggregate Revolving Credit Exposures
outstanding as of such date will not exceed the aggregate Commitments of the
Consenting Lenders extended pursuant to this Section 2.21 (and no Borrower shall
be permitted thereafter to request any Loan or any issuance, amendment, renewal
or extension of a Letter of Credit if, after giving effect thereto, the
aggregate Revolving Credit Exposures outstanding would exceed the aggregate
amount of the Commitments so extended); and

 



 88 

 

 

(ii)              on the Existing Maturity Date, the Commitment of each
Declining Lender shall, to the extent not assumed, assigned or transferred as
provided in paragraph (b) of this Section 2.21, terminate, and the Borrowers
shall repay all the Revolving Loans of each Declining Lender, to the extent such
Revolving Loans shall not have been so purchased, assigned and transferred, in
each case together with accrued and unpaid interest and all fees and other
amounts owing to such Declining Lender hereunder (accordingly, the Commitment of
any Consenting Lender shall, to the extent the amount of such Commitment exceeds
the amount set forth in the notice delivered by such Lender pursuant to
paragraph (a) of this Section 2.21 and to the extent not assumed, assigned or
transferred as provided in paragraph (b) of this Section 2.21, be permanently
reduced by the amount of such excess, and, to the extent not assumed, assigned
or transferred as provided in paragraph (b) of this Section 2.21, the Borrowers
shall prepay the proportionate part of the outstanding Revolving Loans and
participations in LC Disbursements of such Consenting Lender, in each case
together with accrued and unpaid interest thereon to but excluding the Existing
Maturity Date and all fees and other amounts payable in respect thereof on or
prior to the Existing Maturity Date), it being understood that such repayments
may be funded with the proceeds of new Revolving Borrowings made simultaneously
with such repayments by the Consenting Lenders, which such Revolving Borrowings
shall be made ratably by the Consenting Lenders in accordance with their
extended Commitments.

 

(d)               The occurrence of each Extension Effective Date shall be
deemed to constitute a representation and warranty by each Borrower on such
Extension Effective Date that the conditions set forth in Section 4.2 have been
satisfied on such Extension Effective Date.

 

(e)               Notwithstanding any provision of this Agreement to the
contrary, it is hereby agreed that no extension of an Existing Maturity Date in
accordance with the express terms of this Section 2.21, or any amendment or
modification of the terms and conditions of the Commitments and Loans of the
Consenting Lenders effected pursuant thereto, shall be deemed to (i) violate the
last sentence of Section 2.8(c) or Section 2.17(c) or any other provision of
this Agreement requiring the ratable reduction of Commitments or the ratable
sharing of payments or (ii) require the consent of all Lenders or all affected
Lenders under Section 9.2(b).

 

(f)       Without the consent of any other Person, the Lead Borrower, the
Administrative Agent and the Consenting Lenders (and, to the extent required
pursuant to the proviso of Section 2.5(c), the applicable Issuing Banks) may
enter into an amendment to this Agreement to effect such modifications as may be
necessary to reflect the terms of any Maturity Date Extension Request that has
become effective in accordance with the provisions of this Section 2.21.

 

Section 2.22     Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 



 89 

 

 

(a)               fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)               the Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.2); provided, that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, if such Defaulting Lender is an affected
Lender, except as otherwise provided in Section 9.2, require the consent of such
Defaulting Lender in accordance with the terms hereof;

 

(c)               if any Swingline Exposure or LC Exposure exists at the time
such Lender becomes a Defaulting Lender then:

 

(i)                 all or any part of the Swingline Exposure and LC Exposure of
such Defaulting Lender shall be reallocated (effective as of the date such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation, such Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lenders’ respective Applicable Percentages) but
only to the extent (x) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all Non-Defaulting Lenders’ Commitments and (y) after
giving effect to any such reallocation, each Non-Defaulting Lender’s Revolving
Credit Exposure does not exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 9.22, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(ii)              if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrowers shall within three (3) Business
Days following written notice to the Lead Borrower by the Administrative Agent
(x) first, prepay such Swingline Exposure that has not been reallocated and (y)
second, cash collateralize for the benefit of the applicable Issuing Banks only
the Borrowers’ Obligations corresponding to such Defaulting Lender’s LC Exposure
that has not been reallocated (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.5(i) for so long as such LC Exposure is outstanding;

 

(iii)            if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 



 90 

 

 

 

(iv)             if the LC Exposure of the Non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted to give effect to such
reallocation; and

 

(v)               if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all Letter of Credit fees that otherwise would have
been payable to such Defaulting Lender under Section 2.11(b) with respect to
such Defaulting Lender’s unreallocated LC Exposure shall be payable to the
applicable Issuing Banks ratably based on the portion of such LC Exposure
attributable to Letters of Credit issued by such Issuing Bank, until and to the
extent that such LC Exposure is reallocated and/or cash collateralized pursuant
to clause (i) or (ii) above; and

 

(d)               so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Lead Borrower in
accordance with this Section 2.22, and participating interests in any such newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with this Section
2.22 (and such Defaulting Lender shall not participate therein).

 

In the event that (x) a direct or indirect parent company of a Lender becomes
the subject of a proceeding under any Debtor Relief Law following the Fourth
Restatement Effective Date and for so long as such proceeding under any Debtor
Relief Law shall continue or (y) the Swingline Lender or any Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan,
and such Issuing Bank shall not be required to issue, amend, renew or extend any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

 

In the event that each of the Administrative Agent, the Lead Borrower, the
Swingline Lender and each Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Lender was a Defaulting Lender; provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.

 



 91 

 

 

Section 2.23     Designated Borrowers; Appointment of Lead Borrower as Agent.

 

(a)               The Lead Borrower may at any time, upon not less than 15
Business Days’ prior written notice from the Lead Borrower to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion) designate any Wholly-Owned Subsidiary of the Lead Borrower
that is organized in a Designated Borrower Jurisdiction (each such Subsidiary,
an “Applicant Borrower”) as a Borrower hereunder (each such Subsidiary, a
“Designated Borrower”) by delivering to the Administrative Agent (which shall
promptly deliver a copy thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (or such other form as the
Administrative Agent may reasonably agree) (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that the
effectiveness of each such designation, and the ability of each Applicant
Borrower to utilize the credit facilities provided for herein and to accede to
the rights of a Borrower under the Loan Documents, shall be subject to
satisfaction (or waiver in accordance with Section 9.2) of the conditions
precedent set forth in Section 4.4. The Administrative Agent shall promptly
notify each Lender of the effectiveness of any designation of a Designated
Borrower pursuant to this Section 2.23.

 

(b)               Each Subsidiary of the Lead Borrower that becomes a
“Designated Borrower” pursuant to this Section 2.23 hereby irrevocably appoints
the Lead Borrower as its agent for all purposes relevant to this Agreement and
each of the other Loan Documents, including, without limitation, (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto
and thereto, and (iii) the receipt of the proceeds of any Loans made by the
Lenders to any such Borrower hereunder. The Lead Borrower hereby accepts such
appointment. Any acknowledgment, consent, direction, certification or other
action which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Lead Borrower, whether or not any such other Borrower
joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Lead Borrower in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Borrower.

 

(c)               The Lead Borrower may from time to time, upon not less than 15
Business Days’ prior written notice from the Lead Borrower to the Administrative
Agent (or such shorter period as may be agreed by the Administrative Agent in
its sole discretion), terminate a Designated Borrower’s status as such, provided
that either (x) there are no outstanding Loans payable by such Designated
Borrower, or other amounts payable by such Designated Borrower on account of any
Loans made directly to such Designated Borrower, as of the effective date of
such termination or (y) each other Borrower hereunder agrees, as of the
effective date of such termination, to cause one or more of such other Borrowers
to assume, pursuant to documentation reasonably satisfactory to the
Administrative Agent, the outstanding Loans payable by such Designated Borrower
and any other amounts payable by such Designated Borrower on account of any
Loans made to such Designated Borrower, in the case of clauses (x) and (y),
without regard to the Guaranty or any other joint and several obligation of such
Designated Borrower to repay any Loans made to any other Borrower. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

 



 92 

 

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings, the Lead Borrower and the Designated Borrowers (on and after
each applicable Designated Borrowing Date) represents and warrants to the
Lenders and each Issuing Bank that:

 

Section 3.1         Organization; Powers. Each Loan Party and each of Holdings’
Wholly-Owned Subsidiaries that is not an Immaterial Subsidiary is duly
organized, validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other organizational power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in (to the extent the concept is applicable in such
jurisdiction), every jurisdiction where such qualification is required.

 

Section 3.2         Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party are within such Loan Party’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action. Each such Loan Party has duly executed
and delivered each of the Loan Documents to which it is party, and each of such
Loan Documents constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms, subject to (x) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (y) the need for filings and registrations
necessary to perfect the Liens on the Collateral, if any, granted by the Loan
Parties in favor of the Secured Parties.

 

Section 3.3         Governmental Approvals; No Conflicts. Neither (a) the
execution, delivery and performance by the Loan Parties of the Loan Documents,
nor (b) so long as the Collateral and Guarantee Release Date has not occurred,
(x) the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, and (y) the perfection of the Liens created under the
Collateral Documents: (i) requires any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (A) such
as have been obtained or made and are in full force and effect (except for any
reports required to be filed by Holdings or any Borrower with the SEC pursuant
to the Securities Exchange Act of 1934; provided that the failure to make any
such filings shall not affect the validity or enforceability of this Agreement)
or waived and those the failure of which to make or obtain would not reasonably
be expected to have a Material Adverse Effect, and (B) solely in the case of
clauses (b)(x) and (y) of this Section 3.3, filings and registrations necessary
to perfect the Liens on the Collateral, if any, granted by the Loan Parties in
favor of the Administrative Agent for the benefit of the Secured Parties, (ii)
will violate any applicable law or regulation or any order of any Governmental
Authority, in each case applicable to or binding upon the Loan Parties or any of
their respective property, except as would not reasonably be expected to have a
Material Adverse Effect, (iii) will violate any charter, by-laws or other
organizational document of any Loan Party, except as would not reasonably be
expected to have a Material Adverse Effect or (iv) will violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or its respective property, except as would not reasonably be expected to
have a Material Adverse Effect.

 



 93 

 

 

Section 3.4         Financial Condition; No Material Adverse Effect. (a)
Holdings has heretofore furnished to the Administrative Agent its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2018, December 31, 2017 and December
31, 2016, reported on by KPMG LLP, independent public accountants and certified
by its Financial Officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Holdings and its consolidated subsidiaries as of such dates and for
such periods on a consolidated basis in accordance with GAAP.

 

(b)               Since December 31, 2018, no event, development or circumstance
has occurred that has had or would reasonably be expected to have a material
adverse effect on the business, operations, property or financial condition of
Holdings and its Subsidiaries, taken as a whole, or on the ability of the Loan
Parties to consummate the Transactions.

 

Section 3.5         Properties. (a) Each of Holdings and its Subsidiaries has
good title to, or valid leasehold interests in or rights to use, all its real
and personal property material to the business of Holdings and its Subsidiaries,
taken as a whole, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, except to the extent that the failure to
have such title, interest or right (in the aggregate) would not reasonably be
expected to have a Material Adverse Effect.

 

(b)               Each of Holdings and its Subsidiaries owns, is licensed to
use, or otherwise has the right to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to, used in and necessary to
the business of Holdings and its Subsidiaries, taken as a whole, as currently
conducted, and, to the knowledge of Holdings or any Borrower, the use thereof by
Holdings and its Subsidiaries does not infringe upon the intellectual property
rights of any other Person, except for any such infringements or failure to own
or be licensed or otherwise have rights that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

 

(c)               Other than as set forth in Schedule 1.1 and Schedule 3.5,
there are no fee-owned real properties owned by any Loan Party as of the Fourth
Restatement Effective Date and located in the continental United States with a
fair market value, as of the Fourth Restatement Effective Date, in excess of
$10,000,000 individually.

 

Section 3.6         Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Holdings or any Borrower,
threatened in writing against or affecting Holdings or any of its Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
(i) that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that in any material respect
challenges the validity or enforceability of this Agreement or the Transactions.

 



 94 

 

 

(b)               Except for matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, neither
Holdings nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of a
Responsible Officer of such Person, has become subject to any Environmental
Liability, or (iii) has received written notice of any claim with respect to any
Environmental Liability.

 

Section 3.7         Compliance with Laws and Agreements. Each of Holdings and
its Subsidiaries is in compliance in all material respects with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.8         Investment Company Status. Neither Holdings nor any of its
Subsidiaries is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

Section 3.9         Taxes. Except as would not reasonably be expected to result
in a Material Adverse Effect, (i) each Loan Party and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed with respect to income, properties or operations of each Loan Party
and its Subsidiaries, (ii) such returns accurately reflect in all material
respects all liability for Taxes of each Loan Party and its Subsidiaries as a
whole for the periods covered thereby and (iii) each Loan Party and each of its
Subsidiaries has paid or caused to be paid all Taxes required to have been paid
by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which any Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or other
applicable accounting rules.

 

Section 3.10     ERISA. No ERISA Event has occurred, or is reasonably expected
to occur, that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.

 

Section 3.11     Disclosure. All written information (other than any forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions (the “Projections”) and other than information
of a general economic or industry specific nature) furnished by or on behalf of
Holdings or any Borrower by a Responsible Officer of any such Person to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished from time to time), taken as a whole together with the
information filed by Holdings or any of its Subsidiaries with the SEC, does not,
as of the date such information was furnished (or if such information expressly
related to a specific date, as of such specific date), contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to any Projections,
each of Holdings and the Borrowers represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made (it being understood that Projections are subject to significant
uncertainties and contingencies, any of which are beyond Holdings’ and such
Borrower’s control, that no assurance can be given that any particular
Projections will be realized and that actual results during the period or
periods covered by any such information may differ significantly from the
forecasted, estimated, pro forma, projected or anticipated results and
assumptions, and such differences may be material).

 



 95 

 

 

Section 3.12     Subsidiaries. To the extent the representations and warranties
contained in this Section 3.12 are made prior to the Collateral and Guarantee
Release Date: (a) Schedule 3.12(a) sets forth as of the Fourth Restatement
Effective Date a list of all Subsidiaries and Excluded Subsidiaries other than
inactive Subsidiaries, and the percentage ownership (directly or indirectly) of
Holdings therein.

 

(b)               As of the Fourth Restatement Effective Date, all of the
outstanding Equity Interests owned by the Loan Parties in each Material
Subsidiary listed on Schedule 3.12(a) have been validly issued and are fully
paid and all such Equity Interests owned by a Loan Party are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) Liens permitted under Section 6.2.

 

Section 3.13     Use of Proceeds; Margin Regulations. (a) All proceeds of the
Revolving Loans and the Swingline Loans will be used for working capital,
capital expenditures, acquisitions, share repurchases and other general
corporate purposes; provided that the proceeds of Swingline Loans shall not be
used to refinance then outstanding Swingline Loans.

 

(b)               No part of any Borrowing (or the proceeds thereof) will be
used, whether directly or indirectly, to purchase or carry any Margin Stock or
to extend credit for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board. Less than
twenty-five percent (25%) of the assets of Holdings and its Subsidiaries on a
consolidated basis and on an unconsolidated basis which are subject to any
arrangement (as such term is used in the definition of “indirectly secured” in
Section 221.2 of Regulation U issued by the Board) consist of Margin Stock.

 

Section 3.14     Guarantors. To the extent the representations and warranties
contained in this Section 3.14 are made prior to the Collateral and Guarantee
Release Date: On the Fourth Restatement Effective Date, no Subsidiary of
Holdings other than a Loan Party Guarantees any Indebtedness for borrowed money
(other than Permitted Indebtedness) of Holdings, the Lead Borrower and/or any
other Loan Party in an aggregate principal amount in excess of $150,000,000.

 

Section 3.15     Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions. (a)
Neither Holdings nor any of its Subsidiaries nor any director or officer of any
Loan Party, or, to Holdings’ or any Borrower’s knowledge, any director, officer
or employee of Holdings or any of its Subsidiaries, is a Sanctioned Person, or
is acting on behalf of a Person that is a Sanctioned Person.

 

(b)               The operations of Holdings and its Subsidiaries are conducted
at all times in compliance in all material respects with all applicable
Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 



 96 

 

 

(c)               No Borrower will use the proceeds of any Borrowing or Letter
of Credit under this Agreement in violation of any Anti-Corruption Law, any
Anti-Terrorism Law or applicable Sanctions.

 

Section 3.16     Collateral Documents. To the extent the representations and
warranties contained in this Section 3.16 are made prior to the Collateral and
Guarantee Release Date:

 

(a)               Subject to Sections 5.9 and 5.10, and the other limitations,
exceptions and filing requirements otherwise set forth in this Agreement and the
other Loan Documents, (i) the Collateral Documents are effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent required thereby.

 

(b)               Subject to Sections 5.9 and 5.10, upon recording thereof in
the appropriate recording office, each Mortgage shall be effective to create, in
favor of the Administrative Agent, for its benefit and the benefit of the
Secured Parties, legal, valid and enforceable perfected Liens on, and security
interest in, all of the Loan Parties’ right, title and interest in and to the
Mortgaged Properties thereunder, subject only to Liens permitted under the Loan
Documents, and when the Mortgages are filed in the offices specified on Schedule
5 to the Perfection Certificate (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.9 and 5.10, when such Mortgage is filed in the offices specified in the local
counsel opinion delivered with respect thereto in accordance with the provisions
of Sections 5.9 and 5.10), the Mortgages shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Loan Parties
in the Mortgaged Properties, in each case prior and superior in right to any
other Person, other than Liens permitted under the Loan Documents.

 

(c)               Notwithstanding anything herein (including this Section 3.16)
or in any other Loan Document to the contrary, neither Holdings, the Lead
Borrower nor any other Loan Party makes any representation or warranty as to (A)
the effects of perfection or nonperfection, the priority or the enforceability
of any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Secured Parties with respect
thereto, in each case under foreign law or (B) on the Fourth Restatement
Effective Date and until required pursuant to Section 5.9 or 5.10, the pledge or
creation of any security interest to the extent not required on the Fourth
Restatement Effective Date (it being understood that such representations and
warranties, to the extent set forth herein and in any other Loan Document, shall
be deemed to be made on the date required pursuant to Section 5.9 or 5.10 (or,
if earlier, the applicable date of compliance with such provision)).

 

ARTICLE IV

 

Conditions

 

Section 4.1         Fourth Restatement Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall become effective on the date that all of the following
conditions shall have been satisfied (or waived in accordance with Section 9.2):

 



 97 

 

 

(a)               The Administrative Agent (or its counsel) shall have received
(x) from each party hereto a counterpart of this Agreement and (y) from
Holdings, the Lead Borrower and each Guarantor (i) a counterpart of a Guaranty
Agreement and (ii) a counterpart of the Security Agreement, in each case signed
on behalf of parties (which may include facsimile or other electronic
transmission of a signed signature page of any such agreement).

 

(b)               The Administrative Agent shall have received a Note executed
by the Lead Borrower (which may include facsimile or other electronic
transmission of a signed signature page of such Note, provided that arrangements
reasonably satisfactory to the Administrative Agent have been made for delivery
of the original copies thereof) in favor of each Lender requesting a Note
reasonably in advance of the Fourth Restatement Effective Date. Notwithstanding
the foregoing, no Lender shall be entitled to receive a Note on the Fourth
Restatement Effective Date if on such date it has not returned to the Lead
Borrower the original note (unless such Lender has made other arrangements
reasonably satisfactory to the Lead Borrower), if any, issued to such Lender as
a lender under the Third Amended and Restated Credit Agreement.

 

(c)               The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Fourth Restatement Effective Date) of Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Lead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent. The Lead Borrower hereby requests such
counsel to deliver such opinion.

 

(d)               The Administrative Agent shall have received (i) certified
copies of the resolutions of the board of directors of each Loan Party approving
the transactions contemplated by the Loan Documents to which it is a party and
the execution and delivery of such Loan Documents to be delivered by such entity
on the Fourth Restatement Effective Date and (ii) all other documents reasonably
requested by the Administrative Agent at least five days prior to the Fourth
Restatement Effective Date relating to the organization, existence and good
standing of each Loan Party and authorization of the transactions contemplated
hereby.

 

(e)               The Administrative Agent shall have received a certificate of
the Secretary or an Assistant Secretary of each Loan Party certifying (x) the
names and true signatures of the officers of each Loan Party authorized to sign
the Loan Documents to which each Loan Party, as applicable, is a party, to be
delivered by such entity on the Fourth Restatement Effective Date, and (y) the
other documents required to be delivered pursuant to Section 4.1(d) on the
Fourth Restatement Effective Date.

 

(f)                The Administrative Agent shall have received a certificate,
dated the Fourth Restatement Effective Date and signed on behalf of the Lead
Borrower by a Responsible Officer or a Financial Officer of the Lead Borrower,
confirming compliance with the conditions set forth in paragraphs (b) and (c) of
Section 4.2 as of the Fourth Restatement Effective Date.

 

(g)               The Lenders shall have received (i) audited consolidated
financial statements of Holdings for the three most recent fiscal years ended at
least 90 days prior to the Fourth Restatement Effective Date as to which
financial statements are available and (ii) unaudited interim consolidated
financial statements of Holdings for each quarterly period ended subsequent to
the date of the latest financial statements pursuant to clause (i) of this
paragraph and at least 45 days prior to the Fourth Restatement Effective Date as
to which financial statements are available.

 



 98 

 

 

(h)               The items set forth in Section 9.19(a) shall have occurred on
or substantially simultaneously with the occurrence of the Fourth Restatement
Effective Date and the Former Agent shall have received from the Lead Borrower
payment of all fees and out-of-pocket costs and expenses outstanding immediately
prior to the Fourth Restatement Effective Date.

 

(i)                 The Lenders, the Administrative Agent, and the Arrangers
shall have received all fees and expenses required to be paid by the applicable
Loan Parties (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent) for which invoices have been presented to the Lead Borrower at least 3
Business Days prior to the Fourth Restatement Effective Date (or such later date
as the Lead Borrower shall permit in its reasonable discretion).

 

(j)                 The Administrative Agent shall have received, at least three
Business Days prior to the Fourth Restatement Effective Date, solely in respect
of the Lead Borrower and Holdings, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, to the extent requested by any Lender at least ten Business
Days prior to the Fourth Restatement Effective Date.

 

(k)               Subject to the provisions of Section 5.10, the Administrative
Agent shall have executed a customary joinder agreement to the Intercreditor
Agreement and, in addition, shall have received the following:

 

(i)                 UCC financing statements for each Loan Party in each
appropriate jurisdiction as is necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the Collateral, including any UCC amendment statements to assign the security
interest from Morgan Stanley, in its capacity as administrative agent under the
Third Amended and Restated Credit Agreement, to the Administrative Agent; and

 

(ii)              to the extent required under the laws of the relevant
jurisdiction for perfecting (or achieving the required priority with respect to)
a security interest in Equity Interests pledged as Collateral for the
Obligations (or any portion thereof), all certificates evidencing such Equity
Interests that are issued by any Subsidiary of Holdings and that are pledged to
the Administrative Agent pursuant to any Collateral Document together with duly
executed in blank, undated stock powers attached thereto.

 

(l)                 The Administrative Agent shall have received each of the
following with respect to any Existing Mortgage:

 

(i)                 An assignment of such Existing Mortgage from the Former
Agent to the Administrative Agent's in form and substance reasonably
satisfactory to the Administrative Agent; and

 



 99 

 

 

(ii)              a completed “life of the loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such Mortgaged
Property on which any “building” (as defined in the Flood Insurance Laws) is
located, and if such property is in a special flood hazard area, duly executed
and acknowledged by the appropriate Loan Party, together with evidence of flood
insurance as and to the extent required under Section 5.5 hereof.

 

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Fourth Restatement Effective Date, and such notice shall be conclusive and
binding. Without limiting the generality of the provisions of Article VIII, for
purposes of determining compliance with the conditions specified in this Section
4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Fourth Restatement Effective Date
specifying its objection thereto.

 

Section 4.2         Each Credit Event. The obligation of each Lender to make a
Loan (other than pursuant to a Mandatory Borrowing), of each Issuing Bank to
issue, amend (other than in a manner that does not increase the maximum stated
amount of such Letter of Credit), renew, or extend any Letter of Credit, the
effectiveness of any Commitment Increase pursuant to Section 2.19, the
effectiveness of any Incremental Facilities pursuant to Section 2.20 and the
effectiveness of any extension of the Maturity Date pursuant to Section 2.21, is
subject to the satisfaction (or waiver in accordance with Section 9.2) of the
following conditions:

 

(a)               Solely in the case of a Borrowing, the Administrative Agent
shall have received a Borrowing Request in accordance with Section 2.3.

 

(b)               All representations and warranties set forth in this Agreement
and the other Loan Documents (other than, following the Collateral and Guarantee
Release Date (x) those set forth in the Collateral Documents and (y) those set
forth herein and in the other Loan Documents that are not required to be made
following the Collateral and Guarantee Release Date) shall be true and correct
in all material respects on and as of the date of the making of such Loan, such
issuance, amendment renewal or extension of such Letter of Credit, or the
effectiveness of such Commitment Increase, Incremental Facility or extension, as
applicable, except that (i) to the extent that any such representation or
warranty is stated to relate solely to an earlier date, it shall be true and
correct in all material respects as of such earlier date, (ii) any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects.

 

(c)               At the time of and immediately after giving effect to the
making of such Loan, such issuance, amendment, renewal or extension of such
Letter of Credit, or the effectiveness of such Incremental Facility, as
applicable, no Default or Event of Default shall have occurred and be continuing
(other than, following the Collateral and Guarantee Release Date (x) Defaults or
Events of Default arising from the Collateral Documents and (y) Defaults or
Events of Default set forth herein and in the other Loan Documents that do not
apply following the Collateral and Guarantee Release Date).

 



 100 

 

 

The making of each Loan, the issuance, amendment (other than an amendment that
does not change the maximum stated amount of such Letter of Credit) renewal or
extension of each Letter of Credit and the effectiveness of each Incremental
Facility shall be deemed to constitute a representation and warranty by each
Borrower that the conditions specified in paragraphs (b) and (c) of this Section
4.2 have been satisfied as of the date thereof; provided that, notwithstanding
anything to the contrary in this Section 4.2, in connection solely with the
Incremental Facilities, if the proceeds of such Incremental Facilities are being
used to finance an acquisition not restricted by this agreement and the
consummation of which is not conditioned on the availability of, or on
obtaining, third-party financing and the applicable Incremental Lenders so
agree, the reference in Section 4.2(b) to the accuracy of the representations
and warranties shall refer to the accuracy of the representations and warranties
that would customarily be deemed to be “specified” representations and
warranties under customary “Sungard” provisions (including those with respect to
the target contained in the applicable acquisition or merger agreement to the
extent failure of such representations and warranties to be true and correct
permits the applicable Borrower or relevant Affiliates thereof not to consummate
the transactions contemplated thereby) and the reference in Section 4.2(c) to
the absence of any Default or Event of Default shall refer to the absence of any
Event of Default of the type described in Section VII(a), Section VII(b),
Section VII(h), Section VII(i) and Section VII(o).

 

Section 4.3         [Reserved].

 

Section 4.4         Initial Credit Events with Respect to Each Designated
Borrower.

 

The effectiveness of any designation pursuant to Section 2.23 of a Designated
Borrower and the obligation of each Lender to make the initial Loan or of an
Issuing Bank to issue the initial Letter of Credit, as applicable, in each case
to such Designated Borrower, is subject to the satisfaction (or waiver in
accordance with Section 9.2) of the following additional conditions (each date
on which such conditions are satisfied or so waived, a “Designated Borrowing
Date”):

 

(a)               The Fourth Restatement Effective Date shall have occurred.

 

(b)               The Administrative Agent shall have received a Note executed
by such Designated Borrower (which may include facsimile or other electronic
transmission of a signed signature page of such Note, provided that arrangements
reasonably satisfactory to the Administrative Agent have been made for delivery
of the original copies thereof) in favor of each Lender requesting a Note
reasonably in advance of such Designated Borrowing Date.

 

(c)               The Administrative Agent shall have received from each party
thereto a counterpart (which may in each case include facsimile or other
electronic transmission of a signed signature page of any such agreements) of
(i) a Credit Agreement Joinder joining such Designated Borrower as a Borrower
and (ii) so long as the Collateral and Guarantee Release Date has not occurred,
a Guaranty Joinder Agreement joining such Designated Borrower (other than a
Foreign Designated Borrower) as a Guarantor;

 

(d)               The Administrative Agent shall have received a favorable
written opinion or favorable written opinions (addressed to the Administrative
Agent and the Lenders and dated such Designated Borrowing Date) of counsel to
the Lead Borrower or such Designated Borrower with respect to each Credit
Agreement Joinder and, so long as the Collateral and Guarantee Release Date has
not occurred, each Guaranty Joinder Agreement referred to in clause (c) above,
in form and substance reasonably satisfactory to the Administrative Agent.

 



 101 

 

 

(e)               The Administrative Agent shall have received (x) certified
copies of the resolutions of the board of directors (or other governing body) of
such Designated Borrower approving the transactions contemplated by the Loan
Documents to which such Designated Borrower is a party and the execution and
delivery of such Loan Documents to be delivered by such Designated Borrower on
such Designated Borrowing Date, (y) a short-form good standing certificate or
the equivalent, if any, in the jurisdiction of organization of such Designated
Borrower and (z) all other documents reasonably requested by the Administrative
Agent at least five days prior to such Designated Borrowing Date relating to the
organization, existence and good standing of such Designated Borrower (or the
equivalent, if any, in the jurisdiction of such Designated Borrower) and
authorization of the transactions contemplated by this Agreement.

 

(f)                The Administrative Agent shall have received a certificate of
a director or the Secretary or an Assistant Secretary of such Designated
Borrower certifying the names and true signatures of the officers of such
Designated Borrower authorized to sign the Loan Documents to which such
Designated Borrower is a party.

 

(g)               The Administrative Agent shall have received, at least three
Business Days prior to such Designated Borrowing Date, solely with respect to
such Designated Borrower, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act, to the extent reasonably requested by any Lender at least ten Business Days
prior to such Designated Borrowing Date.

 

(h)               The Lenders, the Administrative Agent, and the Arrangers shall
have received all fees and expenses required to be paid by the applicable Loan
Parties (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent) for which invoices have been presented to the Lead Borrower at least 3
Business Days prior to such Designated Borrowing Date.

 

(i)                 The Administrative Agent shall have received, at least five
Business Days prior to such Designated Borrowing Date, if such Designated
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Designated
Borrower.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than Secured Swap Obligations, Secured Cash
Management Obligations, Secured Bilateral LC Obligations, indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made and Letters of Credit that have been cash collateralized pursuant to
arrangements mutually agreed between the applicable Issuing Bank and the Lead
Borrower or with respect to which other arrangements have been made that are
satisfactory to the applicable Issuing Bank), each of Holdings and the Borrowers
covenants and agrees with the Lenders and each Issuing Bank that:

 



 102 

 

 

Section 5.1         Financial Statements and Other Information. Holdings will
furnish to the Administrative Agent (for distribution to each Lender and each
Issuing Bank):

 

(a)               within 90 days after the end of each fiscal year of Holdings,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year
(to the extent applicable), all reported on by KPMG LLP, or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (other than a qualification related to the
maturity of the Commitments and the Loans at the Maturity Date) and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings to the Lenders);

 

(b)               within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year (to the extent applicable), all certified
by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings to the Lenders), subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)               concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of Holdings in
substantially the form of Exhibit F attached hereto (the “Compliance
Certificate”) (i) certifying as to whether a Default or Event of Default has
occurred and is continuing as of the date thereof and, if a Default or Event of
Default has occurred and is continuing as of the date thereof, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating the
(x) Interest Coverage Ratio and the (y) Total Net Leverage Ratio, in each case
for the Measurement Period ending on the last day of the applicable fiscal
quarter or fiscal year for which such financial statements are being delivered,
(iii) if and to the extent that any material change in GAAP (or any election by
Holdings to apply IFRS in lieu of GAAP pursuant to Section 1.4) that has
occurred since the date of the most recent audited financial statements provided
in accordance with this Agreement had an impact on such financial statements,
specifying the effect of such change or election on the financial statements
accompanying such certificate and (iv) so long as the Collateral and Guarantee
Release Date has not occurred, delivering any of the documents, certificates or
instruments required to be delivered with the Compliance Certificate pursuant to
any Collateral Document;

 



 103 

 

 

(d)               promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
Holdings or any of its Subsidiaries with the SEC, or with any national
securities exchange, as the case may be, in each case that is not otherwise
required to be delivered to the Administrative Agent pursuant hereto, provided
that such information shall be deemed to have been delivered on the date on
which such information has been posted on the Internet at
http://www.cfindustries.com (or any successor page) or at http://www.sec.gov (or
any successor page); and

 

(e)               promptly following any request in writing (including any
electronic message) therefor, (i) such other information regarding the
operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent, any Lender or any Issuing Bank (through
the Administrative Agent) may reasonably request, and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

 

Information required to be delivered pursuant to Section 5.1(a) or Section
5.1(b) may, upon notice to the Administrative Agent (which notice may be
included in the relevant Compliance Certificate), be delivered electronically
and if so delivered, shall be deemed to have been delivered on the date on which
Holdings posts such information, or provides a link thereto on the Internet at
http://www.cfindustries.com (or any successor page) or at http://www.sec.gov (or
any successor page). In addition, materials required to be delivered pursuant to
Sections 5.1(a) through (e) may be delivered to the Administrative Agent in an
electronic medium in a format acceptable to the Administrative Agent by email at
oploanswebadmin@citi.com (or any other e-mail address designated by the
Administrative Agent from time to time).

 

Section 5.2         Notices of Material Events. (a) The Lead Borrower will
furnish to the Administrative Agent (for distribution to each Lender and each
Issuing Bank) prompt written notice of the following:

 

(i)                 the occurrence of any Default or Event of Default of which
any Responsible Officer of Holdings or any Borrower obtains knowledge;

 

(ii)              the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting
Holdings or any Subsidiary thereof as to which there is a reasonable possibility
of an adverse determination and that, if adversely determined, would reasonably
be expected to result in a Material Adverse Effect;

 

(iii)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events, would reasonably be expected to result in a Material
Adverse Effect;

 

(iv)             the occurrence of any event or circumstance resulting in
Environmental Liability that would reasonably be expected to result in a
Material Adverse Effect; and

 



 104 

 

 

(v)               any loss, damage, or destruction to the collateral of Holdings
and its Subsidiaries, whether or not covered by insurance, that would reasonably
be expected to result in a Material Adverse Effect.

 

Each notice delivered under this Section 5.2(a)(i) shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Lead
Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

 

(b)               So long as the Collateral and Guarantee Release Date has not
occurred, subject to Sections 5.9 and 5.10, the Lead Borrower shall notify the
Administrative Agent in writing within sixty (60) days after any change in
(i) legal name of any Loan Party, (ii) the type of organization of any Loan
Party or (iii) the jurisdiction of organization of any Loan Party and, upon the
reasonable request by the Administrative Agent, take all actions reasonably
necessary to continue the perfection of the Liens on the Collateral owned by
such Loan Party created under the Collateral Documents following any such change
with the same priority as immediately prior to such change. The Lead Borrower
agrees promptly to provide the Administrative Agent, after notification of any
such change, with certified organizational documents reflecting any of the
changes described in the first sentence of this Section 5.2(b).

 

Section 5.3         Existence; Conduct of Business. Each Loan Party will, and
will cause each of its Material Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that (i) the foregoing shall not
prohibit any merger, consolidation, liquidation, dissolution not restricted
under this Agreement and (ii) none of the Loan Parties or any of its Material
Subsidiaries shall be required to preserve, renew or keep in full force and
effect its rights, licenses, permits, privileges or franchises if the Lead
Borrower should reasonably determine that (a) the preservation and maintenance
thereof is no longer desirable in the conduct of the business of Holdings and
its Subsidiaries, taken as a whole or (b) the failure to maintain and preserve
the same would not reasonably be expected, in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.4         Payment of Taxes. Each Loan Party will, and will cause each
of its Subsidiaries to, pay all Tax liabilities, including all Taxes imposed
upon it or upon its income or profits or upon any properties belonging to it,
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) any Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP or
other applicable accounting rules.

 

Section 5.5         Maintenance of Properties; Insurance. Each Loan Party will,
and will cause each of its Subsidiaries to:

 

(a)               keep and maintain all property material to the conduct of the
business of Holdings and its Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear and casualty and condemnation events
excepted, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect;

 



 105 

 

 

(b)               maintain insurance with insurance companies that the Lead
Borrower believes (in the good faith judgment of its management) are financially
sound and reputable at the time the relevant coverage is placed or renewed, in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (after giving effect to any self-insurance reasonable and customary in
the applicable jurisdiction for companies engaged in the same or similar
businesses operating in the same or similar locations);

 

(c)               subject to Section 5.10, so long as the Collateral and
Guarantee Release Date has not occurred, ensure that any third-party liability
(other than directors and officers liability insurance; insurance policies
relating to employment practices liability or workers’ compensation; crime;
fiduciary duties; kidnap and ransom; flood (except as required by clause (d)
below); fraud, errors and omissions; marine and aircraft liability and excess
liability; and construction programs) and property insurance policies of the
Loan Parties described in Section 5.5(b) with respect to the Collateral shall
name the Administrative Agent as an additional insured (solely in the case of
liability insurance) or loss payee (solely in the case of property insurance
with respect to the Collateral), as applicable; and

 

(d)               subject to Sections 5.9 and 5.10, so long as a Mortgage in
respect of Mortgaged Property located in a special flood hazard area is then in
effect, with respect to each Mortgaged Property located in a special flood
hazard area:

 

(i)                 obtain flood insurance in compliance with the Flood
Insurance Laws and the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, as
reasonably determined by the Administrative Agent; and

 

(ii)              deliver to the Administrative Agent annual renewals of each
flood insurance policy or annual renewals of each force-placed flood insurance
policy, as applicable.

 

Section 5.6         Books and Records; Inspection Rights. Each Loan Party will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries are made sufficient to prepare financing statements in
accordance with GAAP (or other applicable accounting rules or as otherwise
disclosed to the Administrative Agent). Each Loan Party will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent, any Lender or any Issuing Bank (pursuant to a prior
written request made through the Administrative Agent), upon reasonable prior
written notice, to visit and inspect its properties, to examine and make
extracts from its financial and related books and records, and to discuss its
affairs, finances and financial condition with its officers and independent
accountants, in each case so long as the Administrative Agent, such Lender, such
Issuing Bank or such representative agrees to treat such information and
documents in accordance with Section 9.12 (provided, that the officers of each
Loan Party or such Subsidiary shall be afforded the opportunity to participate
in any discussions with such independent accountants), all at such reasonable
times during normal business hours for such Loan Party or such Subsidiary and as
often as reasonably requested (but no more than once annually if no Event of
Default exists). Notwithstanding anything to the contrary in this Section 5.6,
none of the Loan Parties or any of its Subsidiaries shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent, any Lender or any
Issuing Bank (or their respective representatives) is prohibited by contract,
applicable law, rule, regulation or court order or (iii) is subject to attorney,
client or similar privilege or constitutes attorney work-product.

 



 106 

 

 

Section 5.7         Compliance with Laws and Agreements. Each Loan Party will,
and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Holdings and each Borrower will maintain in effect and enforce policies
and procedures reasonably designed to ensure compliance by Holdings, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions.

 

Section 5.8         Use of Proceeds. The proceeds of the Loans will be used as
set forth in Section 3.13. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and each Borrower shall procure that its
Subsidiaries shall not use, the proceeds of any Borrowing or Letter of Credit
(A) for any payments to any Person in violation of any Anti-Corruption Laws, (B)
for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person or in any Sanctioned Country in
violation of Sanctions, or (C) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 5.9         Additional Guarantors; Additional Collateral.

 

(a)               Subject to Section 5.10, following the Fourth Restatement
Effective Date and so long as the Collateral and Guarantee Release Date has not
occurred, Holdings and each Borrower shall cause (i) each direct or indirect
Domestic Subsidiary of Holdings (other than the Exempt Subsidiaries) that
Guarantees any Indebtedness for borrowed money (other than Permitted
Indebtedness) of Holdings, the Lead Borrower and/or any other Loan Party in an
aggregate principal amount in excess of $150,000,000, (ii) any direct or
indirect Domestic Subsidiary (other than the Exempt Subsidiaries) that directly
or indirectly owns Equity Interest in Nitrogen, and (iii) any Domestic
Subsidiary from time to time designated in writing by Holdings, in the case of
clauses (i) through (iii), to become a Guarantor hereunder (unless the Required
Lenders otherwise consent) by executing and delivering to the Administrative
Agent a Guaranty Agreement or a Guaranty Joinder Agreement or comparable
guaranty documentation, in each case in form and substance reasonably
satisfactory to the Administrative Agent, within thirty (30) days (or such
longer time period if agreed to by the Administrative Agent in its reasonable
discretion) after (I) the latest of (x) the date on which such Person shall have
Guaranteed such Indebtedness, (y) the date on which such Person shall have
become a direct or indirect Domestic Subsidiary of Holdings and (z) the date on
which such Person shall no longer be an Exempt Subsidiary or (II) the date on
which such Person shall have acquired, directly or indirectly, any Equity
Interest in Nitrogen, as applicable (it being understood that such Guaranty
Agreement or a Guaranty Joinder Agreement or comparable guaranty documentation
shall be accompanied by documentation with respect thereto substantially
consistent with the documentation delivered pursuant to Section 4.1(d) and (e)
or Section 4.4(d), as applicable); provided that, notwithstanding anything in
any Loan Document to the contrary, such Guaranty Agreement, Guaranty Joinder
Agreement or comparable guaranty documentation shall, subject to the Agreed
Guarantee Principles, be reasonably satisfactory to the Administrative Agent and
shall be limited to the extent necessary to comply with the Agreed Guarantee
Principles (including by limiting the maximum amount guaranteed), which
limitations in such agreement or documentation shall in each case be subject to
the reasonable satisfaction of the Administrative Agent. Upon execution and
delivery of such Guaranty Agreement, Guaranty Joinder Agreement or comparable
guaranty documentation, each such Person shall become a Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents. If requested by the Administrative Agent, the
Administrative Agent shall receive an opinion or opinions of counsel (which may
be from in-house counsel, provided that such opinion is in respect of New York
law) for the Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any such Guaranty Agreement, Guaranty Joinder
Agreement or comparable guaranty documentation delivered pursuant to this
Section 5.9(a), dated as of the date of such Guaranty Agreement, Guaranty
Joinder Agreement or comparable guaranty documentation, as applicable.

 



 107 

 

 

(b)               Subject to Section 5.10, following the Fourth Restatement
Effective Date and so long as the Collateral and Guarantee Release Date has not
occurred, with respect to any Domestic Subsidiary required to become a Guarantor
hereunder pursuant to Section 5.9(a), the Lead Borrower shall, no later than the
date on which such Domestic Subsidiary becomes a Guarantor hereunder pursuant to
Section 5.9(a) (or such longer time period if agreed to by the Administrative
Agent in its reasonable discretion), cause such Domestic Subsidiary to execute
and deliver a Security Agreement Supplement, an Acknowledgement of Grantors (if
the Intercreditor Agreement shall then be in effect) and a Perfection
Certificate and take such additional actions (including the filing of Uniform
Commercial Code financing statements and, if applicable and required pursuant to
the terms of the Loan Documents, delivering executed Intellectual Property
Security Agreements and certificates, instruments of transfer and stock powers
in respect of certificated Equity Interests), in each case as the Administrative
Agent shall reasonably request for purposes of granting and perfecting a Lien on
the assets of such Domestic Subsidiary (other than Excluded Property) in favor
of the Administrative Agent under the Collateral Documents, subject to Liens
permitted under the Loan Documents and otherwise subject to the limitations and
exceptions of this Agreement and the other Loan Documents. If requested by the
Administrative Agent, the Administrative Agent shall receive an opinion or
opinions of counsel (which may be from in-house counsel, provided that such
opinion is in respect of New York law) for the Lead Borrower in form and
substance reasonably satisfactory to the Administrative Agent in respect of
matters reasonably requested by the Administrative Agent relating to any
Security Agreement Supplement, Intellectual Property Security Agreement or other
Collateral Document delivered pursuant to this Section 5.9(b), dated as of the
date of such Security Agreement Supplement, Intellectual Property Security
Agreement or other Collateral Document, as applicable. Notwithstanding anything
to the contrary in any Loan Document, (i) no Collateral shall be required to be
perfected by control other than with respect to Pledged Debt and Pledged Equity
(each as defined in the Security Agreement) to the extent required by the terms
of the Security Agreement as in effect on the Fourth Restatement Effective Date
and (ii) no actions in any non-U.S. jurisdiction or required by the laws of any
non-U.S. jurisdiction shall be required in order to create or perfect any
security interests in assets located or titled outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction).

 

(c)               Subject to Section 5.10, following the Fourth Restatement
Effective Date and so long as the Collateral and Guarantee Release Date has not
occurred, with respect to each Loan Party that owns Material Real Property
(including any Subsidiary that becomes a Guarantor pursuant to Section 5.9),
such Loan Party shall:

 

(i)                 no later than thirty (30) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party, deliver to the Administrative
Agent information identifying such Material Real Property and the relevant
filing offices for Mortgages with respect to such Material Real Property; and

 



 108 

 

 

(ii)              no later than ninety (90) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the later of
(x) the date such Person becomes a Loan Party and (y) the date that any Material
Real Property is acquired by such Loan Party satisfy the Real Property
Collateral Requirement.

 

(d)               Notwithstanding anything herein or in any other Loan Document
to the contrary, the Loan Parties shall not be required to comply with Section
5.9(c)(ii) or 5.10(a) with respect to a Material Real Property unless and until
(i) the Administrative Agent shall have provided at least forty-five (45) days’
prior notice to the Lenders that a Mortgage is expected to be entered into with
respect to such Material Real Property (which notice requirement may, in the
case of any Mortgage required to be entered into pursuant to Section 5.10(a), be
satisfied by the posting by the Administrative Agent of Schedule 1.1 to the
Platform), (ii) each Lender shall have advised the Administrative Agent in
writing that it has completed its due diligence with respect to any applicable
flood insurance requirements relating to such Material Real Property and (iii)
the Administrative Agent shall have provided the Lead Borrower with written
notice of the satisfaction of the requirements in the foregoing clauses (i) and
(ii) and shall have requested, in a writing delivered to the Lead Borrower, that
such Loan Parties comply with the applicable requirements of Section 5.9(c)(ii)
or 5.10(a), which compliance shall not be required until the later of (x) the
dates provided for in Section 5.9(c) or 5.10(a), as applicable, and (y) the date
that is ten (10) Business Days (or such longer period as the Administrative
Agent may agree in its sole discretion) after such written notice is delivered
to the Lead Borrower pursuant to this clause (iii).

 

Section 5.10     Post-Closing Conditions.

 

(a)               Notwithstanding anything to the contrary in any Loan Document,
no later than ninety (90) days after the Fourth Restatement Effective Date (or
such longer period as the Administrative Agent may agree in its sole discretion;
provided, however, that such date shall be automatically extended if the survey
requirement may not be performed because of snow ground cover), so long as the
Collateral and Guarantee Release Date has not occurred, the Lead Borrower shall
cause, for each Material Real Property, the Real Property Collateral Requirement
to be satisfied (to the extent not satisfied on or prior to the Fourth
Restatement Effective Date).

 

(b)               Notwithstanding anything to the contrary in any Loan Document,
no later than thirty (30) days after the Fourth Restatement Effective Date (or
such longer period as the Administrative Agent may agree in its sole
discretion), so long as the Collateral and Guarantee Release Date has not
occurred, the Lead Borrower shall deliver to the Administrative Agent the
Specified Pledged Note (as defined in the Security Agreement) along with any
instruments of transfer in respect thereof in accordance with Section 2.02 of
the Security Agreement.

 



 109 

 

 

(c)               [Reserved].

 

(d)               Notwithstanding anything to the contrary in any Loan Document,
no later than 60 days after the Fourth Restatement Effective Date (or such
longer period as the Administrative Agent may agree in its sole discretion), so
long as the Collateral and Guarantee Release Date has not occurred, the Lead
Borrower shall deliver to the Administrative Agent insurance certificates and
customary insurance endorsements evidencing that each policy of insurance
described in Section 5.5(c) names the Administrative Agent as an additional
insured (solely in the case of liability insurance) or loss payee (solely in the
case of property insurance), as applicable.

 

Section 5.11     Further Assurances.

 

(a)               [Reserved].

 

(b)               At any time prior to the Collateral and Guarantee Release
Date, the Lead Borrower shall, or shall cause each applicable Loan Party to,
promptly upon reasonable request by the Administrative Agent, (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Intercreditor
Agreement (if in effect) or the Collateral Documents, to the extent required
pursuant to the Collateral Documents. At any time prior to the Collateral and
Guarantee Release Date, if the Administrative Agent reasonably determines that
it is required by applicable law to have appraisals prepared in respect of the
Mortgaged Property of any Loan Party, the Lead Borrower shall cooperate with the
Administrative Agent to obtain appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than Secured Swap Obligations, Secured Cash Management
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations not then due and payable and as to which no claim has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank), each of Holdings and the Borrowers covenants and
agrees with the Lenders and the Issuing Banks that:

 



 110 

 

 

Section 6.1         Subsidiary Indebtedness. Holdings will not permit any
Non-Guarantor Subsidiary to create, incur, assume or permit to exist any
Indebtedness, except (a) Permitted Indebtedness, (b) Guarantees of Indebtedness
of any Subsidiaries of Holdings other than the Lead Borrower and (c) any other
Indebtedness incurred by the Non-Guarantor Subsidiaries; provided that any such
Indebtedness incurred by the Non-Guarantor Subsidiaries of the types referred to
in clauses (a) and (b) of the definition of “Indebtedness” shall be limited to
an aggregate principal amount at any time outstanding not to exceed an amount
equal to 15% of Consolidated Total Assets on a Pro Forma Basis as at the last
day of the most recently ended fiscal quarter for which financial statements
have been (or were required to be) furnished to the Administrative Agent
pursuant to Section 5.1(a) or (b), as the case may be; provided further that no
violation of the proviso to clause (c) hereof shall occur solely as a result of
any reduction in Consolidated Total Assets if at the time the respective
Indebtedness was incurred such Indebtedness was permitted within the limitations
established by the proviso to clause (c) hereof.

 

Section 6.2         Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it except:

 

(a)               Permitted Encumbrances;

 

(b)               any Lien on any property or asset of any Loan Party or any of
its Subsidiaries existing on the Fourth Restatement Effective Date and set forth
in Schedule 6.2; provided that (i) such Lien shall not apply to any other
property or asset of such Loan Party or Subsidiary (other than proceeds of the
sale or other disposition thereof and other than improvements, developments,
repairs, renewals, replacements, additions and accessions of or to such
property) and (ii) such Lien and any replacements thereof shall secure only
those obligations which it secures on the Fourth Restatement Effective Date and
any modifications, extensions, exchanges, renewals, refinancings, refundings,
and replacements of such obligations that do not increase the outstanding
principal amount thereof (except to the extent of any interest, original issue
discount, penalties, reasonable fees, expenses and premium incurred in
connection therewith); provided, further, that this Section 6.2(b) shall not
apply to any Lien securing the Existing CF Notes;

 

(c)               any Lien existing on any property or asset prior to the
acquisition thereof by Holdings or any Subsidiary (and on improvements, leases,
installations, developments, repairs, renewals, replacements, additions, general
intangibles, accessions, and proceeds related thereto) or existing on any
property or asset of any Person that becomes a Subsidiary or is merged with or
into or consolidated with Holdings or any Subsidiary after the Fourth
Restatement Effective Date prior to the time such Person becomes a Subsidiary or
is merged with or into or consolidated with Holdings or any Subsidiary (and on
improvements, leases, installations, developments, repairs, renewals,
replacements, additions, general intangibles, accessions, and proceeds related
thereto); provided that (i) such Lien shall not apply to any other property or
assets of Holdings or any Subsidiary (other than improvements, installations,
developments, repairs, renewals, replacements, additions and accessions of or to
such property), (ii) such Lien and any replacements thereof shall secure only
those commitments and obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary or is merged with or
into or consolidated with Holdings or any Subsidiary, as the case may be, and
any modifications, extensions, exchanges, renewals, refinancings, refundings,
and replacements thereof that do not increase the commitments and obligations
thereunder (except to the extent of any reasonable fees, expenses and premium
incurred in connection therewith) and (iii) such liens were not incurred in
connection with, or in contemplation of, any such acquisition;

 



 111 

 

 

(d)               Liens on property, plant and equipment acquired, constructed,
leased, installed, repaired, developed or improved by Holdings or any
Subsidiary; provided that (i) such security interests secure Indebtedness that
is not prohibited by Section 6.1, as applicable, (ii) such security interests
and the Indebtedness secured thereby are initially incurred prior to or within
270 days after such acquisition or the completion of such construction, lease,
installation, repair, development or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing, leasing,
installing, repairing, developing or improving such property, plant and
equipment and (iv) such security interests shall not apply to any other property
or assets of Holdings or any Subsidiary (other than improvements, installations,
repairs, developments, renewals, replacements, additions and accessions of or to
such property);

 

(e)               any interest or title of a lessor, sublessor, lessee,
sublessee, licensee, sublicensee, licensor or sublicensor under any lease or
license agreement not prohibited by this Agreement and in the ordinary course of
business;

 

(f)                Liens in connection with the operation of cash management
programs and any statutory or common law provision relating to banker’s Liens,
rights of set-off, revocation, refund, chargeback, overdraft or similar rights
and remedies as to deposit, securities and commodities accounts or other funds
maintained with a creditor depository institution or a securities or commodities
intermediary in the ordinary course of business and not with the intent of
granting security;

 

(g)               Liens of sellers of goods to Holdings or any of its
Subsidiaries arising under Article 2 of the Uniform Commercial Code or similar
provisions of applicable law in the ordinary course of business;

 

(h)               Liens in favor of customs and revenue authorities arising by
operation of law to secure payment of customs duties in connection with the
importation of goods;

 

(i)                 Liens of a collection bank arising under Section 4-210 of
the Uniform Commercial Code;

 

(j)                 Liens securing purchase money Indebtedness of Holdings or
any of its Subsidiaries not prohibited by Section 6.1, as applicable; provided
that, such Liens attach only to the property which was purchased with the
proceeds of such purchase money Indebtedness;

 

(k)               [Reserved];

 

(l)                 Liens in favor of any Loan Party securing obligations of any
Loan Party or any Subsidiary and Liens in favor of any Non-Guarantor Subsidiary
securing obligations of any Non-Guarantor Subsidiary;

 



 112 

 

 

(m)             Liens securing Swap Agreements and obligations thereunder,
limited to cash deposits and/or investments not to exceed $300,000,000 in the
aggregate and any deposit accounts and/or securities accounts containing only
such cash deposits and/or investments;

 

(n)               Liens on real or personal property subject to the Pooling
Agreement;

 

(o)               [Reserved];

 

(p)               Liens on Equity Interests in a joint venture owned by Holdings
or any of its Subsidiaries securing joint venture obligations of such joint
venture;

 

(q)               Liens created by Capital Lease Obligations; provided that (x)
the Liens created by any such Capital Lease Obligations attach only to the
property leased to Holdings or any of its Subsidiaries pursuant thereto and
general intangibles and proceeds related thereto, and improvements, repairs,
renewals, replacements, additions and accessions to the property leased pursuant
thereto and (y) such Liens do not secure Capital Lease Obligations in excess of
$250,000,000 at any time outstanding;

 

(r)                Liens on (i) Margin Stock that is held by Holdings as
treasury stock, or (ii) Equity Interests in Terra Nitrogen that constitutes
Margin Stock;

 

(s)                Liens consisting of an agreement to sell, transfer or dispose
of any asset or property (to the extent such sale, transfer or disposition is
not prohibited by Section 6.3);

 

(t)                 Liens on cash or deposits granted in favor of the Swingline
Lender or any Issuing Bank to cash collateralize any Defaulting Lender’s
participation in Letters of Credit or Swingline Loans;

 

(u)               Liens securing financing of insurance premiums incurred in the
ordinary course of business;

 

(v)               Liens created in connection with any Equity Interest
repurchase program in favor of any broker, dealer, custodian, trustee or agent
administering or effecting transactions pursuant to an Equity Interest
repurchase program;

 

(w)             Liens associated with the discounting or sale of letters of
credit and accounts receivable incurred in the ordinary course of business;

 

(x)               Liens attaching solely to cash earnest money deposits in
connection with any letter of intent or purchase agreement in connection with an
acquisition or other investment;

 

(y)               Liens on deposit accounts, securities accounts, cash and Cash
Equivalents pursuant to an escrow arrangement or other funding arrangement
pursuant to which such funds will be segregated to pay the purchase price on any
acquisition;

 



 113 

 

 

 

(z)               [Reserved];

 

(aa)            Liens on trusts, escrow arrangements and other funding
arrangements, and any cash, Cash Equivalents, deposit accounts, securities
accounts and trust accounts or other assets arising in connection with the
defeasance (whether by covenant or legal defeasance), satisfaction and discharge
or redemption of Indebtedness;

 

(bb)            so long as the Collateral and Guarantee Release Date has not
occurred, Liens securing the Obligations and the obligations under the Existing
CF Notes outstanding as of the Fourth Restatement Effective Date; and

 

(cc)            Liens not otherwise permitted under this Section 6.2 securing
Indebtedness, claims and other liabilities or obligations then outstanding, not
in excess of, in the aggregate at any time, an amount equal to 15% of
Consolidated Total Assets on a Pro Forma Basis as at the last day of the most
recently ended fiscal quarter for which financial statements have been (or were
required to be) furnished to the Administrative Agent pursuant to Section 5.1(a)
or (b), as the case may be; provided that no violation of this clause (cc) shall
occur solely as a result of any reduction in Consolidated Total Assets if at the
time the respective Indebtedness, claim, liability or other obligation was
secured the respective Liens were permitted to be granted within the limitations
established by this clause (cc).

 

Section 6.3         Fundamental Changes. (i) Neither Holdings nor any Borrower
will merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it and (ii) Holdings will not, and will not
permit any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the assets of Holdings and its Subsidiaries and Excluded Subsidiaries, taken as
a whole, to any other Person, and (iii) no UK Borrower will take any step that
would result in (x) a change of its jurisdiction of incorporation from England
and Wales or (y) a change of its “centre of main interest” from England and
Wales, except:

 

(a)               any Person may merge into or consolidate with Holdings or a
Borrower in a transaction in which Holdings or such Borrower, as the case may
be, is the surviving Person;

 

(b)               (i) any Borrower may merge or consolidate with any Person in a
transaction in which such Borrower is not the surviving Person or (ii) any of
Holdings, any of the Borrowers and any Subsidiary of Holdings may sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of the assets of Holdings and its
Subsidiaries and Excluded Subsidiaries, taken as a whole, or the Equity
Interests of all or substantially all of Holdings’ Subsidiaries and Excluded
Subsidiaries, taken as a whole, to any Person (other than its Subsidiaries and
Excluded Subsidiaries); provided that:

 



 114 

 

 

(A)              the surviving Person or the acquiring Person, as applicable,
(x) agrees to assume, and has expressly assumed, all of the Loans and all of
such Borrower’s other representations, covenants, conditions and other
obligations pursuant to this Agreement and the other Loan Documents in an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, executed and delivered to the Administrative Agent by the surviving
Person or the acquiring Person, as applicable, and (y)(i) in the case of a
transaction with the Lead Borrower, shall be a Person organized and existing
under the laws of the United States or any State thereof or the District of
Columbia, (ii) in the case of a transaction with a UK Borrower, shall be a
Person organized and existing under the laws of England and Wales and (iii) in
the case of a transaction with (x) a Designated Borrower organized under the
laws of the United States or any State thereof or the District of Columbia,
shall be a Person organized and existing under the laws of the United States or
any State thereof or the District of Columbia and (y) a Designated Borrower
organized under the laws of any other Designated Borrower Jurisdiction, shall be
a Person organized and existing under the laws of such Designated Borrower
Jurisdiction, and in the case of clauses (i) through (iii), such Borrower shall
have (1) procured for the Administrative Agent and each Lender an opinion in
form and substance reasonably satisfactory to the Administrative Agent and from
counsel reasonably satisfactory to the Administrative Agent in respect of such
Person and such agreement and covering the matters covered in the opinions
delivered pursuant to Section 4.4, as applicable (in the case of any other
Person, to the extent relevant or appropriate in such jurisdiction) and such
other matters as the Administrative Agent may reasonably request and (2)
satisfied each of the conditions set forth in paragraphs (b), (e), (f) and (g)
of Section 4.4 (it being understood and agreed each reference therein to a
“Designated Borrower” shall refer instead to such Person for purposes of this
clause II);

 

(B)              immediately after giving effect to such transaction or series
of transactions, the Successor Moody’s Ratings and Successor S&P Ratings
applicable to such successor entity shall be no lower than any Moody’s Ratings
and S&P Ratings as in effect immediately prior to giving effect to such
transaction or series of transactions;

 

(C)              immediately before and after giving effect (including pro forma
effect) to such transaction or series of transactions, no Default or Event of
Default shall have occurred and be continuing; and

 

(D)             each Person (other than the applicable Borrower) that is a
Guarantor immediately prior to giving effect to such transaction shall have duly
authorized, executed and delivered to the Administrative Agent a reaffirmation
agreement in form and substance reasonably satisfactory to the Administrative
Agent in respect of such Person’s Guaranty;

 

(c)               any of Holdings and any Borrower may sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Holdings and Holdings’ Subsidiaries and
Excluded Subsidiaries, taken as a whole, or the Equity Interests of all or
substantially all of Holdings’ Subsidiaries and Excluded Subsidiaries, taken as
a whole, to one or more of Holdings’ Subsidiaries and Excluded Subsidiaries;
provided that immediately before and after giving effect (including pro forma
effect) to such transaction or series of transactions, no Default or Event of
Default shall have occurred and be continuing; and

 



 115 

 

 

(d)               any Subsidiary of Holdings may sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of Holdings and Holdings’ Subsidiaries and
Excluded Subsidiaries, taken as a whole, or the Equity Interests of all or
substantially all of Holdings’ Subsidiaries and Excluded Subsidiaries, taken as
a whole, to one or more of Holdings, any Borrower, any Subsidiary of Holdings
and any Excluded Subsidiary;

 

provided that, in the case of each of paragraphs (a), (b), (c) and (d) above,
each UK Borrower shall, after giving effect to such transaction or transactions,
have (x) its jurisdiction of incorporation in England and Wales and (y) its
“centre of main interest” in England and Wales.

 

The foregoing Section 6.3 shall not prohibit dispositions of (i) Margin Stock
that is held as treasury stock by Holdings or (ii) Equity Interests in Terra
Nitrogen that constitutes Margin Stock.

 

Section 6.4         Financial Covenants. (a) Minimum Interest Coverage Ratio.
Holdings will not permit the Interest Coverage Ratio as of the last day of any
fiscal quarter to be less than 2.75:1.00.

 

(b)               Maximum Total Net Leverage Ratio. Holdings will not permit the
Total Net Leverage Ratio as of the last day of any fiscal quarter to be greater
than 3.75:1.00 (such maximum ratio, the “Maximum Total Net Leverage Ratio”).
Notwithstanding the foregoing, if during any fiscal quarter any Borrower or
Subsidiary consummates a Material Acquisition, then the Lead Borrower may, by
delivery of a Financial Covenant Step-Up Election to the Administrative Agent on
or before the date that a Compliance Certificate is required to be delivered for
such fiscal quarter, increase the Maximum Total Net Leverage Ratio to 4.25:1.00
(such increase, a “Financial Covenant Step-Up”) for the four consecutive fiscal
quarters commencing with such fiscal quarter (the “Financial Covenant Step-Up
Period”); provided once a Financial Covenant Step-Up Election has been made, no
subsequent Financial Covenant Step-Up Election may be made unless and until the
Maximum Total Net Leverage Ratio is less than or equal to 3.75:1.00 as of the
end of two consecutive fiscal quarters after the end of the Financial Covenant
Step-Up Period.

 

Section 6.5         [Reserved].

 

Section 6.6         [Reserved].

 

Section 6.7         [Reserved].

 

Section 6.8         Release of Collateral and Guarantees. Notwithstanding
anything herein or in any other Loan Document to the contrary, if, on any date,
the Collateral and Guarantee Release Conditions have been satisfied and the Lead
Borrower shall have delivered notice in writing to the Administrative Agent
certifying the same, then, beginning on such date (the “Collateral and Guarantee
Release Date”), the provisions of each Collateral Document, each Guaranty and
each Intercreditor Agreement (if any) and the provisions set forth herein and in
the other Loan Documents that apply only prior to the Collateral and Release
Date (except, in each case, with respect to Holdings and the Lead Borrower in
their capacities as a Guarantor) including, but not limited to, Sections 3.3(b),
3.12, 3.14, 3.16, 5.1(c)(iv), 5.2(b), 5.5(c), 5.5(d), 5.9(a), 5.9(b), 5.9(c),
5.10, 5.11(b), 6.2(bb) and clauses (o) and (p) and the last paragraph of Article
VII shall no longer be applicable (it being understood that such provisions
shall not be reinstated notwithstanding the inability of the Lead Borrower to
satisfy the Collateral and Release Conditions following the Collateral and
Guarantee Release Date).

 



 116 

 

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a)               any Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement, in each case
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)               any Borrower shall fail to pay any interest on any Loan, any
fee or any Cash Collateral Obligation or any other amount (other than an amount
referred to in clause (a) of this Article) payable under any of the Loan
Documents or the Fee Letters, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

(c)               any representation or warranty made or deemed made by or on
behalf of Holdings or any of its Subsidiaries in this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate, report, financial statement or
other document furnished by or on behalf of Holdings or any of its Subsidiaries
pursuant to this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made and, if
such incorrectness is capable of being remedied or cured, such incorrectness
shall not be remedied or cured by Holdings or such Subsidiary, as the case may
be, within ten Business Days after the date on which the Lead Borrower shall
receive written notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender);

 

(d)               Holdings or any Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.2(a), Section 5.3
(solely with respect to each Borrower’s existence) or Section 5.8 or in Article
VI;

 

(e)               Holdings or any Borrower shall fail to observe or perform any
covenant, condition or agreement applicable to it contained in any of the Loan
Documents to which it is a party (other than those specified in clause (a), (b)
or (d) of this Article of this Agreement) and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Lead Borrower (which notice will be given at the request of any
Lender);

 

(f)                Holdings or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure shall have continued after the expiration of any
applicable grace period, if any;

 



 117 

 

 

(g)               any breach or default by Holdings or any Subsidiary occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, and such
breach or default (i) is not waived by such holder or holders of such Material
Indebtedness, or such trustee or agent on its or their behalf in accordance with
the terms of such Material Indebtedness and (ii) continues beyond the expiration
of any grace period provided therefor; provided that this clause (g) shall not
apply to (1) secured Indebtedness that becomes due as a result of the voluntary
sale, transfer or other disposition of the property or assets securing such
Indebtedness, (2) Indebtedness that becomes due as a result of a notice of
voluntary refinancing, exchange, or conversion thereof that is permitted
thereunder, so long as such refinancing, exchange or conversion is consummated,
or such notice is duly withdrawn, in accordance with the terms of such
Indebtedness or (3) Indebtedness held in whole or in part by any Lender or any
of their respective affiliates (as such term is used in Regulation U issued by
the Board) that becomes due or enables or permits the holders thereof to cause
such Indebtedness to become due solely as a result of a breach of terms
governing the sale, pledge or disposal of Margin Stock and would cause this
Agreement or any Loan to be subject to the margin requirements or any other
restriction under Regulation U;

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in any court of competent jurisdiction seeking (i)
liquidation, reorganization or other relief in respect of Holdings or any of its
Material Subsidiaries or its debts, or of a substantial part of its assets,
under any Debtor Relief Law or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, interim receiver, liquidator, receiver and
manager, administrative receiver, administrator, insolvency practitioner or
similar official for Holdings or any of its Material Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered by such court;

 

(i)                Holdings or any of its Material Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in clause (h) of this Article,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, interim receiver, liquidator, receiver and manager,
administrative receiver, administrator, insolvency practitioner or similar
official for Holdings or any of its Material Subsidiaries or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any corporate or other organizational
action for the purpose of effecting any of the foregoing;

 

(j)                Holdings or any of its Material Subsidiaries shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)               one or more final non-appealable judgments for the payment of
money in excess of $200,000,000 in the aggregate shall be rendered by a court of
competent jurisdiction against Holdings, any of its Subsidiaries or any
combination thereof, and Holdings’ or such Subsidiary’s financial obligation
with respect to such judgment exceeds $200,000,000 in the aggregate (to the
extent not paid or covered by a reputable and solvent independent third-party
insurance company (other than normal deductibles) which has not disputed
coverage or indemnity) and the same shall remain undischarged, unpaid or
unsatisfied for a period of 60 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings or any Subsidiary to
enforce any such judgment and such action shall not be stayed;

 



 118 

 

 

(l)                one or more ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect;

 

(m)              a Change of Control shall occur;

 

(n)               except as released in accordance with Section 6.8 or Section
9.17 of this Agreement, any Guaranty shall fail to remain in full force and
effect as to any Guarantor or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall deny that it has any further liability under a Guaranty, or shall give
written notice to such effect;

 

(o)               so long as the Collateral and Guarantee Release Date has not
occurred, subject to Section 5.10, and except as released in accordance with
Section 9.17, any material provision of any Loan Document, at any time after its
execution and delivery and except as otherwise as permitted hereunder or
thereunder or as a result of acts or omissions by the Administrative Agent or
any Lender or the satisfaction in full of all the Obligations (other than
Secured Swap Obligations, Secured Cash Management Obligations, Secured Bilateral
LC Obligations, indemnities and other contingent obligations with respect to
which no claim for reimbursement has been made and Letters of Credit that have
been cash collateralized pursuant to arrangements mutually agreed between the
applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document or
the validity or priority of a Lien as required by the Collateral Documents on a
material portion of the Collateral; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document except as
otherwise permitted hereunder or thereunder, or as a result of repayment in full
of the Obligations (other than Secured Swap Obligations, Secured Cash Management
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations with respect to which no claim for reimbursement has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank) and termination of the Commitments), or purports in
writing to revoke or rescind any Loan Document except as otherwise permitted
hereunder or thereunder, or as a result of repayment in full of the Obligations
(other than Secured Swap Obligations, Secured Cash Management Obligations,
Secured Bilateral LC Obligations, indemnities and other contingent obligations
with respect to which no claim for reimbursement has been made and Letters of
Credit that have been cash collateralized pursuant to arrangements mutually
agreed between the applicable Issuing Bank and the Lead Borrower or with respect
to which other arrangements have been made that are satisfactory to the
applicable Issuing Bank) and termination of the Commitments); or

 



 119 

 

 

(p)               so long as the Collateral and Guarantee Release Date has not
occurred, subject to Sections 5.9 and 5.10, and except as released in accordance
with Section 9.17, any Collateral Document after the delivery and effectiveness
thereof shall cease to create a valid and perfected Lien, to the extent and in
the manner required under such Collateral Document and, with the priority
required by such Collateral Document, on and security interest in any material
portion of the Collateral taken as a whole, subject to Liens permitted under
Section 6.2, (i) except to the extent that any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing Equity
Interests or promissory notes pledged under the Collateral Documents or to file
Uniform Commercial Code financing statements or continuation statements,
Intellectual Property Security Agreements (to the extent executed and delivered
to the Administrative Agent) or Mortgages (to the extent executed and delivered
to the Administrative Agent), (ii) except for any failure due to foreign laws,
rules and regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries, (iii) except as to Collateral consisting of real property to the
extent that such losses are covered by the Administrative Agent’s or a lender’s
title insurance policy and such insurer has accepted liability and has agreed to
pay such claim and (iv) except to the extent that the Loan Parties take such
action as the Administrative Agent may reasonably request to remedy such loss of
perfection or priority and such loss of perfection or priority is in fact
remedied within thirty (30) days;

 

then, and in every such event (other than an event with respect to Holdings or
any Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Lead
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter (at any time during the continuance of such
event) be declared to be due and payable), and thereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other Obligations of the Loan Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by Holdings and each
Borrower; and in case of any event with respect to Holdings or any Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Holdings and each Borrower.

 

So long as the Collateral and Guarantee Release Date has not occurred, if an
Event of Default shall have occurred and be continuing, the Administrative Agent
may apply, at such time or times as the Administrative Agent may elect, all or
any part of the proceeds constituting Collateral in payment of the Obligations
(and in the event the Loans and other Obligations are accelerated pursuant to
the preceding sentence, the Administrative Agent shall, from time to time, apply
the proceeds constituting Collateral, and all other amounts received on account
of the Obligations), in accordance with Section 4.02 of the Security Agreement.

 



 120 

 

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders (in its capacities as a Lender, a potential Hedge Bank and a
potential Bilateral LC Provider), the Swingline Lender and each of the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Except, in each case, as set forth in the
sixth paragraph of this Article, the provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and no Borrower shall
have rights as a third-party beneficiary of any of such provisions.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.2 or in the other
Loan Documents); provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law, and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.2) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Lead Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 



 121 

 

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for any Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 



 122 

 

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by giving 15 Business Days’ prior written notice to the Lenders, the Swingline
Lender, the Issuing Banks and the Lead Borrower and (b) the Lead Borrower may
remove the Administrative Agent at any time on and after the date that the
Administrative Agent or any of its direct or indirect parent companies satisfies
any provision of clause (d) of the definition of “Defaulting Lender”, by giving
written notice to the Administrative Agent, each Lender, the Swingline Lender
and each Issuing Bank. Any such resignation or removal hereunder shall also
constitute the Administrative Agent’s resignation or removal as an Issuing Bank
and Swingline Lender, in which case the resigning or removed Administrative
Agent shall not be required to issue any further Letters of Credit or make any
additional Swingline Loans hereunder, and shall maintain all of its rights as an
Issuing Bank or Swingline Lender, as the case may be (as a Defaulting Lender, in
the case of its removal pursuant to clause (b) above), with respect to any
Letters of Credit issued by it, or Swingline Loans made by it, prior to the date
of such resignation. Upon any such removal, the Lead Borrower shall have the
right to appoint a successor Administrative Agent, which shall be a commercial
bank having a combined capital and surplus of at least $200,000,000 with an
office in New York, New York, or an Affiliate of any such commercial bank with
an office in New York, New York. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Lead Borrower, to appoint a
successor, which shall be a commercial bank having a combined capital and
surplus of at least $200,000,000 with an office in New York, New York, or an
Affiliate of any such commercial bank with an office in New York, New York;
provided that, in the event that such successor or Administrative Agent
appointed by the Required Lenders is not Citibank or any of its Affiliates, and
so long as no Event of Default shall have occurred and be continuing, the Lead
Borrower shall have the right to approve such successor Administrative Agent
(such approval not to be unreasonably withheld or delayed). If, following the
resignation of the Administrative Agent, no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that, in the event that such
successor Administrative Agent appointed by the resigning Administrative Agent
is not Citibank or any of its Affiliates, and so long as no Event of Default
shall have occurred and be continuing, the Lead Borrower shall have the right to
approve such successor Administrative Agent (such approval not to be
unreasonably withheld or delayed). Upon the removal of the Administrative Agent
by the Lead Borrower as provided above, or upon the resignation effective date
established in the Administrative Agent’s resignation notice and regardless of
whether a successor Administrative Agent has been appointed and accepted such
appointment, (i) the removed or retiring Administrative Agent’s resignation or
removal shall nevertheless become effective and the removed or retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Article) and (ii) except for amount owed or otherwise
payable from time to time to the retiring Administrative Agent under the Loan
Documents, all payments, communications and determinations provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender and each Issuing Bank directly, until such time as a successor
Administrative Agent is appointed in accordance with the terms of this
paragraph. The fees payable by Holdings or the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Lead Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
removed, retiring or retired Administrative Agent.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan, any reimbursement obligation
in respect of any LC Disbursement or any Cash Collateral Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise: (x) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, any reimbursement obligation in respect of any LC Disbursement, any
Cash Collateral Obligation and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Banks and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
Issuing Banks and the Administrative Agent under Section 2.11 and 9.3) allowed
in such judicial proceeding; and (y) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.11 and 9.3.

 



 123 

 

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Arrangers, and each
Syndication Agent shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in their respective
capacities, as applicable, as the Administrative Agent or a Lender hereunder.

 

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Guaranty or any Collateral) irrevocably
authorize and direct the Administrative Agent to act as agent with respect to
the Collateral under each of the Collateral Documents and to enter into the Loan
Documents relating to the Collateral for the benefit of the Lenders and the
other Secured Parties. Each Lender and each other Secured party (by becoming a
party hereto or otherwise obtaining the benefit of any Guaranty or any
Collateral) agrees that any action taken by the Administrative Agent, any
Issuing Bank or the Required Lenders (or, where required by the express terms
hereof, a different proportion of the Lenders) in accordance with the provisions
hereof and of the other Loan Documents and the exercise by the Administrative
Agent, any Issuing Bank or the Required Lenders (or, where required by the
express terms hereof, a different proportion of the Lenders) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
the other Secured Parties. Without limiting the generality of the foregoing, the
Administrative Agent shall have the sole and exclusive right and authority to
(i) act as the disbursing and collecting agent for the Secured Parties with
respect to all payments and collections arising in connection herewith and with
the Loan Documents relating to the Collateral; (ii) execute and deliver each
Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by Holdings or any of its Subsidiaries, (iii) act as agent
for the Secured Parties for purposes stated therein to the extent such action is
provided for under the Loan Documents; (iv) manage, supervise and otherwise deal
with the Collateral; (v) take such action as is necessary or desirable to
maintain the perfection and priority of the security interests and Liens created
or purported to be created by the Loan Documents, and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Administrative Agent or any other
Person with respect to the Collateral under the Loan Documents relating thereto,
applicable law, or otherwise.

 



 124 

 

 

The Lenders and each other Secured Party (by becoming a party hereto or
otherwise obtaining the benefit of any Guaranty or any Collateral) irrevocably
authorize (i) any Guarantor to be released from its obligations under any
Guaranty as contemplated by Section 9.17 and (ii) the Administrative Agent to
acknowledge the release of such Guarantor from its obligations under such
Guaranty and take any other actions in connection therewith, in each case in
accordance with Section 9.17. Upon request by the Administrative Agent at any
time, the Required Lenders will reaffirm in writing the authorization granted in
the immediately preceding sentence.

 

In addition, the Lenders and each other Secured Party (by becoming a party
hereto or otherwise obtaining the benefit of any Guaranty or any Collateral)
irrevocably agree that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released or
subordinated, as applicable, and hereby irrevocably authorize and direct the
Administrative Agent to release or subordinate any such Lien, in each case as
contemplated by Section 9.17, and to execute, deliver, and file all documents
reasonably requested by the Lead Borrower in connection therewith.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.1         Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communications (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                  if to Holdings and/or the Lead Borrower, to it, care of
Holdings, at 4 Parkway North, Suite 400, Deerfield, IL 60015-2590 Attention:
Treasurer, Telephone: (847) 405-2400; Telecopier: (847) 405-2711; E-mail:
dswenson@cfindustries.com;

 

(ii)                 if to the Administrative Agent, to it at 1615 Brett Road,
OPS III, New Castle, DE 19720, Attention: Agency Operations, Telecopier: (646)
274-5080; Email: GLAgentOfficeOps@citi.com; with a copy to
AgencyABTFSupport@citi.com;

 



 125 

 

 

(iii)                if to the Swingline Lender, to it at 1615 Brett Road, OPS
III, New Castle, DE 19720, Attention: Agency Operations; Telecopier (646)
274-5080; Email: GLAgentOfficeOps@citi.com; with a copy to
AgencyABTFSupport@citi.com; and

 

(iv)                if to any other Lender or Issuing Bank, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)               Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent,
Holdings or the Lead Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)               Any party hereto may change its address, telecopy number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

Each Borrower agrees that the Administrative Agent may make the Communications
(as defined below) available to the Lenders by posting the Communications on
DebtDomain or another similar electronic system (the “Platform”). THE PLATFORM
IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties (as defined below) do
not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the communications effected thereby (the
“Communications”). No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) be responsible or liable for damages
arising from the unauthorized use by others of information or other materials
obtained through internet, electronic, telecommunications or other information
transmission, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction).

 



 126 

 

 

Section 9.2         Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Swingline Lender, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure therefrom by any
Loan Party party thereto shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 9.2, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender, the
Swingline Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)               Except as provided for below, this Agreement or any provision
hereof may not be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Lead Borrower and the Required
Lenders, or by the Lead Borrower and the Administrative Agent with the consent
of the Required Lenders (except that the Administrative Agent and the Lead
Borrower may enter into any amendment of this Agreement in order to correct any
obvious error or any immaterial technical error or omission therein without the
consent of the Required Lenders); provided, however, that no such amendment,
waiver or consent shall:

 

(i)               extend or increase the Commitment of any Lender without the
written consent of such Lender (it being understood that any amendment or waiver
to any condition precedent in Section 4.02 or any amendment or waiver with
respect to a mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase in the Commitment of any Lender);

 

(ii)              reduce the principal amount of any Loan of any Lender or any
reimbursement obligation owed in respect of any LC Disbursement made by any
Issuing Bank or reduce the rate of interest thereon, or reduce any fees payable
to any Lender hereunder, without the written consent of such Lender;

 

(iii)              postpone the scheduled date of payment of the principal
amount of any Loan of any Lender or any reimbursement obligation owed in respect
of any LC Disbursement made by any Issuing Bank, or any interest thereon, or any
fees payable to any Lender hereunder, or reduce the amount of, waive or excuse
any such payment to any Lender, or postpone the scheduled date of expiration of
any Lender’s Commitment, without the written consent of such Lender; provided,
however, that notwithstanding clause (ii) or (iii) of this Section 9.2(b), only
the consent of the Required Lenders shall be necessary to waive any obligation
of any Borrower to pay interest at the default rate set forth in Section
2.12(c);

 

(iv)             change Section 2.17(b), Section 2.17(c) or any other Section
hereof providing for the ratable treatment of the Lenders, in each case in a
manner that would alter the pro rata sharing of payments required thereby, or
change the definition of “Applicable Percentage”, in each case without the
written consent of each Lender directly and adversely affected thereby (it being
understood that the transactions contemplated in Section 2.19, Section 2.20 and
Section 2.21 shall not be deemed to alter such pro rata sharing of payments);

 



 127 

 

 

(v)               release (w) the Lead Borrower from Guaranteeing the
Obligations of any other Borrower, (x) Holdings from Guaranteeing the
Obligations, (y) all or substantially all of the Guarantors or (z) all or
substantially all of the Collateral under the Loan Documents, in each case
without the written consent of each Lender, except as expressly provided in each
Guaranty and Security Agreement, as applicable, and except to the extent the
release of any Guarantor or such Collateral (i) is permitted pursuant to Article
VIII or Section 9.17 or (ii) occurs in connection with the Collateral and
Guarantee Release Date (in each case, such release is automatic);

 

(vi)              change any of the provisions of this Section 9.2 or the
percentage referred to in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender;

 

(vii)             change the definition of “Alternative Currency” or “Designated
Borrower Jurisdiction”, in each case, without the written consent of each
Lender; or

 

(viii)            waive any condition set forth in Section 4.4 without the
written consent of each Lender.

 

(c)                Notwithstanding anything to the contrary herein:

 

(i)                 no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be;

 

(ii)               no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that:

 

(iii)              the Commitment of any Defaulting Lender may not be increased
or extended without the consent of such Lender and

 

(iv)              any waiver, amendment or modification requiring the consent of
all Lenders or each directly and adversely affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender,

 

(d)               this Agreement may be waived, amended or modified as
contemplated by Section 2.13(b), Section 2.19, Section 2.20, Section 2.21 and as
otherwise specified in any other provision of this Agreement, subject in each
case only to the consent of the parties described in such provision as being
required for such amendment to become effective; and

 



 128 

 

 

(e)               each Lender hereby irrevocably authorizes and directs the
Administrative Agent on its behalf, and without further consent, to enter into
amendments or modifications to this Agreement or any other Loan Document as the
Administrative Agent reasonably deems appropriate in order to correct any errors
or omissions, if the Administrative Agent and the Lead Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents.

 

Section 9.3         Expenses; Indemnity; Damage Waiver. (a) Each of Holdings and
the Lead Borrower agrees to pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including, without limitation, the reasonable and
documented fees, disbursements and other charges of one firm of counsel for the
Administrative Agent and the Arrangers, taken as a whole, and, if reasonably
necessary, one local counsel to the Administrative Agent and the Arrangers,
taken as a whole, in each appropriate jurisdiction and, solely in the case of an
actual or perceived conflict of interest, one additional counsel to the affected
Persons, taken as a whole, in each case, in connection with the syndication of
the credit facilities provided for herein, the preparation, execution, delivery
and administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Swingline Lender, any Issuing Bank and the Lenders, including,
without limitation, the reasonable and documented fees, disbursements and other
charges of one firm of counsel for the Administrative Agent and all the Lenders,
taken as a whole, and, if reasonably required, one local counsel to all such
Persons as necessary in each appropriate jurisdiction and, solely in the case of
an actual or perceived conflict of interest, one additional counsel for the
affected Persons, taken as a whole, in each case, in connection with the
enforcement of the Loan Documents, including its rights under this Section 9.3,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all reasonable and documented out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit if a Default has occurred and is continuing.

 

(b)               Each of Holdings and the Lead Borrower agrees, on a joint and
several basis, to indemnify the Administrative Agent, each Arranger, each
Issuing Bank, the Swingline Lender and each Lender, and their respective Related
Parties (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages and liabilities
arising out of or relating to any investigation, litigation or proceeding
against any Indemnitee by any third party or by any Borrower or any other Loan
Party related to (i) the execution or delivery of this Agreement or any other
Loan Document, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit) or (iii) the release of Hazardous Materials at any property or
facility currently or formerly owned, leased or operated by Holdings or any of
its subsidiaries, or any other Environmental Liability related in any way to
Holdings or its subsidiaries, in each case regardless of whether any Indemnitee
is a party thereto (and regardless of whether such matter is initiated by a
third party or any Borrower or any Affiliate of any Borrower), including the
reasonable and documented legal or other out-of-pocket expenses, fees, charges
and disbursements of one counsel for any Indemnitee in connection with the
investigation or defense thereof; provided that such indemnity shall not, as to
any Indemnitee, be available (v) with respect to Indemnified Taxes or Other
Taxes that are indemnifiable under Section 2.16, (w) with respect to Excluded
Taxes, (x) to the extent that such losses, claims, damages and liabilities are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (y) if arising from a material breach by such
Indemnitee or one of its Affiliates of its express obligations under this
Agreement or any other Loan Document (as determined by a court of competent
jurisdiction by final and non-appealable judgment), but excluding actions of an
Indemnitee of an administrative nature performed by the Administrative Agent in
its capacity as such or (z) if arising from any dispute between and among
Indemnitees that does not involve an act or omission by Holdings or any of its
Subsidiaries (as determined by a court of competent jurisdiction by final and
non-appealable judgment) other than any proceeding against the Administrative
Agent, any Arranger, any Issuing Bank or the Swingline Lender in their
respective capacities. This Section 9.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or liabilities
arising from any non-Tax claim.

 



 129 

 

 

(c)               To the extent that any of Holdings or the Lead Borrower fails
to pay any amount required to be paid by it to the Administrative Agent, any
Issuing Bank or the Swingline Lender under paragraph (a) or (b) of this Section
9.3, each Lender severally agrees to pay to the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that such Borrower’s failure to pay any such amount shall not
relieve such Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)               Without limiting in any way the indemnification obligations of
any of Holdings or the Lead Borrower pursuant to Section 9.3(b) or of the
Lenders pursuant to Section 9.3(c), to the extent permitted by applicable law,
each party hereto shall not assert, and hereby waives, any claim against any
Indemnitee or any Borrower or any of its Subsidiaries, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof; provided that nothing in this clause (d) shall relieve
any Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 



 130 

 

 

(e)               All amounts due under this Section 9.3 shall be payable
promptly after written demand therefor.

 

Section 9.4         Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
(except pursuant to a transaction permitted by Section 6.3) without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.4. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 9.4) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)               (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)             the Lead Borrower, provided that no consent of the Lead Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default listed in any of paragraphs (a), (b),
(h) or (i) of Article VII has occurred and is continuing, any other assignee and
provided further that the Lead Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)              each Issuing Bank, with respect to the Revolving Loans and
Commitments;

 

(C)              the Swingline Lender, with respect to the Revolving Loans and
Commitments; and

 

(D)             the Administrative Agent.

 

(ii)              Assignments shall be subject to the following additional
conditions:

 

(A)             except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or a greater amount that is an integral multiple of $1,000,000)
unless each of the Lead Borrower and the Administrative Agent otherwise consent
(such consent not to be unreasonably withheld or delayed); provided that no such
consent of the Lead Borrower shall be required if an Event of Default has
occurred and is continuing;

 



 131 

 

 

(B)             each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect to one Class of Commitments or Loans;

 

(C)             the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived by the Administrative
Agent in its sole discretion); provided that no such processing and recordation
fee shall be payable in connection with an assignment by or to Goldman Sachs
Bank USA or any Affiliate thereof;

 

(D)             the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws;

 

(E)              no such assignment shall be made to (i) any Loan Party nor any
Affiliate of a Loan Party or (ii) any Defaulting Lender or any of its
subsidiaries, or any Person, who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii); and

 

(F)              in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Lead Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 



 132 

 

 

For the purposes of this Section 9.4, the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)            Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.4, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14, Section 2.15, Section 2.16 and Section 9.3); provided,
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.4 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section 9.4.

 

(iv)             The Administrative Agent, acting for this purpose as a
nonfiduciary agent of the Borrowers, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements (and any
stated interest thereon) owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
(absent manifest error), and the Borrowers, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Lead Borrower and the Administrative Agent and
its Affiliates and, as to entries pertaining to it, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. The Loans (including principal and interest) are registered obligations
and the right, title, and interest of any Lender or its assigns in and to such
Loans shall be transferable only upon notation of such transfer in the Register.

 



 133 

 

 

(v)               Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.4 and any written consent to such assignment required by
paragraph (b) of this Section 9.4, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.6(b), Section 2.17(d) or Section 9.3(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(vi)              At the time of each assignment pursuant to this Section 9.4 to
a Person that is not already a Lender hereunder, the respective assignee Lender
shall, to the extent legally entitled to do so, provide to the Administrative
Agent and the Lead Borrower the appropriate IRS forms, certificates and other
information described in Section 2.16. To the extent that an assignment of all
or any portion of a Lender’s Loans or Commitments and related outstanding
Obligations pursuant to this Agreement would, at the time of such assignment,
result in increased costs under Sections 2.14, 2.15 or 2.16 from those being
charged by the respective assigning Lender prior to such assignment, then no
Borrower shall be obligated to pay such increased costs (although the Borrowers,
in accordance with and pursuant to the other provisions of this Agreement, shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective assignment).

 

(c)               (i) Any Lender may, without the consent of the Lead Borrower,
the Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (but not to Holdings or
any Subsidiary thereof or any natural person) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that (A)
such Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.2(b) that affects such Participant.
Subject to paragraph (c)(iii) of this Section 9.4, each Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.14, Section 2.15
and Section 2.16 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.4; provided
that such Participant shall not be entitled to receive any greater payment under
Section 2.14, Section 2.15 or Section 2.16 with respect to any participation,
than its participating Lender would have been entitled to receive; provided,
further that such Participant agrees to be subject to the obligations outlined
in Section 2.16 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender.

 



 134 

 

 

(ii)              Each Lender that sells a participation shall, acting solely
for this purpose as a nonfiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or other obligations under this Agreement) except to the Borrowers as
provided in Section 9.4(c)(i) or to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and/or Section 1.163-5 of the proposed United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining
any Participant Register. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

(iii)            A Participant shall not be entitled to receive any greater
payment under Section 2.14 or Section 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant. A Participant that would be a Foreign Lender or a Lender that is
incorporated in a jurisdiction other than that in which the relevant Borrower is
incorporated if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Lead Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Borrowers,
to comply with Section 2.16(f) and Section 2.16(g) as though it were a Lender.

 

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section 9.4
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.5         Survival. All covenants, agreements, representations and
warranties made by Holdings or any Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Section 2.14, Section 2.15, Section 2.16 and Section 9.3 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments, the resignation of the
Administrative Agent, the replacement of any Lender, or the termination of this
Agreement or any provision hereof.

 



 135 

 

 

Section 9.6         Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic imaging
means (including in .pdf format) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 9.7         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.7, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 9.8         Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, each Issuing Bank, the Swingline
Lender and each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law and subject to Section 9.25, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by the
Administrative Agent, such Issuing Bank, the Swingline Lender or such Lender (or
any branch or agencies thereof, wherever located) to or for the credit or the
account of any Loan Party against any of and all the Obligations of the Loan
Parties now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of the Administrative Agent, each Issuing Bank, the
Swingline Lender and each Lender under this Section 9.8 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender, the Swingline Lender and each Issuing Bank agrees to notify
the Lead Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 



 136 

 

 

Section 9.9         Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) THIS AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)               Each party to this Agreement hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and/or any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank,
the Swingline Lender, or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any other party hereto or its
properties in the courts of any jurisdiction.

 

(c)               Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any Loan Document in any court referred to in paragraph (b) of this Section 9.9.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law. Each Designated Borrower that is a Foreign
Subsidiary of Holdings agrees that the failure by Holdings or any other duly
appointed agent for service of process to notify such Designated Borrower of
such process will not invalidate the proceedings concerned.

 

(e)               Each Designated Borrower that is a Foreign Subsidiary of
Holdings hereby irrevocably designates, appoints and empowers the Lead Borrower
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding and the Lead Borrower hereby accepts such designation and
appointment.

 



 137 

 

 

Section 9.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12     Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 9.12, each of the Administrative Agent, each Issuing Bank, the
Swingline Lender, and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information confidential
in accordance with this Section 9.12) who are directly involved in the
Transactions on a confidential and need-to-know basis, (ii) as may be compelled
in a judicial or administrative proceeding or as otherwise required by law or
requested by any Governmental Authority having jurisdiction over such
Administrative Agent, Issuing Bank, the Swingline Lender, or Lender, as
applicable, or its Affiliates (in which case such Person shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority, (x) promptly notify the Lead Borrower in advance of such disclosure,
to the extent permitted by law and (y) so furnish only that portion of such
Information which the applicable Person is legally required to disclose), (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such Administrative Agent, Issuing Bank,
the Swingline Lender, or Lender, as applicable, shall (x) promptly notify the
Lead Borrower in advance of such disclosure and the opportunity to obtain a
protective order in respect thereof if no conflict exists with such Person’s
governmental, regulatory or legal requirements to the extent permitted by law
and (y) so furnish only that portion of such Information which the applicable
Person is legally required to disclose), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (vi) subject to an
agreement containing provisions substantially the same as, and no less
restrictive than, those of this Section 9.12, to (x) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (vii) with the prior written consent of
the Lead Borrower and (viii) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 9.12 or by the
respective Lender or agent or (y) becomes available to the Administrative Agent,
any Issuing Bank, the Swingline Lender, or any Lender on a nonconfidential basis
from a source other than any Loan Party that is not, to the knowledge of such
Administrative Agent, Issuing Bank, Swingline Lender or Lender, subject to
confidentiality obligations to any Loan Party. For the purposes of this Section
9.12, “Information” means all information received from any Loan Party or any of
its Subsidiaries or Excluded Subsidiaries relating to any Loan Party or any of
its Subsidiaries or Excluded Subsidiaries or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank, the
Swingline Lender, or any Lender on a nonconfidential basis prior to disclosure
by such Loan Party from a source other than a Loan Party. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 



 138 

 

 

(b)               Each of Holdings and the Borrowers hereby acknowledges and
agrees that each Lender may share with any of its Affiliates, and such
Affiliates may share with such Lender, any Information related to Holdings or
any of its Subsidiaries (including, without limitation, any non-public customer
Information regarding the creditworthiness of Holdings and its Subsidiaries),
provided that such Persons shall be subject to the provisions of this Section
9.12 to the same extent as such Lender.

 

(c)               EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWERS AND THEIR RESPECTIVE
SUBSIDIARIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

(d)               ALL INFORMATION AS DEFINED IN SECTION 9.12(a), INCLUDING
REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY HOLDINGS, ANY BORROWER, ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO HOLDINGS, EACH BORROWER AND THE ADMINISTRATIVE AGENT THAT
IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 



 139 

 

 

Section 9.13     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participations therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Overnight Rate to the date of repayment, shall have been
received by such Lender.

 

Section 9.14     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrowers acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
each Arranger, each Syndication Agent, each Issuing Bank, the Swingline Lender
and the Lenders are arm’s-length commercial transactions between Holdings and
the Borrowers, on the one hand, and the Administrative Agent, each Arranger, the
Syndication Agent, each Issuing Bank, the Swingline Lender and the Lenders, on
the other hand, (B) each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Borrower is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the Transactions contemplated hereby and by the other
Loan Documents; (ii) (A) each of the Administrative Agent, each Arranger, each
Syndication Agent, each Issuing Bank, the Swingline Lender and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Holdings or any of its Subsidiaries, or any
other Person in connection with the Loan Documents and (B) neither the
Administrative Agent, any Arranger, any Syndication Agent, any Issuing Bank, the
Swingline Lender nor any Lender has any obligation to Holdings or any Borrower
with respect to the Transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, each Arranger, each Syndication Agent, each Issuing Bank,
the Swingline Lender and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of Holdings and the Borrowers, and neither the Administrative Agent, any
Arranger, any Syndication Agent, any Issuing Bank, the Swingline Lender nor any
Lender has any obligation to disclose any of such interests to Holdings or any
Borrower.

 

Section 9.15     Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Loan Document, Assignment and Assumption or in any amendment or
other modification hereof or thereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 



 140 

 

 

Section 9.16     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Borrower and each Guarantor, which
information includes the name and address of each Borrower and each Guarantor
and other information that will allow such Lender to identify each Borrower in
accordance with the USA PATRIOT Act.

 

Section 9.17     Release of Guarantors and Collateral. (a) If (i) in compliance
with the terms and provisions of this Agreement, all or substantially all of the
Equity Interests of any Guarantor (other than Holdings, the Lead Borrower and
each of the other Borrowers (unless a successor assumes the obligations of such
Borrower in a transaction permitted under Section 6.3)) are sold, transferred or
otherwise disposed of to a Person or Persons other than Holdings or its
Subsidiaries (so that such Guarantor is no longer a “Subsidiary”), (ii) a
Guarantor (other than Holdings, the Lead Borrower or any other Borrower) (x)
ceases to be (or substantially simultaneously with its release as a Guarantor
will cease to be, including as a result of such Subsidiary ceasing to be a
Borrower hereunder) a guarantor of any Indebtedness for borrowed money (other
than Permitted Indebtedness) of Holdings, the Lead Borrower and/or any other
Loan Party in an aggregate principal amount in excess of $150,000,000 or (y) is
not (or substantially simultaneously with its release as a Guarantor will cease
to be, including as a result of such Subsidiary ceasing to be a Borrower
hereunder) a guarantor of the Existing CF Notes, (iii) a Guarantor becomes an
Exempt Subsidiary, or (iv) as expressly provided in any Guaranty or Guaranty
Joinder Agreement, then, in the case of clauses (i) through (iv), such Guarantor
may, and in the discretion of the Lead Borrower upon notice in writing to the
Administrative Agent specifying the reason for such release shall, be released
from its Guaranty and all of its obligations under the Guaranty Agreement and
the other Loan Documents to which it is a party (including its obligations to
pledge and grant any Collateral owned by it pursuant to the Collateral
Documents) and any pledge of the Equity Interests in such Guarantor and the
Collateral owned by such Guarantor, in each case pursuant to the Collateral
Documents, shall be automatically released, and thereafter such Person shall no
longer constitute a Guarantor (or a grantor or pledgor) under the Loan
Documents. Upon the occurrence of the Collateral and Guarantee Release Date,
each Guarantor (other than Holdings, the Lead Borrower and any other Borrower)
shall be released from its Guaranty and all of its obligations under the
Guaranty Agreement and the other Loan Documents to which it is a party
(including its obligations to pledge and grant any Collateral owned by it
pursuant to the Collateral Documents) and any pledge of the Equity Interests in
such Guarantor and the Collateral owned by such Guarantor, in each case pursuant
to the Collateral Documents, shall be automatically released, and thereafter
such Person shall no longer constitute a Guarantor (or a grantor or pledgor)
under the Loan Documents. Neither Holdings nor the Lead Borrower nor any other
Borrower (except to the extent provided for in Section 9.17(b) below), shall be
released from its obligations under any Loan Document except upon termination of
the Commitments and payment in full of all Obligations (other than Secured Swap
Obligations, Secured Cash Management Obligations, Secured Bilateral LC
Obligations, indemnities and other contingent obligations with respect to which
no claim for reimbursement has been made and Letters of Credit that have been
cash collateralized pursuant to arrangements mutually agreed between the
applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank).

 



 141 

 

 

(b)               Notwithstanding anything to the contrary in any Loan Document,
if (i) a Subsidiary is a Guarantor solely as a result of its designation as a
Designated Borrower hereunder (and would not otherwise be required to be a
Guarantor pursuant to Section 5.9(a)), and (ii) such designation as a Designated
Borrower is terminated in accordance with the terms of this Agreement, then on
and after the date that such Subsidiary ceases to be a Designated Borrower
hereunder, such Guarantor may, and in the discretion of the Lead Borrower upon
notice in writing to the Administrative Agent specifying the reason for such
release shall, be released from all of its obligations under this Agreement and
the other Loan Documents to which it is a party (including its obligations to
pledge and grant any Collateral owned by it pursuant to the Collateral
Documents) and any pledge of the Equity Interests in such Guarantor and the
Collateral owned by such Guarantor, in each case pursuant to the Collateral
Documents, shall be automatically released, and thereafter such Person shall no
longer constitute a Guarantor (or a grantor or pledgor) under the Loan
Documents, so long as such Guarantor is released from its obligations as a
borrower under, an issuer of, or a guarantor of each item of Indebtedness
described in clause (ii) of Section 9.17(a) above substantially simultaneously
with its release as a Guarantor.

 

(c)               Notwithstanding anything to the contrary in any Loan Document,
the Collateral and any other collateral security for the Obligations shall be
released from any security interest or Lien created by the Loan Documents
automatically (i) upon termination of the Commitments and payment in full of all
Obligations (other than Secured Swap Obligations, Secured Cash Management
Obligations, Secured Bilateral LC Obligations, indemnities and other contingent
obligations with respect to which no claim for reimbursement has been made and
Letters of Credit that have been cash collateralized pursuant to arrangements
mutually agreed between the applicable Issuing Bank and the Lead Borrower or
with respect to which other arrangements have been made that are satisfactory to
the applicable Issuing Bank), (ii) upon the Disposition of such Collateral to
any Person other than a Loan Party pursuant to a transaction not restricted by
this Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited hereby) (and the Administrative Agent may rely conclusively
on a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) upon the occurrence of the
Collateral and Guarantee Release Date or the designation of any Subsidiary as an
Exempt Subsidiary (with such release being limited to the Collateral provided by
such Subsidiary), (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (except in the case of a release of
all or substantially all of the Collateral (other than in connection with a
transaction not restricted by Section 6.3), which release shall require the
written consent of all Lenders), (v) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to this Section 9.17, or (vi) as expressly provided in any
Collateral Document; and, subject to Section 9.17(d), the Administrative Agent
shall then deliver to the Loan Parties all Collateral and any other collateral
held under the Loan Documents and related documents in the custody or possession
of such Person and, if reasonably requested by any Loan Party, shall execute and
deliver (to the extent applicable) to such Loan Party for filing in each office
in which any financing statement relative to such collateral, or any part
thereof, shall have been filed, a termination statement under the Uniform
Commercial Code or like statute in any other jurisdiction releasing or
evidencing the release of the Administrative Agent’s interest therein, and such
other documents and instruments as any Loan Party may reasonably request at the
cost and expense of the Borrowers. In addition, subject to Section 9.17(d) and
notwithstanding anything to the contrary in any Loan Document, upon the request
of the Lead Borrower and pursuant to documentation reasonably acceptable to the
Administrative Agent, the Administrative Agent may subordinate its Lien on any
Collateral to the holder of any Lien on such Collateral that is permitted under
Section 6.2 (other than clause (cc) thereof). Notwithstanding anything in any
Loan Document to the contrary, on, or no later than ten (10) Business Days after
the Collateral and Guarantee Release Date, the Administrative Agent shall file
or cause to be filed all Mortgage releases with respect to each Mortgaged
Property and otherwise provide written evidence to the Lead Borrower of the
release of each Mortgage and the suspension of the terms of Section 5.5(d). The
Administrative Agent shall not be liable for any action taken by it at the
reasonable request of a Loan Party pursuant to this Section 9.17(c).

 



 142 

 

 

(d)               At the request of the Lead Borrower, the Administrative Agent
shall, at the Lead Borrower’s expense, execute such additional documents as are
necessary to acknowledge any such release or subordination, as applicable, in
accordance with this Section 9.17 and in accordance with the applicable Guaranty
or Collateral Document, so long as the Lead Borrower shall have provided the
Administrative Agent a certificate, signed by a Responsible Officer of the Lead
Borrower, certifying as to satisfaction of the applicable requirements set forth
in this Section 9.17 and the release or subordination, as applicable, of such
Guaranty or Collateral in compliance with this Agreement and the applicable Loan
Document.

 

Section 9.18     Judgment Currency.

 

(a)               The obligations of the Loan Parties hereunder and under the
other Loan Documents to make payments in the applicable Alternative Currency
(pursuant to such obligation, the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the applicable Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Borrower or any other Loan Party in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the Dollar Equivalent or
Alternative Currency Equivalent (as applicable), and in the case of other
currencies, the rate of exchange (as quoted by the Administrative Agent or if
the Administrative Agent does not quote a rate of exchange on such currency, by
a known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 



 143 

 

 

 

(b)             If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. If any amount paid to the Administrative Agent or the applicable Lender
under this Section 9.18 is greater than the amount originally due under this
Section 9.18, the Administrative Agent or the applicable Lenders, as applicable,
shall return the excess amount to such Loan Party (or to the Person legally
entitled thereto).

 

(c)             For purposes of determining the Dollar Equivalent or Alternative
Currency Equivalent or any other rate of exchange for this Section 9.18, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

Section 9.19     Effect of the Amendment and Restatement of the Third Amended
and Restated Credit Agreement. (a) Upon the occurrence of the Fourth Restatement
Effective Date, (i) the Third Amended and Restated Credit Agreement shall be
amended and restated in its entirety by this Agreement, (ii) each of the
commitments of the Existing Lenders under the Third Amended and Restated Credit
Agreement shall be terminated and, to the extent that such Existing Lenders
constitute Lenders hereunder, shall be replaced with their respective
Commitments hereunder, (iii) concurrently with the application of funds
contemplated by clause (iv) below, the principal amount of all loans then
outstanding under the Third Amended and Restated Credit Agreement (the “Existing
Loans”) shall be deemed to have been repaid in full and Loans in an aggregate
principal amount equal to the aggregate principal amount of the Existing Loans
shall be deemed to have been made by the Lenders in accordance with their
Applicable Percentage, except that the interest periods and, if applicable,
Eurocurrency Rate applicable to such Loans shall be the same as those applicable
to such Existing Loans and shall not be reset upon such deemed borrowing, (iv)
each Lender that, as a result of the application of the foregoing clause (iii),
shall be deemed to hold Loans in an amount greater than the amount of Existing
Loans held by it immediately prior to the Fourth Restatement Effective Date
shall fund an amount equal to such excess to the Administrative Agent in
accordance with the provisions of this Agreement, and the Administrative Agent
shall, and is hereby directed by the Lead Borrower to, make such transfers of
such funds to such other Lenders or Existing Lenders or otherwise as shall be
necessary to effectuate the provisions of this Section 9.19(a), (v) any
then-existing LC Exposure (as defined in the Third Amended and Restated Credit
Agreement) of the Existing Lenders under the Third Amended and Restated Credit
Agreement shall be deemed to have been reallocated as LC Exposure (as defined in
this Agreement) among the Lenders hereunder in accordance with their Applicable
Percentages and (vi) all accrued and unpaid interest and fees (including
commitment fees, letter of credit fees and facing fees) and other amounts owing
under the Third Amended and Restated Credit Agreement (except the principal
amount of the loans thereunder and to the extent letters of credit thereunder
are converted to Letters of Credit hereunder in accordance with Section 2.5(l))
shall have been repaid by the borrower under the Third Amended and Restated
Credit Agreement, whether or not such interest, fees or other amounts are
actually due and payable at such time pursuant to the Third Amended and Restated
Credit Agreement. The parties hereto acknowledge and agree that, except as
otherwise expressly provided herein, this Agreement and the other Loan
Documents, whether executed and delivered in connection herewith or otherwise,
do not constitute a novation of the Obligations under the Third Amended and
Restated Credit Agreement or the other Loan Documents as in effect prior to the
Fourth Restatement Effective Date and which remain outstanding as of the Fourth
Restatement Effective Date.

 



 144 

 

 

(b)             This amendment and restatement is limited as written and is not
a consent to any other amendment, restatement or waiver or other modification,
whether or not similar and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the other Loan Documents remain in
full force and effect.

 

(c)             For purposes of determining withholding Taxes imposed under
FATCA, from and after the Fourth Restatement Effective Date, each Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

 



 145 

 

 

(d)             Notwithstanding anything to the contrary herein or in the other
Loan Documents, each party hereto (including Holdings, the Lead Borrower and
each Lender constituting a “Lender” under the Third Amended and Restated Credit
Agreement, and with such “Lenders” constituting “Required Lenders” under the
Third Amended and Restated Credit Agreement) agrees that in connection with the
foregoing, the Former Agent hereby resigns as “Administrative Agent” under the
Third Amended and Restated Credit Agreement and is hereby discharged from all of
its duties and obligations as “Administrative Agent” under the Third Amended and
Restated Credit Agreement and any other “Loan Documents” (as defined in the
Third Amended and Restated Credit Agreement). As of and after the Fourth
Restatement Effective Date, the Administrative Agent and not the Former Agent
shall be the Administrative Agent under the Loan Documents. The parties hereto
agree that Morgan Stanley, in its capacity as the Former Agent shall bear no
responsibility or liability for (i) any actions taken or omitted to be taken by
the Administrative Agent under this Agreement or any other Loan Documents or
(ii) any event, circumstance, condition or action, arising, in the case of each
of clause (i) and (ii), after the effectiveness of this Agreement, with respect
to the Collateral, this Agreement, any other Loan Document, the Third Amended
and Restated Credit Agreement or any other “Loan Document” (as defined in the
Third Amended and Restated Credit Agreement). Concurrently with the
effectiveness of this Agreement, all the rights, powers, duties and obligations
of the Former Agent are hereby vested in the Administrative Agent and the
Administrative Agent hereby accepts such vesting of such rights, powers, duties
and obligations. The Former Agent makes no representations of any kind, nor
assumes any responsibility or liability whatsoever, with regard to (A) the
Collateral (including the genuineness, enforceability, collectability, value,
sufficiency, location or existence thereof), this Agreement, any other Loan
Document, the Third Amended and Restated Credit Agreement or any other “Loan
Document” (as defined in the Third Amended and Restated Credit Agreement) or any
documentation or instrument furnished pursuant thereto, (B) the creation,
validity, genuineness, enforceability, sufficiency, value or collectability of
the Obligations, (C) the validity, extent, creation, amount, value or existence
of, or the perfection or priority of any lien on, the Collateral, (D) the
financial condition of Holdings, the Lead Borrower or any of their respective
Subsidiaries or Affiliates or any other obligor or the performance or observance
by any Person of its obligations under this Agreement, any other Loan Document,
the Third Amended and Restated Credit Agreement or any other “Loan Document” (as
defined in the Third Amended and Restated Credit Agreement), (E) any recital,
statement, information, warranty or representation made or delivered by any
Person in or in connection with any Loan Document, (F) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document and (G) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document. Nothing
herein shall limit or be deemed to be an assignment of the rights of the Former
Agent under Section 9.3 of the Third Amended and Restated Credit Agreement with
respect to any action or inaction on the part of the Former Agent prior to the
effectiveness of this Agreement or that otherwise survive the resignation or
removal of the Former Agent under the Third Amended and Restated Credit
Agreement and each of Holdings, the Lead Borrower and the Existing Lenders
parties hereto reaffirms their respective obligations under Section 9.3 of the
Third Amended and Restated Credit Agreement with respect to any action or
inaction on the part of the Former Agent prior to the effectiveness of this
Agreement, which shall remain in full force and effect and continue for the
benefit of the Former Agent. Holdings and the Lead Borrower agree to reimburse
the Former Agent promptly upon demand for any reasonable and documented
out-of-pocket fees or expenses whatsoever incurred in connection with the
transactions contemplated by this clause (d). In connection with the resignation
under this clause (d) the Administrative Agent and its legal counsel are hereby
authorized to file amendments to any UCC financing statements filed in
connection with the Third Amended and Restated Credit Agreement as necessary and
appropriate to perfect any of the security interests or liens in the Collateral
and, for the avoidance of doubt, are also authorized to sign any modifications
to the Loan Documents (including any Mortgage Modifications) necessary and
appropriate to perfect any of the security interests or liens in the Collateral.
Each Lender executing this Agreement that is a “Lender” under and as defined in
the Third Amended and Restated Credit Agreement hereby reaffirms the exculpatory
provisions of Article VIII of the Third Amended and Restated Credit Agreement
with respect to the Former Agent and acknowledges and agrees to the provisions
of this clause (d) in its capacity as an Existing Lender. For the avoidance of
doubt, notwithstanding anything to the contrary in this Agreement or any other
Loan Document, the provisions of this clause (d) shall inure to the benefit of
the Former Agent and the Former Agent shall be an intended beneficiary thereof
in all respects. Any provision set forth in any “Loan Document” (as defined in
the Third Amended and Restated Credit Agreement) that by its terms expressly
survives the termination of such “Loan Document” (as defined in the Third
Amended and Restated Credit Agreement), including, without limitation, the
provisions of Sections 2.14, 2.16, 9.3 and Article VIII of the Third Amended and
Restated Credit Agreement, shall, in each case, continue in effect for the
benefit of Morgan Stanley, any sub-agent thereof and/or their respective Related
Parties to the extent set forth in such Loan Document (as defined in the Third
Amended and Restated Credit Agreement).

 



 146 

 

 

Section 9.20     Intercreditor Agreement. The Lenders hereby authorize the
Administrative Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and the
Lenders acknowledge that any such intercreditor agreement shall be binding upon
the Lenders. Notwithstanding anything herein to the contrary, (i) the Liens
granted to the Administrative Agent pursuant to the Collateral Documents are
expressly subject to the Intercreditor Agreement (if in effect) and any other
intercreditor agreement entered into pursuant hereto and (ii) the exercise of
any right or remedy by the Administrative Agent hereunder or under the
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto is subject to the limitations and provisions of the
Intercreditor Agreement (if in effect) and any other intercreditor agreement
entered into pursuant hereto. In the event of any conflict between the terms of
the Intercreditor Agreement (if in effect) or any other such intercreditor
agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement (if in effect) or such other intercreditor agreement, as applicable,
shall govern.

 

Section 9.21     Secured Swap Agreements; Secured Cash Management Obligations;
Secured Bilateral LC Facilities. No Hedge Bank, Cash Management Bank or
Bilateral LC Provider that obtains the benefits of any Guarantee or any
Collateral by virtue of the provisions hereof or of any Guarantee or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document
(including any amendment or waiver) or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Section 9.21 to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, any Secured Swap Obligations, any Secured Cash Management Obligations or any
Secured Bilateral LC Obligations unless the Administrative Agent has received
written notice of such Secured Swap Obligations, such Secured Cash Management
Obligations or such Secured Bilateral LC Obligations, as the case may be,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank, applicable Cash Management Bank or the
applicable Bilateral LC Provider.

 

Section 9.22     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 



 147 

 

 

Section 9.23    Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)             In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

Section 9.24     Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i)              such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)             the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



 148 

 

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)             In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 9.25     Several Liability. Notwithstanding anything to contrary herein
or in any other Loan Document, the Obligations of each Foreign Designated
Borrower are several and not joint and no Foreign Designated Borrower shall be
responsible for any other Borrower’s Obligations or failure to pay its
Obligations hereunder.

 

[Remainder of page intentionally left blank.]

 



 149 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings

      By: /s/ Daniel L. Swenson     Name: Daniel L. Swenson     Title: Vice
President, Treasurer and
Assistant Secretary

 

  CF INDUSTRIES, INC.,
as Holdings       By: /s/ Daniel L. Swenson     Name: Daniel L. Swenson    
Title: Vice President, Treasurer and
Assistant Secretary

 



 

 

 

  CITIBANK, N.A.,
as Administrative Agent       By: /s/ Michael Vondriska     Name: Michael
Vondriska     Title: Vice President

 



 

 

 

  CITIBANK, N.A., as a Lender, Swingline
Lender and an Issuing Bank,       By: /s/ Michael Vondriska     Name: Michael
Vondriska     Title: Vice President

 



 

 

 

  MORGAN STANLEY BANK, N.A., as a
Lender and an Issuing Bank       By: /s/ Michael King     Name: Michael King    
Title: Authorized Signatory

 



 

 

 

  MORGAN STANLEY SENIOR FUNDING,
Inc., as Former Agent       By: /s/ Lisa Hanson     Name: Lisa Hanson     Title:
Vice President

 



 

 

 



  

  GOLDMAN SACHS BANK USA., as a Lender and an Issuing Bank       By: /s/ Ryan
Durkin     Name: Ryan Durkin     Title: Authorized Signatory

 



 

 

 

  BANK OF MONTREAL, CHICAGO BRANCH, as a Lender and an Issuing Bank       By:
/s/ Brian L. Banke     Name: Brian L. Banke     Title: Managing Director

 



 

 

 

  CoBank, ACB, as a Lender and an Issuing Bank       By: /s/ Robert Prickett    
Name: Robert Prickett     Title: Vice President

 

 

 

 



  MUFG BANK, Ltd., as a Lender and an Issuing Bank       By: /s/ Eric Hill    
Name: Eric Hill     Title: Authorized Signatory

 



 

 

 

  The Bank of Nova Scotia, as a Lender and an Issuing Bank       By: /s/ Dave
Vishny     Name: Dave Vishny     Title: Managing Director

 



 

 

 

  Wells Fargo Bank, National Association, as a Lender and an Issuing Bank      
By: /s/ Nathan R. Rantala     Name: Nathan R. Rantala     Title: Managing
Director

 



 

 

 

  BANK OF AMERICA, N.A., as a Lender       By: /s/ Brandon Weiss     Name:
Brandon Weiss     Title: Vice President

 



 

 

 

  Canadian Imperial Bank of Commerce, New York Branch, as a Lender       By: /s/
Dominic Sorresso     Name: Dominic Sorresso     Title: Authorized Signatory    
      By: /s/ Melissa E. Brown     Name: Melissa E. Brown     Title: Authorized
Signatory

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender       By: /s/ Patrick Burnside    
Name: Patrick Burnside     Title: Assistant Vice President

 



 

 

 

  SUNTRUST BANK, as a Lender       By: /s/ Carlos Cruz     Name: Carlos Cruz    
Title: Director

 



 

 

 

  U.S. Bank National Association, as a Lender       By: /s/ Paul E. Rouse    
Name: Paul E. Rouse     Title: Vice President

 





 

 



 

 

Schedule 1.1

Certain Mortgaged Properties

 

  Terminal Name Address (If Available)1 City County State Tax Pin 1 Garner 2445
Welch Avenue Garner Hancock Iowa 0822401000 2 Spencer 3425 180th Avenue Spencer
Clay Iowa 9637-08-200-007 3 Albany 22101 & 23300 River Road North Cordova Rock
Island Illinois 13300011 4 Cowden Highway 128 South Cowden Shelby Illinois
0524-10-00-300-003 0524-10-00-400-004 0524-10-00-400-007 0524-10-00-400-009
0524-10-00-400-012 0524-11-00-300-005 0524-11-00-300-010 0524-14-00-100-001 5
Kingston Mines 11625 West Wheeler Road Mapleton Peoria Illinois 19-26-200-010
19-26-426-001

203 & 209 Pearl Street

215 Pearl Street

1 Front Street

Kingston Mines Peoria Illinois 19-26-428-002 19-26-429-001 19-26-429-002
19-26-429-003 19-26-432-001 19-26-432-002 19-26-432-003 19-26-432-004
19-26-432-005 19-26-451-001 19-26-476-001 6 Peru 8 Terminal Road Peru LaSalle
Illinois 17-18-427-000 17-19-200-000

 



 





1 Addresses are provided for informational purposes only; see recorded mortgages
for precise legal descriptions.

 

 

 



 

7 Frankfort 6446 West State Road 28 Frankfort Clinton Indiana
12-09-10-400-003.000-020 12-09-10-400-004.000-020 12-09-15-201-001.000-020
12-09-15-201-002.001-020 12-09-15-201-005.000-020 8 Huntington 574 East Hosler
Road Huntington Huntington Indiana 35-06-07-400-011.500-018
35-06-07-400-011.600-018 9 Mt. Vernon 1500 Old Highway 69 South Mt. Vernon Posey
Indiana 65-15-18-300-009.000-017 65-16-13-400-011.000-017 10 Terra Haute 9905
North US Highway 41 Rosedale Vigo Indiana 84-02-12-100-009.000-013
84-02-12-100-010.000-013 84-02-12-300-002.000-013 84-02-12-300-004.000-013
84-02-12-400-001.000-013 11 Glenwood 19369 195th Avenue Glenwood Pope Minnesota
09-0382-001 12 Pine Bend 13040 Pine Bend Trail Rosemount Dakota Minnesota
34-01700-62-010 13 Palmyra 2834 & 2838 County Road 359 Palmyra Marion Missouri
008.02.03.0.00.003.000 008.02.10.0.00.002.000 14 Grand Forks 4975 N Washington
Street Grand Forks Grand Forks North Dakota 13-2002-00006-000 15 Velva 1304
Highway 52 West Velva McHenry North Dakota 07-0000-01165-003 07-0000-01167-000
07-0000-01178-005 16 Aurora 1059 W Highway 34  Aurora Hamilton Nebraska
410029203 17 Ritzville 2082, 2088 N CFI Lane Ritzville Adams Washington
2036130330768 2036130440001 2036240200001 2036240220768 2037180300001

 

 

 



 



Schedule 2.1

 

Commitments

 

Lender Commitment Applicable LC
Fronting
Sublimit Citibank, N.A. $75,000,000.00 $15,625,000.00 Morgan Stanley Bank, N.A.
$75,000,000.00 $15,625,000.00 Goldman Sachs Bank USA $75,000,000.00
$15,625,000.00 Bank of Montreal, Chicago Branch $60,000,000.00 $15,625,000.00
CoBank, ACB $60,000,000.00 $15,625,000.00 MUFG Bank, Ltd. $60,000,000.00
$15,625,000.00 The Bank of Nova Scotia $60,000,000.00 $15,625,000.00 Wells Fargo
Bank, National Association $60,000,000.00 $15,625,000.00 Bank of America, N.A.
$45,000,000.00 $0.00 Canadian Imperial Bank of Commerce, New York Branch
$45,000,000.00 $0.00 PNC Bank, National Association $45,000,000.00 $0.00
SunTrust Bank $45,000,000.00 $0.00 U.S. Bank National Association $45,000,000.00
$0.00 Total $750,000,000.00 $125,000,000.00

 



 

 

 

Schedule 2.5(l)

 

Existing Letters of Credit

 

None.

 



 

 

 



Schedule 2.16(g)

 

UK Treaty Lenders and UK Non-Bank Lenders

 

UK Treaty Lenders

 

None.

 

UK Non-Bank Lenders

 

None.

 



 

 

 

Schedule 2.17

 

Administrative Agent’s Office

 

 

1615 Brett Road, OPS III

New Castle, DE 19720

Attention: Agency Operations

Telecopier: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

Copy to: AgencyABTFSupport@citi.com

 



 

 

 



Schedule 3.5

 

Excluded Owned Properties

 

Terminal
Name Address (If Available) City County State Blair 250 Industrial Park Dr.
Blair Washington Nebraska Fremont 1949 East County Road S. Fremont Dodge
Nebraska

 



 

 

 

Schedule 3.12 (a)

 

Subsidiaries

 

Name of Company Jurisdiction Percentage
Held (Directly
or Indirectly) by Holdings Canadian Fertilizers Limited Alberta, Canada 100 CF
Chemicals, Ltd. Canada 100 CF Global Holding Company, LLC Delaware 100 CF
Industries (Barbados) SRL Barbados 100 CF Industries Canada Investment ULC
Alberta, Canada 100 CF Industries Distribution Facilities, LLC Delaware 100 CF
Industries Enterprises, LLC Delaware 100 CF Industries Employee Services, LLC
Delaware 100 CF Industries Nitrogen, LLC Delaware 88.62 CF Industries Peru
S.A.C. Lima, Peru 100 CF Industries Sales, LLC Delaware 100 CF Industries (UK)
Limited UK 100 CF Industries, Inc. Delaware 100 CF Nitrogen Trinidad Limited
Trinidad and Tobago 100 CF Fertilisers UK Group Limited UK 100 CF Fertilisers UK
Limited UK 100 CF USA Holdings, LLC Delaware 100 CFN Holdings, LLC Delaware 88.6
Terra International (Canada) Inc. Canada 100 Terra International (Oklahoma) LLC
Delaware 88.6 Terra Nitrogen, Limited Partnership Delaware 88.6        



 





 



2 Percentage for CF Industries Nitrogen, LLC (CFN) reflects the
membership/ownership interests at the time of CFN’s formation (February 1,
2016). Under the terms of CFN’s limited liability company agreement, each
member’s interest will reflect, over time, the impact of the profitability of
CFN, any member contributions made to CFN, and withdrawals and distributions
received from CFN.



 

 

 



 

EXECUTION VERSION

 

Schedule 6.2

 

Existing Liens

 

Intellectual Property Liens

 

1.A Lien in favor of Harris Trust and Savings Bank pursuant to (a) the Trademark
Security Agreement dated 4/19/2000 and recorded with the United States Patent
and Trademark Office on 5/15/2000 at Reel/Frame No. 2082/0349, (b) the Patent
Security Agreement dated 4/19/2000 and recorded with the United States Patent
and Trademark Office on 5/8/2000 at Reel/Frame No. 10795/0763 and (c) the Patent
Collateral Agreement dated 3/25/2002 and recorded with the United States Patent
and Trademark Office on 4/9/2002 at Reel/Frame No. 12775/0158

2.A Lien in favor of Citicorp North America, Inc. pursuant to (a) the Grant of
Security Interest in Trademark Rights dated 12/21/2004 and recorded with the
United States Patent and Trademark Office on 2/11/2005 at Reel/Frame No.
3027/0710 and (b) the Grant of Security Interest in Patent Rights dated
12/21/2004 and recorded with the United States Patent and Trademark Office on
2/11/2005 at Reel/Frame No. 15667/0936

3.A Lien in favor of Citibank, N.A. pursuant to the Trademark Security Agreement
dated 4/7/2000 and recorded with the United States Patent and Trademark Office
on 5/18/2000 at Reel/Frame No. 2080/0461

4.A Lien in favor of Citicorp USA Inc. pursuant to the Trademark Security
Agreement dated 10/10/2001 and recorded with the United States Patent and
Trademark Office on 10/15/2001 at Reel/Frame No. 2382/0352

5.A Lien in favor of U.S. Bank National Association dated 05/21/2003 and
recorded with the United States Patent and Trademark Office on 06/11/2003 at
Reel/Frame No. 2758/0796

 

 

 



 

 

EXHIBIT A

 

FORM OF

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Fourth Amended and Restated Revolving Credit Agreement identified below (as
amended, restated, amended and restated, supplemented, extended and/or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.Assignor:      [Assignor [is][is not] a Defaulting Lender]  

 

2.Assignee:     [and is an Affiliate of [identify Lender]]  

 

3.Lead Borrower: CF Industries, Inc.

 

4.Administrative Agent: Citibank, N.A., as administrative agent under the Credit
Agreement

 



 

 

 

Exhibit A
Page 2

 

5.Credit Agreement:Fourth Amended and Restated Revolving Credit Agreement, dated
as of December 5, 2019 and as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, among CF Industries
Holdings, Inc., as Holdings, CF Industries, Inc., as the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, the Issuing Banks
from time to time party thereto and the other parties from time to time party
thereto.

 

6. Assigned Interest:

 

Aggregate Amount of
Commitments/Loans
for all Lenders Amount of
Commitments/Loans
Assigned Percentage Assigned
of
Commitments/Loans1 $ $ %      

 

Effective Date: __________ __, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

  [NAME OF ASSIGNOR],

 

By:    Name:  Title:

 



 



1       Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

 



 

 

 

Exhibit A
Page 3

 

ASSIGNEE

 

[NAME OF ASSIGNEE],

 

By:    Name:  Title:

 

Consented to and Accepted:

 

CITIBANK, N.A., AS ADMINISTRATIVE AGENT,

 

By:    Name:  Title:

 

[Consented to:

 

CF INDUSTRIES, INC., as the Lead Borrower

 

By:    Name:  Title:]2

 

[Consented to:

 

[ISSUING BANKS],

 

By:    Name:  Title:]3

 



 



2       To be added only if the consent of the Lead Borrower is required by the
terms of the Credit Agreement.

3       To be added only if the consent of the Issuing Banks is required by the
terms of the Credit Agreement.

 



 

 

 

Exhibit A
Page 4

 

[Consented to:

 

[SWINGLINE LENDER],

 

By:    Name:  Title:]4

 



 



4       To be added only if the consent of the Swingline Lender is required by
the terms of the Credit Agreement.

 



 

 

 

 

ANNEX I

 

CF INDUSTRIES, INC. FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Standard Terms and Conditions for
Assignment and Assumption

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received and/or had the opportunity to review a copy of the Credit
Agreement to the extent it has in its sole discretion deemed necessary, together
with copies of the most recent financial statements delivered pursuant to
Section 5.1(a) and 5.1(b) thereof, as applicable, and such other documents and
information as it has in its sole discretion deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; (b) agrees that it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (c) appoints and authorizes each of
the Administrative Agent and the Syndication Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Syndication Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and (d)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 





 

 

Annex I

Page 2

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.       Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and (ii) the Assignor shall, to
the extent provided in this Assignment and Assumption, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Loan
Documents.

 

4.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other means of electronic imaging shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption. THIS
ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 





 

 

EXHIBIT B

 

FORM OF

BORROWING REQUEST

 

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, OPS III

New Castle, DE 19720

Attention: Agency Operations

Facsimile No.: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

Copy to: AgencyABTFSupport@citi.com

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, CF Industries, Inc. (the “Lead Borrower”), refers to the Fourth
Amended and Restated Revolving Credit Agreement, dated as of December 5, 2019,
among CF Industries Holdings, Inc., as Holdings, CF Industries, Inc., as the
Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto, Citibank, N.A., as administrative agent
for the Lenders (the “Administrative Agent”), the Issuing Banks from time to
time party thereto and the other parties from time to time party thereto (as the
same may be amended, restated, amended and restated, modified, extended and/or
supplemented from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined) and hereby gives you notice,
irrevocably, pursuant to Section 2.3 of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”), as required by Section 2.3 of the Credit Agreement:

 

(i)       The aggregate principal amount of the Proposed Borrowing is
[$][C$][€][£][__________________].1

 

(ii)      The Borrower of the Proposed Borrowing is [___________________].

 

(iii)     The Business Day of the Proposed Borrowing is [__________, 20__].2

 



 



1       Such amount to be stated in dollars in the case of ABR Loans or in
dollars or the applicable Alternative Currency in the case of Eurocurrency
Loans.

2       For any Borrowing other than an ABR Borrowing on the Fourth Restatement
Effective Date (which may be made upon same-day notice if notice of such ABR
Borrowing is delivered by telecopy or electronic mail by 9:00 a.m. (New York
City time) on the Fourth Restatement Effective Date), the Business Day of the
Proposed Borrowing shall be a Business Day at least one Business Day in the case
of ABR Loans (or same day notice in the case of Swingline Loans) and at least
three Business Days in the case of Eurocurrency Loans, in each case, after the
date of an executed Borrowing Request; provided that any such notice shall be
deemed to have been given on a certain day only if notice was given by telecopy
or electronic mail before 12:00 noon (New York City time) in the case of ABR
Loans or before 11:00 a.m. (New York City time) in the case of Eurocurrency
Loans.



 



 





 

 



Exhibit B
Page 2





 

(iv)     The Proposed Borrowing is to consist of [ABR Loans][Eurocurrency
Loans].

 

[(v)    The initial Interest Period for each Eurocurrency Loan made as part of
the Proposed Borrowing is [one/two/three/six months][insert period less than one
month or greater than six months]3.]

 

[(vi)    The currency of the Proposed Borrowing is [___________________].]4

 

(vii)   Funds for the Proposed Borrowing should be disbursed as follows:

 

Account Name: [__________________] Bank Name: [__________________] Bank
Location: [__________________] ABA No.: [__________________] Account Number:
[__________________]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A)       the representations and warranties set forth in the Credit Agreement
and in the other Loan Documents (other than (x) those set forth in the
Collateral Documents and (y) those set forth in the Credit Agreement and in the
other Loan Documents, in each case, that are not required to be made following
the Collateral and Guarantee Release Date) are and will be true and correct in
all material respects, on and as of the date of the Proposed Borrowing, except
that (i) to the extent that any such representation or warranty is stated to
relate solely to an earlier date, it was true and correct in all material
respects as of such earlier date and (ii) any representation and warranty that
is qualified as to “materiality”, “Material Adverse Effect” or similar language
is and will be true and correct in all respects; and

 

(B)       at the time of and immediately after giving effect to the Proposed
Borrowing, no Default or Event of Default has occurred and is continuing (other
than (x) Defaults or Events of Default arising from the Collateral Documents and
(y) Defaults or Events of Default set forth in the Credit Agreement and in the
other Loan Documents, in each case, that do not apply following the Collateral
and Guarantee Release Date).

 

[Signature Page Follows]

 



 





3       To be included for a Proposed Borrowing of Eurocurrency Loans. Interest
Periods of greater than six months or less than one month only available with
the consent of each Lender.

4       To be included for a Proposed Borrowing of Eurocurrency Loans. Specify
dollars, Canadian Dollars, Euro or Sterling, as applicable.

 



 





 

 



Exhibit B
Page 3





 

The Lead Borrower has caused this Borrowing Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

  Very truly yours,         CF INDUSTRIES, INC.,       as the Lead Borrower    
        By:                       Name:       Title:



 



 

 

 

EXHIBIT C

 

FORM OF

INTEREST ELECTION REQUEST

 

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, OPS III

New Castle, DE 19720

Attention: Agency Operations

Facsimile No.: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

Copy to: AgencyABTFSupport@citi.com

[Date]

 

 

Ladies and Gentlemen:

 

The undersigned, CF Industries, Inc. (the “Lead Borrower”), refers to the Fourth
Amended and Restated Revolving Credit Agreement, dated as of December 5, 2019,
among CF Industries Holdings, Inc., as Holdings, CF Industries, Inc., as the
Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto, Citibank, N.A., as administrative agent
for the Lenders (the “Administrative Agent”), the Issuing Banks from time to
time party thereto and the other parties from time to time party thereto (as the
same may be amended, restated, amended and restated, modified, extended and/or
supplemented from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), and hereby gives you notice,
irrevocably, pursuant to Section 2.7 of the Credit Agreement, that the
undersigned hereby requests to [convert] [continue] the Borrowing of Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section 2.7 of the Credit Agreement:

 

(i)       The Proposed [Conversion] [Continuation] relates to the Borrowing of
Loans originally made on _________ __, 20__ (the “Outstanding Borrowing”) to
[___________________] in the principal amount of [$][C$][€][£]__________ and
currently maintained as a Borrowing of [ABR Loans] [Eurocurrency Loans with an
Interest Period ending on _________ __, ____].

 

(ii)       The Business Day of the Proposed [Conversion] [Continuation] is
[_________ __, ____].1

 

(iii)       The Outstanding Borrowing shall be [continued as a Borrowing of
Eurocurrency Loans with an Interest Period of ______] [converted into a
Borrowing of [ABR Loans] [Eurocurrency Loans with an Interest Period of
[one/two/three/six months][insert period less than one month or greater than six
months]2]].3

 

[The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed [Conversion]
[Continuation] or will have occurred and be continuing on the date of the
Proposed [Conversion] [Continuation]].4

 

[Signature Page Follows]

 



 





1       Shall be a Business Day at least one Business Day in the case of ABR
Loans and at least three Business Days in the case of Eurocurrency Loans, in
each case, after the date hereof, provided that any such notice shall be deemed
to have been given on a certain day only if given by telecopy or electronic mail
before 12:00 noon (New York City time) in the case of ABR Loans or before 11:00
a.m. (New York City time) in the case of Eurocurrency Loans.



2       Interest Periods of nine, twelve or less than one month only available
with the consent of each Lender.

3       In the event that either (x) only a portion of the Outstanding Borrowing
is to be so converted or continued or (y) the Outstanding Borrowing is to be
divided into separate Borrowings with different Interest Periods, the Lead
Borrower should make appropriate modifications to this clause to reflect same.

4       In the case of a Proposed Conversion or Continuation, insert this
sentence only in the event that the conversion is from an ABR Loan to a
Eurocurrency Loan or in the case of a continuation of a Eurocurrency Loan.



 



 

 

 

Exhibit C
Page 2

 

The Lead Borrower has caused this Interest Election Request to be executed and
delivered by its duly authorized officer as of the date first written above.

 

  Very truly yours,       CF INDUSTRIES, INC.,     as the Lead Borrower        
By:       Name:     Title:

 



 

 

 

 

 

EXHIBIT D

 

FORM OF

REVOLVING NOTE

 

New York, New York

 

[____________ __, _____]

 

FOR VALUE RECEIVED, [each of] CF INDUSTRIES, INC., a Delaware corporation [and
[name, type of entity and jurisdiction of Designated Borrower]] ([the
“Borrower”][together, the “Borrowers”]), hereby promises [jointly and severally
(except as provided under the other Loan Documents)] to pay to
[______________________] or its registered assigns (the “Lender”), in dollars
(in the case of the portion of the principal amount hereof attributable to Loans
of the Lender denominated in dollars), Euros (in the case of the portion of the
principal amount hereof attributable to Loans of the Lender denominated in
Euros), Sterling (in the case of the portion of the principal amount hereof
attributable to Loans of the Lender denominated in Sterling) and Canadian
Dollars (in the case of the portion of the principal amount hereof attributable
to Loans of the Lender denominated in Canadian Dollars), in Same Day Funds, at
the office of CITIBANK, N.A. (the “Administrative Agent”) located at 388
Greenwich Street, New York, New York, 10013 on the Maturity Date the unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower[s]
pursuant to the Credit Agreement, payable at such times, in such amounts and in
such currencies as are specified in the Credit Agreement.

 

[The][Each] Borrower [jointly and severally (except as provided under the other
Loan Documents)] promises to pay to the Lender interest on the unpaid principal
amount of each Loan made by the Lender in like money at said office from the
date such Loan is made until paid, at the rates and at the times provided in
Section 2.12 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Fourth Amended and Restated
Revolving Credit Agreement, dated as of December 5, 2019, among CF Industries
Holdings, Inc., as Holdings, CF Industries, Inc., as the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto, Citibank, N.A., as Administrative Agent, the Issuing Banks
from time to time party thereto and the other parties from time to time party
thereto (as the same may be amended, restated, amended and restated, modified,
extended and/or supplemented from time to time, the “Credit Agreement”) and is
entitled to the benefits thereof and of the other Loan Documents. As provided in
the Credit Agreement, this Note is subject to voluntary prepayment, in whole or
in part, prior to the Maturity Date and the Loans may be converted from one Type
into another Type to the extent provided in the Credit Agreement. Terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 



 

 

 

Exhibit D

Page 2

 

[The][Each] Borrower hereby waives presentment, demand, protest or notice of any
kind in connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

  CF INDUSTRIES, INC.,     as the Lead Borrower       By:     Name:     Title:  
    [[NAME OF DESIGNATED BORROWER],     as a Borrower       By:
                                           Name:     Title:]

 



 

 

 

EXHIBIT E

 

FORM OF

SECOND AMENDED AND RESTATED

GUARANTY AGREEMENT

 

[See attached]

 



 

 

 

Exhibit E

Page 2

 

SECOND AMENDED AND RESTATED GUARANTY AGREEMENT

 

This Second Amended and Restated Guaranty Agreement, dated as of December 5,
2019 (as amended, modified, restated, amended and restated, and/or supplemented
from time to time, this “Guaranty”), is made by and among CF Industries
Holdings, Inc. (“Holdings”), CF Industries, Inc. (the “Lead Borrower”) and each
other entity identified as a “Guarantor” on the signature pages hereof (each, an
“Initial Guarantor” and, together with any other entity that becomes a guarantor
hereunder pursuant to Section 22 hereof, collectively, the “Guarantors”) in
favor of Citibank, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”), for the benefit of the
Creditors (as defined below). Except as otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

 

W I  T  N  E  S  S  E  T  H :

 

WHEREAS, reference is made to (i) the Third Amended and Restated Revolving
Credit Agreement, dated as of September 18, 2015 (as amended as of December 20,
2015, July 29, 2016, October 31, 2016, March 19, 2018 and November 2, 2018 and
as further amended, modified, restated, amended and restated and/or supplemented
from time to time prior to but not including the Fourth Restatement Effective
Date, the “Existing Credit Agreement”), among Holdings, the Lead Borrower, the
Designated Borrowers from time to time party thereto, the lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as the administrative
agent (the “Existing Administrative Agent”), the issuing banks from time to time
party thereto and the other parties from time to time party thereto, providing
for the making of Loans to, and the issuance of, and participation in, Letters
of Credit, all as contemplated therein and (ii) the Amended and Restated
Guaranty Agreement, dated as of November 21, 2016 (the “Existing Guaranty
Agreement”), by Holdings, the Lead Borrower and the guarantors party thereto in
favor of the Existing Administrative Agent;

 

WHEREAS, Holdings, the Lead Borrower, the Existing Administrative Agent, certain
of the lenders party to the Existing Credit Agreement and certain of the issuing
banks party to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement by entering into that certain Fourth Amended and
Restated Revolving Credit Agreement, dated as of December 5, 2019 (as amended,
modified, restated, amended and restated, and/or supplemented from time to time,
including through amendments and restatements thereof in its entirety, being
hereinafter referred to as the “Credit Agreement”);

 

WHEREAS, the Lenders party to the Credit Agreement have agreed to make Loans,
and the Issuing Banks party to the Credit Agreement (collectively with the
Lenders party to the Credit Agreement and the Administrative Agent, the “Bank
Creditors”) have agreed to issue Letters of Credit, in each case subject to the
terms and conditions set forth in the Credit Agreement;

 

WHEREAS, Holdings, the Lead Borrower and/or one or more of their Subsidiaries
may from time to time be party to (i) one or more Secured Swap Agreements with
one or more Hedge Banks, (ii) one or more Secured Cash Management Agreements
with one or more Cash Management Banks and (iii) one or more Secured Bilateral
LC Facilities (together with the Secured Swap Agreements and the Secured Cash
Management Agreements, the “Other Arrangements”) with one or more Bilateral LC
Providers (together with the Hedge Banks and the Cash Management Banks, the
“Other Creditors”; the Other Creditors and the Bank Creditors, collectively, the
“Creditors”; provided that the term “Creditors” as used herein shall not,
following the occurrence of the Collateral and Guarantee Release Date, include
any Other Creditor (in its capacity as such);

 



 

 

 

Exhibit E

Page 3

 

WHEREAS, it is a condition precedent to the Fourth Restatement Effective Date
that each Initial Guarantor shall have executed and delivered to the
Administrative Agent this Guaranty;

 

WHEREAS, the Borrowers may be required from time to time in accordance with the
terms of the Credit Agreement to cause certain of their Subsidiaries to join
this Guaranty or enter into such other guarantee agreements as provided in the
Credit Agreement;

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by any
Borrower, the issuance of, and participation in, Letters of Credit under the
Credit Agreement and the entering into of Other Arrangements and, accordingly,
desires to execute this Guaranty in order to comply with the terms of the Credit
Agreement and to induce the Lenders and the Issuing Banks to make Loans to any
Borrower and issue, and/or participate in, Letters of Credit and to induce the
Other Creditors to enter into the Other Arrangements with Holdings, the Lead
Borrower and/or their Subsidiaries; and

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Administrative Agent for the benefit of the Creditors and hereby covenants and
agrees with each other Guarantor and the Administrative Agent for the benefit of
the Creditors as follows:

 

1. GUARANTY. (a) Each Guarantor, jointly and severally, irrevocably, absolutely
and unconditionally guarantees as a primary obligor and not merely as surety to
the Creditors the full and punctual payment when due (whether at the stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, as applicable) of all Obligations of the Borrowers and each Guarantor
(other than such Guarantor’s own Obligations, the “Guaranteed Obligations”).
Each party hereto understands, agrees and confirms that, if any or all of the
Guaranteed Obligations becomes due and payable, subject to the expiration of any
applicable grace or cure period expressly set forth in the Credit Agreement, the
Administrative Agent for the benefit of the Creditors may enforce this Guaranty
up to the full amount of the Guaranteed Obligations against such Guarantor
without proceeding against any other Guarantor (as defined in the Credit
Agreement) or any Borrower, and such Guarantor agrees to pay such Guaranteed
Obligations to the Administrative Agent for the benefit of the Administrative
Agent and/or the other Creditors to whom Guaranteed Obligations are owed on
demand. Each Guarantor further agrees that the due and punctual payment of the
Obligations of any Borrower may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
Obligation. This Guaranty is a guaranty of payment and not of collection.

 



 

 

 

Exhibit E

Page 4

 

(b)       Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due or payable by any Borrower upon the occurrence in
respect of any Borrower of any of the events specified in Section 7(h) or (i) of
the Credit Agreement, and unconditionally, absolutely and irrevocably, jointly
and severally, promises to pay such Guaranteed Obligations to the Creditors, or
order, following the occurrence in respect of any Borrower of any of the events
specified in Section 7(h) or (i) of the Credit Agreement, on demand.

 

2. LIABILITY OF GUARANTORS ABSOLUTE. The liability of each Guarantor hereunder
is primary, absolute, joint and several, and unconditional and is exclusive and
independent of any other guaranty of the indebtedness of any Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by any Borrower or
any Loan Party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a Guarantor (as defined in the Credit Agreement) as to any
of the Guaranteed Obligations, (c) any payment on or in reduction of any such
other guaranty or undertaking by such Person, (d) any dissolution, termination
or increase, decrease or change in personnel by any Borrower, (e) the failure of
a Guarantor to receive any benefit from or as a result of its execution,
delivery and performance of this Guaranty, (f) any payment made to any Creditor
on any of the Guaranteed Obligations which the Administrative Agent and/or any
Creditor repays any Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding or (g) any action or
inaction by the Creditors as contemplated in Section 5 hereof.

 

3. OBLIGATIONS OF GUARANTORS INDEPENDENT. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor of any of the Obligations (collectively, the “Credit Agreement
Guarantors”) or any Borrower, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Credit Agreement Guarantor or any Borrower and whether or not any
other Credit Agreement Guarantor or any Borrower be joined in any such action or
actions. Each Guarantor waives (to the fullest extent permitted by applicable
law) the benefits of any statute of limitations affecting its liability
hereunder or the enforcement thereof. Any payment by any Borrower or other
circumstance which operates to toll any statute of limitations as to the
applicable Borrower shall operate to toll the statute of limitations as to each
Guarantor.

 

4. WAIVERS BY GUARANTORS. (a) Each Guarantor hereby waives (to the fullest
extent permitted by applicable law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives diligence, presentment, demand of
payment, protest, notice of dishonor or nonpayment of any such liabilities, suit
or taking of other action by the Administrative Agent or any Creditor against,
and any other notice to, any party liable thereon (including such Guarantor, any
other Credit Agreement Guarantor or any Borrower with respect to any of the
Guaranteed Obligations), and each Guarantor further hereby waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice or proof of reliance by any Creditor upon this Guaranty,
and the Guaranteed Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty.

 



 

 

 

Exhibit E

Page 5

 

(b)       Each Guarantor waives any right to require the Creditors to: (i)
proceed against any Borrower or any other Credit Agreement Guarantor or any
other party; or (ii) pursue any other remedy in the Creditors’ power under the
Loan Documents. Each Guarantor waives any defense based on or arising out of any
defense of any Borrower or any other Credit Agreement Guarantor other than
payment in full in cash of the Guaranteed Obligations or the termination of the
Credit Agreement, including, without limitation, any defense based on or arising
out of the disability of any Borrower or any other Credit Agreement Guarantor,
or the unenforceability of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower
other than payment in full in cash or the termination of the Credit Agreement of
the Guaranteed Obligations. The Creditors may, at their election, exercise any
other right or remedy the Creditors may have against any Borrower or any Credit
Agreement Guarantor in accordance with the Loan Documents without affecting or
impairing in any way the liability of any other Guarantor hereunder except to
the extent the Guaranteed Obligations have been Paid in Full. As used herein,
“Paid in Full” or shall mean the Guaranteed Obligations have been paid in full,
other than (i) Secured Swap Obligations, (ii) Secured Bilateral LC Obligations,
(iii) Secured Cash Management Obligations, (iv) indemnities and other contingent
obligations not yet then due and payable and as to which no claim for
reimbursement has been made, (v) Letters of Credit that have been cash
collateralized pursuant to arrangements mutually agreed between the applicable
Issuing Bank and the Lead Borrower or with respect to which other arrangements
have been made that are satisfactory to the applicable Issuing Bank and (vi)
other provisions of the Loan Documents, in each case, which by the express terms
of such Loan Documents survive the repayment of the Guaranteed Obligations and
the termination of all Commitments. “Payment in Full” shall have the
corresponding meaning. Each Guarantor waives any defense arising out of any such
election by the Creditors, even though such election operates to impair or
extinguish any right of reimbursement, contribution, indemnification or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Credit Agreement Guarantor.

 

(c)       Each Guarantor has knowledge and assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Guarantor’s
financial condition, affairs and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks which such Guarantor assumes and incurs hereunder, and
has adequate means to obtain from each Borrower and each other Guarantor on an
ongoing basis information relating thereto and each Borrower’s and each other
Guarantor’s ability to pay and perform its respective Guaranteed Obligations for
so long as such Guarantor is a party to this Guaranty and the Guaranty is in
effect. Each Guarantor acknowledges and agrees that the Creditors shall have no
obligation to investigate the financial condition or affairs of any Borrower or
any other Guarantor for the benefit of such Guarantor nor to advise such
Guarantor of any fact respecting, or any change in, the financial condition,
assets or affairs of any Borrower or any other Guarantor that might become known
to any Creditor at any time.

 



 

 

 

Exhibit E

Page 6

 

(d)       Each Guarantor warrants and agrees that each of the waivers set forth
in Section 3 and in this Section 4 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

 

5. RIGHTS OF CREDITORS. Subject to Section 4, any Creditor may (except as shall
be required by applicable statute and cannot be waived) at any time and from
time to time without the consent of, or notice to, any Guarantor, without
incurring responsibility to such Guarantor, without impairing or releasing the
obligations or liabilities of such Guarantor hereunder, upon or without any
terms or conditions and in whole or in part:

 

(a)               change the manner, place or terms of payment of, and/or
change, increase or extend the time of payment of, renew, increase, accelerate
or alter, any of the Guaranteed Obligations in accordance with the terms of the
Credit Agreement (in the case of a Bank Creditor) and Section 12 of this
Guaranty (including, without limitation, any increase or decrease in the rate of
interest thereon or the principal amount thereof), and the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, increased,
accelerated, renewed or altered;

 

(b)               exercise or refrain from exercising any rights against any
Borrower, any other Loan Party or others or otherwise act or refrain from
acting;

 

(c)               release or substitute any one or more of the Credit Agreement
Guarantors or any one or more of the Borrowers;

 

(d)               settle or compromise any of the Guaranteed Obligations or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of any Borrower to
creditors of such Borrower other than the Creditors;

 

(e)               apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Borrower to the Creditors regardless of what
liabilities of such Borrower remain unpaid;

 

(f)                in the case of a Bank Creditor, consent to or waive any
breach of, or any act, omission or default under, any of the Loan Documents or
any of the instruments or agreements referred to therein, or otherwise amend,
modify or supplement any of the Loan Documents or any of such other instruments
or agreements, in each case in accordance with the terms thereof; and/or

 

(g)               take any other action or omit to take any other action which
would, under otherwise applicable principles of common law, give rise to a legal
or equitable discharge of such Guarantor from its liabilities under this
Guaranty (including, without limitation, any action or omission whatsoever that
might otherwise vary the risk of such Guarantor or constitute a legal or
equitable defense to or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against such Guarantor).

 



 

 

 

Exhibit E

Page 7

 

No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or the Loan Documents shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except Payment in Full of the Guaranteed Obligations.

 

6. CONTINUING GUARANTY. This Guaranty is a continuing one and all liabilities to
which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. No failure or delay on the
part of any Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein expressly specified are cumulative and not exclusive of any
rights or remedies which any Creditor would otherwise have. No notice to or
demand on any Guarantor in any case shall entitle such Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for any Creditor to
inquire into the capacity or powers of any Borrower or the officers, directors,
partners or agents acting or purporting to act on such Borrower’s behalf.

 

7. SUBROGATION. No Guarantor will exercise any right of subrogation that it may
have against any Borrower or any other Guarantor arising under this Guaranty
until the Guaranteed Obligations have been Paid in Full. It is also agreed and
understood that upon payment by any Guarantor of any of the Guaranteed
Obligations, such Guarantor hereby waives all of its rights against any Borrower
arising as a result thereof by way of right of subrogation until the Payment in
Full of all the Guaranteed Obligations owed by any Borrower to the Creditors.

 

8. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT. Notwithstanding anything to the
contrary contained elsewhere in this Guaranty, the Creditors agree (by their
acceptance of the benefits of this Guaranty) that this Guaranty may be enforced
only by the action of the Administrative Agent acting upon the instructions of
the Required Lenders and that no Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Creditors upon the terms of this Guaranty. The Creditors further
agree (by their acceptance of the benefits of this Guaranty) that this Guaranty
may not be enforced against any director, officer, employee, partner, member or
stockholder of any Guarantor (except to the extent such partner, member or
stockholder is also a Guarantor hereunder).

 

9. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS. As of the date hereof, each
Guarantor represents and warrants that:

 

(a)               such Guarantor is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite corporate or
other organizational power and authority to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in (to the
extent the concept is applicable in such jurisdiction), every jurisdiction where
such qualification is required;

 



 

 

 

Exhibit E

Page 8

 

(b)               the execution, delivery and performance by such Guarantor of
this Guaranty is within the Guarantor’s corporate or other organizational powers
and have been duly authorized by all necessary corporate or other organizational
and, if required, equity holder action;

 

(c)               such Guarantor has duly executed and delivered this Guaranty,
and this Guaranty constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, subject to (x) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (y) the need for filings and
registrations necessary to perfect the Liens on the Collateral, if any;

 

(d)               the execution, delivery and performance by such Guarantor of
this Guaranty do not (i) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect (except for any
reports required to be filed by Holdings or any Borrower with the SEC pursuant
to the Securities Exchange Act of 1934 (as amended); provided that the failure
to make any such filings shall not affect the validity or enforceability of this
Guaranty) or waived and those the failure of which to make or obtain would not
reasonably be expected to have a Material Adverse Effect, (ii) violate any
applicable law or regulation or any order of any Governmental Authority, in each
case applicable to or binding upon such Guarantor or any of its property, except
as would not reasonably be expected to have a Material Adverse Effect, (iii)
violate any charter, by-laws or other organizational document of such Guarantor,
except as would not reasonably be expected to have a Material Adverse Effect and
(iv) violate or result in a default under any indenture, agreement or other
instrument binding upon such Guarantor or its property, except as would not
reasonably be expected to have a Material Adverse Effect; and

 

(e)               there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Guarantor, threatened in writing against such Guarantor affecting the
validity of this Guaranty or the ability of such Guarantor to perform its
obligations under this Guaranty.

 

10. EXPENSES. The Guarantors hereby jointly and severally agree that the
Administrative Agent shall be entitled to reimbursement of its expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 9.3 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference to a “Guarantor.”

 



 

 

 

Exhibit E

Page 9

 

11. BENEFIT AND BINDING EFFECT. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Bank Creditors and their successors and permitted assigns and, so long as the
Collateral and Guarantee Release Date has not occurred, the Other Creditors.

 

12. AMENDMENTS; WAIVERS. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged (other than in accordance with Section 17) or
terminated (other than in accordance with Section 17) except with the written
consent of each Guarantor directly affected thereby (it being understood that
the addition or release of any Guarantor hereunder shall not constitute a
change, waiver, discharge or termination affecting any Guarantor other than the
Guarantor so added or released) and with the written consent of the written
consent of the Administrative Agent at all times until the termination of all
Commitments and until such time as no Note or Letter of Credit remains
outstanding and all Guaranteed Obligations have been Paid in Full. No Other
Creditor that obtains the benefits of this guaranty by virtue of the provisions
hereof shall have any right to notice of any action or to consent to, direct or
object to any amendment or waiver hereto other than in its capacity as a Bank
Creditor and, in such case, only to the extent expressly provided in the Loan
Documents.

 

 

13. SET OFF. Section 9.8 of the Credit Agreement is hereby incorporated herein
by reference.

 

14. NOTICE. Except as otherwise specified herein, all notices, requests, demands
or other communications to or upon the respective parties hereto shall be sent
or delivered by the methods specified in Section 9.1 of the Credit Agreement and
addressed to such party at (i) in the case of any Bank Creditor, as provided in
the Credit Agreement, (ii) in the case of any Guarantor, at its address set
forth opposite its signature below; or in any case at such other address as any
of the Persons listed above may hereafter notify the others in writing and (iii)
in the case of any Other Creditor, at such address as such Other Creditor shall
have specified in writing to the Guarantors and Administrative Agent.

 

Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.

 

15. REINSTATEMENT. If any claim is ever made upon any Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including, without limitation, any Borrower), then and
in such event each Guarantor agrees that notwithstanding any revocation hereof
or the cancellation or termination of any Guaranteed Obligations, such Guarantor
shall be and remain liable to the aforesaid payees hereunder pursuant to the
terms hereof for the amount of such Guaranteed Obligations so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

 



 

 

 

Exhibit E

Page 10

 

16. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.
(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK. Any legal action or proceeding with respect to this
Guaranty may be brought in the Supreme Court of the State of New York sitting in
New York County or of the United States District Court for the Southern District
of New York, and any appellate court from any thereof, and, by execution and
delivery of this Guaranty, each party hereto hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each party to this Guaranty irrevocably
consents to service of process in the manner provided for notices in Section 14.
Each party to this Guaranty hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Loan
Document to which such Person is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any party
to this Guaranty to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against any other party hereto
in any other jurisdiction.

 

(b)       Each party to this Guaranty hereby irrevocably waives (to the fullest
extent permitted by applicable law) any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty brought in the courts
referred to in clause (a) above and hereby further irrevocably waives and agrees
not to plead or claim in any such court, to the fullest extent permitted by law,
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(c)       EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF
THIS GUARANTY) HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

17. RELEASE OF GUARANTORS FROM GUARANTY. Section 9.17 of the Credit Agreement is
hereby incorporated herein by reference.

 



 

 

 

Exhibit E

Page 11

 

18. CONTRIBUTION. At any time a payment in respect of the Guaranteed Obligations
is made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably Paid in Full in cash and all Commitments and
all Letters of Credit have been terminated, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 18 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 18: (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date. Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
pursuant to Section 17 hereof shall thereafter have no contribution obligations,
or rights, pursuant to this Section 18, and at the time of any such release, if
the released Guarantor had an Aggregate Excess Amount or an Aggregate Deficit
Amount, the same shall be deemed reduced to $0, and the contribution rights and
obligations of the remaining Guarantors shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Guarantors. All parties hereto recognize and agree
that, except for any right of contribution arising pursuant to this Section 18,
each Guarantor who makes any payment in respect of the Guaranteed Obligations
shall have no right of contribution or subrogation against any other Guarantor
in respect of such payment until all of the Guaranteed Obligations have been
irrevocably Paid in Full in cash. Each of the Guarantors recognizes and
acknowledges that the rights to contribution arising hereunder shall constitute
an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any other Guarantor to the extent that after giving effect to such waiver such
other Guarantor would remain solvent, in the determination of the Required
Lenders.

 



 

 

 

Exhibit E

Page 12

 

19. LIMITATION ON GUARANTEED OBLIGATIONS. Each Guarantor and each Creditor (by
its acceptance of the benefits of this Guaranty) hereby confirms that it is its
intention that this Guaranty not constitute a fraudulent transfer or conveyance
for purposes of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act or
any similar Federal or state law, or any other Debtor Relief Law applicable to
such Guarantor. To effectuate the foregoing intention, each Guarantor and each
Creditor (by its acceptance of the benefits of this Guaranty) hereby irrevocably
agrees that the Guaranteed Obligations guaranteed by such Guarantor shall be
limited to such amount as will, after giving effect to such maximum amount and
all other (contingent or otherwise) liabilities of such Guarantor that are
relevant under such laws and after giving effect to any rights of subrogation,
indemnification or contribution pursuant to any agreement providing for such
rights among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

 

20. COUNTERPARTS. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Lead Borrower and the Administrative
Agent. Delivery of an executed counterpart of a signature page of this Guaranty
by telecopy or other electronic imaging means (including in .pdf format) shall
be effective as delivery of a manually executed counterpart of this Guaranty.

 

21. PAYMENTS. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and on the same basis as payments are made
by each Borrower under Sections 2.16 and 2.17 of the Credit Agreement.

 

22. ADDITIONAL GUARANTORS. It is understood and agreed that any Person that is
required to provide a Guaranty after the date hereof pursuant to Section 5.9(a)
of the Credit Agreement shall become a Guarantor hereunder in accordance with
the terms of Section 5.9(a) of the Credit Agreement.

 

23. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Guaranty
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Guaranty.

 

24. AMENDMENT AND RESTATEMENT. This Guaranty amends and restates the Existing
Guaranty Agreement in its entirety and, upon effectiveness of this Guaranty, the
terms and provisions of the Existing Guaranty Agreement shall, subject to the
following sentence, be superseded hereby and the rights and obligations of the
parties hereto shall be governed by this Guaranty rather than the Existing
Guaranty Agreement. This Guaranty is given in substitution for the Existing
Guaranty Agreement, is in no way intended to constitute a novation of the
Existing Guaranty Agreement and the guarantees in the Existing Guaranty
Agreement hereby are renewed and extended and shall be continuing. The parties
hereto acknowledge and agree that any waivers, express or implied by course of
conduct or otherwise, amendments or other actions (or failures to act) under the
Existing Guaranty Agreement shall be of no use in interpreting the rights and
duties of the parties under this Agreement.

 

25. ACKNOWLEDGEMENT REGARDING SUPPORTED QFCS. Each party to this Guaranty
acknowledges the provisions of Section 9.23 of the Credit Agreement and agrees
to be bound by those provisions as fully as if set forth herein.

 

* * *

 



 

 

 

Exhibit E

Page 13

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

Address:       c/o CF Industries Holdings, Inc., CF INDUSTRIES, INC., 4 Parkway
North, Suite 400   as the Lead Borrower Deerfield, IL 60015-2590   Tel: (847)
405-2400   Fax: (847) 405-2711 By:                                    ,   Name:
  Title:

 

  CF INDUSTRIES ENTERPRISES, LLC,     as a Guarantor         By:       Name:    
Title:

 

  CF INDUSTRIES SALES, LLC,     as a Guarantor       By:       Name:     Title:
      CF INDUSTRIES DISTRIBUTION FACILITIES, LLC,     as a Guarantor       By:  
    Name:     Title:

 



 

 

 

Exhibit E

Page 14

 

  CF USA HOLDINGS, LLC,     as a Guarantor       By:       Name:     Title:

 

Address:       4 Parkway North, Suite 400 CF INDUSTRIES HOLDINGS, INC.,
Deerfield, IL 60015-2590   as Holdings Tel: (847) 405-2400   Fax: (847) 405-2711
By:                       ,   Name:   Title:

 

Accepted and Agreed to:       CITIBANK, N.A.,   as Administrative Agent      
By:                                 ,     Name:     Title:  

 



 

 

 

 

EXHIBIT F

 

FORM OF

COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 5.1(c) of
the Fourth Amended and Restated Revolving Credit Agreement, dated as of December
5, 2019, among CF Industries Holdings, Inc., as Holdings, CF Industries, Inc.,
as the Lead Borrower, the Designated Borrowers from time to time party thereto,
the lenders from time to time party thereto, Citibank, N.A., as Administrative
Agent, the Issuing Banks from time to time party thereto and the other parties
from time to time party thereto (as the same may be amended, restated, amended
and restated, modified, extended and/or supplemented from time to time, the
“Credit Agreement”). Capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.

 

I, the undersigned [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] of the Lead Borrower, do hereby certify on
behalf of the Lead Borrower, solely in my capacity as an officer of the Lead
Borrower and not in my individual capacity and without personal liability, that:

 

1.       The financial statements for the fiscal [quarter][year] of Holdings
ended [________], attached hereto as ANNEX 1 or otherwise delivered to the
Administrative Agent pursuant to the requirements of Section 5.1 of the Credit
Agreement (the “Financial Statements”), present fairly in all material respects
as of the date of such Financial Statements the financial condition and results
of operations of Holdings and its consolidated subsidiaries on a consolidated
basis in accordance with [GAAP][IFRS]1 [except as set forth in the notes thereto
or in paragraph 4 below, or as previously disclosed in writing to the Lenders][,
subject to normal year-end audit adjustments and the absence of footnotes]2. No
Default or Event of Default has occurred and is continuing as of the date
hereof[, except for _________]3. There has been no material change in
[GAAP][IFRS] (or any election by Holdings to apply IFRS in lieu of GAAP pursuant
to Section 1.4 of the Credit Agreement) applicable to Holdings and its
consolidated subsidiaries since the date of the audited financial statements
most recently delivered in accordance with Section 5.1(a) of the Credit
Agreement that has had an impact on the Financial Statements [, except for
[________], the effect of which on the Financial Statements has been [______]]4.

 

2.       Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.

 



 

 

1         Select GAAP if no election has been made to apply IFRS in lieu of GAAP
pursuant to Section 1.4 of the Credit Agreement; select IFRS if such election
has been made.

2         To be included only if the Compliance Certificate is certifying the
quarterly financials.

3         Specify the details of any Default or Event of Default, if any, and
any action taken or proposed to be taken with respect thereto.

4         If and to the extent that any change in GAAP or IFRS, as applicable,
that has occurred since the date of the audited financial statements most
recently delivered in accordance with Section 5.1(a) of the Credit Agreement had
an impact on such financial statements, specify the effect of such change on the
financial statements accompanying this Compliance Certificate.

 



 

 

 

Exhibit F

Page 2

 

3.       This Compliance Certificate constitutes notice that the information
required to be delivered pursuant to Section 5.1[(a)][(b)] of the Credit
Agreement for the fiscal [year][quarter] of Holdings ended [________] is being
delivered electronically and such method of delivery is in accordance with the
last paragraph of Section 5.1 of the Credit Agreement.

 

[4.       Except as set forth in the notes thereto or as previously disclosed in
writing to the Lenders, described below in reasonable detail is the manner in
which the Financial Statements do not present fairly in all material respects as
of the date of such Financial Statements the financial condition and results of
operations of Holdings and its consolidated subsidiaries on a consolidated basis
in accordance with [GAAP][IFRS]:

 

[________________________].]

 

[5.       Enclosed are all Pledged Securities issued to or acquired by any
Grantor since the [Fourth Restatement Effective Date][date of the last
Compliance Certificate delivered pursuant to Section 5.1(c) of the Credit
Agreement], including any noncash dividends, interest, principal or other
distributions that constitute Pledged Equity or Pledged Debt, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise.]5

 

[6.      Enclosed are all Pledged Securities representing Pledged Equity
constituting uncertificated securities that, since the [Fourth Restatement
Effective Date][date of the last Compliance Certificate delivered pursuant to
Section 5.1(c) of the Credit Agreement] have become certificated.]6

 

[7.      This Compliance Certificate constitutes notice that [Grantor] has
[filed an application for the registration of (or otherwise has become the owner
of) the following [Patents, Trademarks and Copyrights] with the USPTO or the
USCO][has acquired the following registration[s] or application[s] for
registration of the following [United States Patents, Trademarks and
Copyrights].]

 



 

 

5         Pursuant to Section 2.02(a) and 2.06(a)(iii) of the Pledge and
Security Agreement

6         Pursuant to Section 2.02(a) of the Pledge and Security Agreement.

 



 

 

 

Exhibit F

Page 3

 

IN WITNESS WHEREOF, the Lead Borrower has caused this Compliance Certificate to
be executed and delivered by its [Chief Financial Officer][Principal Accounting
Officer][Treasurer][Controller] as of the date first written above.

 



  CF INDUSTRIES, INC.,   as the Lead Borrower         By:     Name:   Title:

 



 

 

 

ANNEX 1

 

[Applicable Financial Statements to be attached if applicable]

 



 

 

 

ANNEX 2

 

The information described herein is as of [_________, ____]1, (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[_______, ____]2 to the Computation Date (the “Relevant Period”).

 

Total Net Leverage Ratio

 



a. Consolidated Indebtedness as at the     Computation Date $_____       b.
Aggregate amount of Unrestricted Cash as at     the Computation Date $_____    
  c. Line (a) less line (b) $_____       d. Consolidated EBITDA3 for the
Relevant     Period ended on the Computation Date $_____       e. Ratio of line
(c) to line (d) ___:1.00       f. Maximum Covenant Level [___]:1.004

 

 

Interest Coverage Ratio

 

a. Consolidated EBITDA5 for the Relevant     Period ended on the Computation
Date $_____       b. Consolidated Interest Expense6 for the Relevant     Period
ended on the Computation Date $_____       c. Ratio of line (a) to line (b)
_____:1.00       d. Minimum Covenant Level 2.75:1.00

 



 

 

1        Insert the last day of the respective fiscal quarter or fiscal year
covered by the financial statements which are required to be accompanied by this
Compliance Certificate.

2        Insert the first day of the most recently completed four consecutive
fiscal quarters of Holdings ended on the Computation Date.

3        Determined on a Pro Forma Basis. Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA.

4        If the Computation Date occurs during a Financial Covenant Step-Up
Period, 4.25:1.00. If the Computation Date occurs when a Financial Covenant
Step-Up Period is not in effect, 3.75:100.

5       Determined on a Pro Forma Basis. Attach hereto in reasonable detail the
calculations required to arrive at Consolidated EBITDA

6       Determined on a Pro Forma Basis.

 



 

 

 

EXHIBIT G

 

FORM OF

MATURITY DATE EXTENSION REQUEST

 

Citibank, N.A.,

as Administrative Agent

1615 Brett Road, OPS III

New Castle, DE 19720

Attention: Agency Operations

Facsimile No.: (646) 274-5080

Email: GLAgentOfficeOps@citi.com

Copy to: AgencyABTFSupport@citi.com

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of December 5, 2019, among CF Industries Holdings, Inc., as Holdings,
CF Industries, Inc., as the Lead Borrower, the Designated Borrowers from time to
time party thereto, the lenders from time to time party thereto, Citibank, N.A.,
as Administrative Agent, the Issuing Banks from time to time party thereto and
the other parties from time to time party thereto (as the same may be amended,
restated, amended and restated, modified, extended and/or supplemented from time
to time, the “Credit Agreement”). In accordance with Section 2.21 of the Credit
Agreement, the Lead Borrower hereby requests [(i)] an extension of the Maturity
Date from [_________], 20[_] to [_________], 20[_]1, [(ii) the following changes
to the Applicable Rate to be applied in determining the interest payable on
Loans of, and fees payable under the Credit Agreement to, Consenting Lenders in
respect of that portion of their Commitments (and related Loans) extended to
such new Maturity Date, which changes shall become effective on [_________],
20[_]]2 [and] [(iii) the amendments and modifications to the terms of the Credit
Agreement to be effected in connection with this Maturity Date Extension Request
as set forth below, which amendments shall become effective on [_________],
20[_]:

 

[_________________]].

 



 

 

1        No more than one calendar year from the scheduled Maturity Date.

2        May be prior to the Existing Maturity Date.

 



 

 

 

Exhibit G

Page 2

 

  CF INDUSTRIES, INC.,   as the Lead Borrower         By:     Name:   Title:

 



 

 

 

Exhibit G
Page 3

 

The undersigned consents to the requested amendments to the terms of the Credit
Agreement and the requested extension of the Maturity Date. The maximum amount
of the Commitment of the undersigned with respect to which the undersigned
agrees to the amendments to the terms of the Credit Agreement and the extension
of the Maturity Date is set forth under its signature.

 

 

Name of Institution:                     By       Name:     Title:  

 

 

For any Institution requiring a second signature line:

 

  By       Name:     Title:  

 

Maximum amount of Commitment $[_____________]

 



 

 

 

EXHIBIT H

 

FORM OF

DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, _____

 

To:Citibank, N.A., as Administrative Agent     Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement (this “Designation
Agreement”) is made and delivered pursuant to Section 2.23 of that certain
Fourth Amended and Restated Revolving Credit Agreement, dated as of December 5,
2019, among CF Industries Holdings, Inc., as Holdings, CF Industries, Inc., as
the Lead Borrower, the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto, Citibank, N.A., as Administrative
Agent, the Issuing Banks from time to time party thereto and the other parties
from time to time party thereto (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). All capitalized terms used in this Designated Borrower Request and
Assumption Agreement and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Each of ______________________ (the “Designated Borrower”) and the Lead Borrower
hereby confirms, represents and warrants to the Administrative Agent, each
Issuing Bank and the Lenders that the Designated Borrower is a Wholly-Owned
Domestic Subsidiary of the Lead Borrower.

 

This Designation Agreement shall become effective upon satisfaction (or waiver
in accordance with Section 9.2 of the Credit Agreement) of the conditions
precedent set forth in Section 4.4 of the Credit Agreement.

 

The true and correct U.S. taxpayer identification number (or the equivalent, if
any, in the jurisdiction of such Designated Borrower) of the Designated Borrower
is _____________. The jurisdiction of organization of the Designated Borrower is
_____________.

 

The parties hereto hereby confirm that upon the effectiveness of this
Designation Agreement, the Designated Borrower shall have obligations, duties
and liabilities toward each of the other parties to the Credit Agreement
identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. Effective as of the effectiveness of this Designation Agreement, the
Designated Borrower confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans and Letters of Credit under the Credit Agreement, and understand,
acknowledge and agree that no Lender or Issuing Bank shall be required to fund
any Loan or issue any Letter of Credit solely for such Designated Borrower’s
account, in each case unless and until this Designation Agreement becomes
effective in accordance with Section 2.23 of the Credit Agreement.

 



 

 

 

Exhibit H

Page 2

 

This Designation Agreement shall constitute a Loan Document under the Credit
Agreement.

 

THIS DESIGNATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 



 

 

 

Exhibit H

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Designation Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

  [NAME OF DESIGNATED BORROWER],   as the Designated Borrower         By:    
Name:   Title:           CF INDUSTRIES, INC.,   as the Lead Borrower         By:
      Name:     Title:

 



 

 

 

EXHIBIT I

 

FORM OF

CREDIT AGREEMENT JOINDER

 

THIS CREDIT AGREEMENT JOINDER, (this “Credit Agreement Joinder”) is executed as
of [_______], 20[_], by [name, type of entity and jurisdiction of Designated
Borrower] (the “Joining Party”), CF Industries Holdings, Inc. (“Holdings”)[,]
[and] CF Industries, Inc. (the “Lead Borrower”) [and [name, type of entity and
jurisdiction of each other Person that has become a Designated Borrower pursuant
to Section 2.23 of the Credit Agreement on or prior to the date hereof]] [and
[any other Person that is a Guarantor on the date hereof]] and delivered to
Citibank, N.A., as Administrative Agent under the Credit Agreement referred to
below (the “Administrative Agent”).

 

Reference is made to the Fourth Amended and Restated Revolving Credit Agreement,
dated as of December 5, 2019 (as amended, modified, restated, amended and
restated, and/or supplemented from time to time, the “Credit Agreement”), among
Holdings, the Lead Borrower, the Designated Borrowers from time to time party
thereto, the lenders from time to time party thereto (the “Lenders”), the
Administrative Agent, the Issuing Banks from time to time party thereto (the
“Issuing Banks”) and the other parties from time to time party thereto. Except
as otherwise defined herein, all capitalized terms used herein and defined in
the Credit Agreement shall be used herein as therein defined.

 

WHEREAS, pursuant to Section 4.4(c) of the Credit Agreement, it is a condition
precedent to the effectiveness of the designation of the Joining Party as a
Designed Borrower, and to the obligation of each Lender to make an initial Loan
or an Issuing Bank to issue an initial Letter of Credit to the Joining Party as
a Designated Borrower, that the Joining Party execute and deliver a counterpart
of this Credit Agreement Joinder;

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby represents and warrants to, and covenants
and agrees with, the Administrative Agent and the Lenders as follows:

 

1.       By executing and delivering this Credit Agreement Joinder: (a) the
Joining Party shall become, from the date hereof, a party to the Credit
Agreement as a “Designated Borrower” and as a “Borrower” for all purposes under
the Credit Agreement and all other Loan Documents and shall be bound by all the
obligations and shall have all the rights of a Designated Borrower and a
Borrower under the Credit Agreement and all other Loan Documents and (b) each
reference to the “Designated Borrowers” or the “Borrowers” in the Credit
Agreement and in all other Loan Documents shall, from the date hereof, be deemed
to include the Joining Party.

 

2.       Without limiting the foregoing, the Joining Party hereby ratifies, as
of the date hereof, and agrees to be bound by, all of the terms contained in the
Credit Agreement that are applicable to a Designated Borrower and a Borrower,
including without limitation (a) all of the representations and warranties made
by the Borrowers set forth in Article III of the Credit Agreement and (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement. The
Joining Party represents and warrants as of the date hereof that the Joining
Party has duly executed and delivered this Credit Agreement Joinder and that
this Credit Agreement Joinder constitutes its legal, valid and binding
obligations, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 



 

 

 

Exhibit I

Page 2

 

3.       Each of Holdings[,] [and] the Lead Borrower [and each other Borrower
(other than the Joining Party) party hereto] [and each other Guarantor party
hereto] hereby consents to the terms of this Credit Agreement Joinder and agrees
that this Credit Agreement Joinder shall not affect in any way its obligations
and liabilities under the Credit Agreement or any other Loan Document to which
it is a party, all of which obligations and liabilities shall remain in full
force and effect and each of which is hereby reaffirmed in all respects. Without
limiting the foregoing, each party hereto hereby confirms that the obligations
of the Joining Party under the Credit Agreement and under all the other Loan
Documents (in each case, after giving effect to this Credit Agreement Joinder)
constitute “Obligations” and “Guaranteed Obligations” (as defined in the Second
Amended and Restated Guaranty Agreement, dated as of December 5, 2019 (as
amended, modified, restated, amended and restated, and/or supplemented from time
to time, the “Guaranty”)) and are entitled to all the benefits of the Guarantees
set forth in the Guaranty, and each Guaranty is, and continues to be, in full
force and effect and is hereby reaffirmed in all respects.

 

4.       This Credit Agreement Joinder shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and assigns,
provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder except as permitted by the Credit Agreement.
THIS CREDIT AGREEMENT JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Credit Agreement Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Credit Agreement Joinder by
telecopy or other electronic imaging means (including in .pdf format) shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement Joinder. In the event that any provision of this Credit Agreement
Joinder shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Credit Agreement
Joinder which shall remain binding on all parties hereto.

 

5.       From and after the execution and delivery hereof by the parties hereto,
this Credit Agreement Joinder shall constitute a “Loan Document” for all
purposes of the Credit Agreement and any other Loan Document.

 

[Signature Page Follows]

 



 

 

 

Exhibit I

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement Joinder
to be duly executed as of the date first above written.

 

Address:

 

[_______________________]   [____________________________________],
[_______________________]   as the Joining Party Tel:[____________________]    
Fax:[____________________]   By:
                                                                              ,
      Name:       Title:             CF INDUSTRIES HOLDINGS, INC.,     as
Holdings           By:
                                                                              ,
      Name:       Title:           CF INDUSTRIES, INC.,     as the Lead Borrower
          By:
                                                                              ,
      Name:       Title:

 



 

 

 

Exhibit I

Page 4

 

    [[____________________________________],     as a Borrower           By:
                                                                             ,  
    Name:       Title:]           [[____________________________________],    
as a Guarantor           By:
                                                                                ,
      Name:       Title:]

 



 

 

 

Exhibit I

Page 5

 

Accepted and Acknowledged by:

 

CITIBANK, N.A.,     as Administrative Agent           By:                 Name:
    Title:    

 



 

 

 

EXHIBIT J

 

FORM OF

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (this “Guaranty Joinder Agreement ”) is executed
as of [_______], 20[_], by [name, type of entity and jurisdiction of Person
joining as Guarantor pursuant to Section 5.9(a) of the Credit Agreement] (the
“Joining Party”) and delivered to Citibank, N.A., as Administrative Agent under
the Credit Agreement referred to below (the “Administrative Agent”).

 

Reference is made to (i) the Fourth Amended and Restated Revolving Credit
Agreement, dated as of December 5, 2019 (as amended, modified, restated, amended
and restated, and/or supplemented from time to time, the “Credit Agreement”),
among CF Industries Holdings, Inc. (“Holdings”), CF Industries, Inc. (the “Lead
Borrower”), the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), the Administrative
Agent, Morgan Stanley Bank, N.A., Goldman Sachs Bank USA, Bank of Montreal,
CoBank, ACB, MUFG Bank, Ltd., The Bank of Nova Scotia, Wells Fargo Bank,
National Association and each Lender that shall have become an Issuing Bank
pursuant to Section 2.5(j) of the Credit Agreement (the “Issuing Banks”) and the
other parties from time to time party thereto and (ii) the Second Amended and
Restated Guaranty Agreement, dated as of December 5, 2019 (as amended, modified,
restated, amended and restated, and/or supplemented from time to time, the
“Guaranty”), by and among Holdings, the Lead Borrower and the other Guarantors
from time to time party thereto, in favor of the Administrative Agent for its
benefit and for the benefit of the Lenders. Except as otherwise defined herein,
all capitalized terms used herein and defined in the Credit Agreement shall be
used herein as therein defined.

 

WHEREAS, pursuant to Section 5.9(a) of the Credit Agreement, the Joining Party
is required to execute and deliver a counterpart of this Guaranty Joinder
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Joining Party, the receipt and sufficiency of which are hereby
acknowledged, the Joining Party hereby represents and warrants to, and covenants
and agrees with, the Administrative Agent and the Lenders as follows:

 

1.       Pursuant to Section 5.9(a) of the Credit Agreement, by executing and
delivering this Guaranty Joinder Agreement: (a) the Joining Party shall become,
from the date hereof, a party to the Guaranty as a “Guarantor” for all purposes
under the Guaranty and all the other Loan Documents and shall be bound by all
the obligations and shall have all the rights of a Guarantor under the Guaranty
and all the other Loan Documents and (b) each reference to the “Guarantors” in
the Credit Agreement, the Guaranty and in all the other Loan Documents shall,
from the date hereof, subject to Section 9.17 of the Credit Agreement, be deemed
to include the Joining Party.

 

2.       Without limiting the foregoing, the Joining Party hereby (a) makes and
undertakes, as the case may be, each covenant, waiver, representation and
warranty made by the other Guarantors pursuant to the Guaranty and any other
Loan Document, each of which is hereby incorporated by reference, and agrees to
be bound by all covenants, waivers, agreements and obligations of the other
Guarantors pursuant to the Guaranty and any other Loan Document and (b)
represents and warrants that the Joining Party has duly executed and delivered
this Guaranty Joinder Agreement and that this Guaranty Joinder Agreement
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 



 

 

 

Exhibit J

Page 2

 

3.       This Guaranty Joinder Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns, provided, however, the Joining Party may not assign any of its
rights, obligations or interest hereunder except as permitted by the Guaranty or
the Credit Agreement, as applicable. THIS GUARANTY JOINDER AGREEMENT SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE
OF NEW YORK. This Guaranty Joinder Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Guaranty Joinder Agreement by telecopy or other electronic imaging
means (including in .pdf format) shall be effective as delivery of a manually
executed counterpart of this Guaranty Joinder Agreement. In the event that any
provision of this Guaranty Joinder Agreement shall prove to be invalid or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Guaranty Joinder Agreement which shall remain binding on all
parties hereto.

 

4.       From and after the execution and delivery hereof by the parties hereto,
this Guaranty Joinder Agreement shall constitute a “Loan Document” for all
purposes of the Guaranty and any other Loan Document.

 

[Signature Page Follows]

 



 

 

 

Exhibit J

Page 3

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty Joinder
Agreement to be duly executed as of the date first above written.

 

Address:

 

[_______________________]   [____________________________________],
[_______________________]   as the Joining Party Tel:[____________________]    
Fax:[____________________]   By:
                                                                              ,
      Name:       Title:

 



 

 

 

Exhibit J

Page 4

 

Accepted and Acknowledged by:

 

CITIBANK, N.A.,     as Administrative Agent           By:                 Name:
    Title:    

 



 

 

 

 

EXHIBIT K

 

FORM OF

AMENDED AND RESTATED SECURITY AGREEMENT

 

[See attached]

 







 

 

Exhibit K

Page 2







 

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

December 5, 2019

 

among

 

CF INDUSTRIES HOLDINGS, INC.,
as Holdings,

 

CF INDUSTRIES, INC.,
as the Lead Borrower,

 

and

 

THE OTHER GRANTORS PARTY HERETO

 

and

 

CITIBANK, N.A.,
as Administrative Agent

 

 







 

 

 

Exhibit K

Page 3

 

TABLE OF CONTENTS

 



 

 





  Page

 

Article 1

Definitions

      Section 1.01.  Certain Definitions; Rules of Construction 6 Section 1.02. 
Other Defined Terms 6    

Article 2

Pledge of Securities

      Section 2.01.  Pledge 9 Section 2.02.  Delivery of the Pledged Collateral
10 Section 2.03.  Representations, Warranties and Covenants 10 Section 2.04. 
Actions with Respect to Certain Pledged Collateral 12 Section 2.05. 
Registration in Nominee Name; Denominations 12 Section 2.06.  Voting Rights;
Dividends and Interest 12    

Article 3

Security Interests in Personal Property

      Section 3.01.  Security Interest 15 Section 3.02.  Representations and
Warranties 17 Section 3.03.  Covenants 20    

Article 4

Remedies

      Section 4.01.  Remedies upon Default 22 Section 4.02.  Application of
Proceeds 24 Section 4.03.  Grant of License to Use Intellectual Property; Power
of Attorney 25    

Article 5

Miscellaneous

      Section 5.01.  Notices 26 Section 5.02.  Waivers; Amendment; Several
Agreement 26 Section 5.03.  Administrative Agent’s Fees and Expenses 27 Section
5.04.  Successors and Assigns 27 Section 5.05.  Survival of Agreement 28 Section
5.06.  Counterparts; Effectiveness; Successors and Assigns 28 Section 5.07. 
Severability 28 Section 5.08.  Governing Law; Jurisdiction; Venue; Waiver of
Jury Trial;  Consent to Service of Process 28 Section 5.09.  Headings 29 Section
5.10.  Security Interest Absolute 29

 



 

 

 

Exhibit K

Page 4

 

Section 5.11.  Intercreditor Agreement Governs 29 Section 5.12.  Termination or
Release 30 Section 5.13.  Additional Grantors 31 Section 5.14.  Administrative
Agent Appointed Attorney-in-Fact 31 Section 5.15.  General Authority of the
Administrative Agent 32 Section 5.16.  Reasonable Care 32 Section 5.17. 
Mortgages 33 Section 5.18.  Reinstatement 33 Section 5.19.  Miscellaneous 33
Section 5.20. Amendment and Restatement 33 Section 5.21. Acknowledgement
Regarding Supported QFCs 33

 

SCHEDULES     Schedule I Pledged Equity; Pledged Debt         EXHIBITS    
Exhibit I Form of Security Agreement Supplement Exhibit II Form of Patent
Security Agreement Exhibit III Form of Trademark Security Agreement Exhibit IV
Form of Copyright Security Agreement

 



 

 

 

Exhibit K

Page 5

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT dated as of December 5, 2019
among CF INDUSTRIES HOLDINGS, INC., a Delaware corporation (“Holdings”), CF
INDUSTRIES, INC., a Delaware corporation (the “Lead Borrower”) and each other
entity identified as a “Grantor” on the signature pages hereof or who from time
to time become a party hereto (together with Holdings and the Lead Borrower, the
“Grantors” and each a “Grantor”) and CITIBANK, N.A., as administrative agent for
the Secured Parties (together with its successors and assigns in such capacity,
the “Administrative Agent”).

 

Reference is made to (i) the Third Amended and Restated Credit Agreement, dated
as of September 18, 2015 (as amended as of December 20, 2015, July 29, 2016,
October 31, 2016, March 19, 2018 and November 2, 2018 and as further amended,
restated, amended and restated, supplemented or otherwise modified to but not
including the Fourth Restatement Effective Date, the “Existing Credit
Agreement”), among Holdings, the Lead Borrower, the lenders party thereto, the
issuing banks party thereto and Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, the “Existing Administrative Agent”) and
(ii) the Security and Pledge Agreement dated as of November 21, 2016 (the
“Existing Security Agreement”), among Holdings, the Lead Borrower, the other
grantors from time to time party thereto and the Existing Administrative Agent.

 

Holdings, the Lead Borrower, the Existing Administrative Agent, certain of the
lenders party to the Existing Credit Agreement and certain of the issuing banks
party to the Existing Credit Agreement have agreed to amend and restate the
Existing Credit Agreement by entering into that Fourth Amended and Restated
Revolving Credit Agreement dated as of December 5, 2019 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; except as provided in Article 1.01(a) below, capitalized
terms used in this Agreement but not defined in this Agreement having the
respective meanings given to them in the Credit Agreement), among Holdings, the
Lead Borrower, the Designated Borrowers from time to time party thereto, the
lenders from time to time party thereto (collectively, the “Lenders” and each, a
“Lender”), the Issuing Banks party thereto and the Administrative Agent. The
Lenders have agreed to extend credit to the Borrowers subject to the terms and
conditions set forth in the Credit Agreement, the Hedge Banks have agreed to
perform certain obligations under one or more Secured Swap Agreements, the Cash
Management Banks have agreed to provide certain services under certain Cash
Management Agreements and the Bilateral LC Providers (together with the Hedge
Banks and the Cash Management Banks, the “Specified Secured Parties”) have
agreed to provide one or more Secured Bilateral LC Facilities (together with the
Secured Swap Agreements and the Cash Management Agreements, the “Other
Arrangements”). The obligations of (i) the Lenders to extend such credit,
(ii) the Hedge Banks to perform such obligations under the Secured Swap
Agreements, (iii) the Cash Management Banks to perform such obligations under
the Secured Cash Management Agreements and (iv) the Bilateral LC Providers to
provide the Secured Bilateral LC Facilities are conditioned upon, among other
things, the execution and delivery of this Agreement. The Grantors (other than
the Lead Borrower) are affiliates of the Lead Borrower, will derive substantial
benefits from such extension of credit by the Lenders, such performance of such
obligations by the Hedge Banks and such provision of the Secured Bilateral
Facilities and are willing to execute and deliver this Agreement in order to
induce (i) the Lenders to extend such credit, (ii) the Hedge Banks to enter into
such Secured Swap Agreements and to execute the documentation relating thereto,
(iii) the Cash Management Banks to enter into such Secured Cash Management
Agreements and to execute the documentation relating thereto and (iv) the
Bilateral LC Providers to provide the Secured Bilateral LC Facilities.
Accordingly, the parties hereto agree as follows:

 



 

 

 

Exhibit K

Page 6

 

Article 1
Definitions

 

Section 1.01.      Certain Definitions; Rules of Construction. (a) All terms
defined in the New York UCC (as defined herein) and not otherwise defined in
this Agreement have the meanings specified in the New York UCC; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.

 

(b)            The rules of construction specified in Article 1 of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.      Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Accounts” has the meaning specified in Article 9 of the New York UCC.

 

“Agreement” means this Amended and Restated Pledge and Security Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in ‎Section
3.01(a).

 

“Collateral” means the Article 9 Collateral and the Pledged Collateral.

 

“Control” when used with respect to any Deposit Account has the meaning
specified in UCC Section 9-104.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter
directly owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all copyright rights in any work subject to and
under the copyright laws of the United States (whether or not the underlying
works of authorship have been published), whether as author, assignee,
transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States and (c) all renewals of any of the foregoing.

 



 

 

 

Exhibit K

Page 7

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“General Intangibles” has the meaning specified in Article 9 of the New York
UCC.

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

 

“Intellectual Property” means all intellectual property of every kind and nature
now directly owned or hereafter directly acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, the intellectual property rights in
software and databases and related documentation, all additions, improvements
and accessions to any of the foregoing, and all goodwill associated therewith.

 

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as Exhibits
II, III and IV, respectively.

 

“Investment Property” has the meaning specified in Article 9 of the New York
UCC.

 

“Lead Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Lender” and “Lenders” have the meanings assigned to such terms in the
preliminary statement of this Agreement.

 

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all renewals, extensions, amendments and
supplements thereof.

 

“New York UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York.

 



 

 

 

Exhibit K

Page 8

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter directly owned by any Grantor or that any Grantor
otherwise has the right to license or granting to any Grantor any right to make,
use or sell any invention covered by a patent, now or hereafter owned by any
third party and all rights of any Grantor under any such agreement.

 

“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States and (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein.

 

“Perfection Certificate” has the meaning assigned to such term in the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in ‎Section 2.01.

 

“Pledged Debt” has the meaning assigned to such term in ‎Section 2.01.

 

“Pledged Equity” has the meaning assigned to such term in ‎Section 2.01.

 

“Pledged Securities” means any promissory notes, stock certificates, limited or
unlimited liability membership certificates or other certificated securities
representing the Pledged Collateral, including all certificates, instruments or
other documents representing or evidencing any Pledged Collateral; provided that
the Pledged Securities shall not include any Excluded Property.

 

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

 

“Security Interest” has the meaning assigned to such term in ‎Section 3.01(a).

 

“Specified Pledged Note” means that certain Revolving Credit Note, dated March
12, 2018, from CF Industries Employee Services, LLC in favor of CF Industries
Enterprises, Inc., with an aggregate commitment amount of $25,000,000.00.

 

“Specified Secured Parties” has the meaning assigned to such term in the
preliminary statement of this Agreement.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
directly owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

 



 

 

 

Exhibit K

Page 9

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof and (d) all renewals of any of the foregoing.

 

“USCO” means the United States Copyright Office.

 

“USPTO” means the United States Patent and Trademark Office.

 

“Other Arrangements” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

Article 2
Pledge of Securities

 

Section 2.01.      Pledge. As security for the payment or performance in full
when due of the Obligations, including each Guaranty of the Obligations, each
Grantor hereby (i) confirms and reaffirms its prior pledge and grant in the
“Pledged Collateral” (as defined in the Existing Security Agreement) and (ii)
pledges to the Administrative Agent and its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent
and its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in, to and
under (a) all Equity Interests now or hereafter directly held by such Grantor in
(x) each Material Subsidiary that is a direct Wholly-Owned Subsidiary of such
Grantor and (y) Nitrogen, including in the case of each of clauses (x) and (y)
the Equity Interests listed on Schedule I, and the certificates, if any,
representing all such Equity Interests (the “Pledged Equity”); (b) the
Indebtedness owed to such Grantor and listed opposite the name of such Grantor
on Schedule I and any other Indebtedness (including, without limitation, any
intercompany notes) directly obtained now or in the future by such Grantor and
the certificates, promissory notes and other instruments, if any, evidencing
such Indebtedness (the “Pledged Debt”); (c) all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity and Pledged Debt; (d) subject to ‎Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses ‎(a), ‎(b), and ‎(c) above; and (e) subject to ‎Section
2.06, all Proceeds of any of the foregoing (the items referred to in clauses
‎(a) through ‎(e) above being collectively referred to as the “Pledged
Collateral”); provided that notwithstanding anything in this Agreement or any
other Loan Document to the contrary, nothing in this Agreement shall constitute
or be deemed to constitute a grant of a security interest in, and none of the
Pledged Collateral shall include, any Excluded Property.

 



 

 

 

Exhibit K

Page 10

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

Section 2.02.      Delivery of the Pledged Collateral. (a) Each Grantor agrees
to deliver to the Administrative Agent on the Fourth Restatement Effective Date
all Pledged Securities directly owned by it on the Fourth Restatement Effective
Date; provided that the Specified Pledged Notes shall be delivered no later than
thirty (30) days after the Fourth Restatement Effective Date (or such longer
period as the Administrative Agent may agree in its reasonable discretion), and
with respect to any Pledged Securities issued or acquired after the Fourth
Restatement Effective Date, it agrees to deliver or cause to be delivered as
promptly as practicable (and in any event, no later than the next date on which
a Compliance Certificate is required to be delivered pursuant to Section 5.1(c)
of the Credit Agreement (or, if earlier, the date on which such Compliance
Certificate is actually delivered to the Administrative Agent) or such later
date as to which the Administrative Agent may agree in its reasonable
discretion) to the Administrative Agent, for the benefit of the Secured Parties,
any and all such Pledged Securities. If any Pledged Equity consisting of
uncertificated securities subsequently becomes certificated such that it
constitutes Pledged Securities, the applicable Grantor agrees to deliver or
cause to be delivered as promptly as practicable (and in any event, no later
than the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.1(c) of the Credit Agreement (or, if earlier, the date on
which such Compliance Certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion) to the Administrative Agent, for the benefit of the
Secured Parties, any and all such certificates.

 

(b)            The Grantors will cause (or, with respect to Indebtedness owed to
any Grantor by any Person other than Holdings or any of its Subsidiaries, will
use reasonable best efforts to cause) any Pledged Debt (other than such as may
arise from ordinary course intercompany cash management obligations)
constituting Indebtedness for borrowed money owed to any Grantor by any Person
that is not a Grantor having a principal amount in excess of $10 million
individually to be evidenced by a duly executed promissory note that is pledged
and delivered to the Administrative Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof.

 

(c)            Upon delivery to the Administrative Agent, any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs ‎(a) and (b) of
this ‎Section 2.02 shall be accompanied by undated stock or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent.

 

Section 2.03.      Representations, Warranties and Covenants. Each Grantor
represents, warrants and covenants to the Administrative Agent, for the benefit
of the Secured Parties, that:

 



 

 

 

Exhibit K

Page 11

 



(a)            Schedule I correctly sets forth correctly sets forth, as of the
Fourth Restatement Effective Date, a true and complete list, with respect to
each Grantor, of all the Pledged Equity owned by such Grantor and all the
Pledged Debt (other than such as may arise from ordinary course intercompany
cash management obligations) constituting Indebtedness for borrowed money owed
to any Grantor by any Person that is not a Grantor having a principal amount in
excess of $10 million individually owed to such Grantor;

 

(b)            the Pledged Equity and Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than Holdings or any of its Subsidiaries,
to the best of each Grantor’s knowledge) have been duly and validly authorized
and issued by the issuers thereof and (i) in the case of Pledged Equity, is
fully paid and nonassessable and (ii) in the case of Pledged Debt (solely with
respect to Pledged Debt issued by a Person other than Holdings or any of its
Subsidiaries, to the best of each Grantor’s knowledge), is the legal, valid and
binding obligation of each issuer thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

 

(c)            as of the Fourth Restatement Effective Date, each of the Grantors
(i) is the direct owner, beneficially and of record, of the Pledged Securities
indicated on Schedule I as directly owned by such Grantor and (ii) holds the
same free and clear of all Liens, other than Liens not prohibited by Section 6.2
of the Credit Agreement;

 

(d)            except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or not prohibited by the terms of the
Credit Agreement, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provision or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;

 

(e)            each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

 

(f)             no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect); and

 

(g)            the execution and delivery by each Grantor of this Agreement and
the pledge of the Pledged Collateral pledged by such Grantor pursuant hereto
create a legal, valid, enforceable and first-priority (subject, as to priority,
to Liens not prohibited by Section 6.2 of the Credit Agreement) security
interest in such Pledged Collateral and (i) in the case of Pledged Securities,
upon the earlier of (x) delivery of such Pledged Securities to the
Administrative Agent in accordance with this Agreement and (y) the filing of the
applicable Uniform Commercial Code financing statements described in Section
3.01(b) and (ii) in the case of all other Pledged Collateral, upon the filing of
the applicable Uniform Commercial Code financing statements described in Section
3.01(b), shall create a perfected security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of such
Pledged Collateral.

 



 

 

 

Exhibit K

Page 12

 

Section 2.04.      Actions with Respect to Certain Pledged Collateral. (a) Any
limited liability company and any limited partnership whose Equity Interests are
pledged by any Grantor shall either (i) not include in its operative documents
any provision that any Equity Interests in such limited liability company or
such limited partnership be a “security” as defined under Article 8 of the
Uniform Commercial Code or (ii) certificate any Equity Interests in any such
limited liability company or such limited partnership. To the extent an interest
in any limited liability company or limited partnership controlled by any
Grantor and pledged under ‎Section 2.01 is certificated or becomes certificated,
(A) each such certificate shall be delivered to the Administrative Agent
pursuant to ‎Section 2.02(a), and (B) such Grantor shall fulfill all other
requirements under ‎Section 2.02 applicable in respect thereof.

 

(b)            Each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will, with respect to any Pledged
Equity issued by such Grantor constituting “uncertificated securities”, comply
with instructions of the Administrative Agent without further consent by the
applicable owner or holder of such Equity Interests.

 

Section 2.05.      Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Administrative Agent, on behalf
of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in its own name as pledgee, the name
of its nominee (as pledgee or as sub-agent) or the name of the applicable
Grantor, endorsed or assigned in blank or in favor of the Administrative Agent,
and each Grantor will, upon the request of the Administrative Agent, promptly
give to the Administrative Agent copies of any notices or other communications
received by it with respect to Pledged Securities registered in the name of such
Grantor and (b) the Administrative Agent, on behalf of the Secured Parties,
shall have the right to exchange certificates representing any Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement (subject, with respect to Pledged Securities
issued by any Person other than a Wholly-Owned Subsidiary of Holdings, to the
organizational documents or any other agreement binding on such issuer);
provided, in each case, that the Administrative Agent shall give the Lead
Borrower prior written notice of its intent to exercise such rights.

 

Section 2.06.      Voting Rights; Dividends and Interest. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Administrative
Agent shall have notified the Lead Borrower in writing that it is exercising its
rights under Article 4 hereof and that the rights of the Grantors under this
‎Section 2.06 are being suspended:

 



 

 

 

Exhibit K

Page 13

 



(i)            Subject to ‎Section 2.06(c), each Grantor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Securities or any part thereof for any purpose that would
not violate the terms of this Agreement, the Credit Agreement and the other Loan
Documents.

 

(ii)            Subject to ‎Section 2.06(b) below, the Administrative Agent
shall be deemed without further action or formality to have granted to each
Grantor all necessary consents relating to voting rights and/or consensual
rights and powers it is entitled to exercise pursuant to subparagraph ‎(i) above
and shall promptly execute and deliver to each Grantor, or cause to be executed
and delivered to each Grantor, all such proxies, powers of attorney and other
instruments as each Grantor may reasonably request for the purpose of enabling
such Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to subparagraph ‎(i) above.

 

(iii)            Each Grantor shall be entitled to receive and retain any and
all dividends, interest, principal and other distributions paid on or
distributed in respect of the Pledged Securities to the extent and only to the
extent that such dividends, interest, principal and other distributions are not
prohibited by the Credit Agreement or the other Loan Documents; provided that
any noncash dividends, interest, principal or other distributions that would
constitute Pledged Equity or Pledged Debt, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Grantor, shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties and shall be promptly (and in
any event no later than the next date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.1(c) of the Credit Agreement (or,
if earlier, the date on which such Compliance Certificate is actually delivered
to the Administrative Agent) or such later date as to which the Administrative
Agent may agree in its discretion) delivered to the Administrative Agent in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent).

 

(b)            Upon the occurrence and during the continuance of an Event of
Default and after the Administrative Agent shall have notified the Lead Borrower
in writing that it is exercising its rights under Article 4 hereof and that the
rights of the Grantors under this ‎Section 2.06 are being suspended, subject to
applicable law, and so long as any Borrowing is outstanding, all rights of any
Grantor to receive dividends, interest, principal or other distributions that
such Grantor is authorized to receive pursuant to paragraph ‎(a)(iii) of this
‎Section 2.06 shall cease, and all such rights shall thereupon become vested,
for the benefit of the Secured Parties, in the Administrative Agent, which shall
have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Grantor contrary to the
provisions of this ‎Section 2.06 shall be held in trust for the benefit of the
Administrative Agent and the other Secured Parties, and shall be promptly (and
in any event within forty-five (45) days or such longer period as to which the
Administrative Agent may agree in its reasonable discretion) delivered to the
Administrative Agent upon demand in the same form as so received (with any
necessary endorsement reasonably requested by the Administrative Agent). Any and
all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph ‎(b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of ‎Section 4.02 hereof. After all Events of Default have
been cured or waived, the Administrative Agent shall promptly repay to each
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph ‎(a)(iii) of this ‎Section 2.06 that have not been
applied in accordance with the provisions of ‎Section 4.02 hereof pursuant to
this Section 2.06(b).

 



 

 

 

Exhibit K

Page 14

 

(c)            Upon the occurrence and during the continuance of an Event of
Default and after the Administrative Agent shall have notified the Lead Borrower
in writing that it is exercising its rights under Article 4 hereof and that the
rights of the Grantors under this ‎Section 2.06 are being suspended, subject to
applicable law, all rights of any Grantor to exercise the voting and consensual
rights and powers it is entitled to exercise pursuant to paragraph ‎(a)(i) of
this ‎Section 2.06, and the obligations of the Administrative Agent under
paragraph ‎(a)(ii) of this ‎Section 2.06, shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers; provided that, unless otherwise directed by the Required Lenders,
the Administrative Agent shall have the right from time to time during the
continuance of an Event of Default to permit the Grantors to exercise such
rights at the discretion of the Administrative Agent. After all Events of
Default have been cured or waived, (i) each Grantor shall have the exclusive
right to exercise the voting and/or consensual rights and powers that such
Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph ‎(a)(i) of this ‎Section 2.06 and (ii) the obligations of the
Administrative Agent pursuant to the terms of paragraph ‎(a)(i) of this ‎Section
2.06 shall be reinstated.

 

(d)            Any notice given by the Administrative Agent to the Lead Borrower
suspending the rights of the Grantors under paragraph ‎(a) of this ‎Section 2.06
(i) shall be given in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph ‎(a)(i) or paragraph ‎(a)(iii) of this ‎Section
2.06 in part without suspending all such rights (as specified by the
Administrative Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Administrative Agent’s rights to give additional written
notices from time to time suspending other rights so long as an Event of Default
has occurred and is continuing.

 



 

 

 

 

Exhibit K

Page 15

 

Article 3

Security Interests in Personal Property

 

Section 3.01.      Security Interest. (a) As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby (i) confirms and reaffirms its prior pledge and
grant in the “Article 9 Collateral” (as defined in the Existing Security
Agreement) and (ii) pledges to the Administrative Agent, for the benefit of the
Secured Parties, and hereby grants to the Administrative Agent, for the benefit
of the Secured Parties, a security interest (the “Security Interest”) in all
right, title or interest in or to any and all of the following assets and
properties now or at any time hereafter directly owned by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

 

(i)            all Accounts;

 

(ii)           all Chattel Paper;

 

(iii)          all Deposit Accounts;

 

(iv)          all Documents;

 

(v)          all Equipment;

 

(vi)         all Fixtures;

 

(vii)        all General Intangibles;

 

(viii)       all Intellectual Property, including all claims for, and rights to
sue for, past or future infringements of Intellectual Property, and all income,
royalties, damages and payments now or hereafter due or payable with respect to
Intellectual Property;

 

(ix)          all Goods;

 

(x)           all Instruments;

 

(xi)          all Inventory;

 

(xii)         all Investment Property;

 

(xiii)        all books and records pertaining to the Article 9 Collateral;

 

(xiv)        all Letters of Credit and Letter of Credit Rights;

 

(xv)        all Money;

 

 

 



 

Exhibit K

Page 16

 

(xvi)        all Commercial Tort Claims described on Schedule 13 to the
Perfection Certificate; and

 

(xvii)       all Proceeds and products of any and all of the foregoing and all
Supporting Obligations, collateral security and guarantees given by any Person
with respect to any of the foregoing;

 

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (and the terms
“Collateral” and “Article 9 Collateral” shall not include) any Excluded
Property.

 

(b)            Each Grantor hereby irrevocably authorizes the Administrative
Agent for the benefit of the Secured Parties at any time and from time to time
to file in any relevant jurisdiction any financing statements (including Fixture
filings with respect to any Fixtures associated with Material Real Property that
is subject to a Mortgage) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
of the Debtor, whether now owned or hereafter acquired” or words of similar
effect as being of an equal or lesser scope or with greater detail, and (ii)
contain the information required by Article 9 of the Uniform Commercial Code or
the analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
Each Grantor agrees to provide such information to the Administrative Agent
promptly upon any reasonable request. The Administrative Agent shall provide
reasonable written notice to the Lead Borrower of all such filings made by the
Administrative Agent on or about the Fourth Restatement Effective Date, and,
reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter and, in each case, shall, upon the reasonable request of the Lead
Borrower, provide to the Lead Borrower file-stamped copies thereof within a
reasonable time following receipt thereof.

 

(c)            The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Article 9 Collateral.

 

(d)            The Administrative Agent is authorized to file with the USPTO or
the USCO (or any successor office) such documents (including the Intellectual
Property Security Agreements) as may be necessary or advisable for the purpose
of perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property granted by each Grantor, without
the signature of any Grantor, and naming the applicable Grantor or Grantors as
debtors and the Administrative Agent as secured party. The Administrative Agent
shall provide reasonable written notice to the Borrowers of all such filings
made by the Administrative Agent on or about the Fourth Restatement Effective
Date and, reasonably promptly thereafter, any subsequent filings or amendments,
supplements or terminations of existing filings, made from time to time
thereafter.

 





 

 



 

Exhibit K

Page 17

 

(e)            Notwithstanding anything to the contrary in the Loan Documents,
none of the Grantors shall be required to perfect the Security Interests granted
by this Agreement (including Security Interests in Investment Property and
Fixtures) by any means other than by (i) filings pursuant to the Uniform
Commercial Code of the relevant State(s), (ii) filings in the USPTO or the USCO,
as applicable, with respect to Intellectual Property as expressly required
elsewhere herein, (iii) delivery to the Administrative Agent to be held in its
possession of all Collateral consisting of Pledged Securities as expressly
required elsewhere herein or in the Credit Agreement and (iv) Fixture filings in
the applicable real estate records with respect to any Fixtures associated with
Material Real Property that is subject to a Mortgage. No Grantor shall be
required to establish the Agent’s “control” over any Collateral other than the
Collateral consisting of Pledged Securities as provided in Section 2.02.

 

Section 3.02.      Representations and Warranties. Each Grantor represents,
warrants and covenants to the Administrative Agent, for the benefit of the
Secured Parties, that:

 

(a)            Schedule 8 to the Perfection Certificate correctly sets forth, as
of the Fourth Restatement Effective Date, a true and complete list of all real
property owned by each Grantor constituting Material Real Property as of the
Fourth Restatement Effective Date and filing offices for Mortgages as of the
Fourth Restatement Effective Date.

 

(b)            Schedule 11 to the Perfection Certificate correctly sets forth,
as of the Fourth Restatement Effective Date, a true and complete list of all
promissory notes, Instruments (other than checks to be deposited in the ordinary
course of business), Tangible Chattel Paper, Electronic Chattel Paper and other
evidence of indebtedness held by each Grantor as of the Fourth Restatement
Effective Date, including all intercompany notes between or among any two or
more Grantors.

 

(c)            Schedule 12(a) to the Perfection Certificate correctly sets
forth, as of the Fourth Restatement Effective Date, a true and complete list of
each Grantor’s issuances, registrations and applications (as applicable) for
Patents and Trademarks registered or applied for at the United States Patent and
Trademark Office, including, as applicable, the name of the recorded owner and
the patent, registration, application and/or serial number of each such Patent
and Trademark owned by each Grantor. Schedule 12(b) to the Perfection
Certificate correctly sets forth, as of the Fourth Restatement Effective Date, a
true and complete list of each Grantor’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Grantor is the licensee, including, as applicable, the name of the
registered owner, the name of the licensee and licensor, and the registration
number of each such Copyright or such Copyright licensed under such Copyright
License owned by each Grantor.

 



 

 

 

Exhibit K

Page 18

 

(d)            Schedule 13 to the Perfection Certificate correctly sets forth,
as of the Fourth Restatement Effective Date, a true and correct list, with
respect to each Grantor, of all Commercial Tort Claims held by each Grantor in
excess of $10,000,000.  If any Grantor shall at any time hold or acquire such a
Commercial Tort Claim with an amount reasonably estimated to exceed $10,000,000,
such Grantor shall as promptly as practicable (and in any event, no later than
the next date on which a Compliance Certificate is required to be delivered
pursuant to Section 5.01(c) of the Credit Agreement (or, if earlier, the date on
which such Compliance Certificate is actually delivered to the Administrative
Agent) or such later date as to which the Administrative Agent may agree in its
reasonable discretion), deliver to the Administrative Agent a schedule setting
forth the brief details thereof and grant, in writing, the Administrative Agent
a security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(e)            Schedule 15 to the Perfection Certificate correctly sets forth,
as of the Fourth Restatement Effective Date, a true and correct list, with
respect to each Grantor, of all Letters of Credit issued in favor of each
Grantor in excess of $10,000,000, as a beneficiary thereunder.

 

(f)             Subject to Liens not prohibited by Section 6.2 of the Credit
Agreement, each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder.

 

(g)            This Agreement has been duly executed and delivered by each
Grantor that is party hereto and constitutes a legal, valid and binding
obligation of such Grantor, enforceable against such Grantor in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (whether
considered in a proceeding in equity or law).

 

(h)            The Uniform Commercial Code financing statements in Schedule 6 to
the Perfection Certificate or other appropriate filings, recordings or
registrations prepared by the Administrative Agent based upon the information
provided to the Administrative Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate (or specified by written notice from a Borrower to the
Administrative Agent after the Fourth Restatement Effective Date in the case of
filings, recordings or registrations required by the Credit Agreement after the
Fourth Restatement Effective Date), are all the filings, recordings and
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks or Copyrights) that are necessary to establish
a legal, valid and perfected security interest in favor of the Administrative
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral in which the Security Interest may be perfected by filing, recording
or registration of a Uniform Commercial Code financing statement or intellectual
property filing in the United States (or any political subdivision thereof), and
no further or subsequent filing, refiling, recording , rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements and
amendments.

 



 

 

 

Exhibit K

Page 19

 

(i)             Each Grantor represents and warrants on the Fourth Restatement
Effective Date that short-form Intellectual Property Security Agreements
containing a description of all Article 9 Collateral consisting of United States
Patents, United States registered Trademarks (and Trademarks for which United
States registration applications are pending, unless it constitutes Excluded
Property) and United States registered Copyrights, respectively, have been or on
or promptly after the Fourth Restatement Effective Date shall be executed and
delivered to the Administrative Agent for recording by the USPTO and the USCO
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, as may be necessary to establish a legal,
valid and perfected security interest in favor of the Administrative Agent (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for United States Patents,
Trademarks (except pending Trademark applications that constitute Excluded
Property) and Copyrights to the extent a security interest may be perfected by
filing, recording or registration in the USPTO or the USCO, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registrations and applications for United States
Patents, Trademarks and Copyrights acquired or developed by any Grantor after
the date hereof, and (ii) the UCC financing and continuation statements and
amendments contemplated in ‎Section 3.02(c)).

 

(j)             The Security Interest constitutes a valid security interest in
the Article 9 Collateral, and (i) when all appropriate filings, recordings,
registrations and/or notifications are made (and all other actions are taken as
may be necessary in connection therewith (including payment of any applicable
filing and recording taxes)) as may be required under applicable law to perfect
the Security Interest and (ii) upon the taking of possession or control by the
Collateral Agent of such Article 9 Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by this
Agreement (except, for the avoidance of doubt, to the extent otherwise required
by the Intercreditor Agreement)), the Security Interest in such Article 9
Collateral with respect to which such actions have been taken shall be perfected
and shall be prior to any other Lien on any of the Article 9 Collateral, other
than Liens not prohibited by Section 6.2 of the Credit Agreement and subject to
any limitations or exclusions from the requirement to perfect the security
interests and Liens on the Collateral described herein.

 

(k)            The Grantors own, and have rights in, the Article 9 Collateral
free and clear of any Lien, except for Liens not prohibited by Section 6.2 of
the Credit Agreement. Subject to the Intercreditor Agreement, none of the
Grantors has filed or consented to the filing of (i) any financing statement or
analogous document under the New York UCC or any other applicable laws covering
any Article 9 Collateral, (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the USPTO or the USCO or (iii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case to the extent the Lien or security interest
evidenced thereby is not prohibited by the Credit Agreement.

 



 

 

 

Exhibit K

Page 20

 

Section 3.03.      Covenants.

 

(a)            Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including Fixture filings with respect to Fixtures
associated with any Material Real Property that is subject to a Mortgage) or
other documents in connection herewith or therewith, all in accordance with the
terms of this Agreement and the Credit Agreement.

 

(b)            At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not
permitted pursuant to Section 6.2 of the Credit Agreement, and may pay for the
maintenance and preservation of the Article 9 Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement, this Agreement or
any other Loan Document and within a reasonable period of time after the
Administrative Agent has requested in writing that the Lead Borrower do so. Any
and all reasonable amounts so expended by the Administrative Agent shall be
reimbursed by the Grantors within fifteen (15) Business Days after demand for
any payment made in respect of such amounts that are due and payable or any
reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization in accordance with ‎Section 5.03; provided, however,
that the Grantors shall not be obligated to reimburse the Administrative Agent
with respect to any Intellectual Property included in the Collateral which any
Grantor has abandoned or failed to maintain or pursue, or otherwise allowed to
lapse, terminate or be put into the public domain, in accordance with ‎Section
3.03(c)(iii). Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

 

(c)            Intellectual Property Covenants.

 

(i)            In the event that any Grantor, either directly or through any
agent, employee, licensee or designee, (A) files an application for the
registration of (or otherwise becomes the owner of an application or
registration for) any Patent, Trademark or Copyright with the USPTO or the USCO
or (B) acquires any registration or application for registration of any United
States Patent, Trademark or Copyright, such Grantor will as promptly as
practicable (and in any event, no later than the next date on which a Compliance
Certificate is required to be delivered pursuant to Section 5.1(c) of the Credit
Agreement (or, if earlier, the date on which such Compliance Certificate is
actually delivered to the Administrative Agent) or such later date as to which
the Administrative Agent may agree in its reasonable discretion), provide the
Administrative Agent written notice thereof, and, upon request of the
Administrative Agent, such Grantor shall promptly execute and deliver any and
all Intellectual Property Security Agreements as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s security interest (for
the benefit of the Secured Parties) in such Patent, Trademark or Copyright, and
the general intangibles of such Grantor relating thereto or represented thereby
(other than, in each case, to the extent constituting Excluded Property).

 



 

 

 

Exhibit K

Page 21

 

(ii)            Other than to the extent permitted herein or in the Credit
Agreement or with respect to registrations and applications no longer material,
used or useful in the Grantor’s business operations, or except to the extent
failure to act would not, as deemed by the Lead Borrower in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect,
with respect to registration or pending application of each item of its
Intellectual Property included in the Article 9 Collateral for which such
Grantor has standing to do so, each Grantor agrees to take, at its expense, all
reasonable steps, including, without limitation, in the USPTO, the USCO and any
other governmental authority located in the United States, to pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application, now or hereafter included in such Article 9
Collateral of such Grantor.

 

(iii)            Other than to the extent permitted herein or in the Credit
Agreement, or with respect to registrations and applications no longer material,
used or useful in the Grantor’s business operations, or except as would not, as
deemed by the Lead Borrower in its reasonable business judgment, reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
included in the Article 9 Collateral may lapse, be terminated, or become invalid
or unenforceable or placed in the public domain (or in the case of trade
secrets, become publicly known).

 

(iv)            Other than as excluded or as permitted herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer material, used or useful in the Grantor’s business operations or except
where failure to do so would not, as deemed by the Lead Borrower in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property included in the Article 9 Collateral,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with any of the Trademarks, at least
consistent with the quality of the products and services as of the date hereof,
and taking all reasonable steps necessary to ensure that all licensed users of
any of the Trademarks abide by the applicable license’s terms with respect to
standards of quality.

 



 

 

 

Exhibit K

Page 22

 

(v)            Notwithstanding clauses ‎(i) through ‎(iv) above, nothing in this
Agreement or any other Loan Document prevents any Grantor from Disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or be put into the public domain (or in the case of
trade secrets, become publicly known), any of its Intellectual Property included
in the Article 9 Collateral to the extent not prohibited by the Credit
Agreement.

 

(d)            Except to the extent permitted under the Credit Agreement, each
Grantor shall, upon request of the Administrative Agent, at its own expense,
take any and all commercially reasonable actions necessary to defend title and
rights to the Article 9 Collateral against all Persons and to defend the
Security Interest of the Administrative Agent in the Article 9 Collateral and
the priority thereof against any Lien not permitted pursuant to Section 6.2 of
the Credit Agreement. Each Grantor (rather than the Administrative Agent or any
Secured Party) shall remain liable (as between itself and any relevant
counterparty) to observe and perform all the conditions and obligations to be
observed and performed by it under each contract, agreement or instrument
relating to the Article 9 Collateral, all in accordance with the terms and
conditions thereof.

 

Article 4
Remedies

 

Section 4.01.      Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Obligations under the Uniform Commercial Code or other
applicable law and also may (a) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Administrative Agent
promptly, assemble all or part of the Collateral as directed by the
Administrative Agent and make it available to the Administrative Agent at a
place and time to be designated by the Administrative Agent that is reasonably
convenient to both parties; (b) enter into any premises owned or, to the extent
lawful and permitted, leased by any of the Grantors where the Collateral or any
part thereof is assembled or located in order to effectuate its rights and
remedies hereunder or under law, without obligation to such Grantor in respect
of such occupation; provided that the Administrative Agent shall provide the
applicable Grantor with written notice thereof prior to such occupancy; (c) with
respect to any of the Article 9 Collateral consisting of Intellectual Property,
on demand, to cause the Security Interest to be an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable Grantors
to the Administrative Agent, or to license or sublicense, any such Article 9
Collateral throughout the world in accordance with Section 4.03; (d) exercise
any and all rights and remedies of any of the Grantors under or in connection
with the Collateral, or otherwise in respect of the Collateral; provided that
the Administrative Agent shall provide the applicable Grantor with written
notice thereof prior to such exercise; and (e) subject to the mandatory
requirements of applicable law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Collateral securing the
Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

 



 

 

 

Exhibit K

Page 23

 

The Administrative Agent shall give the applicable Grantors and the Lead
Borrower ten (10) Business Days’ written notice (which each Grantor agrees is
reasonable notice within the meaning of Section 9-611 of the New York UCC or its
equivalent in other jurisdictions) of the Administrative Agent’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or a portion
thereof, will first be offered for sale at such board or exchange. Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Administrative Agent may fix and state in the
notice (if any) of such sale. At any such sale, the Collateral, or a portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Administrative Agent may (in its sole and absolute discretion)
determine. The Administrative Agent shall not be obligated to make any sale of
any Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned. In the case of any sale of
all or any part of the Collateral made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchaser or purchasers thereof, but the Administrative
Agent shall not incur any liability in the event that any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver. Any sale
pursuant to the provisions of this ‎Section 4.01 shall be deemed to be
commercially reasonable as provided in Section 9-610(b) of the New York UCC or
its equivalent in other jurisdictions.

 



 

 

 

Exhibit K

Page 24

 

Section 4.02.      Application of Proceeds.

 

(a)            Upon the exercise of remedies as set forth in Article VII of the
Credit Agreement and subject to the Intercreditor Agreement, the Administrative
Agent shall apply the proceeds of any collection or sale of Collateral,
including any Collateral consisting of cash, in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit
Agreement) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
amounts payable under Sections 2.14, 2.15, 2.16 and 9.3 of the Credit Agreement)
payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Borrowings, any fees, premiums and scheduled
periodic payments due under Secured Swap Agreements, any fees due under Secured
Bilateral LC Facilities and any fees due under any Secured Cash Management
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Borrowings, unreimbursed LC Disbursements and any
unreimbursed amounts in respect of drawings under letters of credit issued
(other than Letters of Credit) under any Secured Bilateral LC Facility, or
payments made pursuant to any letters of guaranty, surety bonds or similar
arrangements under any Secured Bilateral LC Facility, and to cash collateralize
(i) that portion of LC Exposure consisting of the aggregate undrawn amount of
Letters of Credit and (ii) the aggregate undrawn amount of letters of credit
(other than Letters of Credit) issued under any Secured Bilateral LC Facility
and any unreimbursed contingent amounts under any letters of guaranty, surety
bonds or similar arrangements under any Secured Bilateral LC Facility, and any
breakage, termination or other payments under Secured Swap Agreements and
Secured Cash Management Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Fourth held by
them;

 



 

 

 

Exhibit K

Page 25

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
as directed by the Lead Borrower or as otherwise required by law.

 

(b)            Subject to the Intercreditor Agreement and the Credit Agreement,
the Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, monies or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

 

(c)            In making the determinations and allocations required by this
Section 4.02, the Administrative Agent may rely conclusively upon information
supplied to or by the Administrative Agent as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to the Obligations, and
the Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Administrative Agent pursuant to this Section 4.02 shall be (subject to any
decree of any court of competent jurisdiction) final (absent manifest error),
and the Administrative Agent shall have no duty to inquire as to the application
by the Administrative Agent of any amounts distributed to it.

 

Section 4.03.      Grant of License to Use Intellectual Property; Power of
Attorney. For the exclusive purpose of enabling the Administrative Agent to
exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies at any time after and during the continuance of an Event of Default,
each Grantor hereby grants to the Administrative Agent a non-exclusive,
royalty-free, limited license (until the termination or cure of the Event of
Default) to use, license or, to the extent permitted under the terms of the
relevant license, sublicense any of the Intellectual Property included in the
Article 9 Collateral now owned or hereafter acquired by such Grantor, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
all of the foregoing rights of the Administrative Agent to operate such license,
sublicense and other rights shall expire immediately upon the termination or
cure of all Events of Default and shall be exercised by the Administrative Agent
solely during the continuance of an Event of Default and upon ten (10) Business
Days’ prior written notice to the Borrowers, and nothing in this ‎Section 4.03
shall require Grantors to grant any license that is prohibited by any applicable
law, or is prohibited by, or constitutes a breach or default under or results in
the termination of any contract, license, agreement, instrument or other
document evidencing, giving rise to or theretofore granted, to the extent not
prohibited by the Credit Agreement, with respect to such property or otherwise
unreasonably prejudices the value thereof to the relevant Grantor; provided,
further, that such licenses granted hereunder with respect to Trademarks shall
be subject to the maintenance of quality standards with respect to the goods and
services on which such Trademarks are used sufficient to preserve the validity
of such Trademarks. Furthermore, each Grantor hereby grants to the
Administrative Agent an absolute power of attorney to sign, subject only to the
giving of ten (10) days’ written notice to the Grantor and Holdings, upon the
occurrence and during the continuance of any Event of Default, any document
which may be required by the USPTO or the USCO in order to effect an absolute
assignment of all right, title and interest in each registration and application
for a Patent, Trademark or Copyright, and to record the same.

 



 

 

 

Exhibit K

Page 26

 

Article 5
Miscellaneous

 

Section 5.01.      Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.1 of the Credit Agreement. All communications and notices
hereunder to any Grantor other than Holdings shall be given to it in care of
Holdings as provided in Section 9.1 of the Credit Agreement.

 

Section 5.02.      Waivers; Amendment; Several Agreement. (a) No failure or
delay by the Administrative Agent, any Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph ‎(b) of this ‎Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.

 



 

 

 

Exhibit K

Page 27

 

(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Grantor or Grantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.2 of the Credit Agreement;
provided that the Administrative Agent in its reasonable discretion may grant
extensions of time for the creation or perfection of security interests in, or
taking other actions with respect to, particular assets or any other compliance
with the requirements of this Agreement where it reasonably determines in
writing, in consultation with the Lead Borrower, that the creation or perfection
of security interests in or taking other actions, or any other compliance with
the requirements of this definition cannot be accomplished without undue delay,
burden or expense by the time or times at which it would otherwise be required
by this Agreement.

 

(c)            This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented (including by
the addition of a Grantor pursuant to a Security Agreement Supplement), waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

 

Section 5.03.      Administrative Agent’s Fees and Expenses. (a) The parties
hereto agree that the Administrative Agent shall be entitled to reimbursement of
its expenses incurred hereunder (including without limitation disbursements of
the Administrative Agent pursuant to ‎Section 5.14) and indemnity for its
actions in connection herewith as provided in Section 9.3 of the Credit
Agreement; provided that each reference therein to a “Borrower” shall be deemed
to be a reference to a “Grantor”.

 

(b)            Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the other Collateral Documents. The
provisions of this ‎Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party.

 

Section 5.04.      Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Section 9.4 of
the Credit Agreement.

 



 

 

 

Exhibit K

Page 28

 

Section 5.05.      Survival of Agreement. All covenants, agreements,
representations and warranties made by the Grantors in this Agreement and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Agreement in accordance with
Section 5.12(a).

 

Section 5.06.      Counterparts; Effectiveness; Successors and Assigns. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding, without the consent of any other party,
upon such Grantor and the Administrative Agent and their respective successors
and assigns permitted thereby, and shall inure to the benefit of such Grantor,
the Administrative Agent and the other Secured Parties and their respective
successors and assigns permitted thereby, except that no Grantor shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as permitted by this Agreement or the other Loan Documents (it being
understood that a merger or consolidation not prohibited by the Credit Agreement
shall not constitute an assignment or transfer).

 

Section 5.07.      Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 5.08.      Governing Law; Jurisdiction; Venue; Waiver of Jury Trial;
Consent to Service of Process. (a) THE TERMS OF SECTION 9.9 OF THE CREDIT
AGREEMENT WITH RESPECT TO GOVERNING LAW, SUBMISSION OF JURISDICTION AND VENUE
ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS, AND THE PARTIES HERETO
AGREE TO SUCH TERMS.

 

(b)            EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 



 

 

 

Exhibit K

Page 29

 

(c)            Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in ‎Section 5.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 5.09.      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 5.10.      Security Interest Absolute. To the extent permitted by
applicable law, all rights of the Collateral Agent hereunder, the Security
Interest, the grant of a security interest in the Collateral and all obligations
of each Grantor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

Section 5.11.      Intercreditor Agreement Governs.

 

(a)            Notwithstanding anything herein to the contrary, (i) the priority
of the liens and security interests granted to the Administrative Agent pursuant
to this Agreement are expressly subject to the Intercreditor Agreement and (ii)
the exercise of any right or remedy by the Administrative Agent hereunder is
subject to the limitations and provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent, the terms of the Intercreditor Agreement
shall govern.

 



 

 

 

Exhibit K

Page 30

 

(b)            Notwithstanding anything herein to the contrary, to the extent
any Grantor is required hereunder to deliver Collateral to, or the possession or
control by, the Administrative Agent for purposes of possession and/or “control”
(as such term is used herein) and is unable to do so as a result of having
previously delivered such Collateral to the Controlling Authorized
Representative (as defined in the Intercreditor Agreement) in accordance with
the terms of the Intercreditor Agreement, such Grantor’s obligations hereunder
with respect to such delivery shall be deemed complied with and satisfied by the
delivery to the Controlling Authorized Representative (as defined in the
Intercreditor Agreement), as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party (as defined in the
Intercreditor Agreement)..

 

Section 5.12.      Termination or Release.

 

(a)            This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate with respect to all
Obligations (i) upon the occurrence of the Collateral and Guarantee Release Date
and (ii) upon termination of the Commitments and payment in full of all
Obligations (other than Secured Swap Obligations, Secured Bilateral LC
Obligations, indemnities and contingent obligations with respect to which no
claim for reimbursement has been made, and other than Letters of Credit that
have been cash collateralized pursuant to arrangements mutually agreed between
the applicable Issuing Bank and the Lead Borrower or with respect to which other
arrangements have been made that are satisfactory to the applicable Issuing
Bank).

 

(b)            A Grantor (other than a Borrower) shall automatically be released
from its obligations hereunder in accordance with, and to the extent provided
by, Section 9.17 of the Credit Agreement.

 

(c)            The security interest granted hereunder by any Grantor in any
Collateral shall be automatically released and the license granted in ‎Section
4.03 shall be automatically terminated with respect to such Collateral (i) at
the time the property subject to such security interest is transferred or to be
transferred as part of or in connection with any transfer not prohibited by the
Credit Agreement (and the Administrative Agent may rely conclusively on a
certificate to that effect provided to it by such Grantor upon its reasonable
request without further inquiry) to any person other than a Grantor,
(ii) subject to Section 9.2 of the Credit Agreement, if the release of such
security interest is approved, authorized or ratified in writing by the Required
Lenders or (iii) upon release of such Grantor from its obligations hereunder
pursuant to Section 5.12(b) above.

 

(d)            In connection with any termination or release pursuant to
paragraph ‎(a), ‎(b) or ‎(c) of this ‎Section 5.12, the Administrative Agent
shall execute and deliver to any Grantor, at such Grantor’s expense, all
documents and take all such further actions that such Grantor shall reasonably
request to evidence such termination or release, in each case in accordance with
the terms of Article VIII and Section 9.17 of the Credit Agreement. Any
execution and delivery of documents pursuant to this ‎Section 5.12 shall be
without recourse to or warranty by the Administrative Agent.

 



 

 

 

Exhibit K

Page 31

 

(e)            Notwithstanding anything to the contrary set forth in this
Agreement, each Specified Secured Party by the acceptance of the benefits under
this Agreement hereby acknowledges and agrees that (i) the obligations of
Holdings or any of its Subsidiaries under any Other Arrangement shall be secured
pursuant to this Agreement only to the extent that, and for so long as, the
other Obligations are so secured and (ii) any release of Collateral effected in
the manner permitted by this Agreement shall not require the consent of any
Specified Secured Party.

 

Section 5.13.      Additional Grantors. Each direct or indirect Domestic
Subsidiary of Holdings that is required to enter into this Agreement as a
Grantor pursuant to Section 5.9(b) of the Credit Agreement shall, and any
Subsidiary of Holdings may, execute and deliver a Security Agreement Supplement
and thereupon such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder or of any other Person. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

 

Section 5.14.      Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable and consistent with the terms of this Agreement and the
Credit Agreement to accomplish the purposes hereof at any time after and during
the continuance of an Event of Default, which appointment is irrevocable for the
term hereof and coupled with an interest. The foregoing appointment shall
terminate upon termination of this Agreement (or, with respect to any Guarantor
released from its obligations hereunder in accordance with Section 5.12 before
termination of this Agreement, upon such release of such Grantor) and the
Security Interest granted hereunder pursuant to ‎Section 5.12(a). Without
limiting the generality of the foregoing, the Administrative Agent shall have
the right, upon the occurrence and during the continuance of an Event of Default
and written notice by the Administrative Agent to Holdings of its intent to
exercise such rights, with full power of substitution either in the
Administrative Agent’s name or in the name of such Grantor, (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral or any
part thereof; (b) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Collateral; (c) to sign the
name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts to any Account Debtor; (e) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (f) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (g) to notify, or
to require any Grantor to notify, Account Debtors to make payment directly to
the Administrative Agent; (h) to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining the policies of insurance
required by Section 5.5 of the Credit Agreement or paying any premium in whole
or in part relating thereto; and (i) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Anything in this ‎Section 5.14 to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the appointment provided for in this ‎Section 5.14
unless an Event of Default shall have occurred and be continuing. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein. No Agent Party shall be liable in the absence of its own gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

 



 

 

 

Exhibit K

Page 32

 

Section 5.15.      General Authority of the Administrative Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Administrative Agent as its agent
hereunder and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

 

Section 5.16.      Reasonable Care. The Administrative Agent is required to
exercise reasonable care in the custody and preservation of any of the
Collateral in its possession; provided that the Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
of the Collateral, if such Collateral is accorded treatment substantially
similar to that which the Administrative Agent accords its own property.

 



 

 

 

Exhibit K

Page 33

 

Section 5.17.      Mortgages. In the event that any of the Collateral hereunder
is also subject to a valid and enforceable Lien under the terms of a Mortgage
and the terms thereof are inconsistent with the terms of this Agreement, then
with respect to such Collateral, the terms of such Mortgage shall control in the
case of Fixtures, and the terms of this Agreement shall control in the case of
all other Collateral.

 

Section 5.18.      Reinstatement. This Agreement shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any other Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Holdings
or any other Loan Party, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Holdings or any other Loan Party or any substantial part of its property, or
otherwise, all as though such payments had not been made.

 

Section 5.19.      Miscellaneous. (a) The Administrative Agent may execute any
of the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact.

 

(b)            The Administrative Agent shall not be deemed to have actual,
constructive, direct or indirect notice or knowledge of the occurrence of any
Event of Default unless and until the Administrative Agent shall have received a
notice of Event of Default or a notice from the Grantor or the Secured Parties
to the Administrative Agent in its capacity as Administrative Agent indicating
that an Event of Default has occurred. The Administrative Agent shall have no
obligation either prior to or after receiving such notice to inquire whether an
Event of Default has, in fact, occurred and shall be entitled to rely
conclusively, and shall be fully protected in so relying, on any notice so
furnished to it.

 

Section 5.20.      Amendment and Restatement. This Agreement amends and restates
the Existing Security Agreement in its entirety and, upon effectiveness of this
Agreement, the terms and provisions of the Existing Security Agreement shall be
amended and restated hereby and the rights and obligations of the parties hereto
shall be governed by this Agreement rather than the Existing Security Agreement.
This Agreement is given in substitution for the Existing Security Agreement, is
in no way intended to constitute a novation of the Existing Security Agreement
and the security interests in the Existing Security Agreement hereby are renewed
and extended and shall be continuing. The parties hereto acknowledge and agree
that any waivers, express or implied by course of conduct or otherwise,
amendments or other actions (or failures to act) under the Existing Security
Agreement shall be of no use in interpreting the rights and duties of the
parties under this Agreement.

 

Section 5.21.      Acknowledgement Regarding Supported QFCs. Each party to this
Agreement acknowledges the provisions of Section 9.23 of the Credit Agreement
and agrees to be bound by those provisions as fully as if set forth herein.

 

[Signature pages follow]


 



 

 

 

Exhibit K

Page 34

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.,

as Holdings

      By:       Name:     Title:

 



 

CF INDUSTRIES, INC.,

as the Lead Borrower

      By:       Name:     Title:

 



 

CF INDUSTRIES ENTERPRISES, LLC,

as a Grantor

      By:       Name:     Title:

 



 

CF INDUSTRIES SALES, LLC,

as a Grantor

      By:       Name:     Title:

 



 

CF INDUSTRIES DISTRIBUTION FACILITIES, LLC,

as a Grantor

      By:       Name:     Title:

 



 

 

  

Exhibit K

Page 35

 





 

CF USA HOLDINGS, LLC,

as a Grantor

      By:       Name:     Title:

 



 

 

 

Exhibit K

Page 36

 



 

CITIBANK, N.A.,

as Administrative Agent

      By:       Name:     Title:

 



 

 



 

 

Exhibit K

Page 37

 

SCHEDULE I

 

PLEDGED EQUITY

 

Issuer

 

Number of
Certificate

 

Registered Owner

 

Number and Class
of Equity Interests

 

Percentage of
Equity Interests

 

                                                                               
                             

 

PLEDGED DEBT

 

Holder/Payee/Lender

 

Maker/Payor/Borrower

 

Principal Amount/Commitment Amount

 

Date of Note

 

Maturity Date

 

                                                           

 



 

 



 

 

Exhibit K

Page 38

 

EXHIBIT I TO THE
SECURITY AGREEMENT

 

SUPPLEMENT NO. [●] dated as of [●], to the Amended and Restated Pledge and
Security Agreement (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”) dated as of
December 5, 2019 among CF Industries Holdings, Inc. (“Holdings”) and CF
Industries, Inc. (the “Lead Borrower”), as Grantors, the other Grantors party
thereto and Citibank, N.A., as administrative agent (the “Administrative Agent”)
for the Secured Parties.

 

A.       Reference is made to the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent.

 

B.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement.

 

C.       The Grantors have entered into the Security Agreement in order to
induce (x) the Lenders to make Loans and the Issuing Banks to issue Letters of
Credit and (y) the Specified Secured Parties to enter into and/or maintain the
Other Arrangements. ‎Section 5.13 of the Security Agreement provides that
certain additional Subsidiaries of Holdings may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce (x) the Lenders to
make additional Loans and the Issuing Banks to issue additional Letters of
Credit and (y) the Specified Secured Parties to enter into and/or maintain the
Other Arrangements and as consideration for (x) Loans previously made and
Letters of Credit previously issued and (y) Other Arrangements previously
entered into and/or maintained.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

SECTION 1.    In accordance with ‎Section 5.13 of the Security Agreement, the
New Subsidiary by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New
Subsidiary. The Security Agreement is hereby incorporated herein by reference.
The New Subsidiary hereby irrevocably authorizes the Administrative Agent for
the benefit of the Secured Parties at any time and from time to time to file in
any relevant jurisdiction any financing statements (including Fixture filings
with respect to any Fixtures associated with Material Real Property that is
subject to a Mortgage) with respect to the Article 9 Collateral or any part
thereof and amendments thereto that (i) indicate the Collateral as “all assets
of the Debtor, whether now owned or hereafter acquired” or words of similar
effect as being of an equal or lesser scope or with greater detail, and (ii)
contain the information required by Article 9 of the Uniform Commercial Code or
the analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including (x) whether such Grantor is an
organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (y) in the case of a financing
statement filed as a Fixture filing, a sufficient description of the Material
Real Property subject to a Mortgage to which such Article 9 Collateral relates.
The New Subsidiary agrees to provide such information to the Administrative
Agent promptly upon any reasonable request.

 



 

 

 

Exhibit K

Page 39

 

SECTION 2.    The New Subsidiary represents and warrants to the Administrative
Agent for the benefit of the Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

 

SECTION 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office and (b) the Perfection Certificate required to be delivered
pursuant to Section 5.9(b) of the Credit Agreement has been duly prepared,
completed and executed and the information set forth therein is correct and
complete in all respects as of the date hereof.

 

SECTION 5.    Except as supplemented hereby, the Security Agreement shall remain
in full force and effect.

 



 

 

 

Exhibit K

Page 40

 

SECTION 6.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

SECTION 7.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement and the other Loan Documents shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in ‎Section 5.01 of the Security Agreement.

 

[Signatures on following page]

 



 

 

 

Exhibit K

Page 41

 

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

  [NAME OF NEW SUBSIDIARY]       By:       Name:     Title:  

 

  Jurisdiction of Formation:
Address of Chief Executive Office:  

 

  CITIBANK, N.A.,   as Administrative Agent       By:       Name:     Title:

 



 

 



 

Exhibit K

Page 42

 

EXHIBIT II

 

FORM OF
PATENT SECURITY AGREEMENT
(SHORT-FORM)

 

PATENT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the Persons
listed on the signature pages hereof, as Grantors, and CITIBANK, N.A., as
administrative agent (the “Administrative Agent”) for the Secured Parties.

 

Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Other Arrangements. Accordingly, the parties hereto agree as follows:

 

Section 1.    Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to such terms in the Security
Agreement. The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement. For purposes of this Agreement,
“Patents” means all of the following now directly owned or hereafter acquired
and directly owned by any Grantor: (a) all letters patent of the United States,
all registrations and recordings thereof, and all applications for letters
patent of the United States, including applications in the USPTO or in any
similar office or agency of the United States, (b) all reissues,
re-examinations, continuations, divisions, continuations-in-part, renewals, or
extensions thereof, and the inventions or improvements disclosed or claimed
therein, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing.

 

Section 2.    Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all right, title
or interest in or to any and all of the following assets and properties now or
at any time hereafter directly owned by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”):

 



 

 

 

Exhibit K

Page 43

 

(a) all Patents, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in (and the term "Patent
Collateral" shall not include) any Excluded Property.

 

Section 3.    Termination. This Patent Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Patent Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

 

Section 4.    Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Patent Collateral are more fully set forth in the Security Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

 

Section 5.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 



 

 

 

Exhibit K

Page 44

 

Section 6.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, (i) the priority of the liens and security interests granted to
the Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.

 

Section 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

[Signatures on following page]

 



 

 

 

Exhibit K

Page 45

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 



  [GRANTOR],   as a Grantor       By:       Name:     Title:

 



 

 

 

Exhibit K

Page 46

 

  CITIBANK, N.A.,   as Administrative Agent       By:       Name:     Title:





 

 

 



 

Exhibit K

Page 47

 

Schedule I

 

Short Particulars of U.S. Patent Collateral

 

United States Issued Patents:

 

owner PATENT
number
name      

 

United States Patent Applications:

 

owner application
number
name      



 

 

 



 

 

 

Exhibit K

Page 48

 

EXHIBIT III



FORM OF
TRADEMARK SECURITY AGREEMENT
(SHORT-FORM)

 

TRADEMARK SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CITIBANK, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties.

 

Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Other Arrangements. Accordingly, the parties hereto agree as follows:

 

Section 1.        Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings assigned to such terms in the
Security Agreement. The rules of construction specified in Article I of the
Credit Agreement also apply to this Agreement. For purposes of this Agreement,
“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, trade dress, logos, designs, business names, fictitious
business names and all other source or business identifiers, and all general
intangibles of like nature, protected under the laws of the United States or any
state or political subdivision thereof, as well as any unregistered trademarks
and service marks used by a Grantor, (b) all goodwill symbolized thereby or
associated with each of them, (c) all registrations and recordings in connection
therewith, including all registration and recording applications filed in the
USPTO or any similar offices in any state of the United States or any political
subdivision thereof, (d) all renewals of any of the foregoing, (e) all claims
for, and rights to sue for, past or future infringements of any of the
foregoing, and (f) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing.

 



 

 

 

Exhibit K

Page 49

 

Section 2.       Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all right, title
or interest in or to any and all of the following assets and properties now or
at any time hereafter directly owned by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”):

 

(a) all Trademarks, including those listed on Schedule I hereto; and

 

(b) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) or (b) above, this Agreement
shall not constitute a grant of a security interest in (and the term "Trademark
Collateral" shall not include) any Excluded Property, including any trademark
application filed in the United States Patent and Trademark Office on the basis
of the applicant’s intent-to-use such trademark unless and until evidence of use
of the trademark has been filed with, and accepted by the United States Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C. §1051, et seq.), solely to the extent that granting a security
interest in such trademark application prior to such filing and acceptance would
adversely affect the enforceability or validity of such trademark application or
the resulting trademark registration.

 

Section 3.       Termination. This Trademark Security Agreement and the security
interest granted hereby shall automatically terminate with respect to all of a
Grantor’s Obligations and any Lien arising therefrom shall be automatically
released upon termination of the Security Agreement or release of such Grantor’s
obligations thereunder. The Administrative Agent shall, in connection with any
termination or release herein or under the Security Agreement, execute and
deliver to any Grantor as such Grantor may request, an instrument in writing
releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such termination or release, the Administrative
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Trademark Collateral.

 

Section 4.       Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Trademark Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

 



 

 

 

Exhibit K

Page 50

 

Section 5.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.       Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.

 

Section 7.       Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

[Signatures on following page]

 



 

 

 

Exhibit K

Page 51

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

 

By:    Name:  Title:

 



 

 

 



Exhibit K

Page 52

 

CITIBANK, N.A.,

as Administrative Agent

 

By:  Name:  Title:

 



 

 

 

Exhibit K

Page 53

 

Schedule I

 

Short Particulars of U.S. Trademark Collateral

 

                Grantor                   Trademark or Service
                  Mark                                Date Granted             
            Registration No.                                             

 

 

                Grantor                   Trademark or
                  Service Mark                    

          Date Filed            

            Application No.            

                               

 



 

 

 

Exhibit K

Page 54

 

EXHIBIT IV

 

FORM OF
COPYRIGHT SECURITY AGREEMENT
(SHORT-FORM)

 

COPYRIGHT SECURITY AGREEMENT, dated as of [●] (this “Agreement”) among the
Persons listed on the signature pages hereof, as Grantors, and CITIBANK, N.A.,
as administrative agent (the “Administrative Agent”) for the Secured Parties.

 

Reference is made to the Amended and Restated Pledge and Security Agreement (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”) dated as of December 5, 2019 among CF
Industries Holdings, Inc. (“Holdings”) and CF Industries, Inc. (the “Lead
Borrower”), as Grantors, the other Grantors party thereto and the Administrative
Agent. The Secured Parties’ agreements in respect of extensions of credit to the
Borrowers are set forth in the Fourth Amended and Restated Revolving Credit
Agreement dated as of December 5, 2019 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Lead Borrower, the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders” and each, a “Lender”), the Issuing Banks party
thereto and the Administrative Agent. The Grantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and the performance of obligations by
the Specified Secured Parties under any Other Arrangements and the undersigned
Grantors are willing to execute and deliver this Agreement in order to induce
the Lenders to extend such credit and the Specified Secured Parties to enter in
to such Specified Secured Parties. Accordingly, the parties hereto agree as
follows:

 

Section 1.        Terms. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings assigned to such terms in the
Security Agreement. The rules of construction specified in Article I of the
Credit Agreement also apply to this Agreement. For purposes of this Agreement,
(A) “Copyrights” means all of the following now directly owned or hereafter
directly acquired by any Grantor: (a) all copyright rights in any work subject
to and under the copyright laws of the United States (whether or not the
underlying works of authorship have been published), whether as author,
assignee, transferee, exclusive licensee or otherwise, (b) all registrations and
applications for registration of any such copyright in the United States,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO or in any similar office or agency of
the United States, (c) all renewals of any of the foregoing, (d) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(e) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing and (B) “Copyright License” means any
written agreement, now or hereafter in effect, granting any right to any third
party under any Copyright now or hereafter directly owned by any Grantor or that
such Grantor otherwise has the right to license, or granting any right to any
Grantor under any copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.

 



 

 

 



Exhibit K

Page 55

 

Section 2.        Grant of Security Interest. As security for the payment or
performance in full when due of the Obligations, including each Guaranty of the
Obligations, each Grantor hereby pledges to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all right, title
or interest in or to any and all of the following assets and properties now or
at any time hereafter directly owned by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”):

 

(a) all Copyrights, including those listed on Schedule I hereto;

 

(b) all exclusive Copyright Licenses with respect to registered United States
Copyrights under which any Grantor is the licensee, including those listed on
Schedule I hereto; and

 

(c) to the extent not included in the foregoing, all Proceeds and products of
any and all of the foregoing and all Supporting Obligations, collateral security
and guarantees given by any Person with respect to any of the foregoing.

 

Notwithstanding anything to the contrary in (a) through (c) above, this
Agreement shall not constitute a grant of a security interest in (and the term
"Copyright Collateral" shall not include) any Excluded Property.

 

Section 3.        Termination. This Copyright Security Agreement and the
security interest granted hereby shall automatically terminate with respect to
all of a Grantor’s Obligations and any Lien arising therefrom shall be
automatically released upon termination of the Security Agreement or release of
such Grantor’s obligations thereunder. The Administrative Agent shall, in
connection with any termination or release herein or under the Security
Agreement, execute and deliver to any Grantor as such Grantor may request, an
instrument in writing releasing the security interest in the Copyright
Collateral acquired under this Agreement. Additionally, upon such termination or
release, the Administrative Agent shall reasonably cooperate with any efforts
made by a Grantor to make of record or otherwise confirm such satisfaction
including, but not limited to, the release and/or termination of this Agreement
and any security interest in, to or under the Copyright Collateral.

 

Section 4.        Supplement to the Security Agreement. The security interests
granted to the Administrative Agent herein are granted in furtherance, and not
in limitation of, the security interests granted to the Administrative Agent
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Copyright Collateral are more fully set forth in the Security Agreement, the
terms and provisions of which are hereby incorporated herein by reference as if
fully set forth herein. In the event of any conflict between the terms of this
Agreement and the Security Agreement, the terms of the Security Agreement shall
govern.

 



 

 

 



Exhibit K

Page 56

 

Section 5.       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CONFLICTS OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 6.       Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, (i) the liens and security interests granted to the
Administrative Agent pursuant to this Agreement are expressly subject to the
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement regarding the priority of the liens and the security
interests granted to the Administrative Agent or exercise of any rights or
remedies by the Administrative Agent and the terms of this Agreement, the terms
of the Intercreditor Agreement shall govern.

 

Section 7.       Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging means (including in
.pdf format) shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

[Signatures on following page]

 



 

 

 



Exhibit K

Page 57

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[GRANTOR],

as a Grantor

 

By:  Name:  Title:

 



 

 

 

Exhibit K

Page 58

 

CITIBANK, N.A.,

as Administrative Agent

 

By:  Name:  Title:

 



 

 

 

Schedule I

 

Short Particulars of U.S. Copyright Collateral

 

Copyright Registrations:

 

owner registration
number
title      

 

Copyright Applications:

 

owner
title        

 

Signature Page for Copyright Security Agreement

 



 

 



 

EXHIBIT L

 

FORM OF

PERFECTION CERTIFICATE

 

[See attached]

 



 

 

 

Exhibit L

Page 2

 

PERFECTION CERTIFICATE

 

December 5, 2019

 

Reference is hereby made to that certain Amended and Restated Pledge and
Security Agreement dated as of December 5, 2019 (the “Security Agreement”),
among CF Industries Holdings, Inc. (“Holdings”), a Delaware corporation, CF
Industries, Inc. (the “Lead Borrower”), a Delaware corporation, the other
Guarantors party thereto (collectively with Holdings and the Lead Borrower, the
“Companies” and each, a “Company”) and Citibank, N.A., as administrative agent
(the “Administrative Agent”). Capitalized terms used but not defined herein have
the meanings assigned in the Security Agreement.

 

I, the undersigned Vice President, Treasurer and Assistant Secretary of each
Company, do hereby certify on behalf of each Company, solely in my capacity as
an officer of each Company and not in my individual capacity, as follows:

 

1.            Names. (a) The exact legal name of each Company, as such name
appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a). Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a). Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization and the jurisdiction of formation of
each Company.

 

(b)            Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

 

(c)            Set forth in Schedule 1(c) is a list of all other names
(including trade names or similar appellations) used by each Company, or any
other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

 

2.            Current Locations. (a) The chief executive office of each Company
is located at the address set forth in Schedule 2(a) hereto.

 

(b)            Set forth in Schedule 2(b) are all locations where each Company
maintains any books or records relating to any Collateral.

 

3.            [Reserved]

 



 

 

 

Exhibit L

Page 3

 

4.            Extraordinary Transactions. Within the last five years, except for
those transactions described on Schedule 4 attached hereto, all of the
Collateral has been acquired by each Company in the ordinary course of business.

 

5.            File Search Reports. Attached hereto as Schedule 5 is a true and
accurate summary of file search reports from (A) the Uniform Commercial Code
filing offices in each jurisdiction identified in Section 1(a) with respect to
each legal name set forth in Section 1 and (B) each jurisdiction described in
Schedule 1(c) or Schedule 4 relating to any of the transactions described in
Schedule (1)(c) or Schedule 4 with respect to judgment and tax liens,
bankruptcies and lawsuits. A true copy of each financing statement and each
judgment and tax lien, each bankruptcy and pending lawsuit and each other filing
identified in such file search reports has been delivered to the Administrative
Agent.

 

6.            UCC Filings. Financing statements and/or amendments to financing
statements (duly authorized by each Company constituting the debtor therein),
including the indications of the collateral or such additional information as is
necessary or, in the reasonable opinion of the Administrative Agent, desirable
to perfect and protect the security interests purported by the Security
Agreement, attached as Schedule 6 have been prepared for filing in the proper
Uniform Commercial Code filing offices in the jurisdictions identified in
Schedule 7 hereof.

 

7.            Schedule of Filings. Attached hereto as Schedule 7 is a schedule
of the appropriate filing offices for the financing statements attached hereto
as Schedule 6.

 

8.            Real Property. Attached hereto (a) as Schedule 8(a) is a list of
all real property owned by each Company constituting Material Real Property as
of the Fourth Restatement Effective Date and filing offices for Mortgages as of
the Fourth Restatement Effective Date.

 

9.            Termination Statements. Attached hereto as Schedule 9(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 9(b) hereto with respect to
each Lien described therein.

 

10.            Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 10(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and its
direct Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 10(b) is each equity investment of each Company (other than
the equity interest set forth on Schedule 10(a)) setting for the percentage of
such equity interest pledged under the Security Agreement.

 

11.            Instruments and Tangible Chattel Paper. Attached hereto as
Schedule 11 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of the Fourth Restatement Effective Date, including all
intercompany notes between or among any two or more Companies.

 



 

 

 

Exhibit L

Page 4

 

12.            Intellectual Property. Attached hereto as Schedule 12(a) is a
true and complete list of each Company’s issuances, registrations and
applications (as applicable) for Patents and Trademarks (each as defined in the
Security Agreement) registered or applied for at the United States Patent and
Trademark Office, including, as applicable, the name of the recorded owner and
the patent, registration, application and/or serial number of each such Patent
and Trademark owned by each Company. Attached hereto as Schedule 12(b) is a true
and complete list of each Company’s United States registered Copyrights and
exclusive Copyright Licenses with respect to United States Copyrights under
which a Company is the licensee (each as defined in the Security Agreements),
including, as applicable, the name of the registered owner, the name of the
licensee and licensor, and the registration number of each such Copyright or
such Copyright licensed under such Copyright License owned by each Company.

 

13.            Commercial Tort Claims. Attached hereto as Schedule 13 is a true
and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) held by each Company in excess of $10,000,000, including a brief
description thereof.

 

14.            [Reserved]

 

15.            Letter-of-Credit Rights. Attached hereto as Schedule 15 is a true
and correct list of all Letters of Credit in excess of $10,000,000 issued in
favor of each Company, as beneficiary thereunder.

 

[The Remainder of this Page has been intentionally left blank]

 



 

 

 

Exhibit L

Page 5

 

IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
date first above written.

 

  CF INDUSTRIES HOLDINGS, INC.,   as Holdings         By:                   
Name:     Title:           CF INDUSTRIES, INC.,   as the Lead Borrower        
By:       Name:     Title:           CF INDUSTRIES SALES, LLC,   as a Guarantor
        By:       Name:     Title:           CF INDUSTRIES ENTERPRISES, LLC   as
a Guarantor         By:       Name:     Title:  

 



 

 

 

Exhibit L

Page 6

 

  CF INDUSTRIES DISTRIBUTION FACILITIES, LLC   as a Guarantor         By:      
Name:     Title:                 CF USA HOLDINGS, LLC   as a Guarantor        
By:                    Name:     Title:  

 



 

 

 

Exhibit L

Page 7

 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name Type of Entity Registered Organization
(Yes/No) Organizational Number State of Formation                              
                             

 



 

 

 

Exhibit L

Page 8

 

Schedule 1(b)

 

Prior Organizational Names

 

Company Prior Name Date of Change            

 



 

 

 

Exhibit L

Page 9

 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Company /
Subsidiary Corporate
Name of Entity Action Date of
Action State of
Formation List of All
Other Names
Used During
Past Five Years                                                                
                               

 



 

 

 

Exhibit L

Page 10

 

Schedule 2(a)

 

Chief Executive Offices

 

Company Address County State                                                

 



 

 

 

Exhibit L

Page 11

 

Schedule 2(b)

 

Location of Books

 

 

Company Address County State                                                

 



 

 

 

Exhibit L

Page 12

 

Schedule 3

 

[Reserved]

 



 

 

 

Exhibit L

Page 13

 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 



 

 

 

Exhibit L

Page 14

 

Schedule 5

 

File Search Reports

 



 

 

 

Exhibit L

Page 15

 

Schedule 6

 

Copy of Financing Statements To Be Filed

 



 

 

 

Exhibit L

Page 16

 

Schedule 7

 

Filings/Filing Offices

 

Type of Filing Entity Filing Office                                    

 



 

 

 

Exhibit L

Page 17

 

Schedule 8(a)

 

Real Property

 

Terminal Name Address (If Available) City County State Filing Office            
                                                                               
                                                                               
                               

 



 

 

 

Exhibit L

Page 18

 

Schedule 9(a)

 



 

 

 

 

Exhibit L

Page 19

 

Schedule 9(b)

 

Termination Statement Filings

 



 

 

 

Exhibit L

Page 20

 

Schedule 10(a)

 

Equity Interests of Companies and Direct Subsidiaries

 

Record Owner  Entity Owned  Authorized
Equity
Interests  No. of
Shares/Units
or Percent
Owned  Certificate
No.  No. of
Shares/Units
or Percent
Pledged                                                                       
                                                                               
                                                                              
                                                                              
                              

 



 

 

 

Exhibit L

Page 21

 

Schedule 10(b)

 

Other Equity Interests

 



 

 

 

Exhibit L

Page 22

 

Schedule 11

 

Instruments and Tangible Chattel Paper

 



 

 

 

Exhibit L

Page 23

 

Schedule 12(a)

 

Intellectual Property Filings

 

Patents and Trademarks

 

U.S. TRADEMARK REGISTRATIONS

 

U.S. TRADEMARK APPLICATIONS

 

FOREIGN TRADEMARK REGISTRATIONS AND APPLICATIONS

 

PATENTS AND DESIGN PATENTS

 

PATENT APPLICATIONS

 



 

 

 

Exhibit L

Page 24

 

Schedule 12(b)

Copyrights

 

REGISTERED U.S. COPYRIGHTS

 

EXCLUSIVE LICENSES TO REGISTERED U.S. COPYRIGHTS

 



 

 

 

Exhibit L

Page 25

 

Schedule 13

 

Commercial Tort Claims

 



 

 

 

Exhibit L

Page 26

 

Schedule 14

 

[Reserved]

 



 

 

 

Exhibit L

Page 27

 

Schedule 15

 

Letter of Credit Rights

 



 

 

 

EXHIBIT M

 

FORM OF

INTERCREDITOR AGREEMENT

 

[See attached]

 



 

 

 

Exhibit M

Page 2

 

FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT

 

dated as of

 

 

 

November 21, 2016

 

among

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Credit Facility Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as 2021 Notes Collateral Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as 2026 Notes Collateral Agent,

 

each additional Authorized Representative from time to time party hereto,

 

and acknowledged by each Grantor

 



 

 

 

Exhibit M

Page 3

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I            Definitions           SECTION 1.01. Construction; Certain
Defined Terms  1        ARTICLE II            Priorities and Agreements with
Respect to Common Collateral           SECTION 2.01.  Priority of Claims  14 
SECTION 2.02.  Actions with Respect to Common Collateral; Prohibition on
Contesting Liens  17  SECTION 2.03.  No Interference; Payment Over  18  SECTION
2.04.  Automatic Release of Liens; Amendments to First-Priority Collateral
Documents  19  SECTION 2.05.  Certain Agreements with Respect to Bankruptcy or
Insolvency Proceedings  20  SECTION 2.06.   Reinstatement  21  SECTION
2.07.  Insurance  21  SECTION 2.08.  Refinancings  21  SECTION 2.09.  Possessory
Collateral, Control Collateral and Controlling Authorized Representative as
Gratuitous Bailee/Agent for Perfection  22        ARTICLE III           
Existence and Amounts of Liens and Obligations           ARTICLE IV           
The Controlling Authorized Representative           SECTION 4.01  Appointment
and Authority  23  SECTION 4.02  Rights as a First-Priority Secured Party  24 
SECTION 4.03  Exculpatory Provisions  25  SECTION 4.04  Reliance by Controlling
Authorized Representative  26  SECTION 4.05  Delegation of Duties  27  SECTION
4.06  Non-Reliance on Controlling Authorized Representative and Other
First-Priority Secured Parties  27        ARTICLE V            Miscellaneous    
      SECTION 5.01.  Notices  28  SECTION 5.02   Waivers; Amendment; Joinder
Agreements  28 

 



 

 

 

Exhibit M

Page 4

 

SECTION 5.03   Parties in Interest  29  SECTION 5.04.  Survival of Agreement 
29  SECTION 5.05.  Counterparts  29  SECTION 5.06.  Severability  30  SECTION
5.07.  Governing Law  30  SECTION 5.08.  Submission to Jurisdiction; Waivers 
30  SECTION 5.09. WAIVER OF JURY TRIAL  31  SECTION 5.10.  Headings  31  SECTION
5.11.  Conflicts  31  SECTION 5.12.  Provisions Solely to Define Relative
Rights  31  SECTION 5.13. Authorized Representatives  32  SECTION 5.14. Other
First-Priority Obligations  32  SECTION 5.15. Junior Lien Intercreditor
Agreements  33 

 

Annex

 

Annex A Acknowledgement of Grantors Annex B Joinder

 



 

 

 

 

Exhibit M

Page 5

 

This FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement’), dated as of
November 21, 2016, is among MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan
Stanley”), as administrative agent for the Credit Agreement Secured Parties (in
such capacity until a successor collateral agent replaces it under the 2021
Notes Indenture, and thereafter such successors in such capacity, the “Credit
Facility Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent
for the 2021 Notes Secured Parties (in such capacity and together with its
successors in such capacity, the “2021 Notes Collateral Agent”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as collateral agent for the 2026 Notes Secured
Parties (in such capacity until a successor collateral agent replaces it under
the 2026 Notes Indenture, and thereafter such successors in such capacity, the
“2026 Notes Collateral Agent”) and each additional Authorized Representative
from time to time party hereto for the Other First-Priority Secured Parties of
the Series with respect to which it is acting in such capacity, as acknowledged
by the Grantors in the Acknowledgement of Grantors.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Facility Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the 2021 Notes Collateral Agent (for itself and on
behalf of the 2021 Notes Secured Parties), the 2026 Notes Collateral Agent (for
itself and on behalf of the 2026 Notes Secured Parties) and each additional
Authorized Representative (for itself and on behalf of the Other First-Priority
Secured Parties of the applicable Series) agree as follows:

 

Article I

 

Definitions

 

Section 1.01.                    Construction; Certain Defined Terms.

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument, other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, but shall not be
deemed to include the subsidiaries of such Person unless express reference is
made to such subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (iv) unless otherwise
expressly stated herein, all references herein to Articles, Sections and Annexes
shall be construed to refer to Articles, Sections and Annexes of this Agreement,
(v) unless otherwise expressly qualified herein, the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vi) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time.

 





 

 

Exhibit M

Page 6

 

(b)               It is the intention of the First-Priority Secured Parties of
each Series that the holders of First-Priority Obligations of such Series (and
not the First-Priority Secured Parties of any other Series) bear the risk of (i)
any determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have a valid and perfected security interest in any of the
Collateral securing any other Series of First-Priority Obligations and/or (z)
any intervening security interest exists securing any other obligations (other
than another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Priority Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including the right to
receive distributions in respect of such Series of First-Priority Obligations
pursuant to Section 2.01) set forth herein shall be modified to the extent
necessary so that the effects of such Impairment are borne solely by the holders
of the Series of such First-Priority Obligations subject to such Impairment.
Additionally, in the event the First-Priority Obligations of any Series are
modified pursuant to applicable law (including pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First-Priority Obligations or the
Secured Credit Documents governing such First-Priority Obligations shall refer
to such obligations or such documents as so modified.

 

(c)               Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement. As used in this Agreement,
the following terms have the meanings specified below:

 

“2021 Notes Collateral Agent” has the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

“2021 Notes Collateral Agreement” means the Security Agreement dated as of
November 21, 2016 among Holdings, the Company, the other Grantors party thereto,
the 2021 Notes Collateral Agent and the other parties thereto, as amended,
restated, amended and restated, modified, supplemented or replaced from time to
time.

 





 

 

Exhibit M

Page 7

 

“2021 Notes Indenture” means that certain Indenture, dated as of November 21,
2016, with respect to the Company’s 3.400% Senior Secured Notes due 2021, among
the Company, as issuer, the guarantors named therein and Wells Fargo Bank,
National Association, as Trustee and as Collateral Agent, as amended, restated,
amended and restated, modified, supplemented, replaced, Refinanced from time to
time.

 

“2021 Notes Obligations” means the “Secured Obligations” as defined in the 2021
Notes Collateral Agreement (or the Equivalent Provision thereof).

 

“2021 Notes Secured Parties” means the holders of any 2021 Notes Obligations and
the 2021 Notes Collateral Agent.

 

“2026 Notes Collateral Agent” has the meaning assigned to such term in the
introductory paragraph to this Agreement.

 

“2026 Notes Collateral Agreement” means the Security Agreement dated as of
November 21, 2016 among Holdings, the Company, the other Grantors party thereto,
the 2026 Notes Collateral Agent and the other parties thereto, as amended,
restated, amended and restated, modified, supplemented or replaced from time to
time.

 

“2026 Notes Indenture” means that certain Indenture, dated as of November 21,
2016, with respect to the Company’s 4.500% Senior Secured Notes due 2026, among
the Company, as issuer, the guarantors named therein and Wells Fargo Bank,
National Association, as Trustee and as Collateral Agent, as amended, restated,
amended and restated, modified, supplemented, replaced, Refinanced from time to
time.

 

“2026 Notes Obligations” means the “Secured Obligations” as defined in the 2026
Notes Collateral Agreement (or the Equivalent Provision thereof).

 

“2026 Notes Secured Parties” means the holders of any 2026 Notes Obligations and
the 2026 Notes Collateral Agent.

 

“Acknowledgement of Grantors” means the Acknowledgement of Grantors in the form
of Annex A attached hereto.

 

“Additional First-Priority Agent” has the meaning assigned to such term in
Section 5.14(b).

 

“Additional First-Priority Agreements” has the meaning assigned to such term in
Section 5.14(b).

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 





 

 

Exhibit M

Page 8

 

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Credit Facility Agent,
(ii) in the case of the 2021 Notes Obligations or the 2021 Notes Secured
Parties, the 2021 Notes Collateral Agent, (iii) in the case of the 2026 Notes
Obligations or the 2026 Notes Secured Parties, the 2026 Notes Collateral Agent
and (iv) in the case of any Series of Other First-Priority Obligations or Other
First-Priority Secured Parties that become subject to this Agreement after the
date hereof, the Person named as the Additional First-Priority Agent for such
Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.

 

“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives) hold a valid and perfected security interest or Lien at such
time; provided that collateral consisting of cash and cash equivalents pledged
to secure Credit Agreement Obligations consisting of reimbursement obligations
in respect of letters of credit or otherwise held by the administrative agent
thereunder pursuant to Section 2.5 of the Credit Agreement (or any Equivalent
Provision) shall be applied as specified in the Credit Agreement or such
Equivalent Provision and will not constitute Common Collateral. If more than two
Series of First-Priority Obligations are outstanding at any time and the holders
of less than all Series of First-Priority Obligations hold a valid and perfected
security interest or Lien in any Collateral at such time, then such Collateral
shall constitute Common Collateral for those Series of First-Priority
Obligations that hold a valid and perfected security interest or Lien in such
Collateral at such time and shall not constitute Common Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.

 

“Company” means CF Industries, Inc., a Delaware corporation.

 

“Control Collateral” means any Common Collateral in the control of the
Controlling Authorized Representative (or to the extent provided in Section
2.09(a), each other Authorized Representative) (in each case, or its agents or
bailees), to the extent that control thereof perfects a Lien thereon under the
Uniform Commercial Code of any jurisdiction or otherwise. Control Collateral
includes, without limitation, Deposit Accounts, Electronic Chattel Paper,
Investment Property or Letter-of-Credit Rights. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.

 





 

 

Exhibit M

Page 9

 

“Controlling Authorized Representative” means, with respect to any Common
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Credit Facility Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative; provided, in each case, that if there shall occur one or more
Non-Controlling Authorized Representative Enforcement Dates, the Applicable
Authorized Representative shall be the Authorized Representative that is the
Major Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

“Controlling Secured Parties” means, with respect to any Common Collateral, the
Series of First-Priority Secured Parties whose Authorized Representative is the
Controlling Authorized Representative for such Common Collateral.

 

“Credit Agreement” means that certain Third Amended and Restated Revolving
Credit Agreement, dated as of September 18, 2015, among Holdings, the Company,
the other borrowers from time to time party thereto, the lenders from time to
time party thereto, the issuing banks party thereto and the Credit Facility
Agent, as amended, restated, amended and restated, supplemented, otherwise
modified, Refinanced or replaced from time to time, including, in the event such
Credit Agreement is terminated or replaced and Holdings, the Company and any of
their subsidiaries subsequently enter into any “Credit Facilities” (as defined
in each Notes Indenture (or the Equivalent Provision thereof)), the Credit
Agreement designated by the Company to be the “Credit Agreement” hereunder.

 

“Credit Agreement Documents” means the Credit Agreement and the other “Loan
Documents” (as such term is defined in the Credit Agreement (or the Equivalent
Provision thereof)).

 

“Credit Agreement Obligations” means all “Obligations” (as such term is defined
in the Credit Agreement (or the Equivalent Provision thereof)).

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement (or the Equivalent Provision thereof).

 

“Credit Facility Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns, or the “Administrative Agent” (as defined in the Credit Agreement (or
the Equivalent Provision thereof)).

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 





 

 

Exhibit M

Page 10

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Common Collateral and any Series of
First-Priority Obligations, the date on which such Series of First-Priority
Obligations is no longer secured by, and no longer required to be secured by,
such Common Collateral. The term “Discharged” has a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Common
Collateral, the Discharge of the Credit Agreement Obligations (other than
Secured Swap Obligations, Secured Bilateral LC Obligations, indemnities and
contingent obligations with respect to which no claim for reimbursement has been
made, and other than Letters of Credit that have been cash collateralized
pursuant to arrangements mutually agreed between the applicable Issuing Bank and
the Lead Borrower or with respect to which other arrangements have been made
that are satisfactory to the applicable Issuing Bank) with respect to such
Common Collateral; provided that the Discharge of Credit Agreement Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
Credit Agreement Obligations or an incurrence of future Credit Agreement
Obligations with additional First-Priority Obligations secured by such Common
Collateral under an Other First-Priority Agreement which has been designated in
writing by Holdings to the Controlling Authorized Representative and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

“Equivalent Provision” means, with respect to any reference to a specific
provision of or definition in an agreement in effect on the date hereof (the
“original agreement”), if such agreement is amended, restated, supplemented,
modified or replaced after the date hereof in a manner permitted hereby, the
provision or definition in such amended, restated, supplemented, modified or
replacement agreement that is the equivalent to such specific provision in such
original agreement.

 

“Event of Default” means an “Event of Default” under and as defined in the
Credit Agreement or any Other First-Priority Agreement (or, in each case, the
Equivalent Provision thereof).

 

“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of the applicable Authorized Representative for
the holders of any Series of First-Priority Obligations for purposes of securing
such Series of First-Priority Obligations.

 

“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First-Priority Obligations.

 

“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (ii) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.

 

“Grantors” means Holdings, the Company, and each of the Subsidiaries of Holdings
that has executed and delivered a First-Priority Collateral Document as a
grantor thereunder unless and until such Subsidiary is released from its
obligations under such First-Priority Collateral Documents.

 





 

 

Exhibit M

Page 11

 

“Holdings” means CF Industries Holdings, Inc., a Delaware corporation.

 

“Impairment” has the meaning assigned to such term in Section 1.01(b).

 

“Insolvency or Liquidation Proceeding” means:

 

(1)       any case commenced by or against Holdings, the Company or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
Holdings, the Company or any other Grantor, any receivership or assignment for
the benefit of creditors relating to Holdings, the Company or any other Grantor
or any similar case or proceeding relative to Holdings, the Company or any other
Grantor or its creditors, as such, in each case whether or not voluntary;

 

(2)       any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to Holdings, the Company or any other Grantor,
in each case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or

 

(3)       any other proceeding of any type or nature in which substantially all
claims of creditors of Holdings, the Company or any other Grantor are determined
and any payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means a supplement to this agreement substantially in the
form of Annex B, appropriately completed.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First-Priority Obligations with
respect to such Common Collateral; provided, however, that if there are two
outstanding Series of Other First-Priority Obligations which have an equal
outstanding principal amount, the Series of Other First-Priority Obligations
with the earlier maturity date shall be considered to have the larger
outstanding principal amount for purposes of this definition, and if such Series
of Other First-Priority Obligations have the same maturity date, the Major
Non-Controlling Authorized Representative shall be determined by vote of the
holders of such Series of Other First-Priority Obligations constituting a
majority of the amount of such Series of Other First-Priority Obligations.

 





 

 

Exhibit M

Page 12

 

“Morgan Stanley” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the Controlling
Authorized Representative at such time with respect to such Common Collateral.

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Other First-Priority
Agreement under which such Non-Controlling Authorized Representative is the
Authorized Representative) and (ii) the Controlling Authorized Representative’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Other First-Priority Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the First-Priority Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other
First-Priority Agreement; provided that the Non-Controlling Authorized
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Common Collateral (1) at any
time the Controlling Authorized Representative has commenced and is diligently
pursuing any enforcement action with respect to such Common Collateral or (2) at
any time the Grantor that has granted a security interest in such Common
Collateral is then a debtor under or with respect to (or otherwise subject to)
any Insolvency or Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.

 

“Notes Collateral Agent” means the 2021 Notes Collateral Agent or the 2026 Notes
Collateral Agent, as the case may be.

 





 

 

Exhibit M

Page 13

 

“Notes Collateral Agreement” means the 2021 Notes Collateral Agreement or the
2026 Notes Collateral Agreement, as the case may be.

 

“Notes Indenture” means the 2021 Notes Indenture or the 2026 Notes Indenture, as
the case may be.

 

“Notes Obligations” means the 2021 Notes Obligations and the 2026 Notes
Obligations, collectively.

 

“Notes Secured Parties” means the 2021 Notes Secured Parties and the 2021 Notes
Secured Parties, collectively.

 

“Other First-Priority Agreement” means (i) each Notes Indenture and (ii) each
Additional First-Priority Agreement.

 

“Other First-Priority Obligations” means (i) the Notes Obligations and (ii) all
obligations of the Grantors that shall have been designated as such pursuant to
Section 5.14.

 

“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes each Notes Secured Party.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity, whether or not a legal entity.

 

“Possessory Collateral” means any Common Collateral in the possession of the
Controlling Authorized Representative (or to the extent provided in Section
2.09(a), each other Authorized Representative) (or its agents or bailees), to
the extent that possession thereof perfects a Lien thereon under the Uniform
Commercial Code of any jurisdiction or otherwise. Possessory Collateral includes
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Controlling Authorized
Representative under the terms of the First-Priority Collateral Documents. All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meanings assigned to them in the New York UCC.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), whether of the same principal amount or greater or lesser principal
amount, including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 





 

 

Exhibit M

Page 14

 

“Required Holders” means, with respect to any Secured Credit Document, those
First-Priority Secured Parties the approval of which is required to approve an
amendment or modification, termination or waiver of any provision of or consent
to any departure from such Secured Credit Document (or which would be required
to effect such consent under this Agreement if such consent were treated as an
amendment of such Secured Credit Document).

 

“Secured Credit Document” means (i) the Credit Agreement Documents, (ii) each
Notes Indenture and (iii) each Additional First-Priority Agreement.

 

“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
2021 Notes Secured Parties (in their capacities as such), (iii) the 2026 Notes
Secured Parties (in their capacities as such) and (iv) the Other First-Priority
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Authorized Representative (in its capacity as such
for such Other First-Priority Secured Parties) and (b) with respect to any
First-Priority Obligations, each of (i) the Credit Agreement Obligations, (ii)
the 2021 Notes Obligations, (iii) the 2026 Notes Obligations and (iv) the Other
First-Priority Obligations incurred pursuant to any Other First-Priority
Agreement (other than the Notes Indentures), which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Authorized Representative
(in its capacity as such for such Other First-Priority Obligations).

 

Article II

 

Priorities and Agreements with Respect to Common Collateral

 

Section 2.01.                    Priority of Claims.

 

(a)               Anything contained herein or in any of the Secured Credit
Documents to the contrary notwithstanding (but subject to Section 1.01(b)), if
an Event of Default has occurred and is continuing, and the Controlling
Authorized Representative or any First-Priority Secured Party is taking action
to enforce rights in respect of any Common Collateral, or any distribution is
made in respect of any Common Collateral in any Bankruptcy Case of any Grantor
or any First-Priority Secured Party receives any payment pursuant to any
intercreditor agreement (other than this Agreement) with respect to any Common
Collateral, the proceeds of any sale, collection or other liquidation of any
such Collateral by any First-Priority Secured Party are received by the
Controlling Authorized Representative or any First-Priority Secured Party
pursuant to any such intercreditor agreement with respect to such Common
Collateral and proceeds of any such distribution (subject, in the case of any
such distribution, to the sentence immediately following) to which the
First-Priority Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied by the Controlling Authorized
Representative as follows:

 





 

 

Exhibit M

Page 15

 

FIRST, to the payment of all reasonable fees, costs and expenses incurred by the
Controlling Authorized Representative in connection with such collection or sale
or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by the
Controlling Authorized Representative hereunder or under any other
First-Priority Collateral Document on behalf of the Grantors, if any, and any
other reasonable costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other First-Priority Collateral
Document;

 

SECOND, to the payment of all reasonable fees, costs and expenses incurred by
the Authorized Representatives (other than the Authorized Representative that is
the Controlling Authorized Representative) in connection with such collection or
sale or otherwise in connection with this Agreement, or any other First-Priority
Collateral Document or any of the First-Priority Obligations, including all
court costs and the reasonable fees and expenses of its agents, professional
advisors and legal counsel, the repayment of all advances made by such
Authorized Representatives hereunder or under any other First-Priority
Collateral Document on behalf of the Grantors, if any, and any other reasonable
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other First-Priority Collateral Document;

 

THIRD, subject to Section 1.01(b), to the payment in full of the First-Priority
Obligations of each Series on a ratable basis, with such Proceeds to be applied
to the First-Priority Obligations of a given Series in accordance with the terms
of the applicable Secured Credit Documents; and

 

FOURTH, to the Grantors or their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

 

Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.

 





 

 

Exhibit M

Page 16

 

(b)               It is acknowledged that the First-Priority Obligations of any
Series may, subject to the limitations set forth in the then extant Secured
Credit Documents, be increased, extended, renewed, replaced, restated,
supplemented, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.

 

(c)               Notwithstanding the date, time, method, manner or order of
grant, attachment or perfection of any Liens securing any Series of
First-Priority Obligations granted on the Common Collateral and notwithstanding
any provision of the Uniform Commercial Code of any jurisdiction, or any other
applicable law or the Secured Credit Documents or any defect or deficiencies in
the Liens securing the First-Priority Obligations of any Series or any other
circumstance whatsoever (but, in each case, subject to Section 1.01(b) hereof),
each First-Priority Secured Party hereby agrees that the Liens securing each
Series of First-Priority Obligations on any Common Collateral shall be of equal
priority.

 

(d)               Notwithstanding anything to the contrary in this Agreement or
any other Secured Credit Documents to the contrary, the applicable Authorized
Representative (in each case, with respect to a Series of First-Priority
Obligations) may:

 

(i)       take any action (not adverse to the pari-passu status of the Liens on
the Common Collateral securing each other Series of First-Priority Obligations,
or the rights of any other Authorized Representative to exercise remedies in
respect thereof) in order to create, perfect, preserve or protect its Lien on
the Common Collateral;

 

(ii)       file a claim, proof of claim or statement of interest with respect to
such Series of First-Priority Obligations; provided that an Insolvency or
Liquidation Proceeding has been commenced by or against any of the Grantors;

 

(iii)       file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the
applicable Series of First-Priority Secured Parties, including any claims
secured by the Common Collateral, if any, in each case not in violation of the
terms of this Agreement;

 

(iv)       file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not in violation of the terms of this
Agreement; and

 

(v)       vote on any plan of reorganization, file any proof of claim, make
other filings and make any arguments and motions that are, in each case, in
accordance with the terms of this Agreement, with respect to such Series of
First-Priority Obligations and the Common Collateral.

 





 

 

Exhibit M

Page 17

 

Section 2.02.                    Actions with Respect to Common Collateral;
Prohibition on Contesting Liens.

 

(a)               With respect to any Common Collateral, (i) notwithstanding
Section 2.01, only the Controlling Authorized Representative shall act or
refrain from acting with respect to the Common Collateral (including with
respect to any intercreditor agreement with respect to any Common Collateral)
and then only on the instructions of the requisite Controlling Secured Parties
under the applicable Secured Credit Document and (ii) no other Authorized
Representative or Non-Controlling Authorized Representative or other
First-Priority Secured Party (other than the Controlling Secured Parties) shall
or shall instruct the Controlling Authorized Representative to, commence any
judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, any Common
Collateral (including with respect to any intercreditor agreement with respect
to any Common Collateral), whether under any First-Priority Collateral Document,
applicable law or otherwise, it being agreed that only the Controlling
Authorized Representative, acting on the instructions of the requisite
Controlling Secured Parties under the applicable Secured Credit Document and in
accordance with the applicable First-Priority Collateral Documents, shall be
entitled to take any such actions or exercise any such remedies with respect to
Common Collateral. Notwithstanding the equal priority of the Liens, the
Controlling Authorized Representative may deal with the Common Collateral as if
such Controlling Authorized Representative had a senior Lien on such Collateral.
No Non-Controlling Authorized Representative or Non-Controlling Secured Party
will contest, protest or object to any foreclosure proceeding or action brought
by the Controlling Authorized Representative or the Controlling Secured Parties
or any other exercise by the Controlling Authorized Representative or the
Controlling Secured Parties of any rights and remedies relating to the Common
Collateral or to cause the Controlling Authorized Representative to do so. The
foregoing shall not be construed to limit the rights and priorities of any
First-Priority Secured Party, Controlling Authorized Representative or any
Authorized Representative with respect to any Collateral not constituting Common
Collateral.

 

(b)               Each of the Authorized Representatives agrees that it will not
accept any Lien on any Common Collateral for the benefit of any Series of
First-Priority Obligations (other than funds deposited for the discharge or
defeasance of any Other First-Priority Agreement) other than pursuant to the
First-Priority Collateral Documents and, by executing this Agreement (or a
Joinder Agreement), each Authorized Representative and the Series of
First-Priority Secured Parties for which it is acting hereunder agree to be
bound by the provisions of this Agreement and the other First-Priority
Collateral Documents applicable to it. The Credit Facility Agent acknowledges
and agrees that no Notes Collateral Agent shall have any responsibility pursuant
to this Agreement with respect to any mortgages, financing statements, patent,
trademark or copyright filings or other filings or recordings filed or recorded
by the Grantors in favor of such Notes Collateral Agent in compliance with its
obligations under the applicable Notes Indenture or the applicable Notes
Collateral Agreement.

 





 

 

Exhibit M

Page 18

 

(c)               Each of the First-Priority Secured Parties agrees that it will
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the perfection, priority, validity or enforceability of a Lien held
by or on behalf of any of the First-Priority Secured Parties in all or any part
of the Collateral, or the provisions of this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair (i) the rights of any
Authorized Representative or any First-Priority Secured Party to enforce this
Agreement or (ii) the rights of any First-Priority Secured Party from contesting
or supporting any other Person in contesting the enforceability of any Lien
purporting to secure First-Priority Obligations constituting unmatured interest
pursuant to Section 502(b)(2) of the Bankruptcy Code.

 

Section 2.03.                    No Interference; Payment Over.

 

(a)               Each First-Priority Secured Party agrees that (i) it will not
challenge or question in any proceeding the validity or enforceability of any
First-Priority Obligations of any Series or any First-Priority Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Controlling Authorized
Representative, (iii) except as provided in Section 2.02, it shall have no right
to (A) direct the Controlling Authorized Representative or any other
First-Priority Secured Party to exercise any right, remedy or power with respect
to any Common Collateral (including pursuant to any intercreditor agreement) or
(B) consent to the exercise by the Controlling Authorized Representative or any
other First-Priority Secured Party of any right, remedy or power with respect to
any Common Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Controlling Authorized Representative or any other First-Priority Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise with respect to any Common Collateral, and none of the
Controlling Authorized Representative, any other Authorized Representatives or
any other First-Priority Secured Party shall be liable for any action taken or
omitted to be taken by the Controlling Authorized Representative or other
First-Priority Secured Party with respect to any Common Collateral in accordance
with the provisions of this Agreement, (v) it will not seek, and hereby waives
any right, to have any Common Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any of the Authorized Representatives or any other First-Priority
Secured Party to enforce this Agreement.

 





 

 

Exhibit M

Page 19

 

(b)               Each First-Priority Secured Party hereby agrees that, if it
shall obtain possession of any Common Collateral or shall realize any proceeds
or payment in respect of any such Common Collateral, pursuant to any
First-Priority Collateral Document or by the exercise of any rights available to
it under applicable law or in any Insolvency or Liquidation Proceeding or
through any other exercise of remedies (including pursuant to any intercreditor
agreement), at any time prior to the Discharge of each Series of First-Priority
Obligations, then it shall hold such Common Collateral, proceeds or payment in
trust for the First-Priority Secured Parties and promptly transfer such Common
Collateral, proceeds or payment, as the case may be, to the Controlling
Authorized Representative, to be distributed by the Controlling Authorized
Representative in accordance with the provisions of Section 2.01(a) hereof.

 

Section 2.04.                    Automatic Release of Liens; Amendments to
First-Priority Collateral Documents.

 

(a)               If at any time any Common Collateral is transferred to a third
party or otherwise disposed of, in each case, in connection with any enforcement
by the Controlling Authorized Representative in accordance with the provisions
of this Agreement and the applicable First-Priority Collateral Documents, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of each Authorized Representative for the benefit of each
Series of First-Priority Secured Parties upon such Common Collateral will
automatically be released and discharged upon final conclusion of the applicable
foreclosure proceeding; provided that any proceeds of any Common Collateral
realized therefrom shall be applied pursuant to Section 2.01 hereof.

 

(b)               If, in connection with any sale, lease, exchange, transfer or
other disposition of any Common Collateral permitted under the terms of the
Secured Credit Documents (whether or not an Event of Default thereunder, and as
defined therein, has occurred and is continuing), the Controlling Authorized
Representative, for itself or on behalf of the Controlling Secured Parties,
releases any of its Liens on any part of the Common Collateral, then the Liens,
if any, of each Non-Controlling Authorized Representative on such Common
Collateral (but not the proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released, and each Non-Controlling Authorized Representative
promptly shall execute, if applicable, and deliver to the Controlling Authorized
Representative or such Grantor such termination statements, releases,
authorizations and other documents and instruments, and shall take or authorize
the Controlling Authorized Representative or such Grantor to take such action
(including any recordation, filing or giving of notice), as the Controlling
Authorized Representative or such Grantor may reasonably request to effectively
confirm such release.

 

(c)               Each First-Priority Secured Party agrees that any Authorized
Representative may, with the prior written consent of the Grantors, enter into
any amendment to any First-Priority Collateral Document (including to release
any Liens securing any Series of First-Priority Obligations), so long as such
amendment does not adversely affect the First Priority Secured Parties of any
other Series. Notwithstanding the foregoing, any Notes Collateral Agent may
execute any supplement or amendment to the applicable Notes Indenture or the
applicable Notes Collateral Agreement pursuant to which the Grantors have
provided it an Opinion of Counsel and Officer’s Certificate (as such terms are
defined in the applicable Notes Indenture) pursuant to the provisions of the
applicable Notes Indenture, the applicable Notes Collateral Agreement or any
applicable First-Priority Collateral Document. The Grantors shall provide a copy
of such amendment to each other Authorized Representative.

 





 

 

Exhibit M

Page 20

 

(d)               Each Authorized Representative agrees to execute, if
applicable, and deliver (at the sole cost and expense of the Grantors) all such
termination statements, releases, authorizations and other documents and
instruments, and shall take or authorize the applicable Authorized
Representative or Grantor to take such action (including any recordation, filing
or giving of notice) reasonably required in connection therewith as shall
reasonably be requested by the applicable Authorized Representative to evidence
and confirm any release of Common Collateral, whether in connection with a sale
of such assets by the relevant owner pursuant to the preceding clauses or
otherwise or amendment to any First-Priority Collateral Document provided for in
this Section.

 

Section 2.05.                    Certain Agreements with Respect to Bankruptcy
or Insolvency Proceedings.

 

(a)               This Agreement shall continue in full force and effect
notwithstanding the commencement of any proceeding under the Bankruptcy Code or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law by or against Holdings or any of its Subsidiaries.

 

(b)               If any Grantor shall become subject to a case (a “Bankruptcy
Case”) under the Bankruptcy Code and shall, as debtor(s)-in-possession, move for
approval of financing (“DIP Financing”) to be provided by one or more lenders
(the “DIP Lenders”) under Section 364 of the Bankruptcy Code or the use of cash
collateral under Section 363 of the Bankruptcy Code (in each case, or under any
equivalent provision of any other applicable bankruptcy law), each
First-Priority Secured Party (other than any Controlling Secured Party or the
Controlling Authorized Representative in their capacities as such) agrees that
it will raise no objection to any such financing or to the Liens on the Common
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Common Collateral, unless any Controlling Secured
Party or Controlling Authorized Representative shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Common Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Common Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First-Priority Secured Parties constituting
DIP Financing Liens) are subordinated thereto, and (ii) to the extent that such
DIP Financing Liens rank pari passu with the Liens on any such Common Collateral
granted to secure the First-Priority Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Common Collateral as set forth herein), in each case so long as
(A) the First-Priority Secured Parties of each Series retain the benefit of
their Liens on all such Common Collateral pledged to the DIP Lenders, including
proceeds thereof arising after the commencement of such proceeding, with the
same priority vis-à-vis all the other First-Priority Secured Parties (other than
any Liens of the First-Priority Secured Parties constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Priority Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First-Priority Secured Parties as adequate
protection or otherwise in connection with such DIP Financing or use of cash
collateral, with the same priority vis-à-vis the First-Priority Secured Parties
as set forth in this Agreement, (C) if any amount of such DIP Financing or cash
collateral is applied to repay any of the First-Priority Obligations, such
amount is applied pursuant to Section 2.01(a) of this Agreement and (D) if any
First-Priority Secured Parties are granted adequate protection, including in the
form of periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01(a) of this Agreement; provided that the First-Priority Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
First-Priority Secured Parties of such Series or its Authorized Representative
that shall not constitute Common Collateral; and provided further that the
First-Priority Secured Parties receiving adequate protection shall not object to
any other First-Priority Secured Party receiving adequate protection comparable
to any adequate protection granted to such First-Priority Secured Parties in
connection with a DIP Financing or use of cash collateral.

 





 

 

Exhibit M

Page 21

 

Section 2.06.                    Reinstatement. In the event that any of the
First-Priority Obligations shall be paid in full and such payment or any part
thereof shall subsequently, for whatever reason (including an order or judgment
for disgorgement of a preference under the Bankruptcy Code, or any similar law,
or the settlement of any claim in respect thereof), be required to be returned
or repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.

 

Section 2.07.                    Insurance. As between the First-Priority
Secured Parties, the Controlling Authorized Representative shall have the right
(to the extent permitted in the Credit Agreement Documents) to adjust or settle
any insurance policy or claim covering or constituting Common Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Common Collateral.

 

Section 2.08.                    Refinancings. The First-Priority Obligations of
any Series may be Refinanced, in whole or in part, in each case without notice
to, or the consent (except to the extent a consent is otherwise required to
permit the refinancing transaction under any Secured Credit Document) of, any
First-Priority Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.

 





 

 

Exhibit M

Page 22

 

Section 2.09.                    Possessory Collateral, Control Collateral and
Controlling Authorized Representative as Gratuitous Bailee/Agent for Perfection.

 

(a)               The Controlling Authorized Representative agrees to hold any
Common Collateral constituting Possessory Collateral or Control Collateral that
is part of the Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee and/or gratuitous agent
for the benefit of each other First-Priority Secured Party and any assignee
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09. Pending delivery to the Controlling Authorized
Representative, each other Authorized Representative agrees to hold any Common
Collateral constituting Possessory Collateral or Control Collateral, from time
to time in its possession, as gratuitous bailee and/or gratuitous agent for the
benefit of each other First-Priority Secured Party and any assignee, solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral or Control Collateral, if any, pursuant to the applicable
First-Priority Collateral Documents, in each case, subject to the terms and
conditions of this Section 2.09.

 

(b)               The duties or responsibilities of the Controlling Authorized
Representative and each other Authorized Representative under this Section 2.09
shall be limited solely to holding any Common Collateral constituting Possessory
Collateral or Control Collateral as gratuitous bailee and/or gratuitous agent
for the benefit of each other First-Priority Secured Party for purposes of
perfecting the Lien held by such First-Priority Secured Parties therein.

 

(c)               The agreement of the Controlling Authorized Representative to
act as gratuitous bailee and/or gratuitous agent pursuant to this Section 2.09
is intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 9-104(a)(2) and 9-313(c) of the Uniform Commercial
Code.

 

(d)               Upon the occurrence of any change in the identity of the
Person serving as the Controlling Authorized Representative, the retiring
Controlling Authorized Representative shall (1) deliver to the successor
Controlling Authorized Representative (and each Grantor hereby directs the
Controlling Authorized Representative to so deliver) at the Grantors’ sole cost
and expense to the extent required under the Secured Credit Documents, any
Possessory Collateral or Control Collateral evidencing or constituting such
Common Collateral in its possession or control together with any necessary
endorsements to the extent required by the Secured Credit Documents and (2) in
the case of any Common Collateral as to which the Controlling Authorized
Representative has control (whether pursuant to an account control agreement or
otherwise), the Controlling Authorized Representative and the applicable
Grantor, at the sole cost and expense of the Grantors (to the extent required
under the Secured Credit Documents), shall take such actions, if any, as are
required to cause control over such Common Collateral to become vested in the
successor Controlling Authorized Representative.

 





 

 

Exhibit M

Page 23

 

Article III

 

Existence and Amounts of Liens and Obligations

 

Whenever the Controlling Authorized Representative or any Authorized
Representative shall be required, in connection with the exercise of its rights
or the performance of its obligations hereunder, to determine the existence or
amount of any First-Priority Obligations of any Series, or the Common Collateral
subject to any Lien securing the First-Priority Obligations of any Series, it
may request that such information be furnished to it in writing by each other
Authorized Representative and shall be entitled to make such determination on
the basis of the information so furnished; provided, however, that, if an
Authorized Representative shall fail or refuse reasonably promptly to provide
the requested information, the requesting Controlling Authorized Representative
or Authorized Representative shall be entitled to make any such determination or
not make any determination by such method as it may, in the exercise of its good
faith judgment, determine, including by reliance upon a certificate of a
Responsible Officer of Holdings. The Controlling Authorized Representative and
each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Priority Secured Party or any other person as a result of such
determination, except to the extent a court of competent jurisdiction in a
final, nonappealable judgment to have resulted from gross negligence or willful
misconduct of such Authorized Representative.

 

Article IV

 

The Controlling Authorized Representative

 

Section 4.01.                    Appointment and Authority.

 

(a)               Notwithstanding any other provision of this Agreement, nothing
herein shall be construed to impose any fiduciary or other duty on the
Controlling Authorized Representative to any Non-Controlling Secured Party or
give any Non-Controlling Secured Party the right to direct the Controlling
Authorized Representative, except that the Controlling Authorized Representative
shall be obligated to distribute proceeds of any Common Collateral in accordance
with Section 2.01 hereof.

 





 

 

Exhibit M

Page 24

 

(b)               Each Non-Controlling Secured Party acknowledges and agrees
that the Controlling Authorized Representative shall be entitled, for the
benefit of the First-Priority Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Common Collateral as provided herein and in the
First-Priority Collateral Documents for which the Controlling Authorized
Representative is the collateral agent of such Common Collateral, without regard
to any rights to which Non-Controlling Secured Parties would otherwise be
entitled as a result of holding any First-Priority Obligations. Without limiting
the foregoing, each Non-Controlling Secured Party agrees that none of the
Controlling Authorized Representative or any other First-Priority Secured Party
shall have any duty or obligation first to marshal or realize upon any type of
Common Collateral (or any other Collateral securing any of the First-Priority
Obligations), or to sell, dispose of or otherwise liquidate all or any portion
of such Common Collateral (or any other Collateral securing any First-Priority
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Priority
Secured Parties waives any claim it may now or hereafter have against the
Controlling Authorized Representative or the Authorized Representative of any
other Series of First-Priority Obligations or any other First-Priority Secured
Party of any other Series arising out of (i) any actions which the Controlling
Authorized Representative, any Authorized Representative or any First-Priority
Secured Party takes or omits to take (including, actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the First-Priority Obligations from any
account debtor, guarantor or any other party) in accordance with the
First-Priority Collateral Documents or any other agreement related thereto or to
the collection of the First-Priority Obligations or the valuation, use,
protection or release of any security for the First-Priority Obligations,
(ii) any election by any Authorized Representative or any holders of
First-Priority Obligations, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b) of the Bankruptcy Code or (iii)
subject to Section 2.05 of this Agreement, any borrowing or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by Holdings or any of its Subsidiaries, as debtor-in-possession.
Notwithstanding any other provision of this Agreement, the Controlling
Authorized Representative shall not accept any Common Collateral in full or
partial satisfaction of any First-Priority Obligations pursuant to Section 9-620
of the Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Priority Obligations for
whom such Collateral constitutes Common Collateral.

 

Section 4.02.                    Rights as a First-Priority Secured Party. The
Person serving as the Controlling Authorized Representative hereunder shall have
the same rights and powers in its capacity as a First-Priority Secured Party
under any Series of First-Priority Obligations that it holds as any other
First-Priority Secured Party of such Series and may exercise the same as though
it were not the Controlling Authorized Representative and the term
“First-Priority Secured Party” or “First-Priority Secured Parties” or (as
applicable) “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Other First-Priority Secured Party” or “Other First-Priority Secured
Parties” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Controlling Authorized
Representative hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings or any Subsidiary of Holdings or other Affiliate thereof
as if such Person were not the Controlling Authorized Representative hereunder
and without any duty to account therefor to any other First-Priority Secured
Party.

 





 

 

Exhibit M

Page 25

 

Section 4.03.                    Exculpatory Provisions.

 

(a)               The Controlling Authorized Representative shall not have any
duties or obligations except those expressly set forth herein and in the other
First-Priority Collateral Documents. Without limiting the generality of the
foregoing, the Controlling Authorized Representative:

 

(i)                 shall not be subject to any fiduciary or other implied
duties of any kind or nature to any Person, regardless of whether an Event of
Default has occurred and is continuing;

 

(ii)                shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other First-Priority Collateral
Documents; provided that the Controlling Authorized Representative shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Authorized Representative to liability or that is
contrary to any First-Priority Collateral Document or applicable law;

 

(iii)              shall not, except as expressly set forth herein and in the
other First-Priority Collateral Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to Holdings
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Controlling Authorized Representative or any of its Affiliates in
any capacity;

 

(iv)              shall not be liable for any action taken or not taken by it
(i) in the absence of its own gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and non-appealable
decision or (ii) in reliance on a certificate of an authorized officer of
Holdings stating that such action is not prohibited by the terms of this
Agreement. The Controlling Authorized Representative shall be deemed not to have
knowledge of any Event of Default under any Series of First-Priority Obligations
unless and until notice describing such Event of Default is given to the
Controlling Authorized Representative by the Authorized Representative of such
First-Priority Obligations or Holdings;

 

(v)               shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other First-Priority Collateral Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other First-Priority Collateral Document or any other agreement, instrument
or document, or the creation, perfection or priority of any Lien purported to be
created by the First-Priority Collateral Documents, (v) the value or the
sufficiency of any Collateral for any Series of First-Priority Obligations, or
(v) the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Controlling Authorized Representative;

 





 

 

Exhibit M

Page 26

 

(vi)             shall not have any fiduciary duties or contractual obligations
of any kind or nature under any Other First-Priority Agreement (but shall be
entitled to all protections provided to the Authorized Representative therein);
and

 

(vii)          with respect to the Credit Agreement, any Other First-Priority
Agreement or any First-Priority Collateral Document, may conclusively assume
that the Grantors have complied with all of their obligations thereunder unless
it has knowledge of any such non-compliance or is advised in writing by the
Authorized Representative thereunder to the contrary specifically setting forth
the alleged violation.

 

(b)               Each First-Priority Secured Party acknowledges that, in
addition to acting as the initial Controlling Authorized Representative, Morgan
Stanley, also serves as Credit Facility Agent under the Credit Agreement and
each First-Priority Secured Party hereby agrees not to assert any claim
(including as a result of any conflict of interest) against Morgan Stanley, or
any successor, arising from the role of Credit Facility Agent under the Credit
Agreement so long as Morgan Stanley, or any such successor is either acting in
accordance with the express terms of such documents or otherwise has not engaged
in gross negligence or willful misconduct.

 

(c)               Each Authorized Representative and each First-Priority Secured
Party hereby waives any claim it may now or hereafter have against the
Controlling Authorized Representative or any First-Priority Secured Parties
arising out of (i) any actions which the Controlling Authorized Representative
(or any of its representatives) takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, disposition, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the
First-Priority Obligations from any account debtor, guarantor or any other
party) in accordance with any relevant First-Priority Collateral Documents, or
any other agreement related thereto, or to the collection of the First-Priority
Obligations or the valuation, use, protection or release of any security for the
First-Priority Obligations, (ii) any election by the Controlling Authorized
Representative (or any of its agents), in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code,
or (iii) subject to Section 2.05, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, Holdings or any of its Subsidiaries, as debtor-in-possession.

 

Section 4.04.                    Reliance by Controlling Authorized
Representative. The Controlling Authorized Representative shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Controlling Authorized
Representative also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. The Controlling Authorized
Representative may consult with legal counsel (who may include, but shall not be
limited to counsel for Holdings and its Subsidiaries or counsel to the Credit
Facility Agent or any Authorized Representative), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 





 

 

Exhibit M

Page 27

 

Section 4.05.                    Delegation of Duties. The Controlling
Authorized Representative may perform any and all of its duties and exercise its
rights and powers hereunder or under any other First-Priority Collateral
Document by or through any one or more sub-agents appointed by the Controlling
Authorized Representative. The Controlling Authorized Representative and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Affiliates of the
Controlling Authorized Representative and any such sub-agent.

 

Section 4.06.                    Non-Reliance on Controlling Authorized
Representative and Other First-Priority Secured Parties. Each First-Priority
Secured Party acknowledges that it has, independently and without reliance upon
the Controlling Authorized Representative, any Authorized Representative or any
other First-Priority Secured Party or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Secured Credit
Documents. Each First-Priority Secured Party also acknowledges that it will,
independently and without reliance upon the Controlling Authorized
Representative, any Authorized Representative or any other First-Priority
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder. For the avoidance of doubt, each Notes
Collateral Agent executes and delivers this Agreement pursuant to the
requirements of the applicable Notes Indenture or the applicable Notes
Collateral Agreement, and the authorization and direction of the Grantors and
the holders of the applicable Notes Obligations therein. No Notes Collateral
Agent makes any credit analysis or credit decision with respect to its entry
into or performance under any Notes Indenture or any Notes Collateral Agreement,
and no provision of this Agreement, any Notes Indenture or any Notes Collateral
Agreement shall be construed to require it to do so.

 





 

 

 

Exhibit M
Page 28

 

Article V

 

MISCELLANEOUS

 

Section 5.01.                    Notices. All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 

(a)               if to the Controlling Authorized Representative or the Credit
Facility Agent, to it at Morgan Stanley Agency Servicing, 1 New York Plaza, New
York, New York, 10004, Attention: Agency Team, (Telecopy No. 212 507 6680);
Email: msagency@morganstanley.com (or such other address as shall be provided in
writing to the other parties hereto from time to time);

 

(b)               if to the 2021 Notes Collateral Agent or the 2026 Notes
Collateral Agent, to it at Wells Fargo Bank, National Association, 150 East 42nd
Street, 40th Floor, New York, New York 10017, Attn: Corporate, Municipal and
Escrow Services, Telecopy (866) 297-2015; and

 

(c)               if to any additional Other Authorized Representative, to it at
the address set forth in the applicable Joinder Agreement.

 

Any party hereto may change its address or telecopy or electronic mail address
number for notices and other communications hereunder by notice to the other
parties hereto. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier or electronic communications shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient). As agreed to in writing among the Controlling
Authorized Representative and each Authorized Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

Section 5.02.                    Waivers; Amendment; Joinder Agreements.

 

(a)               No failure or delay on the part of any party hereto in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereto are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
party therefrom shall in any event be effective unless the same shall not be
prohibited by paragraph (b) of this Section 5.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

 



 

 

 

Exhibit M
Page 29

 

(b)               Neither this Agreement nor any provision hereof may be
terminated, waived, amended or modified (other than pursuant to any Joinder
Agreement) except pursuant to an agreement or agreements in writing entered into
by each Authorized Representative (or its authorized agent), and acknowledged by
Holdings, the Company and each other affected Grantor. Notwithstanding anything
in this Section 5.02(b) to the contrary, this Agreement may be amended from time
to time at the request of the Company, at the Company’s expense, and without the
consent of any Authorized Representative or any First-Priority Secured Party, to
add other parties holding Other First-Priority Obligations (or any agent or
trustee therefor) in accordance with clause (c) below and Section 5.14, to the
extent such obligations are not prohibited by any Secured Credit Document. Each
party to this Agreement agrees that (i) at the request (and sole expense) of
Holdings, without the consent of any First-Priority Secured Party, each of the
Authorized Representatives shall, upon delivery of an Officers’ Certificate and
Opinion of Counsel to each applicable Notes Collateral Agent as provided in
Section 5.13(b), execute and deliver an acknowledgment and confirmation of such
modifications and/or enter into an amendment, a restatement or a supplement of
this Agreement to facilitate such modifications (it being understood that such
actions shall not be required for the effectiveness of any such modifications)
and (ii) each of Holdings and Company shall be a beneficiary of this ‎‎‎Section
5.02(b). Notwithstanding the foregoing, this Agreement shall terminate with
respect to a Series of First-Priority Obligations (and the Authorized
Representative with respect thereto) upon the Discharge of such Series of
First-Priority Obligations.

 

(c)               Notwithstanding the foregoing, without the consent of any
First-Priority Secured Party, any Authorized Representative may become a party
hereto by execution and delivery of a Joinder Agreement in accordance with
Section 5.14 and, upon such execution and delivery, such Authorized
Representative and the Other First-Priority Secured Parties and Other
First-Priority Obligations of the Series for which such Authorized
Representative is acting shall be subject to the terms hereof and the terms of
the other First-Priority Collateral Documents applicable thereto.

 

Section 5.03.                    Parties in Interest. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, as well as the other First-Priority Secured Parties, all
of whom are intended to be bound by, and to be third party beneficiaries of,
this Agreement. Holdings and the Company shall be third party beneficiaries of
Section 5.02 only.

 

Section 5.04.                    Survival of Agreement. All covenants,
agreements, representations and warranties made by any party in this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement.

 

Section 5.05.                    Counterparts. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 



 

 

 

Exhibit M
Page 30

 

Section 5.06.                    Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 5.07.                    Governing Law. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.

 

Section 5.08.                    Submission to Jurisdiction; Waivers. The
Controlling Authorized Representative and each Authorized Representative, on
behalf of itself and the First-Priority Secured Parties of the Series for whom
it is acting, irrevocably and unconditionally:

 

(a)               submits for itself and its property in any legal action or
proceeding relating to this Agreement and the First-Priority Collateral
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the state and federal courts
located in New York County and appellate courts from any thereof and waives any
objection to any action instituted hereunder in any such court based on forum
non conveniens, and any objection to the venue of any action instituted
hereunder in any such court;

 

(b)               consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)               agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Person (or its Authorized Representative) at the address referred to in Section
5.01 hereof;

 



 

 

 

Exhibit M
Page 31

 

(d)               agrees that nothing herein shall affect the right of any other
party hereto (or any First-Priority Secured Party) to effect service of process
in any other manner permitted by law; and

 

(e)               waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

 

Section 5.09.                    WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO IN CONNECTION WITH THE SUBJECT MATTER
HEREOF.

 

Section 5.10.                    Headings. Article, Section and Annex headings
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 5.11.                    Conflicts. In the event of any conflict
regarding the priority of the Liens and security interests granted to any of the
First-Priority Representatives or the exercise of rights or remedies of any of
the First-Priority Representatives between the terms of this Agreement and the
terms of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.

 

Section 5.12.                    Provisions Solely to Define Relative Rights.
The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the First-Priority Secured Parties in relation
to one another. None of Holdings, the Company, any other Grantor or any other
creditor thereof shall have any rights or obligations hereunder, except as
expressly provided in this Agreement (provided that nothing in this Agreement
(other than Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will
amend, waive or otherwise modify the provisions of the Credit Agreement or any
Other First-Priority Agreements), and none of Holdings, the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09
and Article V); provided, however, that in no event shall any amendment or other
modification of this agreement be effective to the extent the rights or
obligations of any Grantor would be adversely affected thereby without the
written consent of Holdings and the Company. Nothing in this Agreement is
intended to or shall impair the obligations of any Grantor, which are absolute
and unconditional, to pay the First-Priority Obligations as and when the same
shall become due and payable in accordance with their terms.

 



 

 

 

Exhibit M
Page 32

Section 5.13.                    Authorized Representatives.

 

(a)               Each of the Authorized Representative under the Credit
Agreement and each Notes Collateral Agent is executing and delivering this
Agreement solely in its capacity as such and pursuant to directions set forth in
the Credit Agreement or the applicable Notes Indenture, as applicable; and in so
doing, neither the Authorized Representative under the Credit Agreement nor any
Notes Collateral Agent shall be responsible for the terms or sufficiency of this
Agreement for any purpose. Neither the Authorized Representative under the
Credit Agreement nor any Notes Collateral Agent shall have duties or obligations
under or pursuant to this Agreement other than such duties expressly set forth
in this Agreement as duties on its part to be performed or observed. In entering
into this Agreement, or in taking (or forbearing from) any action under or
pursuant to this Agreement, each of the Authorized Representative under the
Credit Agreement and each Notes Collateral Agent shall have and be protected by
all of the rights, immunities, indemnities and other protections granted to it
under the Credit Agreement or the applicable Notes Indenture, as applicable.

 

(b)               No Notes Collateral Agent shall be under any obligation to
take or consent to any action that is within the discretion of such Notes
Collateral Agent under the provisions hereof, except upon the written
instructions of the applicable Required Holders. For purposes of determining
whether the conditions precedent under this Agreement have been satisfied, and
prior to executing and delivering any amendment or document of any kind, taking
any action or releasing any Collateral as required by the terms of this
Agreement, including pursuant to Sections 2.04(b), (c) and (d) hereof, each
Notes Collateral Agent shall be entitled to receive and conclusively rely upon
an Opinion of Counsel and Officer’s Certificate (as such terms are defined in
the applicable Note) Indenture) to the effect that any such document, action or
release is authorized or permitted hereunder and under the applicable Notes
Indenture and the other applicable First-Priority Collateral Documents. The
Notes Collateral Agents shall not at any time be deemed or imputed to have any
knowledge of or receipt of any notices, information, correspondence or materials
in the possession of or given to any other Authorized Representative acting
under any other Series of First-Priority Obligations.

 

Section 5.14.                    Other First-Priority Obligations. Each
Authorized Representative agrees that Holdings or the Company may from time to
time, subject to any limitations contained in any Secured Credit Documents in
effect at such time, designate additional indebtedness and related obligations
that are, or are to be, secured by Liens on any assets of the Grantors that
would, if such Liens were granted, constitute Common Collateral as “Other
First-Priority Obligations” hereunder, by delivering to each Authorized
Representative party hereto at such time a certificate of a Responsible Officer
of Holdings or the Company, respectively:

 

(a)               describing the indebtedness and other obligations being
designated as Other First-Priority Obligations, and including a statement of the
maximum aggregate outstanding principal amount of such indebtedness as of the
date of such certificate;

 

(b)               setting forth each of the indentures, credit agreements or
other similar agreements (the “Additional First-Priority Agreements”) under
which such Other First-Priority Obligations are, or are to be, issued or
incurred, and under which the Liens securing such Other First-Priority
Obligations are, or are to be, granted or created, and attaching copies of such
Additional First-Priority Agreements as each Grantor has executed and delivered
to the Person that serves as the collateral agent, collateral trustee or a
similar representative for the holders of such Other First-Priority Obligations
(such Person, the “Additional First-Priority Agent”) with respect to such Other
First-Priority Obligations on the closing date of such Other First-Priority
Obligations, certified as being true and complete by a Responsible Officer of
Holdings or the Company, as applicable;

 



 

 

 

Exhibit M
Page 33

 

(c)               identifying the Person that serves as the Additional
First-Priority Agent;

 

(d)               certifying that the incurrence of such Other First-Priority
Obligations, the creation of the Liens securing such Other First-Priority
Obligations and the designation of such Other First-Priority Obligations as
“Other First-Priority Obligations” hereunder do not violate or result in a
default under any provision of any Secured Credit Document of any Series in
effect at such time; and

 

(e)               attaching a fully completed Joinder Agreement executed and
delivered by the Authorized Representative in respect of such Series of Other
First-Priority Obligations.

 

Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice shall become Other
First-Priority Obligations for all purposes of this Agreement.

 

Section 5.15.                    Junior Lien Intercreditor Agreements. The
Controlling Authorized Representative, each Notes Collateral Agent and each
other Authorized Representative hereby appoint the Controlling Authorized
Representative to act as agent on their behalf pursuant to and in connection
with the execution of any intercreditor agreements governing any Liens on Common
Collateral junior to Liens securing the First-Priority Obligations that are
incurred after the date hereof in compliance with the Secured Credit Documents.

 

[Remainder of this page intentionally left blank]

 

 

 

 

Exhibit M
Page 34

 

IN WITNESS WHEREOF, the parties hereto have caused this First Lien/First Lien
Intercreditor Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

  MORGAN STANLEY SENIOR FUNDING, INC.,   as Credit Facility Agent       By:    
  Name:     Title:

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as 2021 Notes Collateral Agent      
By:       Name: Gregory S. Clarke     Title: Vice President

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as 2026 Notes Collateral Agent      
By:       Name: Gregory S. Clarke     Title: Vice President



 



 

 

 

Annex A

 

ACKNOWLEDGEMENT OF GRANTORS

 

 

Dated: [___], 2016

 

Reference is made to the First Lien/First Lien Intercreditor Agreement, dated as
of November 21, 2016, among Morgan Stanley Senior Funding, Inc., as Credit
Facility Agent, Wells Fargo Bank, National Association, as 2021 Notes Collateral
Agent, and Wells Fargo Bank, National Association, as 2026 Notes Collateral
Agent (as the same may be amended, restated, supplemented, waived, or otherwise
modified from time to time, the “Intercreditor Agreement”). Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Intercreditor Agreement.

 

Each of the Grantors party hereto has received a copy of the foregoing
Intercreditor Agreement, agrees to recognize all rights of the First-Priority
Secured Parties granted therein and agrees that it will not take any action that
would be contrary to the express provisions thereof. Each of the Grantors party
hereto further acknowledges and agrees that the foregoing Intercreditor
Agreement is for the sole benefit of the First-Priority Secured Parties and
their respective successors and assigns, and that no Grantor is an intended
beneficiary or third-party beneficiary thereof except to the extent otherwise
expressly provided therein.

 

This Acknowledgement of Grantors shall be governed and construed in accordance
with the laws of the State of New York. Notices delivered to the Grantors
pursuant to this Acknowledgement of Grantors shall be delivered in accordance
with the notice provisions set forth in the Intercreditor Agreement.

 

[Signatures follow.]

 



 

 

 

Acknowledged by:

 

CF INDUSTRIES INC.           By:       Name:     Title:  

 

CF INDUSTRIES HOLDINGS, INC.           By:       Name:     Title:  



  CF INDUSTRIES SALES, LLC.           By:       Name:     Title:      

 

CF INDUSTRIES ENTERPRISES, INC.           By:       Name:     Title:  

 



 

 

 

 

FORM OF JOINDER

 

[FORM OF] JOINDER AGREEMENT NO. [ ] dated as of [     ], 20[  ] (the “Joinder
Agreement”) to the FIRST LIEN/FIRST LIEN INTERCREDITOR AGREEMENT dated as of
November 21, 2016 (the “Intercreditor Agreement”), among Morgan Stanley Senior
Funding, Inc., as Credit Facility Agent, Wells Fargo Bank, National Association,
as 2021 Notes Collateral Agent, Wells Fargo Bank, National Association, as 2026
Notes Collateral Agent, and each other Authorized Representative from time to
time party thereto.

 

A.       Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

 

B.       The Company proposes to issue or incur Other First-Priority Obligations
and the Person identified in the signature pages hereto as the “Additional
First-Priority Agent” (the “Additional First-Priority Agent”) will serve as the
collateral agent, collateral trustee or a similar representative for the Other
First-Priority Secured Parties. The Other First-Priority Obligations are being
designated as such by the Company in accordance with Section 5.14 of the
Intercreditor Agreement.

 

C.       The Additional First-Priority Agent wishes to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Other First-Priority Secured Parties, the rights and obligations of an
“Additional First-Priority Agent” and “Authorized Representative” thereunder.
The Additional First-Priority Agent is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
an Additional First-Priority Agent and Authorized Representative thereunder.

 

Accordingly, the Additional First-Priority Agent agrees as follows:

 

Section 1. Accession to the Intercreditor Agreement. The Additional
First-Priority Agent (a) hereby accedes and becomes a party to the Intercreditor
Agreement as an Additional First-Priority Agent and Authorized Representative
for the Other First-Priority Secured Parties from time to time in respect of the
Other First-Priority Obligations, (b) agrees, for itself and on behalf of the
Other First-Priority Secured Parties from time to time in respect of the Other
First-Priority Obligations, to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of an Additional
First-Priority Agent and an Authorized Representative under the Intercreditor
Agreement.

 



 

 

 

Section 2. Representations, Warranties and Acknowledgement of the Authorized
Representative. The Additional First-Priority Agent represents and warrants to
the other Authorized Representatives and the other First-Priority Secured
Parties that (a) it has full power and authority to enter into this Joinder
Agreement, in its capacity as the Additional First-Priority Agent, (b) this
Joinder Agreement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with the terms of this Joinder Agreement, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability, and (c) the Other First-Priority Agreements relating
to such Other First-Priority Obligations provide that, upon the Additional
First-Priority Agent’s entry into this Joinder Agreement, the secured parties in
respect of such Other First-Priority Obligations will be subject to and bound by
the provisions of the Intercreditor Agreement as Other First-Priority Secured
Parties.

 

Section 3. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when each Authorized Representative shall have received a
counterpart of this Joinder Agreement that bears the signature of the Additional
First-Priority Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile or other electronic transmission (including PDF copies)
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

 

Section 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

 

Section 5. Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE
OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

 

Section 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Intercreditor Agreement shall not in any
way be affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

Section 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the Authorized Representative shall be
given to it at the address set forth under its signature hereto, which
information supplements Section 5.01 of the Intercreditor Agreement.

 

[Signature Pages Follow]

 



 

 

 

IN WITNESS WHEREOF, the Additional First-Priority Agent has duly executed this
Joinder Agreement to the Intercreditor Agreement as of the day and year first
above written.

 

  [NAME OF ADDITIONAL FIRST-PRIORITY AGENT], as ADDITIONAL FIRST-PRIORITY AGENT
and AUTHORIZED REPRESENTATIVE for the OTHER FIRST-PRIORITY SECURED PARTIES      
  By:                       Name:     Title:         Address for notices:      
     

 

  attention of:     Telecopy:  

 



 

 

 

Acknowledged by:       MORGAN STANLEY SENIOR FUNDING, INC. as   Credit Facility
Agent         By:       Name:     Title:         WELLS FARGO BANK, NATIONAL
ASSOCIATION,   as 2021 Notes Collateral Agent         By:       Name:     Title:
        WELLS FARGO BANK, NATIONAL ASSOCIATION,   as 2026 Notes Collateral Agent
        By:       Name:     Title:         CF INDUSTRIES HOLDINGS, INC.        
By:       Name:     Title:         CF INDUSTRIES, INC.         By:       Name:  
  Title:  

 



 

 

 

CF INDUSTRIES SALES, LLC         By:       Name:     Title:         CF
INDUSTRIES ENTERPRISES, INC.         By:       Name:     Title:  

 



 

 

 



 

EXHIBIT N

 

FORM OF MORTGAGE29

 

Subject to local counsel review and comment

 


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:

 

Davis Polk & Wardwell LLP
450 Lexington Ave
New York, New York 10017
Attn: Real Estate Department

 

 

 

 

 

 

[__________],30 as Mortgagor
To
CITIBANK, N.A.,
AS ADMINISTRATIVE AGENT, as Mortgagee

 

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 



Dated: [_______], 201[_]     Location: [_______]   [_______]   [_______]  
[_______]     County: [_______]     Property Identification Number(s): [_______]
  [_______]   [_______]   [_______]



 



 



 

 



29 To be converted to a form of Deed of Trust for Deed of Trust states.

30 Insert applicable Loan Party.

 





 

 



 

Exhibit N

Page 2

 

[OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

This [OPEN-ENDED] MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Mortgage”), executed on the acknowledgment date of the
signature hereto and effective as of [_______], 201[_] (the “Effective Date”),
is made by [__________], a [__________] (“Mortgagor”), whose address is [c/o CF
Industries, Inc., 4 Parkway North, Suite 400, Deerfield, Illinois 60015], in
favor of Citibank, N.A. (“Citi”), whose address is c/o 388 Greenwich Street, New
York, New York 10013, as Administrative Agent for the Secured Parties (as each
such term is defined in the Credit Agreement, which is hereinafter defined)
(Citi, in such capacity, “Mortgagee”). References to this “Mortgage” shall mean
this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.

 

Background

 

A.       Mortgagor is the fee owner of that certain parcel of real property
described on Exhibit A attached hereto and made a part hereof (the “Land”) and
all of the buildings, improvements, structures and fixtures now or subsequently
located on the Land (collectively, the “Improvements”; the Land and the
Improvements being hereinafter collectively referred to as the “Real Estate”).

 

B.       All capitalized terms used herein but not defined herein shall have the
respective meanings ascribed to them in that certain Fourth Amended and Restated
Revolving Credit Agreement, dated as of September 18, 2015, as amended as of
December 20, 2015, July 29, 2016, October 31, 2016, March 19, 2018, November 2,
2018 and as further amended as of [____], 2019 (the “Fourth Amendment Effective
Date”) (as the same may be further amended, supplemented, restated, substituted,
replaced or otherwise modified from time to time, the “Credit Agreement”) by and
among CF Industries Holdings, Inc., a Delaware corporation (“Holdings”), CF
Industries, Inc., a Delaware corporation (the “Lead Borrower”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto, the Issuing Banks from time to time party thereto and the
Administrative Agent. References in this Mortgage to a “Default” shall have the
meaning assigned thereto in the Credit Agreement and shall include any failure
of Mortgagor to fulfill any of its obligations under this Mortgage. References
in this Mortgage to an “Event of Default” shall have the meaning assigned
thereto in the Credit Agreement and shall include any Default under this
Mortgage which is not cured or waived within thirty (30) days.

 

C.       Under the Credit Agreement, Mortgagor (i) executed and delivered to the
Administrative Agent that certain Pledge and Security Agreement dated as of
[_____], 2019 (the “Security Agreement”) among Holdings, the Lead Borrower,
Mortgagor, the other Guarantors from time to time party thereto and
Administrative Agent, and (ii) is required to enter into and deliver this
Mortgage to secure the Obligations.

 

[THIS MORTGAGE CONSTITUTES AN “OPEN-END MORTGAGE” UNDER THE APPLICABLE LAWS OF
THE STATE OF [_____] AND SECURES OBLIGATIONS THAT INCLUDE FUTURE AND/OR
REVOLVING ADVANCES MADE PURSUANT TO THE CREDIT AGREEMENT. THE TOTAL AMOUNT OF
THE PRINCIPAL INDEBTEDNESS THAT MAY BE SECURED BY THIS MORTGAGE MAY INCREASE OR
DECREASE FROM TIME TO TIME, BUT THE TOTAL UNPAID PRINCIPAL BALANCE SO SECURED AT
ANY ONE TIME SHALL NOT EXCEED $[___________] PLUS INTEREST THEREON, COLLECTION
COSTS, SUMS ADVANCED FOR THE PAYMENT OF TAXES, ASSESSMENTS, MAINTENANCE AND
REPAIR CHARGES, INSURANCE PREMIUMS AND ANY OTHER COSTS AND OBLIGATIONS INCURRED
TO PROTECT THE SECURITY ENCUMBERED HEREBY OR THE LIEN OF THIS MORTGAGE,
REASONABLE AND DOCUMENTED OUT-OF-POCKET EXPENSES INCURRED BY MORTGAGEE BY REASON
OF ANY EVENT OF DEFAULT BY MORTGAGOR UNDER THE TERMS OF THIS MORTGAGE, WITH
INTEREST ON ANY SUCH ADVANCES AND DISBURSEMENTS, TOGETHER WITH ALL OTHER SUMS
SECURED HEREBY.

 



 

 

  

Exhibit N

Page 3

 

THIS MORTGAGE COVERS FIXTURES AND IS INTENDED FOR FILING WITH THE RECORDER OF
DEEDS FOR [_______] COUNTY, [STATE].]

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Mortgagor agrees that to secure the Obligations, MORTGAGOR
HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY
MORTGAGES AND BARGAINS, WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO
MORTGAGEE, AS ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WITH
MORTGAGE COVENANTS AND WITH POWER OF SALE, subject to Liens not prohibited by
Section 6.2 of the Credit Agreement:

 

(A)              all right, title and interest of Mortgagor in and to the Land;

 

(B)              all right, title and interest of Mortgagor in and to the Real
Estate;

 

(C)              all right, title and interest of Mortgagor in, to and under all
easements, rights of way, strips and gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water and riparian rights, oil
and gas rights, development rights, air rights, mineral rights and all estates,
rights, titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances issues, profits and revenue thereof and all land lying in the bed
of any street, road or avenue, in front of or adjoining the Real Estate to the
center line thereof;

 

(D)              all right, title and interest of Mortgagor in and to all of the
fixtures, chattels, business machines, machinery, apparatus, equipment, movable
appliances, furnishings, fittings and articles of personal property of every
kind and nature whatsoever, and all appurtenances and additions thereto and
substitutions or replacements thereof (together with, in each case, attachments,
components, parts, and accessories) currently owned or subsequently acquired by
Mortgagor and now or subsequently attached to, or contained in or used or usable
in any way in connection with any operation or letting of the Real Estate,
including but without limiting the generality of the foregoing, all screens,
awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs, storm
doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air- cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (D) being
referred to as the “Equipment”);

 



 

 

 

Exhibit N

Page 4

 

(E)               all right, title and interest of Mortgagor in and to all
substitutes and replacements of, and all additions and improvements to, the Real
Estate and the Equipment, subsequently acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor on the Real Estate, immediately
upon such acquisition, release, construction, assembling or placement,
including, without limitation, any and all building materials whether stored at
the Real Estate or offsite, and, in each such case, without any further
mortgage, conveyance, assignment or other act by Mortgagor;

 

(F)               all right, title and interest of Mortgagor, as lessor, ground
lessor, licensor, or sublessor, in, to and under all leases, subleases,
underlettings, concession agreements, licenses and other occupancy agreements
relating to the use or occupancy of the Real Estate or the Equipment, now
existing or subsequently entered into by Mortgagor and whether written or oral
and all guarantees of any of the foregoing (collectively, as any of the
foregoing may be amended, restated, extended, renewed or modified from time to
time, a “Lease” or the “Leases”), and all rights of Mortgagor in respect of cash
and securities deposited thereunder and the right to receive and collect the
revenues, income, rents, issues and profits thereof, together with all other
rents, royalties, issues, profits, revenue, income and other benefits arising
from the use and enjoyment of the Mortgaged Property (as defined below)
(collectively, the “Rents”);

 

(G)              all right, title and interest of Mortgagor in and to all trade
names, trademarks, logos, copyrights, good will, and books and records relating
solely to the operation of the Real Estate, the Leases, or the Equipment, and
all general intangibles related to the operation of the Improvements, now
existing or hereafter arising;

 

(H)              all right, title and interest of Mortgagor in and to all
unearned premiums under insurance policies now or subsequently obtained by
Mortgagor relating to the Real Estate or Equipment and Mortgagor’s interest in
and to all proceeds of any such insurance policies relating solely to the Real
Estate or Equipment (including title insurance policies) including the right to
collect and receive such proceeds, subject to the provisions relating to
insurance generally set forth below and in the other Loan Documents; and,
including the interest payable thereon and the right to collect and receive the
same, made to the present or any subsequent owner of the Real Estate or
Equipment for the taking by eminent domain, condemnation or otherwise, of all or
any part of the Real Estate or Equipment;

 

(I)                 all right, title and interest of Mortgagor in and to (i) all
contracts from time to time executed by Mortgagor or any manager or agent on its
behalf relating solely to the ownership, construction, design, maintenance,
repair, operation, management, sale or financing of the Real Estate or Equipment
and all agreements relating to the purchase or lease of any portion of the Real
Estate or any property which is adjacent or peripheral to the Real Estate,
together with the right to exercise such options and all leases of Equipment,
(ii) all consents, licenses, building permits, entitlements, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or Equipment, (iii) all
warranties and guaranties relating to the construction, completion, occupancy,
use or operation of the Real Estate or Equipment, and (iv) all drawings, plans,
specifications and similar or related items relating to the Real Estate,
excluding the Excluded Property of the type described in clause (f) of such
definition under the Credit Agreement;

 



 

 

 

Exhibit N

Page 5

 

(J)                 all right, title and interest of Mortgagor in and to any and
all refunds of real estate taxes, monies now or subsequently on deposit for the
payment of real estate taxes or special assessments against the Real Estate or
for the payment of premiums on insurance policies covering the foregoing
property or otherwise on deposit with or held by Mortgagee as provided in this
Mortgage or the other Loan Documents; all capital, operating, reserve or similar
accounts held by or on behalf of Mortgagor and related to the operation of the
Mortgaged Property, whether now existing or hereafter arising; and all monies
held in any of the foregoing accounts and any certificates or instruments
related to or evidencing such accounts; and

 

(K)              all proceeds, both cash and noncash, of the foregoing;

 

(all of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A)
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (K) are collectively referred to as the
“Mortgaged Property”); provided that notwithstanding anything to the contrary in
this Mortgage or any other Loan Document, this Mortgage shall not constitute a
grant of a lien over or security interest in or a mortgage, bargain, warrant,
grant, assignment, transfer or set over to Mortgagee of (and the terms “Land,”
“Improvements,” “Real Estate,” “Equipment,” “Lease,” “Leases,” “Rents,”
“Premises” and “Mortgaged Property” shall not include) any Excluded Property
(other than the Excluded Property of the type described in clauses (g) and (l)
of such definition under the Credit Agreement);

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns, for the uses and purposes
set forth, until the Obligations are fully paid and performed, or as provided in
Section ‎37 hereof.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1.             Payment of Mortgagor Obligations. Mortgagor shall pay and perform
the Obligations at the times and places and in the manner specified in the Loan
Documents.

 

2.             Covenants from Other Loan Documents. All of the covenants and
agreements of Mortgagor contained in the Loan Documents are incorporated herein
by reference; provided, however, notices made by Mortgagor pursuant to Section
5.2 of the Credit Agreement shall be deemed delivered hereunder.

 

3.             Lien Law Compliance. Mortgagor shall preserve and protect the
lien and security interest status, subject to Liens not prohibited by Section
6.2 of the Credit Agreement, of this Mortgage.

 

4.             Condemnation Awards and Insurance Proceeds. Mortgagor assigns all
awards and compensation to which it is entitled for any condemnation, eminent
domain or other taking, or any purchase in lieu thereof, to Mortgagee and
authorizes Mortgagee to collect and receive such awards and compensation and to
give proper receipts and acquittances therefor, in accordance with, and to the
extent required by, the terms of the Credit Agreement. In accordance with, and
to the extent required by, the terms of the Credit Agreement, Mortgagor assigns
to Mortgagee all proceeds of any insurance policies insuring against loss or
damage to the Mortgaged Property, subject to the terms of the Credit Agreement.
In accordance with, and to the extent required by, the terms of the Credit
Agreement, Mortgagor authorizes Mortgagee to collect and receive such proceeds
and authorizes and directs the issuer of each such insurance policies to make
payment for all such losses directly to Mortgagee, instead of to Mortgagor and
Mortgagee jointly, subject to the terms of the Credit Agreement.

 



 

 

 

Exhibit N

Page 6

 

5.             Casualty Events. Mortgagor shall promptly notify Mortgagee in
writing of any Casualty Event (as hereinafter defined). As used herein,
“Casualty Event” means any loss of title (other than through a consensual
conveyance, sale, lease, sublease, exclusive license, exclusive sublicense,
assignment, transfer, exchange or other disposition of the Mortgaged Property)
or any material loss of or damage to or destruction of, or any condemnation or
other taking (including by any governmental authority) of, the Mortgaged
Property, including, without limitation, the temporary requisition of the use or
occupancy of all or any part of the Mortgaged Property or any part thereof by
any governmental authority, or any settlement in lieu thereof.

 

6.             Due on Sale. Mortgagor shall not sell, transfer, or otherwise
dispose of all or any part of the Mortgaged Property or any interest therein
except as permitted by the Credit Agreement.

 

7.             Mortgagee’s Rights of Cure. At its option, Mortgagee may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Mortgaged Property and
not permitted pursuant to Section 6.2 of the Credit Agreement, and may pay for
the maintenance and preservation of the Mortgaged Property to the extent
Mortgagor fails to do so as required by the Credit Agreement, this Mortgage or
any other Loan Document and within a reasonable period of time after Mortgagee
has requested in writing that Mortgagor do so. Any and all reasonable amounts so
expended by Mortgagee pursuant to this Section ‎7 shall be reimbursed by
Mortgagor within fifteen (15) Business Days after demand for any payment made in
respect of such amounts that are due and payable or any reasonable expense
incurred by Mortgagee pursuant to the foregoing authorization in accordance with
‎Section 5.03 of the Security Agreement. Nothing in this paragraph shall be
interpreted as excusing Mortgagor from the performance of, or imposing any
obligation on Mortgagee or any Secured Party to cure or perform, any covenants
or other promises of Mortgagor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents. If, at the time Mortgagee elects to
so cure or perform such covenants or other promises of Mortgagor pursuant to
this Section ‎7, Mortgagee shall hold any insurance or condemnation proceeds or
other sums pursuant to this Mortgage or any other Loan Document, and Mortgagee
may, at its option and upon written notice to Mortgagor, apply such funds
pursuant to this Section ‎7, in such order as it deems appropriate, to the
payment of all costs of such cure, notwithstanding anything to the contrary
elsewhere contained in the Loan Documents, in lieu of advancing its own funds
for such purpose. If Mortgagee has advanced its own funds to so cure or perform
such covenants or other promises of Mortgagor, Mortgagee shall have the right,
at any time that any such advances remain unpaid, without notice to Mortgagor,
to apply any proceeds, escrows or other sums then held by Mortgagee pursuant to
this Mortgage or any other Loan Document, notwithstanding anything to the
contrary elsewhere contained in the Loan Documents, to the payment of such
advances and all outstanding and unpaid interest, if any, thereon. Upon demand
by Mortgagee, Mortgagor shall promptly replenish the amount of any proceeds,
escrows or other sums so applied by Mortgagee so that Mortgagee shall thereafter
hold the same amount of proceeds, escrows and other sums which Mortgagee would
have held but for the exercise of the rights granted to Mortgagee in this
Section ‎7.

 



 

 

 

Exhibit N

Page 7

 

8.             Future Advances. Mortgagee may, but shall not be obligated to,
make such additional advances and readvances to Mortgagor from time to time and
said advances and readvances shall become part of the Obligations secured hereby
to the fullest extent permitted by law and to the same extent and with the same
priority of lien as if such future advances and readvances were made on the
Fourth Amendment Effective Date.

 

9.             Reimbursement of Expenses.

 

(a)            The parties hereto agree that Mortgagee shall be entitled to
reimbursement of its reasonable and documented out-of-pocket expenses incurred
hereunder and indemnity for its actions in connection herewith as provided in
Sections 9.3 of the Credit Agreement; provided that each reference therein to a
“Borrower” shall be deemed to be a reference to a “Mortgagor”.

 

(b)            Any such amounts payable as provided hereunder shall be
additional Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section ‎9 shall remain operative and in full force and
effect regardless of the termination of this Mortgage or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Mortgage or any other Loan Document, or any
investigation made by or on behalf of Mortgagee or any other Secured Party.

 

10.             After-Acquired Property. Any greater or additional estate in the
Mortgaged Property which is hereafter acquired by Mortgagor which, by the terms
hereof, is required or intended to be subjected to the lien of this Mortgage
shall, immediately upon the acquisition thereof by Mortgagor, and without any
further mortgage, conveyance, assignment or transfer, become subject to the lien
of this Mortgage.

 

11.             Bankruptcy Related Provisions.

 

(a)          Without limiting the generality of any provision of this Mortgage,
if a proceeding under Chapter 11 of Title 11 of the United States Code (as
amended, the “Bankruptcy Code”) is commenced by or against Mortgagor, then,
pursuant to Section 552(b)(2) of said Bankruptcy Code, the security interest
granted by this Mortgage shall automatically extend to all Rents acquired by
Mortgagor after the commencement of the case and such Rents shall constitute
cash collateral under Section 363(a) of said Bankruptcy Code.

 

(b)          During the continuance of any Event of Default, Mortgagee shall
have the right, but shall not be obligated, to file, in its own name or on
behalf of Mortgagor, any proof of claim or any bankruptcy or insolvency
proceeding in which the debtor is a lessee under a Lease or a guarantor thereof.

 



 

 

 

Exhibit N

Page 8

 

12.             Appointment of Receiver. Mortgagee, in any action to foreclose
this Mortgage, or upon the occurrence and during the continuance of an Event of
Default, shall be at liberty, but under no obligation, to apply for the
appointment of a receiver of the rents and profits and the Premises without
notice, and Mortgagee shall be entitled, to the fullest extent permitted by
applicable law, to the appointment of such receiver as a matter of right,
without consideration of the value of the Premises as security for the amounts
due Mortgagee or the solvency of any person or corporation liable for the
payment of such amounts.

 

13.             Right of Entry. On demand during the continuation of an Event of
Default and to the fullest extent permitted by applicable law, Mortgagee,
personally or by its agents and attorneys, may enter upon the Premises, and
exclude Mortgagor and its agents and servants wholly therefrom, without
liability for trespass, damages or otherwise, and take possession of all books,
records and accounts relating thereto and all other items constituting the
Premises, and Mortgagor agrees to surrender possession of the Premises including
such books, records and accounts to Mortgagee; and having and holding the same
may use, operate, manage, preserve, control and otherwise deal therewith and
conduct the business thereof, either personally or by its superintendents,
managers, agents, servants, attorneys or receivers, without interference from
Mortgagor; and upon each such entry and from time to time thereafter may, at the
expense of Mortgagor, without interference by Mortgagor and as Mortgagee may
deem advisable, (i) maintain, restore and keep secure the Premises, (ii) insure
or reinsure the Premises, (iii) make all necessary or proper repairs, renewals,
replacements, alterations, additions, betterments and improvements thereto and
thereon and (iv) in every such case in connection with the foregoing have the
right to exercise all rights and powers of Mortgagor with respect to the
Premises, either in Mortgagor’s name or otherwise; and Mortgagee shall be
entitled to collect and receive all earnings, revenues, rents, issues, profits
and income of the Premises and every part thereof; and in furtherance of such
right Mortgagee may, subject as above stated, collect the rents payable under
all leases of the Premises directly from the lessees thereunder upon notice to
each such lessee that an Event of Default exists accompanied by a demand on such
lessee for the payment to Mortgagee of all rents due and to become due under its
lease in accordance with this Mortgage, and Mortgagor for the benefit of
Mortgagee and each such lessee, hereby covenants and agrees that such lessee
shall be under no duty to question the accuracy of Mortgagee’s statement of
Event of Default and shall unequivocally be authorized to pay said rents to
Mortgagee without regard to the truth of Mortgagee’s statement of Event of
Default and notwithstanding notices from Mortgagor disputing the existence of an
Event of Default, with the result that the payment of rent by such lessee to
Mortgagee pursuant to such demand shall constitute performance in full of such
lessee’s obligation under its lease for the payment of rents by such lessee to
Mortgagor; and after deducting the reasonable and documented out-of-pocket
expenses of conducting the business thereof and of all maintenance, repairs,
renewals, replacements, alterations, additions, betterments and improvements and
amounts necessary to pay for taxes, assessments, insurance and other proper
charges upon the Premises or any part thereof, as well as reasonable
compensation for the service contractors and employees by it engaged and
employed, Mortgagee shall apply the moneys arising as aforesaid, but subject as
aforesaid, to the Obligations secured herein in such order as Mortgagee shall
determine in its discretion, subject to and in accordance with the Security
Agreement. To the extent any expenses incurred by Mortgagee pursuant to the
terms of this Section ‎13 exceed the amounts so collected by Mortgagee, all such
excess amounts shall bear interest at the default rate set forth in Section
2.12(c) of the Credit Agreement (the “Default Rate”) from the date of incurrence
until the date of reimbursement and shall constitute Obligations secured hereby.
Nothing in this Section ‎13 shall constitute a limitation on the rights granted
to Mortgagee under this Mortgage. For the purpose of carrying out the provisions
of this Section ‎13, Mortgagor hereby constitutes and appoints Mortgagee the
true and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable
and shall be deemed to be coupled with an interest, in Mortgagor’s name and
stead, to do and perform, from time to time, any and all actions necessary and
incidental to such purpose and does by these presents ratify and confirm any and
all actions of said attorney-in-fact in and with respect to the Premises.

 



 

 

 

Exhibit N

Page 9

 

14.             UCC. Upon the occurrence and during the continuance of any Event
of Default, Mortgagee shall have the right to take all actions permitted under
the Uniform Commercial Code as enacted in the state where the Premises are
located (the “UCC”).

 

15.             All Legal and Equitable Remedies.31 Upon the occurrence and
during the continuance of an Event of Default, Mortgagee shall have the right
from time to time to enforce any legal or equitable remedy against Mortgagor
including specific performance of any of the provisions contained in any of the
Loan Documents and to sue for any sums whether interest, damages for failure to
pay principal or any installment thereof, taxes, installments of principal, or
any other sums required to be paid under the terms of this Mortgage, as the same
become due, without regard to whether or not the principal sum secured or any
other sums secured by this Mortgage and the other Loan Documents shall be due
and without prejudice to the right of Mortgagee thereafter to enforce any
appropriate remedy against Mortgagor including an action of foreclosure, or any
other action available hereunder or pursuant to applicable law.

 

16.             Foreclosure and Sale.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)            Mortgagee shall have the right to proceed against all real and
personal property constituting the Mortgaged Property or any part thereof or
interest therein by foreclosure, including, without limitation, non-judicial
foreclosure (to the extent permitted by and in accordance with applicable law),
public or private sale, judicial foreclosure or otherwise as may be permitted by
the laws of the state where the Premises are located;

 

(ii)            Mortgagor hereby waives any right it may have to require the
marshaling of its assets; and

 

(iii)            Mortgagee shall have the right to foreclose and/or sell the
Premises in its entirety or any part thereof or interest therein as Mortgagee in
its sole and absolute discretion shall determine, in one or more sales in such
order and priority as Mortgagee may in its sole and absolute discretion deem
necessary or advisable.

 

All sums realized from any such foreclosure or sale, less all reasonable and
documented out-of-pocket costs and expenses of such sale, shall be applied as
provided in Section ‎16(c) hereof. If, following any such sale, any Obligations
secured hereby, whether or not then due and payable, shall remain unpaid or
unsatisfied in any respect, the Loan Documents and all Obligations of Mortgagor
thereunder shall continue in full force and effect until such unpaid and
unsatisfied Obligations are fully paid and satisfied as therein provided, or as
provided in Section ‎37 hereof.

 



 



31 All remedial provisions are subject to local counsel review and comment.

 



 

 

 

Exhibit N

Page 10

 

(b)            Upon the completion of any sale or sales made or caused by
Mortgagee pursuant to Section ‎16(a) hereof:

 

(i)            Mortgagor or an officer of any court empowered to do so shall
execute and deliver to the accepted purchaser or purchasers a good and
sufficient instrument, or good and sufficient instruments, conveying, assigning
and transferring all estate, right, title and interest in and to the property
and rights sold;

 

(ii)            Mortgagor hereby irrevocably appoints Mortgagee as Mortgagor’s
true and lawful attorney in fact, coupled with an interest, in Mortgagor’s name
and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the Premises and rights so sold;

 

(iii)            Mortgagee may execute all necessary instruments of conveyance,
assignment and transfer and may substitute one or more persons with like power;

 

(iv)            Mortgagor hereby ratifies and confirms all that Mortgagor’s said
attorney or such substitutes(s) shall lawfully do by virtue hereof;

 

(v)            Mortgagor, if requested by Mortgagee, shall ratify and confirm
any such sale or sales by executing and delivering to Mortgagee or to such
purchaser or purchasers all such instruments as may be necessary, for such
purpose, and as may be designated in such request;

 

(vi)            Any such sale or sales made under or by virtue of judicial
proceedings or of a judgment or decree of foreclosure and sale, shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever,
whether at law or in equity, of Mortgagor in and to the properties and rights so
sold, and shall be a perpetual bar both at law and in equity against Mortgagor
and against any and all persons claiming or who may claim the same, or any part
thereof from, through or under Mortgagor.

 

(c)            The purchase money, proceeds or avails of any such sale or sales
made pursuant to Section ‎16(a) hereof, together with any other sums which then
may be held by Mortgagee under this Mortgage, shall be applied, in accordance
with the Security Agreement, Credit Agreement and the Intercreditor Agreement.

 

(d)            Upon any sale or sales under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and
acquire, provided it is the highest responsive bidder, the Mortgaged Property or
any part thereof and in lieu of paying cash in whole or in part therefor may
make settlement for the purchase price by crediting upon the Obligations secured
hereby the net sales price after deducting therefrom the reasonable and
documented out-of-pocket expenses of the sale and the costs of the action and
any other sums which Mortgagee is authorized to deduct under this Mortgage.

 



 

 

 

Exhibit N

Page 11

 

(e)            Upon the occurrence and during the continuance of an Event of
Default, Mortgagee may from time to time, if permitted by law, take action to
recover any sums, whether interest, principal or any other sums, required to be
paid under this Mortgage or any other Loan Documents as the same become due,
without prejudice to the right of Mortgagee thereafter to bring an action of
foreclosure, or any other action available upon an Event of Default. Mortgagee
may also foreclose this Mortgage for any sums due under this Mortgage or any
other Loan Document and the lien of this Mortgage shall continue to secure the
balance of the Obligations and the interest hereon not then due, until released
as provided in Section ‎37 hereof.

 

17.             Rights Pertaining to Sales. Subject to the provisions or other
requirements of law and except as otherwise provided herein and in the other
Loan Documents, the following provisions shall apply to any sale or sales of all
or any portion of the Mortgaged Property under or by virtue of Section ‎16:

 

(a)          Mortgagee may conduct any number of sales of the Mortgaged Property
from time to time. The power of sale set forth in Section ‎16 above shall not be
exhausted by any one or more such sales as to any part of the Mortgaged Property
which shall not have been sold, nor by any sale which is not completed or is
defective in Mortgagee’s opinion, until the Obligations shall have been paid in
full, or as provided in Section ‎37 hereof.

 

(b)            Any sale may be postponed or adjourned by public announcement at
the time and place appointed for such sale or for such postponed or adjourned
sale without further notice. Without limiting the foregoing, in case Mortgagee
shall have proceeded to enforce any right or remedy under this Mortgage by
receiver, entry or otherwise, and such proceedings have been discontinued or
abandoned for any such reason or shall have been determined adversely to
Mortgagee, then in every such case Mortgagor and Mortgagee shall be restored to
their former positions and rights hereunder, and all rights, powers and remedies
of Mortgagee shall continue as if no such proceeding had been instituted.

 

(c)          After each sale, Mortgagee or an officer of any court empowered to
do so shall execute and deliver to the purchaser or purchasers at such sale a
good and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Mortgagor in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as provided in Section ‎16(c). Mortgagee is hereby appointed the true
and lawful attorney-in-fact of Mortgagor, which appointment is irrevocable and
shall be deemed to be coupled with an interest, in Mortgagor’s name and stead,
to make all necessary conveyances, assignments, transfers and deliveries of the
property and rights so sold, and for that purpose Mortgagee may execute all
necessary instruments of conveyance, assignment, transfer and delivery, and may
substitute one or more persons with like power, Mortgagor hereby ratifying and
confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Mortgagor, if requested by
Mortgagee, shall ratify and confirm any such sale or sales by executing and
delivering to Mortgagee or such purchaser or purchasers all such instruments as
may be advisable, in Mortgagee’s reasonable judgment, for the purposes as may be
designated in such request.

 



 

 

 

Exhibit N

Page 12

 

(d)            The receipt by Mortgagee of the purchase money paid at any such
sale, or the receipt of any other person authorized to receive the same, shall
be sufficient discharge therefor to any purchaser of any property or rights sold
as aforesaid, and no such purchaser, or its representatives, grantees or
assigns, after paying such purchase price and receiving such receipt, shall be
bound to see to the application of such purchase price or any part thereof upon
or for any trust or purpose of this Mortgage or, in any manner whatsoever, be
answerable for any loss, misapplication or nonapplication of any such purchase
money, or part thereof, or be bound to inquire as to the authorization,
necessity, expediency or regularity of any such sale.

 

(e)            Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Mortgagor in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity against Mortgagor and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Mortgagor to the fullest extent permitted by
applicable law.

 

(f)          Upon any such sale or sales, Mortgagee may bid for and acquire,
provided it is the highest responsive bidder, the Mortgaged Property and, in
lieu of paying cash therefor, may make settlement for the purchase price by
crediting against the Obligations the amount of the bid made therefor, after
deducting therefrom the reasonable and documented out-of-pocket expenses of the
sale, the cost of any enforcement proceeding hereunder, and any other sums which
Mortgagee is authorized to deduct under the terms hereof, to the extent
necessary to satisfy such bid.

 

(g)            In the event that Mortgagor, or any person claiming by, through
or under Mortgagor, shall transfer or refuse or fail to surrender possession of
the Mortgaged Property after any sale thereof, then Mortgagor, or such person,
shall be deemed a tenant at sufferance of the purchaser at such sale, subject to
eviction· by means of forcible entry and unlawful detainer proceedings, or
subject to any other right or remedy available hereunder or under applicable
law.

 

(h)            Upon the foreclosure of this Mortgage, any Leases then existing
shall not be destroyed or terminated as a result of such foreclosure unless
Mortgagee or any purchaser at a foreclosure sale shall so elect by notice to the
lessee in question.

 

18.             Expenses. In any proceeding, judicial or otherwise (to the
extent permitted by applicable law), to foreclose this Mortgage or enforce any
other remedy of Mortgagee under the Loan Documents, there shall be allowed and
included as an addition to and a part of the Obligations in the decree for sale
or other judgment or decree all reasonable and documented out-of-pocket
expenditures and expenses which may be paid or incurred in connection with the
exercise by Mortgagee of any of its rights and remedies provided herein or any
comparable provision of any other Loan Document, together with interest thereon
at the Default Rate from the date such expense is incurred, and the same shall
be part of the Obligations and shall be secured by this Mortgage.

 

19.             Additional Provisions as to Remedies.

 

(a)            Without affecting the lien or charge of this Mortgage upon any
portion of the Mortgaged Property not then or theretofore released as security
for the full amount of the Obligations, Mortgagee may, from time to time and
without notice, agree to (i) release any person liable for the Obligations, (ii)
extend the maturity or alter any of the terms of the Loans or any guaranty
thereof, (iii) grant other indulgences, (iv) release or reconvey, or cause to be
released or reconveyed at any time at Mortgagee’s option any parcel, portion or
all of the Mortgaged Property, (v) take or release any other or additional
security for any obligation herein mentioned, or (vi) make compositions or other
arrangements with debtors in relation thereto.

 



 

 

 

Exhibit N

Page 13

 

(b)            Neither the acceptance of this Mortgage nor its enforcement,
shall prejudice or in any manner affect Mortgagee’s right to realize upon or
enforce any other security now or hereafter held by Mortgagee, it being agreed
that Mortgagee shall be entitled to enforce this Mortgage and any other security
now or hereafter held by Mortgagee in such order and manner as Mortgagee may
determine in its absolute discretion.

 

(c)            No remedy herein conferred upon or reserved to Mortgagee is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be separate, distinct and cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute. Every power or remedy given by any of the Loan
Documents to Mortgagee or to which it may otherwise be entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Mortgagee, and no act of Mortgagee shall be construed as
an election to proceed under any one provision herein to the exclusion of any
other provision.

 

(d)            No action by Mortgagee in the enforcement of any rights or
remedies under this Mortgage or any other Loan Document or otherwise at law or
equity shall be deemed to cure any Event of Default.

 

(e)            If Mortgagee shall have proceeded to invoke any right or remedy
permitted under the Loan Documents, Mortgagee shall have the unqualified right
thereafter to elect to discontinue or abandon such right or remedy for any
reason, and in such event Mortgagor and Mortgagee shall be restored to their
former positions with respect to the Obligations, the Loan Documents, the
Mortgaged Property, and otherwise, and the rights and remedies of Mortgage shall
continue as if the right or remedy had not been invoked, but no such
discontinuance or abandonment shall waive any Event of Default that may then
exist or the right of Mortgagee thereafter to exercise any right or remedy under
the Loan Documents for such Event of Default.

 

20.             Mortgagor’s Waiver of Rights. To the fullest extent permitted by
law, Mortgagor waives the benefit of all laws now existing or that may
subsequently be enacted providing for (i) any appraisement before sale of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt, (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process, and (iv) any right to a marshalling of assets. To the full
extent Mortgagor may do so, Mortgagor agrees that Mortgagor shall not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due the whole of the
secured Obligations and marshalling in the event of foreclosure of the liens
hereby created. To the fullest extent of the law, Mortgagor hereby waives any
defense to the recovery by Mortgagee against Mortgagor or the Mortgaged Property
of any deficiency after a foreclosure sale (whether judicial or, to the extent
permitted by applicable law, non-judicial).

 



 

 

 

Exhibit N

Page 14

 

21.             Cross-Collateralization. Subject to the terms of the
Intercreditor Agreement, Mortgagor acknowledges that the Obligations are secured
by other collateral as more specifically set forth in the Credit Agreement and
the other Loan Documents. Upon the occurrence and during the continuance of an
Event of Default, Mortgagee shall have the right to institute a proceeding or
proceedings or take such action with regard to such other collateral under any
applicable provision of law, for all of the Obligations or any portion of the
Obligations. Neither the acceptance of this Mortgage or the other Loan Documents
shall prejudice Mortgagee’s enforcement rights relative to such other
collateral.

 

22.             Security Agreement Under Uniform Commercial Code.

 

(a)            It is the intention of the parties hereto that this Mortgage
shall constitute a “security agreement” within the meaning of the UCC. The
Mortgaged Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Mortgaged Property. By executing and delivering this Mortgage, Mortgagor has
granted and hereby grants to Mortgagee, as security for the Obligations, a
security interest in all of Mortgagor’s right, title and interest in the
Mortgaged Property to the full extent that the Mortgaged Property may be subject
to the UCC (the portion of the Mortgaged Property so subject to the UCC being
referred to in this paragraph as the “Personal Property”). If an Event of
Default shall occur and be continuing, Mortgagee shall have any and all rights
and remedies granted to a secured party upon default under the UCC, including
the right to take possession of the Personal Property or any part thereof and to
take such other measures as Mortgagee may deem necessary for the care,
protection and preservation of the Personal Property. Upon reasonable request or
demand of Mortgagee, Mortgagor shall at its expense assemble the Personal
Property and make it available to Mortgagee at a convenient place acceptable to
Mortgagee. Any notice of sale, disposition or other intended action of Mortgagee
with respect to the Personal Property sent to Mortgagor in accordance with the
provisions hereof at least ten (10) days prior to such action shall constitute
commercially reasonable notice to Mortgagor. In the event of any conflict
between the terms of this Section ‎22 and terms of Article V of the Credit
Agreement, the terms of Article V of the Credit Agreement shall control.

 

(b)            Pursuant to applicable law, Mortgagor authorizes Mortgagee to
file or record financing statements, continuation statements, and other filing
or recording documents or instruments with respect to the Personal Property or
fixtures without the signature of Mortgagor in such form and in such offices as
the Mortgagee reasonably determines appropriate to perfect the security
interests of Mortgagee under this Mortgage it being understood that Mortgagee
shall have no obligation to file or record such documents. Mortgagor hereby
ratifies and authorizes the filing by Mortgagee of any financing statement with
respect to such Mortgaged Property made prior to the Effective Date.

 



 

 

 

Exhibit N

Page 15

 

(c)            In the event that any of the Mortgaged Property hereunder is also
subject to a valid and enforceable Lien under the terms of the Security
Agreement and the terms thereof are inconsistent with the terms of this
Mortgage, then with respect to such Mortgaged Property, the terms of this
Mortgage shall control in the case of Fixtures, and the terms of the Security
Agreement shall control in the case of all other Collateral (as defined in the
Security Agreement).

 

23.             Fixture Filing. To the extent permitted by law, a portion of the
Mortgaged Property is or is to become fixtures upon the Real Estate. The filing
of this Mortgage in the real estate records of the county in which the Mortgaged
Property is located shall also operate from the time of filing a financing
statement filed as a “fixture filing” within the meaning of Article 9 (or such
equivalent section) of the UCC with respect to all portions of the Mortgaged
Property that are or are to become fixtures related to the Real Estate. For such
purpose, Mortgagor is the record owner of the Real Estate, Mortgagee is the
secured party and Mortgagor is the debtor, their respective addresses are set
forth in the preamble to this Mortgage, and Mortgagor’s organizational
identification number is [________].

 

24.             Assignment of Leases and Rents.

 

(a)            In furtherance of and in addition to the assignment made by
Mortgagor in the granting clauses of this Mortgage, Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right, title and
interest as landlord in the Leases and Rents to Mortgagee. The foregoing grant,
transfer and assignment is a present and absolute assignment and not merely the
passing of a security interest. Such assignment shall continue in effect until
the Obligations are paid in full, or as provided in Section 37 hereof. Upon the
occurrence and during the continuance of an Event of Default, Mortgagor also
grants to Mortgagee the right to enter the Mortgaged Property for the purpose of
collecting the same and to let the Mortgaged Property or any part thereof, and
to apply the Rents on account of the Obligations. So long as no Event of Default
shall have occurred and be continuing, Mortgagor shall have a license from
Mortgagee to exercise all rights granted to the landlord under the Leases,
including the right to receive and collect all Rents. During the continuance of
an Event of Default, the license hereby granted to Mortgagor shall be
temporarily suspended, and Mortgagor shall promptly pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits and
rent prepayments.

 

(b)            Mortgagor hereby further grants to Mortgagee the right to notify
the lessee under any Lease of the assignment thereof and, after the occurrence
and during the continuance of an Event of Default, (i) to demand that such
lessee pay all amounts due under such Lease directly to Mortgagee, (ii) to enter
upon and take possession of the Mortgaged Property for the purpose of collecting
the Rents, (iii) to dispossess by the usual summary proceedings any lessee
defaulting in the payment thereof, (iv) to let the Mortgaged Property, or any
part thereof, and (v) to apply the Rents, after payment of all necessary charges
and reasonable and documented out-of-pocket expenses, on account of the
Obligations. Mortgagor hereby irrevocably authorizes and directs each lessee
under any Lease to rely upon any such notice. Nothing contained in this Section 
‎24 shall be construed to bind Mortgagee to the performance of any of the
covenants, conditions or provisions contained in any Lease or otherwise to
impose any obligation on Mortgagee thereunder, except that Mortgagee shall be
accountable for any Rents actually received pursuant to such assignment.
Mortgagor shall not modify, amend, terminate or consent to the cancellation,
surrender or assignment of any Lease if any modification, amendment, termination
or assignment would have a Material Adverse Effect (it being understood that the
preceding portions of this sentence shall not apply to the expiration or early
termination of any Lease by its terms). Mortgagor shall not accept prepayments
of installments of Rent to become due for a period of more than one month in
advance (except for security deposits and estimated payments of percentage rent,
if any). The collection of Rents by Mortgagee shall in no way waive the right of
Mortgagee to foreclose this Mortgage in the event of any Event of Default.
Mortgagor shall furnish to Mortgagee promptly after a written request by
Mortgagee to do so, a written statement containing the names of all lessees,
sublessees and concessionaires of the Mortgaged Property, the terms of any
Lease, the space occupied, the rentals or license fees payable thereunder,
whether each such lessee is in default under its Lease and if so, the nature
thereof.

 



 

 

 

Exhibit N

Page 16

 

(c)          Mortgagor acknowledges that it has taken all actions necessary for
the Mortgagee to obtain, and that upon recordation of this Mortgage Mortgagee
shall have, to the extent permitted under applicable law, a valid and fully
perfected, first priority, present assignment of the Rents, subject to Liens not
prohibited by Section 6.2 of the Credit Agreement.

 

25.             Changes in Method of Taxation. In the event of the passage after
the Effective Date of any law of any governmental authority deducting from the
value of the Premises for the purposes of taxation, or changing in any way the
laws for the taxation of mortgages or debts secured thereby for federal, state
or local purposes, or the manner of collection of any such taxes, and imposing a
tax, either directly or indirectly, on mortgages or debts secured thereby,
Mortgagor shall, to the fullest extent permitted by applicable law, assume as an
Obligation hereunder the payment of any tax so imposed until full payment of the
Obligations, subject, however, to Mortgagor’s right to contest the amount or
validity thereof pursuant to applicable law. In the event that Mortgagor
exercises such right to consent, Mortgagor shall either (i) pay all such
disputed amounts to the applicable governmental authority in full prior to
instituting such contest or (ii) deposit such amount in dispute with Mortgagee
until the final resolution of such contest. Mortgagor shall not claim, demand or
be entitled to receive any credit or credits toward the satisfaction of this
Mortgage or on any interest payable thereon for any taxes assessed against the
Mortgaged Property or any part thereof, and shall not claim any deduction from
the taxable value of the Mortgaged Property by reason of this Mortgage.

 

26.             Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement. All communications and notices hereunder to
Mortgagor shall be given to it in care of Holdings as provided in Section 9.1 of
the Credit Agreement.

 

27.             Waivers; Amendment.

 

(a)            No failure or delay by Mortgagee, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of Mortgagee,
the Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Mortgage or consent to any
departure by Mortgagor therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section ‎27, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether Mortgagee, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time. No notice or demand on
any Guarantor in any case shall entitle any Guarantor to any other or further
notice or demand in similar or other circumstances.

 



 

 

 

Exhibit N

Page 17

 

(b)            Neither this Mortgage nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.2 of the Credit Agreement.

 

28.             Partial Invalidity. Any provision of this Mortgage held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

29.             No Third Party Beneficiary; Covenants Run with the Land;
Successors and Assigns. All covenants of Mortgagor contained in this Mortgage
are imposed solely and exclusively for the benefit of Mortgagee and Lenders and
their respective successors and assigns, and no other person or entity shall
have standing to require compliance with such covenants or be deemed, under any
circumstances, to be a beneficiary of such covenants, any or all of which may be
freely waived in whole or in part by Mortgagee at any time if in its sole
discretion it deems such waiver advisable. Until the Obligations have been paid
in full, or as provided in Section 37 hereof, all such covenants of Mortgagor
shall run with the land and bind Mortgagor, the successors and assigns of
Mortgagor (and each of them) and all subsequent owners, encumbrances and tenants
of the Mortgaged Property, and shall inure to the benefit of Mortgagee and
Lenders and their respective successors and assigns.

 

30.             Survival of Agreement. All covenants, agreements,
representations and warranties made by Mortgagor in this Mortgage and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Mortgage shall be considered to have been relied upon by the
Lenders and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any Lender or on its behalf, and shall continue in full
force and effect until the termination of this Mortgage in accordance with
Section ‎37.

 

31.             Relationship of Mortgagee and Mortgagor. The relationship
between Mortgagor and Mortgagee created hereunder is that of creditor/debtor.
Mortgagee does not owe any fiduciary duty or special obligation to Mortgagor or
any of Mortgagor’s officers, partners, agents, or representatives. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common or
joint tenancy relationship between Mortgagor and Mortgagee.

 

32.             Intercreditor Agreement. Notwithstanding anything herein to the
contrary, (a) the priority of the liens and security interests granted to
Mortgagee pursuant to this Mortgage are expressly subject to the First
Lien/First Lien Intercreditor Agreement, dated as of November 21, 2016 (the
“Intercreditor Agreement”) among Morgan Stanley Senior Funding, Inc., as the
Credit Facility Agent, the 2021 Notes Collateral Agent (as defined therein), the
2026 Notes Collateral Agent (as defined therein), and each additional Authorized
Representative from time to time party thereto, as modified by that certain
[Joinder Agreement], dated as of [____], 2019 by Mortgagee and (b) the exercise
of any right or remedy by Mortgagee hereunder is subject to the limitations and
provisions of the Intercreditor Agreement. Notwithstanding anything herein to
the contrary, in the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Mortgage regarding the priority of
the liens and the security interests granted to Mortgagee or exercise of any
rights or remedies by Mortgagee, the terms of the Intercreditor Agreement shall
govern. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of the Credit Agreement regarding the priority of the
liens and the security interests granted to Mortgagee or exercise of any rights
or remedies by Mortgagee, the terms of the Intercreditor Agreement shall govern.

 



 

 

 

Exhibit N

Page 18

 

33.             GOVERNING LAW. THIS MORTGAGE SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE WHERE THE
REAL ESTATE IS LOCATED, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, SHALL GOVERN THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE MORTGAGE LIEN
AND SECURITY INTEREST PROVIDED FOR HEREIN. NEW YORK LIEN LAW AND SECTIONS 1301
AND 1371 OF THE NEW YORK REAL PROPERTY ACTIONS AND PROCEEDINGS LAW SHALL NOT
APPLY TO THIS MORTGAGE IN ANY WAY WHATSOEVER.

 

34.             Sole Discretion of Mortgagee. Whenever Mortgagee’s judgment,
consent, action or approval is required hereunder for any matter, or Mortgagee
shall have an option or election hereunder, such judgment, the decision whether
or not to consent to or approve the same or the exercise of such option or
election shall be in the sole discretion of Mortgagee acting solely at the
written direction of the Lenders, except as otherwise expressly provided herein.
It is understood that all rights granted herein shall not be interpreted or
construed to create any additional obligation on the Mortgagee.

 

35.             Construction of Provisions. The following rules of construction
shall be applicable for all purposes of this Mortgage and all documents or
instruments supplemental hereto, unless the context otherwise requires:

 

(a)            All references herein to numbered Articles or Sections or to
lettered Schedules or Exhibits are references to the Articles and Sections
hereof and the Schedules and Exhibits annexed to this Mortgage, unless expressly
otherwise designated in context. All Article, Section, Schedule and Exhibit
captions herein are used for reference only and in no way limit or describe the
scope or intent of, or in any way affect, this Mortgage.

 



 

 

 

Exhibit N

Page 19

 

(b)            The terms “include”, “including” and similar terms shall be
construed as if followed by the phrase “without being limited to”.

 

(c)            The terms “Land”, “Improvements”, “Equipment”, “Mortgaged
Property,” “Real Estate,” and “Premises” shall be construed as if followed by
the phrase “or any part thereof”.

 

(d)            The word “Mortgagor” shall be construed as if it read
“Mortgagors” whenever the sense of this Mortgage so requires and if there shall
be more than one Mortgagor, the obligations of the Mortgagors shall be joint and
several.

 

(e)            The term “Obligations” shall be construed as if followed by the
phrase “or any other sums secured hereby, or any part thereof”.

 

(f)            References herein to the “Credit Agreement,” and the “Loan
Documents” shall mean the Credit Agreement and the Loan Documents, respectively,
as in effect on the Effective Date hereof, and as the same may be amended,
supplemented, restated, substituted, replaced or otherwise modified from time to
time from and after such date, including any of the foregoing and/or any
Refinances (as defined in the Intercreditor Agreement) that increases the
principal amount or interest rate of the Obligations secured hereby.

 

(g)            Words of masculine, feminine or neuter gender shall mean and
include the correlative words of the other genders, and words importing the
singular number shall mean and include the plural number, and vice versa.

 

(h)            The term “person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity, whether or not a legal entity.

 

(i)            All obligations of Mortgagor hereunder shall be performed and
satisfied by or on behalf of Mortgagor at Mortgagor’s sole cost and expense.

 

(j)            No inference in favor of or against any party shall be drawn from
the fact that such party has drafted any portion hereof.

 

36.             Receipt of Copy. Mortgagor acknowledges that it has received a
true and correct copy of this Mortgage.

 

37.             Release.

 

(a)            This Mortgage, the lien and all other security interests granted
hereby shall automatically terminate with respect to all Obligations (i) upon
the occurrence of the Collateral and Guarantee Release Date, and (ii) upon
termination of the Commitments and payment in full of all Obligations (other
than Secured Swap Obligations, Secured Cash Management Obligations, Secured
Bilateral LC Obligations, indemnities and contingent obligations with respect to
which no claim for reimbursement has been made, and other than Letters of Credit
that have been cash collateralized pursuant to arrangements mutually agreed
between the applicable Issuing Bank and the Lead Borrower or with respect to
which other arrangements have been made that are satisfactory to the applicable
Issuing Bank).

 



 

 

 

Exhibit N

Page 20

 

(b)            Mortgagor shall automatically be released or subordinated from
its obligations hereunder in accordance with, and to the extent provided by,
Section 9.17 of the Credit Agreement.

 

(c)            The lien and security interest granted hereunder by Mortgagor in
any Mortgaged Property shall be automatically released (i) at the time the
property subject to such security interest is transferred or to be transferred
as part of or in connection with any transfer not prohibited by the Credit
Agreement (and Mortgagee may rely conclusively on a certificate to that effect
provided to it by Mortgagor upon its reasonable request without further inquiry)
to any person other than a Grantor (as defined in the Security Agreement); (ii)
subject to Section 9.2 of the Credit Agreement, if the release of such security
interest is approved, authorized or ratified in writing by the Required Lenders;
and (iii) upon release of Mortgagor from its obligations hereunder pursuant to
Section ‎37(b) above.

 

(d)            In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section ‎37, Mortgagee shall execute and
deliver to Mortgagor, at Mortgagor’s expense, all documents and take all such
further actions that Mortgagor shall reasonably request to evidence such
termination or release, in each case in accordance with the terms of Article
VIII and Section 9.17 of the Credit Agreement. Any execution and delivery of
documents pursuant to this ‎Section ‎37 shall be without recourse to or warranty
by Mortgagee.

 

38.             General Authority of Mortgagee. By acceptance of the benefits of
this Mortgage, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of Mortgagee as its agent
hereunder, (b) to confirm that Mortgagee shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Mortgage against Mortgagor, the exercise of remedies hereunder and the
giving or withholding of any consent or approval hereunder relating to any
Mortgaged Property or Mortgagor’s obligations with respect thereto, (c) to agree
that it shall not take any action to enforce any provisions of this Mortgage
against Mortgagor, to exercise any remedy hereunder or to give any consents or
approvals hereunder except as expressly provided in this Mortgage and (d) to
agree to be bound by the terms of this Mortgage.

 

39.             Conflicts With Credit Agreement. Notwithstanding anything in
this Mortgage to the contrary, but subject to Section ‎32, in the event of any
conflict or inconsistency between the terms and provisions of this Mortgage
(including the terms and conditions set forth in Exhibit B) and the terms and
provisions of the Credit Agreement, the terms and provisions of the Credit
Agreement shall govern.

 

40.             State-Specific Provisions. The terms and conditions set forth in
Exhibit B attached hereto are made a part hereof and are incorporated into this
Mortgage by reference. In the event of any conflict or inconsistency between the
terms and conditions of Exhibit B and the other provisions of this Mortgage, the
terms and conditions of Exhibit B shall govern.

 

41.             Time of the Essence. With regard to all dates and time periods
set forth in this Mortgage, time is of the essence.

 



 

 

 

Exhibit N

Page 21

 

42.             WAIVER OF JURY TRIAL. MORTGAGOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
MORTGAGE AND/OR TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
MORTGAGE OR ANY APPLICABLE LOAN DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature Page Follows]

 



 

 

 

Exhibit N

Page 22

 

This Mortgage has been duly executed by Mortgagor on the date of the
acknowledgement below, intending it to be effective as of the Effective Date.

 

  MORTGAGOR:       [__________], a [__________]     By:       Name:     Title:

 

 Acknowledgement32    State of )   ss.: couNty of )

 

On the ___ day of ________ in the year 201__, before me, the undersigned notary
public, personally appeared _________________as the ___________ of [__________],
a [__________], personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he/she executed the same as
his/her free act and deed, and the free act and deed of said corporation.

 

 

Notary Public Expires _________________

 



 

 

32 Subject to local counsel review and comment.

 



 

 

 

Exhibit N

Page 23

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Property Address:

[_________]

[_________]

[_________]

[_________]

 

Tax Parcel ID Nos:

[_________]

[_________]

[_________]

[_________]

 



 

 

 

Exhibit N

Page 24

 

EXHIBIT B

 

State-Specific Provisions33

 



 



33 Local counsel to provide local law provisions.

 



 

 